Exhibit 10.4
EXECUTION VERSION
 
 
TERM LOAN 2 CREDIT AGREEMENT
dated as of
March 17, 2010
among
DELOS AIRCRAFT INC., as Borrower
INTERNATIONAL LEASE FINANCE CORPORATION, as a Guarantor,
HYPERION AIRCRAFT INC., as a Guarantor,
APOLLO AIRCRAFT INC., as a Guarantor
ARTEMIS (DELOS) LIMITED, as a Guarantor,
the lenders identified herein, as Lenders,
BANK OF AMERICA, N.A., as Administrative Agent,
BANK OF AMERICA, N.A., as Collateral Agent,
and
GOLDMAN SACHS LENDING PARTNERS LLC, as Syndication Agent
 
BANC OF AMERICA SECURITIES LLC
and
GOLDMAN SACHS LENDING PARTNERS LLC
as Joint Lead Arrangers
 
 
CUSIP No. 24712GAA1

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1
       
Definitions
       
 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Terms Generally
    28  
Section 1.03. Accounting Terms; Changes in GAAP
    29  
Section 1.04. Times
    29  
 
       
ARTICLE 2
       
The Credits
       
 
       
Section 2.01. Commitment
    29  
Section 2.02. Request to Borrow Loans; Request to Release Loans
    29  
Section 2.03. Funding of Loan; Release of Aggregate Requested Release Amount
    30  
Section 2.04. Interest
    30  
Section 2.05. Payment at Maturity; Evidence of Debt
    31  
Section 2.06. Optional and Mandatory Prepayments
    31  
Section 2.07. Fees
    32  
Section 2.08. Taxes
    32  
Section 2.09. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    37   
Section 2.10. Changes to the Designated Pool; Intermediate Lessees; Release of a
Subsidiary Holdco
    40  
Section 2.11. Defaulting Lenders
    43  
Section 2.12. Artemis (Delos) Limited
       
 
       
ARTICLE 3
       
Representations and Warranties
       
 
       
Section 3.01. Organization, etc
    45  
Section 3.02. Authorization; Consents; No Conflict
    45  
Section 3.03. Validity and Binding Nature
    45  
Section 3.04. Financial Statements
    46  
Section 3.05. Litigation and Contingent Liabilities
    46  
Section 3.06. Security Interest
    46  
Section 3.07. Employee Benefit Plans
    47  
Section 3.08. Investment Company Act
    47  
Section 3.09. Regulation U
    47  
Section 3.10. Information
    47  
Section 3.11. Compliance with Applicable Laws, etc
    48  
Section 3.12. Insurance
    48  
Section 3.13. Taxes
    48  

ii



--------------------------------------------------------------------------------



 



         
Section 3.14. Transaction Party Information
    48  
Section 3.15. Solvency
    48  
Section 3.16. Sanctions
    48  
Section 3.17. Description of Aircraft and Leases, Etc
    49  
Section 3.18. Ownership
    49  
Section 3.19. Use of Proceeds
    49  
 
       
ARTICLE 4
       
Conditions
       
 
       
Section 4.01. Effective Date
    49  
Section 4.02. Release Date
    52  
Section 4.03. Quiet Enjoyment Letters
    55  
 
       
ARTICLE 5
       
Covenants
       
 
       
Section 5.01. Legal Existence and Good Standing
    55  
Section 5.02. Protection of Security Interest of the Lenders
    55  
Section 5.03. Ownership, Operation and Leasing of Pool Aircraft; Ownership of
Borrower and Each Subsidiary Holdco
    56  
Section 5.04. Limitation on Disposition of Aircraft; Limitation on Disposition
of Certain Equity Collateral
    56  
Section 5.05. Payment of Taxes or Other Claims
    57  
Section 5.06. Representations Regarding Operation
    57  
Section 5.07. Compliance with Laws, Etc
    57  
Section 5.08. Notice of Adverse Claim or Loss
    57  
Section 5.09. Reporting Requirements
    58  
Section 5.10. Limitation on Transactions with Affiliates
    60  
Section 5.11. Inspections
    61  
Section 5.12. Use of Proceeds; Margin Regulations
    61  
Section 5.13. Insurance
    61  
Section 5.14. UNSC, EU and United States Sanctions and Export Restrictions
    61  
Section 5.15. Sanctions
    62  
Section 5.16. Loan-to-Value Ratio; Average Age
    62  
Section 5.17. Mergers, Consolidations and Sales of Assets
    63  
Section 5.18. Limitation on Indebtedness
    64  
Section 5.19. Limitation on Business Activity
    65  
 
       
ARTICLE 6
       
Events of Default
       
 
       
ARTICLE 7
       
Guaranty
       
Section 7.01. Guaranty
    67  
Section 7.02. Contribution
    68  

iii



--------------------------------------------------------------------------------



 



         
Section 7.03. Guaranty Absolute
    68  
Section 7.04. Waiver and Acknowledgments
    71  
Section 7.05. Subrogation
    72  
Section 7.06. Payment Free and Clear of Taxes
    72  
Section 7.07. No Waiver; Remedies
    72  
Section 7.08. Continuing Guaranty
    73  
Section 7.09. Subordination of Certain Intercompany Indebtedness
    73  
Section 7.10. Limit of Liability
    73  
 
       
ARTICLE 8
       
Agents
       
 
       
Section 8.01. Appointment and Authority
    73  
Section 8.02. Rights as a Lender
    74  
Section 8.03. Exculpatory Provisions
    74  
Section 8.04. Reliance by each Agent
    75  
Section 8.05. Delegation of Duties
    76  
Section 8.06. Resignation of Administrative Agent
    76  
Section 8.07. Non-Reliance on Agents and Other Lenders
    76  
Section 8.08. No Other Duties, etc
    77  
Section 8.09. Administrative Agent May File Proofs of Claim
    77  
Section 8.10. Collateral and Guaranty Matters
    77  
 
       
ARTICLE 9
       
Miscellaneous
       
 
       
Section 9.01. Notices Generally
    78  
Section 9.02. Waivers; Amendments
    80  
Section 9.03. Expenses; Indemnity; Damage Waiver
    80  
Section 9.04. Successors and Assigns
    83  
Section 9.05. Assignments by Lenders
    83  
Section 9.06. Replacement of Lenders
    87  
Section 9.07. Survival
    87  
Section 9.08. Counterparts; Integration; Effectiveness
    87  
Section 9.09. Severability
    88  
Section 9.10. Applicable Law
    88  
Section 9.11. Jurisdiction; Consent to Service of Process
    88  
Section 9.12. WAIVER OF JURY TRIAL
    89  
Section 9.13. Headings
    89  
Section 9.14. Confidentiality
    89  
Section 9.15. Right of Setoff
    90  
Section 9.16. No Advisory or Fiduciary Responsibility
    91  
Section 9.17. Interest Rate Limitation
    92  
Section 9.18. USA Patriot Act
    93  

iv



--------------------------------------------------------------------------------



 



SCHEDULES:

     
Schedule 1.01(a) — Material Agreements

   
Schedule 3.06 — Permitted Liens
   
Schedule 3.14 — Obligor Information
   
Schedule 3.17(a) — PS Pool Aircraft
   
Schedule 3.17(b) — Leases
   
Schedule 9.01 — Notices
   
 
   
EXHIBITS:
   
 
   
Exhibit A — Commitments and Applicable Percentages
   
Exhibit B — Form of Security Agreement
   
Exhibit C — Form of Assignment and Assumption
   
Exhibit D-1A — Form of Opinion of Clifford Chance US LLP
   
Exhibit D-1B — Form of Opinion of In-House Counsel to the Obligors
   
Exhibit D-1C — Form of Opinion of A&L Goodbody
   
Exhibit E-1A — Form of Opinion of Clifford Chance US LLP, counsel to the
Relevant Release Parties
   
Exhibit E-1B — Form of Opinion of In-House Counsel to the Relevant Release
Parties
   
Exhibit E-1C — Form of Opinion of A&L Goodbody, counsel to the Relevant Release
Parties
   
Exhibit E-2 — Form of Opinion of Daugherty, Fowler, Peregrin & Haught
   
Exhibit F — Form of Note
   
Exhibit G —Form of Administrative Questionnaire
   
Exhibit H — Form of Intercreditor Agreement
   
Exhibit I — Form of LTV Certificate
   
Exhibit J — Form of Release Request
   
 
   
ANNEXES:
   
 
   
Annex 1 — Prohibited Countries
   

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT (this “Agreement”) dated as of March 17, 2010 among Delos
Aircraft Inc., a California corporation (the “Borrower”), International Lease
Finance Corporation, a California corporation (“ILFC”), Hyperion Aircraft Inc.,
a California corporation (“Parent Holdco”), Apollo Aircraft Inc., a California
corporation (“CA Subsidiary Holdco”), Artemis (Delos) Limited, a private limited
liability company incorporated under the laws of Ireland (“Irish Subsidiary
Holdco”, and together with ILFC, Parent Holdco, the Borrower and CA Subsidiary
Holdco, the "Guarantor Parties”), the lenders from time to time party to this
Agreement (collectively, the "Lenders”), Bank of America, N.A. (“Bank of
America”), as Administrative Agent, Bank of America as the Collateral Agent and
Goldman Sachs Lending Partners LLC (“Goldman Sachs”), as syndication agent (in
such capacity, the “Syndication Agent”).
     WHEREAS, the Borrower desires to borrow funds under this Agreement subject
to the terms and conditions set forth herein;
     WHEREAS, the Borrower is willing to secure its obligations under this
Agreement and the other Loan Documents, by granting Liens on certain of its
assets to the Collateral Agent, for the benefit of the Secured Parties, as
provided in the Security Documents;
     WHEREAS, the Borrower is an indirect wholly-owned subsidiary of ILFC, and
ILFC is willing to guarantee the Obligations of each Obligor;
     WHEREAS, the Borrower is a wholly-owned subsidiary of Parent Holdco, and
Parent Holdco is willing to guarantee the Obligations of each Obligor and to
secure its Guaranteed Obligations by granting Liens on the Collateral held by
Parent Holdco to the Collateral Agent, for the benefit of the Secured Parties,
as provided in the Security Documents;
     WHEREAS, each Subsidiary Holdco is a wholly-owned subsidiary of the
Borrower, and each such Subsidiary Holdco is willing to guarantee the
Obligations of each Obligor and to secure its Guaranteed Obligations by granting
Liens on the Collateral held by such Subsidiary Holdco to the Collateral Agent,
for the benefit of the Secured Parties, as provided in the Security Documents;
     WHEREAS, the Lenders are willing to make loans to the Borrower if the
foregoing Obligations of the Borrower are guaranteed and secured as described
above and subject to the other terms and conditions set forth herein;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “Account Collateral” has the meaning set forth in the Security Agreement.

 



--------------------------------------------------------------------------------



 



     “Account Control Agreement” has the meaning set forth in the Security
Agreement.
     “Additional Charge Over Shares” means any charge over shares or other
Equity Interests by any Borrower Party in favor of the Collateral Agent, for the
benefit of the Secured Parties, with respect to the shares or other Equity
Interests of any Borrower Party in any Transaction Party not organized under the
laws of the United States and formed after the Effective Date, (i) in form and
substance reasonably satisfactory to the Administrative Agent or (ii) in the
case of any charge over shares of the Equity Interests in any Transaction Party
incorporated under the laws of Ireland, an Additional Charge Over Shares in
substantially the form of Exhibit B to the Security Agreement.
     “Administrative Agent” means the Person appointed at any time as
administrative agent hereunder. The initial Administrative Agent is Bank of
America.
     “Administrative Agent’s Account” means:
     Bank of America, NA
     ABA 026009593
     Account No. 001292000883
     Attn: Corporate Loans
     Ref: Customer
     or such other account as the Administrative Agent notifies the Borrower and
the Lenders in writing from time to time.
     “Administrative Agent’s Office” means Bank of America, N.A., 1455 Market
Street, 5th Floor, CA5-701-05-19, San Francisco, CA 94103, Attention: Robert
Rittelmeyer, or such other address as the Administrative Agent notifies the
Borrower and the Lenders in writing from time to time.
     “Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
     “Adverse Claim” means any Lien or any claim of ownership or other property
right, other than Permitted Liens (it being agreed for purposes of clarification
that a transfer of an ownership interest or other right in a Pool Aircraft and
any related Lease to a Person that is not a Borrower Party is not an Adverse
Claim, subject to the Borrower Parties’ maintaining compliance with
Sections 2.10, 5.04 and 5.16).
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified Person.
     “Agent” means each of the Administrative Agent, the Collateral Agent and
the Syndication Agent.
     “Aggregate Commitments” means the aggregate Commitments of all the Lenders.

2



--------------------------------------------------------------------------------



 



     “Aggregate Requested Release Amount” means, in respect of a Release Date,
(i) that aggregate portion of the Loans to be released in accordance with
Section 2.03(c) on such Release Date in respect of each related Pool Aircraft
identified in a Release Request plus (ii) the aggregate pro rata investment
earnings thereon.
     “Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Aircraft” means the PS Pool Aircraft and the Non-Pool Aircraft.
     “Applicable Foreign Aviation Law” means, with respect to any Aircraft, any
applicable law, rule or regulation (other than the FAA Act) of any Government
Authority of any jurisdiction not included in the United States or in any state,
territory or possession of the United States governing the registration,
ownership, operation, or leasing of all or any part of such Aircraft, or the
creation, recordation, maintenance, perfection or priority of Liens on all or
any part of such Aircraft.
     “Applicable Margin” means 5% per annum; provided that for any period in
which the Base Rate applies to the Loans, the Applicable Margin shall be 4% per
annum.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Article 6 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Exhibit A or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
     “Appraisal” means with respect to any Pool Aircraft, a “desk top” appraisal
of such Pool Aircraft by a Qualified Appraiser, which appraisal opines as to the
Base Value of such Pool Aircraft, assuming that if such Pool Aircraft is
(i) less than one year since its date of manufacture, it has 100% remaining
maintenance condition life, (ii) between one and three years since its date of
manufacture, it has 75% remaining maintenance condition life and (iii) greater
than three years since its date of manufacture, it is in “half-time” remaining
maintenance condition life.
     “Appraisal Date” means each sixth-month anniversary of the Effective Date.
     “Appraised Value” means, with respect to any PS Pool Aircraft as of any LTV
Determination Date, the value of such PS Pool Aircraft as of such date,
calculated by taking the lesser of the average and the median of the most recent
Appraisals conducted with respect to such PS Pool Aircraft pursuant to
Section 5.09(a)(viii); provided that notwithstanding any Appraisal to the
contrary:
     (a) if, as of any date, (i) any PS Pool Aircraft (A) is leased to a lessee
that is organized under the laws of or domiciled in a Prohibited Country (and,
if the country in which a lessee is organized under the laws of or domiciled in
becomes a Prohibited

3



--------------------------------------------------------------------------------



 



Country as a result of the jurisdiction in which such lessee is organized under
or domiciled becoming a Prohibited Country after the date the applicable
Aircraft and Lease with such lessee were included in the Designated Pool, the
leasing of such PS Pool Aircraft to such lessee continues for the later of
(x) more than 120 days and (y) the period the applicable Borrower Party is
mandatorily prevented by operation of law from repossessing such PS Pool
Aircraft, but in no event longer than 180 days) or (B) is leased by a Borrower
Party that is subject to a Specified Representation Deficiency pursuant to
Section 2.10(e) that is continuing as of such date; (ii) the Express Perfection
Requirements are not satisfied with respect to the Equity Collateral related to
any Pool Aircraft; (iii) any Lien on the Equity Collateral related to any Pool
Aircraft purported to be created under any Security Document shall not be or
shall cease to be a valid and perfected Lien on such Equity Collateral with the
same priority as and to the extent provided for under the applicable Security
Documents except as a result of a sale or other disposition of the applicable
Equity Collateral in a transaction permitted under the Loan Documents; (iv) a
Lessor Subsidiary shall cease to Own any Pool Aircraft, free and clear of all
Liens (other than Permitted Liens); and (v) any PS Pool Aircraft shall be of a
type other than a Preferred Aircraft Type or an Other Aircraft Type; in each
case such PS Pool Aircraft shall be deemed to have an Appraised Value of $0.00
as of such date;
     (b) any PS Pool Aircraft which, as of any date, is (i) not subject to an
Eligible Lease or a letter of intent to enter into an Eligible Lease for a
period of more than 90 consecutive days or (ii) subject to a Lease with respect
to which a Lessee Default has occurred and is continuing, shall be deemed to
have an Appraised Value equal to 50% of the Appraised Value such PS Pool
Aircraft would have if an Eligible Lease or a letter of intent to enter into an
Eligible Lease had been in place or absent such Lessee Default, as the case may
be;
     (c) any PS Pool Aircraft which, as of any date, otherwise causes the
Designated Pool to fail to meet the Pool Specifications, shall be deemed to have
an Appraised Value not greater than the greatest value that would permit such
Aircraft to not cause the Designated Pool to fail to satisfy the Pool
Specifications; and
     (d) any PS Pool Aircraft which, as of any date, is subject to a contract
providing for the consummation of a sale of such PS Pool Aircraft within six
months of such date, shall be valued as of such date at the purchase price to be
paid to the applicable Transaction Party pursuant to such contract.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger Entity” means Banc of America Securities LLC, Goldman Sachs
Lending Partners LLC and each of their respective Affiliates.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

4



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.05), in substantially the form of Exhibit C or
any other form approved by the Administrative Agent.
     “Average Age” means, at any time, the average age of all of the Pool
Aircraft at such time, weighted by Base Values, as established in the then most
recent Appraisals delivered pursuant to Section 5.09(a)(viii).
     “Bank of America” has the meaning set forth in the introductory paragraph
of this Agreement.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) 3.00% per annum. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Value” means, with respect to a PS Pool Aircraft, the value,
expressed in dollars, of such Aircraft, determined on the basis of an open,
unrestricted, stable market environment with a reasonable balance of supply and
demand and with full consideration of such Aircraft’s “highest and best use”,
presuming an arm’s length, cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable period of time available for remarketing, adjusted to account for the
assumed maintenance status of such Aircraft as set forth in the definition of
Appraisal in this Section 1.01.
     “Board of Directors” means either the board of directors of the Borrower or
any committee of that board duly authorized to act hereunder.
     “Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Borrower Parties” means the Borrower, Parent Holdco and each Subsidiary
Holdco.
     “Borrowing” means a borrowing of the Loans under Section 2.01.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Los Angeles are authorized or
required by law to remain closed; provided that, when used in connection with
the determination of a LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.

5



--------------------------------------------------------------------------------



 



     “CA Subsidiary Holdco” has the meaning set forth in the introductory
paragraph of this Agreement.
     “Cape Town Convention” means, collectively, the Convention and the
Protocol, together with all regulations and procedures issued in connection
therewith, and all other rules, amendments, supplements, modifications, and
revisions thereto (in each case using the English language version).
     “Certificated Security” has the meaning set forth in the Security
Agreement.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.
     “Charge Over Shares of Irish Subsidiary Holdco” means the Charge Over
Shares by the Borrower in favor of the Collateral Agent, for the benefit of the
Secured Parties, with respect to the shares of the Irish Subsidiary Holdco,
substantially in the form of Exhibit B to the Security Agreement.
     “Charges” has the meaning set forth in Section 9.17.
     “Charges Over Shares” means the Charge Over Shares of the Irish Subsidiary
Holdco and each Additional Charge Over Shares.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” has the meaning set forth in the Security Agreement.
     “Collateral Account” means the securities account No. 24901405, held at
Banc of America Securities LLC, in the name of the Borrower and invested in
Permitted Investments in accordance with Section 6 of the Account Control
Agreement.
     “Collateral Agent” has the meaning set forth in the Security Agreement.
     “Collateral Supplement” has the meaning set forth in the Security
Agreement.
     “Commitment” means, as to each Lender, its obligation to make the Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Exhibit A or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
     “Control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

6



--------------------------------------------------------------------------------



 



voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
     “Convention” means the Convention on International Interests in Mobile
Equipment signed in Cape Town, South Africa on November 16, 2001.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, subject to Section 2.11(b), any Lender that, as
determined by the Administrative Agent, has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     “Designated Pool” means the pool of Aircraft consisting of the PS Pool
Aircraft.
     “dollars”, “Dollars” or “$” refers to lawful money of the United States.
     “Effective Date” means the date on which each of the conditions specified
in Section 4.01 is satisfied (or waived in accordance with Section 9.02).
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.05.
     “Eligible Lease” means a lease containing terms and conditions and
otherwise in a form consistent with Leasing Company Practice with respect to
similar aircraft under lease, taking into consideration, among other things, the
identity of the relevant lessee (including operating experience), the age and
condition of the applicable Pool Aircraft and the jurisdiction in which such
Pool Aircraft will be operated or registered. In addition, if any Lessee of a
Pool Aircraft under a Lease otherwise constituting an Eligible Lease shall cause
the Borrower or any Borrower Party to be in violation of Section 5.14 or
Section 5.15, such Lease shall cease to be an Eligible Lease until such
violation is cured or the relevant Lease is otherwise terminated.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or

7



--------------------------------------------------------------------------------



 



reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Borrower Party directly or indirectly resulting from or
based on (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (c) exposure to any Hazardous Material, (d) the release or threatened
release of any Hazardous Material into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
     “Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any corporation, trade or business that is, along
with the Borrower or any of its Subsidiaries, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
sections 414(b) and 414(c), respectively, of the Code or Section 4001 of ERISA;
provided, however, as used herein at any time, “ERISA Affiliate” excludes the
Parent and any of its subsidiaries that are not Subsidiaries of the Borrower at
such time.
     “ERISA Event” shall mean (a) any Reportable Event, (b) the failure to
satisfy the minimum funding standard with respect to a Plan within the meaning
of Section 412 of the Code or Section 302 of ERISA), whether or not waived,
(c) the filing pursuant to Section 412(c) of the Code or Section 302 of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (f) a determination that any Plan is in “at
risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code; (g) the filing pursuant to Sections 431 or 430 or Sections 304 of
ERISA of an application for the extension of any amortization period; (h) the
failure to timely make a contribution required to be made with respect to any
Plan or Multiemployer Plan that would result in the imposition of an encumbrance
under Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA; (i) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice or a determination that a Multiemployer Plan is, or is
expected to be, in “endangered” or “critical” status within the meaning of
Section 305 of ERISA; (j) the occurrence of a non-exempt “prohibited
transaction” with respect to which the Borrower or any of its Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or “party
in interest”

8



--------------------------------------------------------------------------------



 



(within the meaning of Section 3(14) of ERISA) or with respect to which the
Borrower or any such Subsidiary could otherwise be liable; (k) any Foreign
Benefit Event; or (l) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability pursuant to Section 4063 or 4064 of ERISA.
     “EU” has the meaning set forth in Section 3.16.
     “Event of Loss” means with respect to any Pool Aircraft (a) if the same is
subject to a Lease, a “Total Loss,” “Casualty Occurrence” or “Event of Loss” or
the like (however so defined in the applicable Lease); or (b) if the same is not
subject to a Lease, (i) its actual, constructive, compromised, arranged or
agreed total loss, (ii) its destruction, damage beyond repair or being rendered
permanently unfit for normal use for any reason whatsoever, (iii) requisition
for title, confiscation, forfeiture or any compulsory acquisition or seizure or
requisition for hire (other than a confiscation, compulsory acquisition or
seizure or requisition for hire for a consecutive period not exceeding 180 days)
by or under the order of any government (whether civil, military or de facto) or
public or local authority in each case other than by the United States or
(iv) its hijacking, theft or disappearance, resulting in loss of possession by
the owner or operator thereof for a period of 180 consecutive days or longer. An
Event of Loss with respect to any Pool Aircraft shall be deemed to occur on the
date on which such Event of Loss is deemed pursuant to the relevant Lease to
have occurred or, if such Lease does not so deem or if the relevant Aircraft is
not subject to a Lease, (A) in the case of an actual total loss or destruction,
damage beyond repair or being rendered permanently unfit, the date on which such
loss, destruction, damage or rendering occurs (or, if the date of loss or
destruction is not known, the date on which the relevant Aircraft was last heard
of); (B) in the case of a constructive, compromised, arranged or agreed total
loss, the earlier of (1) the date 30 days after the date on which notice
claiming such total loss is issued to the insurers or brokers and (2) the date
on which such loss is agreed or compromised by the insurers; (C) in the case of
requisition of title, confiscation, restraint, detention, forfeiture, compulsory
acquisition or seizure, the date on which the same takes effect; (D) in the case
of a requisition for hire, the expiration of a period of 180 days from the date
on which such requisition commenced (or, if earlier, the date upon which
insurers make payment on the basis of such requisition); or (E) in the case of
clause (iv) above, the final day of the period of 180 consecutive days referred
to therein.
     “Events of Default” has the meaning set forth in Article 6.
     “Excluded Taxes” means, with respect to any Lender Party or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction under the Laws of which such recipient is organized
(or a country that includes such jurisdiction) or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender, (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 9.06), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or

9



--------------------------------------------------------------------------------



 



designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 2.08(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.08(a)(ii), and (e) any withholding tax that is attributable to a
Lender’s failure to comply with Section 2.08(e)(i) or (iii) (unless, in the case
of clause (A) of Section 2.08(e)(iii), as a result of a change in applicable
Law), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of such Lender’s designation of a new Lending Office (or
assignment to such Lender), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.08(a)(ii).
     “Express Perfection Requirements” means (a) with respect to the Account
Collateral, execution and delivery of the Account Control Agreement and the
filing of a UCC Financing Statement in the state of California naming the
Borrower as the debtor and the Collateral Agent as the secured party and
identifying the Account Collateral as the collateral; (b) with respect to any
Equity Collateral (including any Equity Collateral related to the Borrower, each
Subsidiary Holdco, each Lessor Subsidiary and each Intermediate Lessee), subject
to Section 2.07(c) of the Security Agreement, (1) filing appropriate UCC
Financing Statements in respect of such Equity Collateral and (2) delivery of
such Equity Collateral to the Collateral Agent, which shall be satisfied (i) in
the case of each Certificated Security or Instrument by (A) causing the delivery
of such Certificated Security or Instrument to the Collateral Agent, registered
in the name of the Collateral Agent or duly endorsed by an appropriate person to
the Collateral Agent or in blank and, in each case, held by the Collateral
Agent, or (B) if such Certificated Security or Instrument is registered in the
name of any Securities Intermediary on the books of the issuer thereof or on the
books of any Securities Intermediary, by causing such Securities Intermediary to
continuously credit by book entry such Certificated Security or Instrument to a
Securities Account maintained by such Securities Intermediary in the name of the
Collateral Agent and confirming in writing to the Collateral Agent that it has
been so credited; and (ii) in the case of each Uncertificated Security, by
(A) causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof in the name of the Collateral Agent or (B) if such
Uncertificated Security is registered in the name of a Securities Intermediary
on the books of the issuer thereof or on the books of any securities
intermediary of a Securities Intermediary, by causing such Securities
Intermediary to continuously credit by book entry such Uncertificated Security
to a Securities Account maintained by such Securities Intermediary in the name
of the Collateral Agent and confirming in writing to the Collateral Agent that
it has been so credited; (c) with respect to any Equity Collateral, in respect
of the Pool Aircraft related to such Equity Collateral, the relevant Lessor
Subsidiary shall be registered in the country of registration of such Pool
Aircraft as the owner and lessor (or, if applicable, the Intermediate Lessee, as
lessor) with respect to such Pool Aircraft (including, with respect to each Pool
Aircraft whose country of registration is the United States of America, the
filing with the FAA, in due form, for recordation where applicable, pursuant to
Section 40102 and Section 44101 through Section 44112 of Title 49, United States
Code, “Transportation,” of any and all necessary title, registration and lease
documentation) and the Required Cape Town Registrations shall have been made and
(d) with respect to the Equity Collateral in respect of a Borrower Party
incorporated under the laws of Ireland, causing each Security Document executed
by it and any related Charges Over Shares or,in each case, its relevant
particulars to be filed in the Irish Companies Registration

10



--------------------------------------------------------------------------------



 



Office and, where applicable, the Irish Revenue Commissioners within 21 days of
execution thereof.
     “FAA” means the Federal Aviation Administration of the United States of
America and any successor thereto.
     “FAA Act” means 49 U.S.C. Subtitle VII, §§ 40101 et seq; as amended from
time to time, any regulations promulgated thereunder and any successor
provisions.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
     “Fee Letter” means the amended and restated letter agreement dated as of
March 15, 2010, between, among others, ILFC and Bank of America, N.A.
     “Financial Officer” means, with respect to each Obligor, the chief
financial officer, principal accounting officer, treasurer or controller of such
Obligor.
     “Final Release Date” means the Release Date on which, immediately after
giving effect thereto, there would be insufficient funds in the Collateral
Account for the Borrower to make any future Release Requests in accordance with
the terms hereof.
     “Fiscal Year” means a fiscal year of the Borrower.
     “Foreign Benefit Event” shall mean, with respect to any Foreign Pension
Plan, (a) the existence of unfunded liabilities in excess of the amount
permitted under any applicable law or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice
from a Governmental Authority relating to the intention to terminate any such
Foreign Pension Plan or to appoint a trustee or similar official to administer
any such Foreign Pension Plan, or alleging the insolvency of any such Foreign
Pension Plan, (d) the incurrence of any liability by the Borrower or any of its
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by the Borrower or any of
its Subsidiaries, or the imposition on the Borrower or any of

11



--------------------------------------------------------------------------------



 



its Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law.
     “Foreign Lender” means any Lender that is not a United States person with
the meaning of Section 7701(a)(30) of the Code.
     “Foreign Pension Plan” shall mean any benefit plan that under applicable
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained exclusively by a Governmental Authority.
     “FRBNY” means the Federal Reserve Bank of New York, or any successor
thereto.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Future Lease” means, with respect to each Pool Aircraft, any Eligible
Lease as may be entered into at any time after the Effective Date between a
Lessor Subsidiary (as lessor) or an Intermediate Lessee and a lessee.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered to the Lender.
     “Goldman Sachs” has the meaning set forth in the introductory paragraph of
this Agreement.
     “Governmental Authority” means the government of the United States, any
other nation or any state, locality or political subdivision of the United
States or any other nation, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
     “Government Security” has the meaning set forth in the Security Agreement.
     “Grantor Supplement” has the meaning set forth in the Security Agreement.
     “Guaranteed Obligations” means in respect of the guarantee by each
Guarantor Party set forth in Article 7 of this Agreement, all Obligations of
each Obligor, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising.
     “Guarantor Party” has the meaning set forth in the introductory paragraph.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas,

12



--------------------------------------------------------------------------------



 



infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
     “ILFC Materials” has the meaning set forth in Section 5.09(c).
     “Indebtedness” means, with respect to any Person at any date of
determination (without duplication), (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person in respect of letters of credit or other similar instruments (including
reimbursement obligations with respect thereto), (d) all the obligations of such
Person to pay the deferred and unpaid purchase price of property or services,
which purchase price is due more than six months after the date of purchasing
such property or service or taking delivery and title thereto or the completion
of such services, and payment deferrals arranged primarily as a method of
raising finance or financing the acquisition of such property or service,
(e) all obligations of such Person under a lease of (or other agreement
conveying the right to use) any property (whether real, personal or mixed) that
is required to be classified and accounted for as a capital lease obligation
under U.S. GAAP, (f) all indebtedness of other Persons secured by a lien on any
asset of such Person, whether or not such indebtedness is assumed by such
Person, and (g) all indebtedness of other Persons guaranteed by such Person.
     “Indemnified Taxes” means all Taxes (except Excluded Taxes) that are
suffered or incurred by or imposed on any Lender Party, any Obligor, any Lessee,
any Collateral, any Loan Document or any payment pursuant to any Loan Document
in each case relating to or, arising directly or indirectly, as a result of the
transactions described in or contemplated by the Loan Documents.
     “Indemnitee” has the meaning set forth in Section 9.03(b).
     “Initial Appraised Value” means, with respect to any Pool Aircraft as of
any Release Date, the initial value of such Pool Aircraft, calculated by taking
the lesser of the average and the median of the initial Appraisals conducted
with respect to such Pool Aircraft prior to the Effective Date (or, in the case
of any Pool Aircraft not included in the original Designated Pool, the initial
Appraisal conducted with respect to such Pool Aircraft pursuant to
Section 2.10).
     “Initial LTV Ratio” means, as of any Release Date, in respect of a Pool
Aircraft related to such Release Date, the ratio of (i) the aggregate principal
amount of all Released Loans in respect of such Pool Aircraft to be released
from the Collateral Account on such Release Date, divided by (ii) the aggregate
Initial Appraised Value of such Pool Aircraft.
     “Instrument” has the meaning set forth in the Security Agreement.
     “Intercreditor Agreement” means the Intercreditor Agreement among ILFC,
Parent Holdco, the Borrower, Irish Subsidiary Holdco, CA Subsidiary Holdco, the
Collateral Agent and each Junior Lien Representative that becomes a party
thereto pursuant to the terms thereof, in substantially the form of Exhibit H
hereto (in each case as amended, restated, amended and restated, supplemented or
otherwise modified from time to time).

13



--------------------------------------------------------------------------------



 



     “Intercreditor Confirmation” means, as to any Series of Junior Lien Debt,
the written agreement of the holders of such Series of Junior Lien Debt, as set
forth in the indenture, credit agreement or other agreement governing such
Series of Junior Lien Debt, for the benefit of all holders of Secured Debt and
each Secured Debt Representative:
     (a) that all Junior Lien Obligations will be and are secured equally and
ratably with other Junior Lien Obligations by the Junior Collateral, and
subordinated to the Secured Obligations; and
     (b) that the holders of Junior Lien Obligations in respect of such Series
of Junior Lien Debt are bound by and consent to the provisions of the
Intercreditor Agreement, including the provisions of Section 2 of the
Intercreditor Agreement setting forth the priority of payments and the
provisions of Sections 4, 5 and 7 of the Intercreditor Agreement setting forth
the subordination of the Junior Secured Obligations (as defined in the
Intercreditor Agreement) to the Secured Obligations.
     “Interest Period” means (i) with respect to the initial Interest Period,
the period commencing on the Effective Date and ending on the next Payment Date;
(ii) with respect to each subsequent Interest Period other than the last
Interest Period prior to the Maturity Date, the period commencing on the last
day of the preceding Interest Period and ending on the next Payment Date; and
(iii) with respect to the last Interest Period prior to the Maturity Date, the
period commencing on the last day of the preceding Interest Period and ending on
the Maturity Date.
     “Intermediate Lease” means, in respect of any Pool Aircraft, the lease to
be entered into between the relevant Lessor Subsidiary (as lessor) and an
Intermediate Lessee (as lessee).
     “Intermediate Lessee” means, in respect of any Lease of Pool Aircraft, a
Person (other than a Lessor Subsidiary) which, subject to the Local Requirements
Exception, is wholly owned by a Subsidiary Holdco and which such Subsidiary
Holdco may determine in accordance with the provisions of Section 2.10 to enter
into a Lease as lessor with the applicable Lessee.
     “International Registry” has the meaning given to it in the Cape Town
Convention.
     “Ireland” means the Republic of Ireland.
     “Irish Subsidiary Holdco” has the meaning set forth in the introductory
paragraph of this Agreement.
     “Irish Subsidiary Holdco Accession Date” means the date on which each of
the following conditions are satisfied (or waived in accordance with
Section 9.02): (i) (x) Irish Subsidiary Holdco shall have executed and delivered
to the Administrative Agent and the Collateral Agent an Irish Subsidiary Holdco
Request and Assumption Agreement, (y) Irish Subsidiary Holdco shall have
executed and delivered to the Administrative Agent and the Collateral Agent a
Grantor Supplement in respect of the relevant Collateral and (z) the Borrower
shall have executed and delivered to the Administrative Agent and the Collateral
Agent a Charge Over Shares of Irish Subsidiary Holdco, (ii) the Administrative
Agent shall have received a favorable written opinion (addressed to each Lender
Party and dated the Irish Subsidiary Holdco

14



--------------------------------------------------------------------------------



 



Accession Date) in a form reasonably satisfactory to the Administrative Agent of
each of (x) Clifford Chance US LLP with respect to New York law matters and
(y) A&L Goodbody with respect to Irish law matters related to the Irish
Subsidiary Holdco and the Charge Over Shares of Irish Subsidiary Holdco,
(iii) the Collateral Agent shall have received a UCC-1 Financing Statement from
the Borrower, naming the Borrower as debtor, naming the Collateral Agent (for
the benefit of the Secured Parties) as secured party and describing the
applicable Equity Collateral in respect of the Irish Subsidiary Holdco, (iv) the
Administrative Agent shall have received such documents and certificates
relating to the organization, existence and, if applicable, good standing of the
Irish Subsidiary Holdco, the authorization of the transactions contemplated by
the Loan Documents and any other legal matters relating to the Irish Subsidiary
Holdco, the Loan Documents, the relevant Collateral or the transactions
contemplated hereby or thereby, all in form and substance reasonably
satisfactory to the Collateral Agent and their counsel, (v) the Administrative
Agent shall have received a certificate, dated the Irish Subsidiary Holdco
Accession Date and signed by the President, a Vice President or a Financial
Officer of ILFC, confirming compliance with the conditions set forth in
subclauses (vii) and (viii) below, (vi) the Administrative Agent and the
Collateral Agent shall have received the results of a recent Lien, tax and
judgment search in Ireland revealing no Liens on any of the assets of the Irish
Subsidiary Holdco or the relevant Collateral other than Permitted Liens,
(vii) the representations and warranties of the Irish Subsidiary Holdco
contained in Article 3 of this Agreement and contained in each other Loan
Document applicable to the Irish Subsidiary Holdco Accession Date as provided in
Article 3 of this Agreement shall be true and correct on and as of the Irish
Subsidiary Holdco Accession Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, (viii) immediately after giving
effect to the Irish Subsidiary Holdco Accession Date, no Default or Event of
Default shall have occurred and be continuing and (ix) the Collateral Agent, for
the benefit of the Secured Parties, shall have a first priority perfected
security interest in the relevant Collateral (to the extent of the Express
Perfection Requirements, subject to any change in law).

    “Irish Subsidiary Holdco Request and Assumption Agreement” means the Irish
Subsidiary Holdco Request and Assumption Agreement in substantially the form of
Exhibit K.

     “Junior Collateral” means the Equity Collateral in respect of the Borrower
(including Parent Holdco’s Equity Interest in the Borrower).
     “Junior Lien” means a Lien granted by Parent Holdco, at any time, upon any
Junior Collateral, to secure Junior Lien Obligations.
     “Junior Lien Debt” means any indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of Parent Holdco that is secured
on a junior basis to the Obligations by any Junior Lien that was permitted to be
incurred and so secured under each applicable Loan Document; provided that:
     (1) on or before the date on which such indebtedness is incurred by Parent
Holdco, such indebtedness is designated by Parent Holdco, in an officers’
certificate (in the form of Exhibit B to the Intercreditor Agreement) delivered
to each Junior Lien Representative, the Lenders, and each Agent, as “Junior Lien
Debt” for the purposes of

15



--------------------------------------------------------------------------------



 



the Loan Documents, which officer’s certificate shall confirm that the
requirements in this definition of “Junior Lien Debt” have been satisfied;
provided that the none of the Obligations may be designated as Junior Lien Debt;
     (2) such indebtedness is governed by an indenture, credit agreement or
other agreement that includes an Intercreditor Confirmation and does not include
any covenants of Parent Holdco that are more restrictive than the covenants of
Parent Holdco set forth in the Loan Documents;
     (3) the Junior Lien Representative for such indebtedness has executed and
delivered to the Collateral Agent an accession agreement to the Intercreditor
Agreement (in the form of Exhibit A to the Intercreditor Agreement);
     (4) all requirements set forth in the Intercreditor Agreement as to the
confirmation, grant or perfection of the Junior Lien to secure such indebtedness
or Junior Lien Obligations in respect thereof are satisfied; and
     (5) the maturity date of such indebtedness is later than the Maturity Date
and the weighted average maturity of all Junior Lien Debt is later than the
Maturity Date.
     “Junior Lien Documents” means, collectively any indenture, credit agreement
or other agreement governing each Series of Junior Lien Debt and the security
documents related thereto.
     “Junior Lien Obligations” means Junior Lien Debt and all other
“Obligations” in respect thereof (as defined in the indenture, credit agreement
or other agreement governing such Series of Junior Lien Debt).
     “Junior Lien Representative” means the trustee, agent or representative of
the holder of any Series of Junior Lien Debt who maintains the transfer register
for such Series of Junior Lien Debt and is appointed as a Junior Lien
Representative (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Junior Lien Debt, together with its successors in such
capacity.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lease” means a lease agreement relating to any Pool Aircraft, which is
listed on Schedule 3.17(b) hereto, as such schedule is supplemented (or, if not
so supplemented, required to be supplemented) pursuant to the terms hereof from
time to time, between a Borrower Party (as lessor), and a lessee, in each case
together with all schedules, supplements and amendments thereto and each other
document, agreement and instrument related thereto.

16



--------------------------------------------------------------------------------



 



     “Leasing Company Practice” means, in relation to an Aircraft and any
particular issue or matter, the customary commercial practice of ILFC, having
regard to the customary commercial practice that ILFC applies under similar
circumstances in respect of other aircraft owned by it or its Affiliates and not
a Pool Aircraft, as such practice may be required to be adjusted by the
requirements of this Agreement and the other Loan Documents, including the
requirements in respect of Collateral.
     “Lenders” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Lender Parties” means each Lender, the Administrative Agent, the
Syndication Agent and the Collateral Agent.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lessee” means any lessee party to a Lease.
     “Lessee Default” means any default by the applicable Lessee in payment of a
total of three months of rent pursuant to such Lease, and such default remains
uncured for more than 120 days from the original due date of the latest payment
resulting in a total of three months of rent remaining unpaid.
     “Lessor Subsidiary” means any special purpose Person or vehicle (including
trusts) which (a) is organized under the laws of Delaware, California, Utah,
Ireland or any other jurisdiction reasonably acceptable to the Collateral Agent,
(b) holds legal title to a single Pool Aircraft and (c) 100% of the Equity
Interest therein is held by a Subsidiary Holdco.
     “LIBO Rate” means, with respect to any Borrowing for any Interest Period,
the greater of (a) 2.0% per annum and (b) the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent (and agreed to by the Borrower, such
consent of the Borrower not to be unreasonably withheld or delayed) from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Borrowing for such Interest Period shall be the
greater of (a) 2.0% per annum and (b) the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Loans and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the

17



--------------------------------------------------------------------------------



 



foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
     “Litigation Actions” means all litigation, claims and arbitration
proceedings, proceedings before any Governmental Authority or investigations
which are pending or, to the knowledge of a responsible officer of any Borrower
Party, threatened against, any Borrower Party.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Loan Documents” means this Agreement, the Intercreditor Agreement, the
Irish Subsidiary Holdco Request and Assumption Agreement, the Security Documents
and the Notes.
     “Loan-to-Value Ratio” means, as of any LTV Determination Date, the ratio of
(i) the aggregate outstanding principal amount of the Released Loans as of such
LTV Determination Date, divided by (ii) the aggregate Appraised Value of all
Pool Aircraft as of such LTV Determination Date. For the avoidance of doubt, the
principal amount of the Released Loans which shall have been repaid or prepaid
on or before the applicable LTV Determination Date shall not be included in the
Loan-to-Value Ratio as of such LTV Determination Date.
     “Local Requirements Exception” means an exception for Equity Interests or
title to a Pool Aircraft held by directors, trustees, nominees, conditional
vendors or similar persons under similar arrangements in order to meet local
nationality or other local requirements regarding registration or ownership of
aircraft or to minimize the impact of any Taxes on the Borrower or Lessee and
which do not, or could not reasonably be expected to, have a Material Adverse
Effect on the Collateral or any part thereof or the security interest of the
Collateral Agent.
     “LTV Certificate” has the meaning set forth in Section 5.09(a)(vii).
     “LTV Cure” has the meaning set forth in Section 5.16(c).
     “LTV Determination Date” has the meaning set forth in Section 5.16(b).
     “Maintenance Rent” means, with respect to any Pool Aircraft, maintenance
reserves, maintenance rent or other supplemental rent payments based on usage in
respect of such Pool Aircraft (or its engines or other parts) payable by the
Lessee under the Lease for such Pool Aircraft for the purpose of paying,
contributing to, reserving or calculating potential liability in respect of
payments for future maintenance and repair of such Pool Aircraft, indemnity
payments and any other payments other than scheduled rent payments.
     “Material Adverse Effect” means (a) a material adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise) or
operating results of the Obligors and their Subsidiaries taken as a whole, the
result of which is a material impairment of the ability of the Obligors taken as
a whole to perform any of their respective obligations under any Loan Document,
(b) a material impairment of the totality of the rights and remedies of, or
benefits available to, any Lender Party under the Loan Documents or (c) a
material adverse effect on the value of the Collateral taken as a whole.

18



--------------------------------------------------------------------------------



 



     “Material Agreement” means each agreement set forth on Schedule 1.01(a)
hereto.
     “Material Indebtedness” means any indebtedness of an Obligor for borrowed
money (other than the Loans) in an aggregate principal amount exceeding
$50,000,000. For purposes hereof, any obligations of any Obligor in respect of
the Material Agreements shall constitute “Material Indebtedness”.
     “Maturity Date” means March 17, 2016.
     “Maximum Rate” has the meaning set forth in Section 9.17.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.
     “Non-Pool Aircraft” means, as of any date, any aircraft Owned by ILFC or
any of its Subsidiaries that is not a PS Pool Aircraft.
     “Notes” has the meaning set forth in Section 2.05(d).
     “Obligations” means all principal of the Loans outstanding from time to
time hereunder, all interest (including Post-Petition Interest) on the Loans,
all other amounts now or hereafter payable by any Obligor under any Loan
Document and any fees or other amounts now or hereafter payable by any Obligor
to the Administrative Agent or the Collateral Agent for acting in its capacity
as such pursuant to a separate agreement among such parties, in each case,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising.
     “Obligor” means ILFC and each Borrower Party.
     “OFAC” has the meaning set forth in Section 3.16.
     “Operating Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, the bylaws, memorandum and articles of association, operating agreement,
partnership agreement, limited partnership agreement, trust agreement or other
applicable documents relating to the operation, governance or management of such
entity.
     “Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, the articles of incorporation, certificate of incorporation, memorandum
of association, articles of organization, certificate of limited partnership,
certificate of trust or other applicable organizational or charter documents
relating to the creation of such entity.
     “Other Aircraft Types” means Aircraft of each of the following types:
(a) Airbus A321-100, (b) Airbus A340, (c) Boeing 757, (d) Boeing 737-300,
(e) Boeing 737-400, (f) Boeing 737-

19



--------------------------------------------------------------------------------



 



500, (g) Boeing 747, (h) Boeing 767, (i) Boeing 777-300 (non-ER) and
(j) McDonnell Douglas MD-11.
     “Other Relevant Jurisdiction” means any other jurisdiction in which a
Lessor Subsidiary is organized as reasonably approved by the Collateral Agent in
accordance with the terms of clause (a) of the definition of “Lessor
Subsidiary”.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Own” means, with respect to any Aircraft, to hold legal and sole ownership
of such Aircraft directly or to hold 100% of the beneficial ownership of such
Aircraft through a trust, conditional sale or similar arrangement holding title
to such Aircraft. The terms “Ownership” and “Owned by” have a correlative
meaning.
     “Parent” means American International Group, Inc.
     “Parent Holdco” has the meaning set forth in the introductory paragraph of
this Agreement.
     “Participant” has the meaning set forth in Section 9.05(i).
     “Patriot Act” has the meaning set forth in 5.18(b).
     “Payment Date” means the last Business Day of each March, June, September
and December, commencing on the last Business Day of June 2010.
     “Permitted Investments” means, in each case, book-entry securities,
negotiable instruments or securities in bearer or registered form that evidence:
          (a) direct obligations of, and obligations fully guaranteed as to
timely payment by, the United States of America (having original maturities of
no more than 365 days, or such lesser time as is required for the distribution
of funds);
          (b) demand deposits, time deposits or certificates of deposit of the
Collateral Agent or of depositary institutions or trust companies organized
under the laws of the United States of America or any state thereof, or the
District of Columbia (or any domestic branch of a foreign bank) (i) having
original maturities of no more than 365 days, or such lesser time as is required
for the distribution of funds; provided that at the time of Investment or
contractual commitment to invest therein, the short-term debt rating of such
depositary institution or trust company shall be at least “A-1” by S&P and “P-1”
by Moody’s and the long-term debt rating of such depositary or institution or
trust company shall be at least A1 by Moody’s or (ii) having maturities of more
than 365 days and, at the time of the Investment or contractual commitment to
invest therein, a rating of “AA” by S&P and “Aa1” by Moody’s;

20



--------------------------------------------------------------------------------



 



          (c) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (b) of this definition;
          (d) corporate or municipal debt obligations (including open market
commercial paper) (i) having remaining maturities of no more than 365 days, or
such lesser time as is required for the distribution of funds, having, at the
time of the Investment or contractual commitment to invest therein, a rating of
at least “A-1+” or “AA” by S&P and “P-1” or “Aa1” by Moody’s or (ii) having
maturities of more than 365 days and, at the time of the Investment or
contractual commitment to invest therein, a rating of “AA” by S&P and “Aa1” by
Moody’s;
          (e) investments in money market funds (including funds in respect of
which the Collateral Agent or any of its Affiliates is investment manager or
advisor, including but not limited to Bank of America money market funds) having
a rating of at least “AA” by S&P and “Aa2” by Moody’s previously approved by the
Borrower or the Collateral Agent; or
          (f) notes or bankers’ acceptances (having original maturities of no
more than 365 days, or such lesser time as is required for the distribution of
funds) issued by any depositary institution or trust company referred to in
(b) above;
provided, however, that no investment shall be made in any obligations of any
depositary institution or trust company which has a contractual right to set off
and apply any deposits held, and other indebtedness owing, by any Obligor to or
for the credit or the account of such depositary institution or trust company;
provided further that if, at any time, the rating of any of the foregoing
investments falls below “BBB” by S&P or “Baa2” by Moody’s, such downgraded
investment shall no longer constitute a “Permitted Investment”.
     “Permitted Liens” means:
     (a) any Lien for Taxes if (i) such Taxes shall not be due and payable, or
(ii) such Taxes are being disputed in good faith or contested in good faith by
appropriate proceedings and reserves required by GAAP have been made therefor;
     (b) any Lien in respect of any Pool Aircraft for any fees or charges of any
airport or air navigation authority arising by statute or operation of law if
(i) the payments for such fees or charges are not yet due or payable or
(ii) such fees or charges are being disputed in good faith or contested in good
faith by appropriate proceedings and reserves required by GAAP have been made
therefor;
     (c) in respect of any Pool Aircraft, any repairer’s, carrier’s or hangar
keeper’s, warehousemen’s, mechanic’s or materialmen’s Lien or employee and other
like Liens arising in the ordinary course of business by operation of law or
under customary terms of repair or modification agreements or any engine or
parts-pooling arrangements or other similar Liens if the payment for such Liens
(i) is not due and payable or (ii) is not overdue for payment having regard to
the relevant trade, in circumstances where no enforcement action against the
Aircraft has yet been taken by the relevant holder of the Lien or (iii) is
disputed in good faith or contested in good faith by appropriate proceedings and
reserves in accordance with GAAP have been made therefor;

21



--------------------------------------------------------------------------------



 



     (d) any Lien created in favor of the Collateral Agent, for the benefit of
the Secured Parties (as defined in the Security Agreement) or the Lenders
pursuant to the Loan Documents;
     (e) any Lien affecting any Pool Aircraft (other than a Lien for Taxes)
arising out of judgments or awards against any of the Borrower Parties or any
Lessor Subsidiary with respect to which at the time the period to file an appeal
has not expired or an appeal is being presented in good faith and with respect
to which within sixty (60) days thereafter there shall have been secured a stay
of execution pending such appeal, and then only for the period of such stay, and
reserves required in accordance with GAAP have been made therefor; provided
that, in any case, no Event of Default has occurred and is continuing;
     (f) any permitted lien or encumbrance in respect of any Pool Aircraft, as
defined under any lease of an Aircraft (other than Liens or encumbrances created
by a Obligor except as described in this definition);
     (g) the respective rights of a Borrower Party or Lessor Subsidiary and the
lessee or any third party that owns or leases equipment installed on an Aircraft
under any lease relating to a Pool Aircraft, including any assignment of the
relevant warranties relating to a Pool Aircraft (including restrictions on the
Borrower Party’s or Lessor Subsidiary’s right to grant a lien on or to transfer
the applicable Lease or Pool Aircraft) (and the rights of any sublessee under
any permitted sublease relating to such lease) and the documents related
thereto;
     (h) the rights of insurers meeting the requirements of Section 2.17 of the
Security Agreement in respect of a Pool Aircraft, subject to insurance policies
having been entered into in the ordinary course of business and according to
commercially reasonable terms;
     (i) the interests of a voting or owner trustee, as applicable, or of an
Intermediate Lessee in connection with the relevant Intermediate Lease;
     (j) any Lien bonded against by any Borrower Party or Lessor Subsidiary, any
Lessee, or other similar third party security (which does not itself result in a
Lien on a Pool Aircraft or any part thereof), provided that, any such bonding or
other similar third party security as against any Lessee is first approved by
the Administrative Agent, acting reasonably;
     (k) pledges of non-Pool Aircraft Assets or deposits required under a Lease
to secure payment obligations of the applicable Borrower Party or Lessor
Subsidiary under that Lease;
     (l) any Lease entered into prior to the Effective Date;
     (m) any Eligible Lease;

22



--------------------------------------------------------------------------------



 



     (n) any Lien in respect of any Pool Aircraft resulting directly from any
Third Party Event, but only for so long as the Borrower and the applicable
Borrower Party or Lessor Subsidiary are complying with the requirements of the
proviso to the last paragraph of Section 2.18(c) of the Security Agreement;
     (o) any head lease, lease, conditional sale agreement or purchase option
granted by a lessor or owner as to the purchase of the related Pool Aircraft
under or in respect of any Lease (including to an Affiliate of the Lessee)
existing on the date of acquisition of such Pool Aircraft by the Borrower or
thereafter granted in accordance with Leasing Company Practice;
     (p) in respect of any Junior Collateral, any Junior Lien securing Junior
Lien Obligations; and
     (q) any other Lien with the consent of all of the Lenders.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “PGBC” means the Pension Guaranty Benefit Corporation.
     “Plan” means, at any date, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is subject to Title IV of ERISA or Section 412 of
the Code (other than a Multiemployer Plan) and to which the Borrower Party or
any of its ERISA Affiliates may have any liability, including any liability by
reason of having be a substantial employer within the meaning of section 4063 of
ERISA at any time during the preceding five years, or by reason of being deemed
to be a contributing sponsor under section 4069 of ERISA.
     “Platform” has the meaning set forth in Section 5.09(c).
     “Pledged Debt” has the meaning set forth in the Security Agreement.
     “Pledged Debt Collateral” has the meaning set forth in the Security
Agreement.
     “Pledged Equity Interests” has the meaning set forth in the Security
Agreement.
     “Pledged Equity Parties” has the meaning set forth in the Security
Agreement.
     “Pool Aircraft” means, as of any date, any aircraft Owned by a Lessor
Subsidiary.
     “Pool Aircraft Assets” means the Pool Aircraft Collateral and any related
Security Deposits or Maintenance Rent.
     “Pool Aircraft Collateral” means all Pool Aircraft, each of the Leases
related thereto and the right, title and interest of each relevant Lessor
Subsidiary in and to the acquisition agreement related to such Pool Aircraft.

23



--------------------------------------------------------------------------------



 



     “Pool Specifications” is a collective reference to each of the following
requirements with respect to the PS Pool Aircraft at any time:
     (a) the aggregate Appraised Value of a single type of Widebody Aircraft at
such time shall not exceed 50% of the aggregate Appraised Value of all PS Pool
Aircraft at such time;
     (b) the aggregate Appraised Value of all Widebody Aircraft at such time
shall not exceed 65% of the aggregate Appraised Value of all PS Pool Aircraft at
such time;
     (c) the aggregate Appraised Value of all Preferred Aircraft Types at such
time shall be at least 50% of the aggregate Appraised Value of all PS Pool
Aircraft at such time;
     (d) the aggregate Appraised Value of all PS Pool Aircraft that are a single
Other Aircraft Type at such time shall not exceed 20% of the aggregate Appraised
Value of all PS Pool Aircraft at such time;
     (e) the aggregate Appraised Value of all PS Pool Aircraft leased to a
single Lessee at such time shall not exceed 30% of the aggregate Appraised Value
of all PS Pool Aircraft at such time (excluding any PS Pool Aircraft leased to a
Lessee that results from the merger of two or more Lessees based in China, if
the affected Lease of such PS Pool Aircraft was included in the Collateral prior
to such merger); and
     (f) the aggregate Appraised Value of all PS Pool Aircraft leased to Lessees
based or domiciled in any single country at such time shall not exceed 50% of
the aggregate Appraised Value of all PS Pool Aircraft at such time.
     “Post-Petition Interest” means any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of any one or more of the Borrower Parties (or
would accrue but for the operation of applicable Debtor Relief Laws), whether or
not such interest is allowed or allowable as a claim in any such proceeding.
     “Preferred Aircraft Types” means Aircraft of each of the following types:
(a) Airbus A319, (b) Airbus A320, (c) Airbus A321-200, (d) Airbus A330,
(e) Boeing 737-600, (f) Boeing 737-700, (g) Boeing 737-800, (h) Boeing
777-200ER, (i) Boeing 777-300ER and (j) Boeing 787.
     “Premium Amount” means, with respect to any principal amount being prepaid,
an amount equal to (a) except as provided in clause (c) below, 2% of such
principal amount being prepaid if the date of such prepayment is prior to the
first anniversary of the Effective Date, (b) except as provided in clause
(c) below, 1% of such principal amount being prepaid if the date of such
prepayment is on or after the first anniversary of the Effective Date and prior
to the second anniversary of the Effective Date or (c) $0.00 if (i) the date of
such prepayment is on or after the second anniversary of the Effective Date,
(ii) such prepayment is made in connection with an LTV Cure other than an LTV
Cure to the extent attributable to the sale, substitution or removal of any Pool
Aircraft (other than substitution or removal of an Aircraft that has suffered an
Event of Loss) or (iii) such prepayment is made as a result of an Event of Loss
of a Pool

24



--------------------------------------------------------------------------------



 



Aircraft, provided that such prepaid amount does not exceed an amount equal to
the Appraised Value of such Pool Aircraft.
     “Prohibited Countries” has the meaning set forth in Section 3.16.
     “Protocol” means the Protocol to the Convention on Matters Specific to
Aircraft Equipment, as in effect in any applicable jurisdiction from time to
time.
     “PS Pool Aircraft” means the Pool Aircraft and the Undelivered Pool
Aircraft.
     “Public Lender” has the meaning set forth in Section 5.09(c).
     “Qualified Appraiser” means, with respect to Appraisals used to calculate
the LTV Ratio as of the Effective Date, each of AVITAS, Inc., Aircraft
Information Services, Inc. and Aviation Specialist Group, and with respect to
Appraisals used to calculate the LTV Ratio as of each subsequent LTV
Determination Date, such appraisal firms and any other appraisal firms selected
and retained by the Borrower and approved by the Administrative Agent.
     “Ratify” means, in relation to ratification by any jurisdiction of the Cape
Town Convention, that any reservations made by such jurisdiction in ratifying
the Cape Town Convention are reasonably acceptable to the Required Lenders,
except that the Required Lenders consent to the reservations to the Cape Town
Convention made by the countries of registration of the Pool Aircraft set forth
on Schedule 3.17(a) as of the Effective Date and corresponding reservations made
by other countries that ratify the Cape Town Convention after the Effective
Date. The term “Ratified” has a correlative meaning.
     “Records” means all Leases and other documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
data processing software (to the extent permitted by any applicable licenses)
and related property rights) directly related to the Leases and the Pool
Aircraft Assets related to the Pool Aircraft and the servicing thereof.
     “Release Date” means a Business Day, as identified in a Release Request
provided in accordance with Section 2.02(b), upon which date the Aggregate
Requested Release Amount shall be released to the Borrower, subject to the terms
and conditions herein.
     “Released Loans” means, as of any date of determination, the then aggregate
outstanding principal amount of the Loans that have been released (including on
such date of determination) to the Borrower from the Collateral Account in
accordance with the terms hereof. For the avoidance of doubt, the principal
amount of the Released Loans which shall have been repaid or prepaid on or
before the applicable determination date shall not be included in the then
aggregate outstanding principal amount of the Released Loans.
     “Release Request” has the meaning set forth in Section 2.02(b).
     “Relevant Release Parties” means in respect of a Release Date and the
applicable Pool Aircraft, (i) each relevant Lessor Subsidiary which holds title
to such Pool Aircraft, (ii) each relevant Subsidiary Holdco directly holding
100% of the Equity Interests in each such Lessor Subsidiary and (iii) each
relevant Intermediate Lessee (if any).

25



--------------------------------------------------------------------------------



 



     “Reportable Event” means an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .22, .23,         .25, .27 or .28 of PBGC
Regulation Section 4043.
     “Representatives” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Required Cape Town Registrations” has the meaning set forth in the
Security Agreement.
     “Required Lenders” means Lenders holding greater than 50% of (a) prior to
the Loans being made on the Effective Date, the Aggregate Commitments and
(b) thereafter, the aggregate outstanding principal amount of the Loans;
provided that the Commitments of, or outstanding principal amount held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
     “Requirement of Law” means, as to any Person, any Law applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject, including, without limitation, each Applicable
Foreign Aviation Law applicable to such Person or the aircraft Owned or operated
by it or as to which it has a contractual responsibility.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Sanctions” has the meaning set forth in Section 3.16.
     “Secured Debt” means the Loans and the Junior Lien Debt.
     “Secured Debt Representatives” means the Administrative Agent and each
Junior Lien Representative.
     “Secured Obligations” has the meaning set forth in the Security Agreement.
     “Secured Parties” has the meaning set forth in the Security Agreement.
     “Securities Account” has the meaning set forth in the Security Agreement.
     “Securities Intermediary” has the meaning set forth in the Account Control
Agreement.
     “Security Agreement” means the Security Agreement by the Borrower Parties
party thereto in favor of the Collateral Agent, in substantially the form of
Exhibit B hereto, together with any supplements delivered pursuant to
Section 2.10(b) or Section 5.02(a) hereof (in each case as amended, restated,
amended and restated, supplemented or otherwise modified from time to time).
     “Security Deposit” means any security deposits and any payments made to
reinstate security deposits payable by any Lessee under a Lease.

26



--------------------------------------------------------------------------------



 



     “Security Documents” means the Security Agreement, each Charge Over Shares,
the Account Control Agreement and each other agreement, supplement, instrument
or document executed and delivered pursuant to Section 2.10 or Section 5.02 to
secure any of the Obligations.
     “Series of Junior Lien Debt” means, severally, each issue or series of
Junior Lien Debt for which a single transfer register is maintained and any
other indebtedness under any other indenture or credit facility that constitutes
Junior Lien Obligations.
     “Specified Representation Deficiency” has the meaning set forth in
Section 2.10(e).
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.
     “Subsidiary” means any direct or indirect subsidiary of an Obligor, and
includes a trust.
     “Subsidiary Holdco” means CA Subsidiary Holdco and Irish Subsidiary Holdco.
     “Syndication Agent” has the meaning set forth in the introductory
paragraph.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Third Party Event” has the meaning set forth in the Security Agreement.
     “Title 49” means Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
     “Transaction Parties” means each Obligor, each Lessor Subsidiary and each
Intermediate Lessee.
     “UCC” means the Uniform Commercial Code in effect from time to time in the
State of New York; provided, however, that if by reason of mandatory provisions
of law, the perfection or the effect of perfection or non-perfection of the
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

27



--------------------------------------------------------------------------------



 



     “UCC Financing Statement” means any financing statement to be filed in any
appropriate filing office in any UCC Jurisdiction and that (i) indicates the
applicable Collateral by any description which reasonably approximates the
description contained in this Agreement and in the Security Agreement as all
applicable assets of the applicable Borrower Party or words of similar effect,
regardless of whether any particular asset comprised in such Collateral falls
within the scope of Article 9 of the UCC or other similar provisions of the UCC
Jurisdiction, and (ii) contains any other information required by part 5 of
Article 9 of the UCC, or by any other applicable provision under the laws of the
UCC Jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment; provided, however, that in addition to any
financing statement to be filed in any appropriate filing office in any UCC
Jurisdiction, UCC Financing Statements shall include at all times financing
statements to be filed in the State of California and the District of Columbia.
     “UCC Jurisdiction” means any Uniform Commercial Code jurisdiction in which
the filing of a UCC Financing Statement is effective to perfect a security
interest in the Collateral under this Agreement, the Security Agreement, or any
other Loan Document.
     “Uncertificated Security” has the meaning set forth in the Security
Agreement.
     “Undelivered Pool Aircraft” means, as of any date, the pool of aircraft
Owned by ILFC or any of its Subsidiaries, satisfying each of the following
conditions: (x) the Transaction Parties shall each have a good faith intention
and, to ILFC’s knowledge, the ability to transfer such aircraft to a Lessor
Subsidiary within a reasonable time period and (y) such aircraft shall be listed
on Schedule 3.17(a) attached hereto, as amended, restated or supplemented from
time to time pursuant to Section 2.10 and Section 5.09(a)(vii). For the
avoidance of doubt, upon the Final Release Date, there shall be no Undelivered
Pool Aircraft.
     “United States” means the United States of America.
     “UNSC” has the meaning set forth in Section 3.16.
     “Widebody Aircraft” shall mean Aircraft of each of the following types:
(a) Airbus A340, (b) Boeing 767, (c) Boeing 747, (d) McDonnell Douglas MD-11,
(e) Airbus A330, (f) Boeing 777 and (g) Boeing 787.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02. Terms Generally. The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a)any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from

28



--------------------------------------------------------------------------------



 



time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
i) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, ii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, iii) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and iv) the word “property” shall be construed to refer to any
and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
     Section 1.03. Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP as in effect from time to time.
     Section 1.04. Times. Except as otherwise expressly provided herein, all
references to times are to such time in New York, New York.
ARTICLE 2
The Credits
     Section 2.01. Commitment. (a) On the Effective Date, subject to the terms
and conditions and relying on the representations and warranties set forth
herein, each Lender agrees to make a Loan to the Borrower in a principal amount
equal to its Commitment by transfer of such amount to the Administrative Agent
as described in Section 2.03. The Loans and the Commitments hereunder are not
revolving and amounts repaid or prepaid may not be reborrowed.
     (b) Any undrawn portion of the Commitments shall automatically terminate
immediately after the Borrowing on the Effective Date.
     Section 2.02. Request to Borrow Loans; Request to Release Loans. (a) The
Borrower shall request that the Lenders make the Loans by delivering to the
Administrative Agent a notice in writing (a “Borrowing Request”) no later than
12:00 p.m., New York City time, at least three (3) Business Days before the
Effective Date. Such Borrowing Request shall be irrevocable and shall specify
the aggregate amount of the Loans to be made on the Effective Date (which
aggregate amount shall equal the amount of the Aggregate Commitments). Following
the receipt of a Borrowing Request, the Administrative Agent shall promptly
notify each Lender thereof.
     (b) The Borrower shall request that the Collateral Agent release the
Aggregate Requested Release Amount by delivering to the Administrative Agent and
Collateral Agent a notice in writing in the form attached hereto as Exhibit J (a
“Release Request”) no later than 12:00 p.m., New York City time, at least three
(3) Business Days before a Release Date. Such Release Request shall be
revocable. Following the receipt of a Release Request, the Administrative Agent
shall promptly notify each Lender thereof.

29



--------------------------------------------------------------------------------



 



     Section 2.03. Funding of Loan; Release of Aggregate Requested Release
Amount. (a) Each Lender shall wire the principal amount of its Loan in
immediately available funds, by 12:00 p.m., New York City time, on the Effective
Date, to the Administrative Agent’s Account.
     (b) On the Effective Date, subject to the terms and conditions herein
(including the satisfaction of each of the conditions set forth in
Section 4.01), promptly upon receipt from each Lender of an amount equal to such
Lender’s Commitment as described in Section 2.03(a), the Administrative Agent
shall transfer to the Collateral Account all such proceeds of the Loans. All
amounts in the Collateral Account shall be invested in Permitted Investments
pursuant to and in accordance with Section 6 of the Account Control Agreement.
     (c) Subject to the terms and conditions (including the satisfaction of each
of the conditions set forth in Section 4.02) and relying on the representations
and warranties set forth herein, on a Release Date the Collateral Agent shall
direct the Securities Intermediary to release from the Collateral Account to the
Borrower the Aggregate Requested Release Amount to the account designated in the
relevant Release Request; provided that in respect of a Release Date, the
Initial LTV Ratio in respect of each Pool Aircraft related to such Release Date
shall equal 56%; provided that, on the Final Release Date, in addition to the
Aggregate Requested Release Amount, all other amounts in the Collateral Account
will be released to the Borrower to the account designated in the relevant
Release Request.
     Section 2.04. Interest. (a) Subject to the provisions of this Section 2.04,
the Loans (whether or not the Loans are Released Loans) shall bear interest at a
rate per annum equal to the LIBO Rate for the Interest Period in effect plus the
Applicable Margin. Interest shall be computed on the basis of a year of 360 days
and actual days elapsed, except that interest computed by reference to the Base
Rate at any time which the Base Rate is based on the “prime rate” (as described
in the definition of Base Rate) shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
     (b) If the Borrower shall default in the payment of any principal of or
interest on the Loans or any other amount due hereunder, by acceleration or
otherwise, then, until such defaulted amount shall have been paid in full, to
the extent permitted by law, all such overdue amounts due from the Borrower
under this Agreement and the other Loan Documents shall bear interest (after as
well as before judgment), payable on demand, at a rate equal to (i) the interest
rate otherwise applicable to the Loans pursuant to this Section 2.04 plus
(ii) 2.00% per annum.
     (c) Interest accrued on the Loans shall be payable in arrears on each
Payment Date, shall be calculated to include the first day of each Interest
Period and to, but excluding, the last day of each Interest Period and shall be
paid into the Administrative Agent’s Account; provided that (i) interest accrued
pursuant to Section 2.04(b) shall be payable on demand and (ii) upon any
repayment of the Loans, interest accrued on the principal amount repaid shall be
payable on the date of such repayment.

30



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall determine, in accordance with the terms
of this Agreement, each interest rate applicable to the Loans hereunder. The
Administrative Agent shall promptly notify the Borrower and the Lenders of each
rate of interest so determined, and its determination thereof shall be prima
facie evidence thereof.
     Section 2.05. Payment at Maturity; Evidence of Debt. (a) The Borrower
agrees to pay to the Lenders on the Maturity Date the then unpaid principal
amount of the Loans by deposit into the Administrative Agent’s Account. The
unpaid principal amount of the Loans outstanding at any time shall be deemed
reduced by any amounts paid by any Guarantor Party pursuant to Article 7 on a
dollar-for-dollar basis.
     (b) The Administrative Agent shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
each Lender resulting from the Loans, including the amounts of principal and
interest payable and paid to the Lenders from time to time.
     (c) The entries made in the accounts maintained pursuant to subsection
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that any failure by the
Administrative Agent to maintain such accounts or any error therein shall not
affect the Borrower’s obligation to repay the Loans in accordance with the terms
of this Agreement.
     (d) Upon request by any Lender, the Borrower shall provide such Lender with
a promissory note, substantially in the form of Exhibit F hereto, evidencing the
Loan made by the Lender on the Effective Date (each, a “Note”).
     Section 2.06. Optional and Mandatory Prepayments. (a) Optional Prepayments.
The Borrower will have the right at any time to prepay the aggregate outstanding
principal amount of the Loans in whole or in part in amounts not less than
$5,000,000 or increments of $500,000 in excess thereof and otherwise in
accordance with the provisions of this Section by deposit into the
Administrative Agent’s Account (provided that, such payment may be made (subject
to the applicable Premium Amount) by release of funds in the Collateral Account
if so elected by the Borrower).
     (b) Mandatory Prepayments. The Borrower shall prepay the aggregate
outstanding principal amount of the Loans to the extent required pursuant to
Section 5.16. For the avoidance of doubt, payments made in order to comply with
Section 5.16 may be in any amounts necessary for such compliance.
     (c) Accrued Interest; Premium. Each prepayment of any principal amount of
the Loans shall be accompanied by (a) accrued interest on the amount being
prepaid to the date of such prepayment and (b) the applicable Premium Amount, if
any.
     (d) Notice of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment of the principal
amount of the Loans hereunder not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment in the case of a prepayment
under Section 2.06(a), and one Business Day before the date of prepayment in the
case of a prepayment under Section 2.06(b). Each such notice shall be

31



--------------------------------------------------------------------------------



 



irrevocable and shall specify the prepayment date, the aggregate principal
amount of the Loans to be prepaid.
     Section 2.07. Fees. The Borrower shall pay to the Administrative Agent for
its own account fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     Section 2.08. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required to
withhold or deduct any Taxes from any payment, then (A) the Borrower or the
Administrative Agent shall withhold or make such deductions as are required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Borrower or the Administrative Agent, as the case
may be, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Law, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes or
Other Taxes, the sum payable by the Borrower shall be increased as necessary so
that after any such required withholding or the making of all such required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or the Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent from payments
made under this Agreement (to the extent no increased payment has been made in
accordance with Section 2.08(a)(ii)(C) on account of such withholding or
deduction) or paid by the Administrative Agent or such Lender, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

32



--------------------------------------------------------------------------------



 



     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 2.08, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of payments to be
made to such Lender by the Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
          (ii) Without limiting the generality of the foregoing;
               (A) any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable United States federal Laws or reasonably requested by the Borrower
or the Administrative Agent as will enable the Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements; and
               (B) each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of United States federal
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
               (1) executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
               (2) executed originals of Internal Revenue Service Form W-8ECI,

33



--------------------------------------------------------------------------------



 



               (3) executed originals of Internal Revenue Service Form W-8IMY
and all required supporting documentation,
               (4) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
               (5) executed originals of any other form prescribed by applicable
Laws as a basis for claiming exemption from or a reduction in United States
Federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
          (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) at the request and expense
of the Borrower, take such steps as shall not be materially disadvantageous to
it as determined in the sole good faith discretion of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for Indemnified
Taxes from amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender, as the case may be. If the
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund (or credit or offset against an Excluded Tax in lieu of a
cash refund of a Tax or Other Tax) of any Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall, unless an Event of
Default has occurred and is continuing, pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund (or credit or offset)), net of all Taxes
resulting from such refund and out-of-pocket expenses incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund (or credit or offset)), provided that the Borrower, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential in its sole good faith discretion) to the Borrower or any other
Person.

34



--------------------------------------------------------------------------------



 



     (g) Illegality; Impracticality; Increased Costs. (i) If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans, or to determine or charge interest rates
based upon the LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, or the making, maintaining
or continuation of its Loans has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), (A) in the case of illegality,
only if it is possible to eliminate such illegality by converting the Loans to
Loans bearing interest based on the Base Rate, and in the case of impracticality
or other circumstance described above not constituting illegality, all Loans of
such Lender shall thereafter be converted to Loans that bear interest at a rate
equal to the Base Rate plus the Applicable Margin either on the last day of the
Interest Period therefore, if such Lender may lawfully continue to maintain such
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans or (B) otherwise, solely in the case of illegality, prepay
all Loans of such Lender either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment, the Borrower shall also pay accrued interest on the
amount so prepaid.
     (h) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.08 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement made by such Lender or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan), or to reduce the amount of any sum received or receivable by
such Lender under or in respect of the Loan Documents then, within 10 Business
Days after demand by such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

35



--------------------------------------------------------------------------------



 



     (i) If any Lender determines that any Change in Law affecting such Lender
or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (j) A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof.
     (k) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     (l) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
     (m) Upon demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
     (i) any conversion, payment or prepayment of any Loans on a day other than
the last day of the Interest Period (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

36



--------------------------------------------------------------------------------



 



     (ii) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay or borrow any Loans on the date or in the
amount notified by the Borrower; or
     (iii) any assignment of a Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 9.06;
(for the avoidance of doubt, such loss, cost or expense shall exclude any loss
of anticipated profits and shall include any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loans). For
purposes of calculating amounts payable by the Borrower to the Lenders under
this clause (m), each Lender shall be deemed to have funded each Loan made by it
at the LIBO Rate by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Loan was in fact so funded, with the result that the
Borrower’s obligation to compensate each Lender for its loss, profit and expense
as provided in this clause (m) shall be deemed to be in the amount of the
excess, if any, of the interest at such LIBO Rate on the applicable amount for
the remainder of such Interest Period over interest at the LIBO Rate as it would
be in effect if quoted on the applicable date on the applicable amount for the
remainder of the Interest Period.
     (n) If any Lender requests compensation, the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender or if any Lender gives a notice under this Section 2.08,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to this Section 2.08 in the future,
or eliminate the need for the notice pursuant to this Section 2.08, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (o) All of the Borrower’s obligations under this Section 2.08 shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
     Section 2.09. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Loans (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day,

37



--------------------------------------------------------------------------------



 



payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.
     (b) If at any time insufficient funds are received by the Administrative
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied v) first, to pay interest and fees then
due hereunder ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties and vi) second, to pay
principal then due hereunder ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
     (c) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Article II, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to such Loan are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the Effective Date that such Lender will not make available to
the Administrative Agent such Lender’s share of such Loans, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Loans available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the Base
Rate plus the Applicable Margin. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Loans to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at

38



--------------------------------------------------------------------------------



 



the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.
     (e) If the Required Lenders determine that for any reason (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period, (b) adequate and
reasonable means do not exist for determining the LIBO Rate for any Interest
Period, or (c) the LIBO Rate for any requested Interest Period with respect to a
proposed Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, the interest rate applicable to the Loans shall be
a rate equal to the Base Rate plus the Applicable Margin until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of the Loans.
     (f) The obligations of the Lenders hereunder are several and not joint. The
failure of any Lender to make any Loan on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan.
     (g) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this subsection (g) shall not be construed to apply
to any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), other than an
assignment to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions this subsection (g) shall apply).
Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of setoff and counterclaim with respect to such

39



--------------------------------------------------------------------------------



 



participation as fully as if such Lender were a direct creditor of such Obligor
in the amount of such participation.
     Section 2.10. Changes to the Designated Pool; Intermediate Lessees; Release
of a Subsidiary Holdco. (a) Removal of Pool Aircraft from the Designated Pool;
Modifications to the Designated Pool. The Borrower may remove any PS Pool
Aircraft (and the related Lessor Subsidiary) from the Designated Pool if (i) the
Borrower shall have provided at least twenty (20) days’ revocable prior written
notice to the Lender Parties prior to any such removal in the case of a Pool
Aircraft, and one (1) Business Day prior written notice in the case of an
Undelivered Pool Aircraft and (ii) after giving pro forma effect to such removal
of any PS Pool Aircraft, the Borrower shall be in compliance with
Section 5.16(a); provided that, if a Default shall occur or be reasonably
expected to occur relating to a particular Lessor Subsidiary or PS Pool
Aircraft, the Borrower may remove such PS Pool Aircraft (and the related Lessor
Subsidiary) from the Designated Pool if the Borrower shall have provided at
least one (1) Business Day prior written notice to the Lender Parties and if,
after giving pro forma effect to such removal, the Borrower is in compliance
with Section 5.16(a). Upon satisfaction of the conditions set forth in the
preceding sentence with respect to any Pool Aircraft, the Collateral Agent’s
security interest in, and Lien on, the Equity Collateral directly related to
such Pool Aircraft shall be automatically released and Schedule 3.17(a) shall be
amended to reflect the removal of such Pool Aircraft from the Designated Pool.
The Collateral Agent shall promptly execute and deliver to the Borrower, at the
Borrower’s expense, all documents that the Borrower shall reasonably request to
evidence its release of the security interests in, and Liens on, the relevant
Equity Collateral related to the relevant Pool Aircraft. From time to time prior
to the Final Release Date, in respect of Undelivered Pool Aircraft, in
accordance with the terms hereof, the Obligors shall update the Designated Pool
to ensure each Undelivered Pool Aircraft set forth on Schedule 3.17(a) shall
constitute an Aircraft for which the Obligors have a good faith intention and ,
to ILFC’s knowledge, ability to transfer to a Lessor Subsidiary within a
reasonable period.
     (b) Addition of Non-Pool Aircraft to the Designated Pool. The Borrower may
add any Aircraft to the Designated Pool at any time; provided that:
          (i) if such Aircraft is to be a Pool Aircraft, such Aircraft is Owned
by a Lessor Subsidiary at the time such Aircraft becomes a Pool Aircraft and
such Lessor Subsidiary has good and marketable legal title to such Pool
Aircraft, free and clear of Liens other than Permitted Liens;
          (ii) the Borrower shall have provided three Appraisals of such
Aircraft from Qualified Appraisers, each as of a date no later than the most
recent Appraisals of the other PS Pool Aircraft and, if such Aircraft is to be a
Pool Aircraft, after giving pro forma effect to such addition, the Borrower
shall be in compliance with Section 5.16(a);
          (iii) in respect of Pool Aircraft, the relevant Lessor Subsidiary
shall be, as permitted in the country of registration of such Pool Aircraft,
registered as the owner and a lessor with respect to such Pool Aircraft if
applicable under the law of such country of registration and such Lessor
Subsidiary has made the Required Cape Town Registration, if applicable;

40



--------------------------------------------------------------------------------



 



          (iv) in respect of Pool Aircraft, the Borrower shall have executed and
delivered to the Administrative Agent and the Collateral Agent a Collateral
Supplement and such certificates, opinions and documents (including UCC
Financing Statements, charge documents and registrations and recordings with the
FAA (if applicable) and the International Registry) as are required to grant to
the Collateral Agent, for the benefit of the Secured Parties, a perfected
security interest in, and Lien on, the Equity Collateral related to the relevant
Pool Aircraft; and
          (v) no Default or Event of Default shall result from or remain in
existence after such addition.
     (c) Intermediate Lessees. In connection with (i) the replacement of any
Lease of any Pool Aircraft, (ii) the addition of Non-Pool Aircraft to the
Designated Pool, or (iii) any Requirement of Law, the Lessor Subsidiary shall be
entitled, by giving notice (an “Intermediate Lease Notice”) to the
Administrative Agent, to enter into an Intermediate Lease with an Intermediate
Lessee with respect to such Pool Aircraft; provided that:
     (A) such Intermediate Lessee shall have executed and delivered to the
Administrative Agent and the Collateral Agent such certificates, opinions and
documents (including registrations and recordings with the FAA (if applicable),
the International Registry and/or any Applicable Foreign Aviation Law) as are
required to evidence such Intermediate Lessee as the lessor of such Pool
Aircraft;
     (B) such Intermediate Lessee shall be, as permitted in the country of
registration of such Pool Aircraft, registered as a lessor with respect to such
Pool Aircraft and such Lessor Subsidiary shall be, as and to the extent
permitted in the country of registration of such Pool Aircraft, registered as
the owner with respect to such Pool Aircraft and such Lessor Subsidiary has made
the Required Cape Town Registration, if applicable; and
     (C) if such Intermediate Lessee is incorporated under the laws of Ireland,
the relevant Subsidiary Holdco holding the Equity Interest in such Intermediate
Lessee, shall (i) enter into a Collateral Supplement in accordance with the
terms of the Loan Documents and (ii) enter into an Additional Charge Over Shares
in respect of such Equity Interests and cause such Additional Charge Over Shares
to be filed with the Irish Companies Registration Office and the Irish Revenue
Commissioners and in each case shall provide evidence of such filings reasonably
satisfactory to the Administrative Agent.
     (d) Termination of Intermediate Lessee’s Status. The relevant Subsidiary
Holdco may from time to time, upon not less than twenty (20) days’ revocable
prior written notice from such Subsidiary Holdco to the Administrative Agent, at
any time and from time to time assign the Equity Interests in an Intermediate
Lessee to any Person or otherwise terminate an Intermediate Lessee’s status as
such, provided that such Intermediate Lessee is not party to an Intermediate
Lease or a Lease or will not be at the time such transfer or other termination
of such Intermediate Lessee’s status as such takes effect.

41



--------------------------------------------------------------------------------



 



     (e) Specified Representation Deficiency. Notwithstanding anything to the
contrary herein, the status of any direct Subsidiary of a Subsidiary Holdco as
an Intermediate Lessee shall terminate, for purposes of the calculation of the
Loan-to-Value Ratio only (until the Specified Representation Deficiency with
respect to such Subsidiary no longer exists or the status of such Subsidiary as
an Intermediate Lessee is terminated as such for all purposes in accordance with
this Agreement), immediately if, at any time, such Subsidiary Holdco and such
Subsidiary are not able to make any of the representations set forth below with
respect to such Subsidiary at such time and any Pool Aircraft leased by it shall
immediately be deemed to have an Appraised Value of $0.00 (the occurrence of
such situation with respect to such Subsidiary, a “Specified Representation
Deficiency”):
     (i) Such Subsidiary is subject to civil and commercial laws with respect to
its Obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Subsidiary, the “Applicable Subsidiary
Documents”), and the execution, delivery and performance by such Subsidiary of
the Applicable Subsidiary Documents constitute and will constitute private and
commercial acts and not public or governmental acts. Neither such Subsidiary nor
any of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Subsidiary is organized and existing in respect of
its obligations under the Applicable Subsidiary Documents.
     (ii) The Applicable Subsidiary Documents are in proper legal form under the
laws of the jurisdiction in which such Intermediate Lessee is organized and
existing for the enforcement thereof against such Intermediate Lessee under the
laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Subsidiary Documents.
     (iii) It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Subsidiary Documents
that the Applicable Subsidiary Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Subsidiary is organized and existing or that any
registration charge or stamp or similar tax be paid at such time on or in
respect of the Applicable Subsidiary Documents or any other document, except for
(1) any such filing, registration, recording, execution or notarization as has
been made and (2) any charge or tax as has been timely paid.
     (iv) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the Subsidiary’s jurisdiction of organization or
Tax residence or in which the Subsidiary has an office either (3) on or by
virtue of the execution or delivery of the Applicable Subsidiary Documents or
(B) on any payment to be made at such time by such Subsidiary pursuant to the
Applicable Subsidiary Documents, except (i) for Excluded Taxes described in
clause (c) or (d) of the definition of such term or (ii) as has been disclosed
to the Administrative Agent and is not material (as determined by the
Administrative Agent acting reasonably) or (iii) in the case of clause (A), as
have been paid.

42



--------------------------------------------------------------------------------



 



     (v) The execution, delivery and performance of the Applicable Subsidiary
Documents executed by such Subsidiary are, under applicable foreign exchange
control regulations of the jurisdiction in which such Subsidiary is organized
and existing, not subject to any notification or authorization at such time
except (A) such as have been made or obtained or (B) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (B) shall be made or obtained as soon as is reasonably
practicable).
     The Borrower or the relevant Subsidiary Holdco agrees to give prompt notice
(not to exceed five (5) Business Days) to the Administrative Agent after it
obtains knowledge of any Specified Representation Deficiency and, upon such
notice, will provide a LTV Certificate as of the date of such notice giving pro
forma effect to removal of such Subsidiary as a Transaction Party.
     (f) Release of Subsidiary Holdco. A Subsidiary Holdco will be released from
its obligations under the Loan Documents if (i) the Borrower shall have provided
at least twenty (20) days’ revocable prior written notice to the Lender Parties
prior to any such proposed release, identifying the relevant Subsidiary Holdco
to be released, (ii) such Subsidiary Holdco shall not hold directly or
indirectly any of the Equity Interests in any Lessor Subsidiary nor any
Intermediate Lessee and (iii) after giving pro forma effect to such release of
such Subsidiary Holdco, the Borrower shall be in compliance with
Section 5.16(a). Upon satisfaction of the conditions set forth in the preceding
sentence with respect to any Subsidiary Holdco, (x) the Collateral Agent’s
security interest in, and Lien on, any equity interest in any Person held by
such Subsidiary Holdco shall be released and (y) such Subsidiary Holdco shall be
released from its obligations under the Loan Documents. The Collateral Agent
shall promptly execute and deliver to the relevant Subsidiary Holdco, at the
Borrower’s expense, all documents that such Subsidiary Holdco shall reasonably
request to evidence its release of the security interests in, and Liens on, any
equity interests held by such Subsidiary Holdco and the release of such
Subsidiary Holdco from its obligations under the Loan Documents.
     Section 2.11. Defaulting Lenders. (a) Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.15), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as not Default or Event of Default exists), to the

43



--------------------------------------------------------------------------------



 



funding of the Loans in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreements, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund its Loans;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Article 4
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
     (b) Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should not
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the Effective Date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, take such actions as the Administrative Agent may determine
to be necessary to cause the Loans to be held on a pro rata basis by the Lenders
in accordance with their Applicable Percentages, whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided further
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
     Section 2.12. Artemis (Delos) Limited. Notwithstanding anything in the Loan
Documents to the contrary, until the occurrence of the Irish Subsidiary Holdco
Accession Date, no reference herein or in any Loan Document to “Artemis (Delos)
Limited” or to “Irish Subsidiary Holdco” shall have any meaning or effect or be
binding upon any Person in any manner, including any representation, warranty,
covenant, or any other agreement or provision under the Loan Documents in
respect of Artemis (Delos) Limited or Irish Subsidiary Holdco. Upon the
occurrence of the Irish Subsidiary Holdco Accession Date, Artemis (Delos)
Limited (i) shall become a party to each of this Agreement, the Security
Agreement, the relevant Charges Over Shares and any other Loan Document to which
it is to become a party and (ii) shall be a Grantor, a Borrower Party, an
Obligor, a Transaction Party, a Relevant Release Party, a

44



--------------------------------------------------------------------------------



 



Subsidiary Holdco, the Irish Subsidiary Holdco and each other entity referenced
herein or in the other Loan Documents for all purposes under this Agreement and
the other Loan Documents and shall be bound by the obligations of such Person
hereunder and thereunder.
ARTICLE 3
Representations and Warranties
     The Borrower and each other Obligor represents to the Lender Parties on the
Effective Date (and, (i) in the case of a Release Date, with respect to any of
the below representations or warranties relating to any Transaction Party,
Borrower Party or Obligor that on such Release Date is also a Relevant Release
Party, on such Release Date and (ii) in the case of the Irish Subsidiary Holdco
Accession Date, with respect to any of the below representations or warranties
relating to the Irish Subsidiary Holdco) that:
     Section 3.01. Organization, etc. Each Transaction Party is a Person duly
organized, validly existing and, if applicable, in good standing under the laws
of the jurisdiction of such Transaction Party’s organization; and such
Transaction Party has the power and authority to own its property and to carry
on its business as now being conducted and is duly qualified and, if applicable,
in good standing as a foreign corporation or other entity authorized to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.
     Section 3.02. Authorization; Consents; No Conflict. The execution and
delivery by such Obligor of any Loan Document to which it is a party and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby (a) are within its organizational powers,
(b) have been duly authorized by all necessary corporate action, (c) have
received all necessary approvals, authorizations, consents, registrations,
notices, exemptions and licenses (if any shall be required) from (i) the FRBNY
and (ii) all other Governmental Authorities and other Persons, except in the
case of (ii) such approvals, authorizations, consents, registrations, notices,
exemptions or licenses non-receipt of which could not reasonably be expected to
have a Material Adverse Effect, (d) do not and will not contravene, constitute a
default under or conflict with any provision of (i) Law, (ii) any judgment,
decree or order to which any Transaction Party is a party or by which it is
bound, (iii) any Transaction Party’s Operating Documents or Organizational
Documents or (iv) any provision of any agreement or instrument binding on any
Transaction Party, or any agreement or instrument of which such Transaction
Party is aware affecting the properties of such Transaction Party, except with
respect to (d)(i), (ii) and (iv) above, for any such contravention or conflict
which could not reasonably be expected to have a Material Adverse Effect and
(e) do not and will not result in or require the creation or imposition of any
Adverse Claim on any of such Transaction Party’s properties, other than the
Security Documents. Each of the Loan Documents to which such Obligor is a party
has been duly authorized, executed and delivered by such Obligor.
     Section 3.03. Validity and Binding Nature. This Agreement and the other
Loan Documents to which such Obligor is a party constitute (or will constitute
when duly executed and delivered) legal, valid and binding obligations of such
Obligor, enforceable against such

45



--------------------------------------------------------------------------------



 



Obligor in accordance with their respective terms, subject to bankruptcy,
insolvency, examinership, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     Section 3.04. Financial Statements. ILFC’s audited consolidated financial
statements as at December 31, 2009, a copy of which has been furnished to each
Lender, have been prepared in accordance with GAAP and fairly present the
financial condition of ILFC and its Subsidiaries as at such date and the results
of their operations for the period then ended.
     Section 3.05. Litigation and Contingent Liabilities. All Litigation
Actions, taken as a whole, could not reasonably be expected to have a Material
Adverse Effect. Other than any liability incident to such Litigation Actions or
provided for or disclosed in the financial statements referred to in
Section 3.04, and other than as set forth in ILFC’s filings with the Securities
and Exchange Commission, no Transaction Party has any contingent liabilities
which are material to its business, credit, operations or financial condition of
the Transaction Parties taken as a whole.
     Section 3.06. Security Interest.
     (a) The Security Agreement creates a valid and (upon the taking of the
actions required hereby or thereby) perfected security interest in favor of the
Collateral Agent in the Collateral as security for the Secured Obligations,
subject in priority to no other Liens (other than Permitted Liens (other than,
in the case of priority, the Permitted Lien described in clause (p) of the
definition of Permitted Lien), and all filings and other actions necessary to
perfect and protect such security interest under the laws of the United States,
Ireland and each Other Relevant Jurisdiction have been (or in the case of future
Collateral will be) duly taken, enforceable against the applicable Borrower
Parties and creditors of and purchasers from such Borrower Parties. The relevant
Lessor Subsidiary has good and marketable legal title to its respective Pool
Aircraft, free and clear of Liens other than Permitted Liens. Schedule 3.06
hereto lists, (i) to the knowledge of the Obligors after due inquiry, all
Permitted Liens described in clause (e) or (j) of the definition of Permitted
Liens on the Pool Aircraft Collateral existing as of the Effective Date and
(ii) all Permitted Liens described in clause (n) of the definition of Permitted
Liens on the Pool Aircraft Collateral existing as of the Effective Date of which
a responsible officer of any Obligor has received written notice.
     (b) None of the Collateral nor any Pool Aircraft Collateral has been
pledged, assigned, sold or otherwise encumbered other than pursuant to the terms
hereof or of the Security Documents and except for Permitted Liens, no
Collateral nor any Pool Aircraft Collateral is described in (i) any UCC
financing statements filed against any Transaction Party other than UCC
financing statements which have been terminated and the UCC financing statements
filed in connection with Permitted Liens or (ii) any other mortgage registries,
including the International Registry, or filing records that may be applicable
to the Collateral or any Pool Aircraft Collateral in any other relevant
jurisdiction, other than such filings or registrations that have been terminated
or that have been made in connection with Permitted Liens, the Security
Agreement or any other Security Document in favor of the Collateral Agent, for
the benefit of the Secured Parties, or, with respect to the Leases, in favor of
the Borrower Parties or the Lessee thereunder.

46



--------------------------------------------------------------------------------



 



     (c) The rights and obligations of each Lessor Subsidiary and each
Intermediate Lessee (as lessor, as applicable) under the Leases to which it is a
party with respect to the Pool Aircraft are held free and clear of any Adverse
Claim other than Permitted Liens.
     Section 3.07. Employee Benefit Plans. Each employee benefit plan (as
defined in Section 3(3) of ERISA) maintained or sponsored by ILFC or any
Subsidiary complies in all material respects with all applicable requirements of
law and regulations. During the 12-consecutive-month period prior to the
execution and delivery of this Agreement, no ERISA Event has occurred, except in
any such case for events which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. Neither ILFC nor any
ERISA Affiliate is a member of, or contributes to, any Multiemployer Plan as to
which the potential Withdrawal Liability based upon the most recent actuarial
report could reasonably be expected to have a Material Adverse Effect. Neither
ILFC nor any Subsidiary has any material contingent liability with respect to
any post retirement benefit under an employee welfare benefit plan (as defined
in section 3(i) of ERISA), other than liability for continuation coverage
described in Part 6 of Title I of ERISA.
     Section 3.08. Investment Company Act. No Transaction Party is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No
Transaction Party is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.
     Section 3.09. Regulation U. No Transaction Party is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board). No proceeds of the Loan will be sued
to purchase or carry any margin stock or to extent credit to others for the
purpose of purchasing or carrying any margin stock.
     Section 3.10. Information. (a) All written information furnished by or on
behalf of any Transaction Party to any Lender Party in connection with this
Agreement, any other Loan Document or the transactions contemplated hereby or
thereby, on the date furnished (and when taken in connection with previous
information so furnished, and the information contained in ILFC’s filings with
the Securities and Exchange Commission, for the purpose of completeness) shall
have been, to the best of ILFC’s knowledge after due inquiry, true and accurate
in every material respect as of the date of such information, and none of such
information contains any material misstatement of fact or omits to state any
material fact necessary to make such information, in light of the circumstances
under which it was made or provided, not misleading, provided that to the extent
any such information, report, financial statement, exhibit or schedule was based
upon or constitutes an opinion or forecast, ILFC represents only that it acted
in good faith and utilized assumptions reasonable at the time made (based upon
accounting principles consistent with the historical audited financial
statements of ILFC) and exercised due care in the preparation of such
information, report, financial statement, exhibit or schedule.

47



--------------------------------------------------------------------------------



 



     (b) All information furnished by ILFC to any Lender Party on and after the
date hereof shall be, to the best of ILFC’s knowledge after due inquiry, true
and accurate in every material respect as of the date of such information, and
none of such information shall contain any material misstatement of fact or
shall omit to state any material fact necessary to make such information, in
light of the circumstances under which it was made or provided, not misleading,
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes an opinion or forecast, ILFC
represents only that it acted in good faith and utilized assumptions reasonable
at the time made (based upon accounting principles consistent with the
historical audited financial statements of ILFC) and exercised due care in the
preparation of such information, report, financial statement, exhibit or
schedule.
     Section 3.11. Compliance with Applicable Laws, etc. Each Transaction Party
is in compliance with the requirements of all applicable laws, rules,
regulations and orders of all Governmental Authorities (including ERISA)
applicable to it, except for noncompliance that could not reasonably be expected
to have a Material Adverse Effect. No Transaction Party is in default under any
agreement or instrument to which such Transaction Party is a party or by which
it or any of its properties or assets is bound, which default could reasonably
be expected to have a Material Adverse Effect. No Event of Default or Default
has occurred and is continuing.
     Section 3.12. Insurance. Each Transaction Party maintains, or has caused to
be maintained, insurance as required by the Security Agreement.
     Section 3.13. Taxes. Each Transaction Party has filed all Tax returns which
are required to have been filed and has paid, or made adequate provisions for
the payment of, all of its Taxes which are due and payable, except such Taxes,
if any, as are being contested in good faith and by appropriate proceedings and
as to which such reserves or other appropriate provisions as may be required by
GAAP have been established, and except where failure to files such returns or
pay such Taxes, individually or in the aggregate, cannot reasonably be expected
to have a Material Adverse Effect.
     Section 3.14. Transaction Party Information. Schedule 3.14, as updated from
time to time in writing to the Lender Parties, accurately sets forth with
respect to each Transaction Party (i) the location of its chief executive
office, (ii) its jurisdiction of incorporation, (iii) its entity type and
(iv) its employer or taxpayer identification number (if any) issued by its
jurisdiction of incorporation. Each Transaction Party only has one jurisdiction
of incorporation.
     Section 3.15. Solvency. As of the Effective Date (and as also reflected on
ILFC’s consolidated balance sheet dated as of December 31, 2009, and confirmed
by the Appraisals dated as of March 8, 2010 and March 9, 2010, as the case may
be, delivered to the Administrative Agent as a condition to the occurrence of
the Effective Date), the fair value of the assets of each of (x) ILFC and
(y) the Borrower and its Subsidiaries taken as a whole, exceed their respective
liabilities. As of the Effective Date, neither the Transaction Parties taken as
a whole nor ILFC nor the Borrower is or will be rendered insolvent as a result
of the transactions contemplated by this Agreement and the other Loan Documents.
     Section 3.16. Sanctions. None of the Transaction Parties, any of their
Subsidiaries or any director, officer, employee, agent, affiliate or
representative of any Transaction Party or any

48



--------------------------------------------------------------------------------



 



of its Subsidiaries is a Person that is, or is owned or controlled by a Person
that is, (i) the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), the Government of
Ireland or other sanctions authority relevant in the United States, Ireland or
any other jurisdiction of incorporation or formation of any Transaction Party
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is the subject of Sanctions (each, a “Prohibited Country”).
For purposes of this Agreement, the Prohibited Countries shall be those
countries reasonably determined by the Administrative Agent as subject to
Sanctions from time to time and notified to the Obligors. The Prohibited
Countries as of the date hereof are listed on Annex 1.
     Section 3.17. Description of Aircraft and Leases, Etc.
     (a) Schedule 3.17(a) attached hereto, as amended from time to time pursuant
to Section 2.10 and Section 5.09(a)(vii) hereof is a true and correct list of
all PS Pool Aircraft and the country of registration of such PS Pool Aircraft.
     (b) Schedule 3.17(b) attached hereto, as supplemented from time to time
pursuant to Section 2.16(c)(ii) of the Security Agreement, is a true and correct
list of all Leases (including, without limitation, any head leases) in effect
with respect to the PS Pool Aircraft and the name and jurisdiction of
organization or incorporation of the applicable Lessees.
     Section 3.18. Ownership. ILFC or a Subsidiary thereof Owns each PS Pool
Aircraft. The relevant Lessor Subsidiary Owns each Pool Aircraft. Parent Holdco
holds 100% of the Equity Interest in the Borrower. The Borrower holds 100% of
the Equity Interest in each of CA Subsidiary Holdco and Irish Subsidiary Holdco.
As of each Release Date, (i) each relevant Subsidiary Holdco holds 100% of the
Equity Interest in the relevant Lessor Subsidiary and (ii) if applicable, the
relevant Subsidiary Holdco holds 100% of the Equity Interest in the relevant
Intermediate Lessee.
     Section 3.19. Use of Proceeds. The proceeds of the Loans will be used by
the Borrower (a) to pay indebtedness of the Borrower outstanding as of the
Effective Date, (b) to pay interest, fees and expenses payable on such
indebtedness or payable hereunder and (c) for general corporate purposes.
ARTICLE 4
Conditions
     Section 4.01. Effective Date. The obligations of each Lender to make its
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto executed counterparts of this Agreement, including sufficient
original executed counterparts for each Lender.

49



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent (or its counsel) shall have received from each
party thereto executed counterparts of the Intercreditor Agreement.
     (c) The Collateral Agent shall have received from each party thereto
executed counterparts of the Security Agreement and the Charge Over Shares in
respect of the Irish Subsidiary Holdco.
     (d) The Collateral Account shall have been established and the
Administrative Agent shall have received from the Borrower, the Securities
Intermediary and the Collateral Agent executed counterparts to the Account
Control Agreement.
     (e) The Administrative Agent shall have received a favorable written
opinion (addressed to each Lender Party and dated the Effective Date) of each of
Clifford Chance US LLP with respect to New York law, in-house counsel to ILFC
with respect to California law and other matters, and A&L Goodbody with respect
to Irish law, each counsel for the Obligors, substantially in the form of
Exhibit D-1A, D-1B and D-1C (as applicable) hereto as to such matters as any
Lender Party may reasonably request, including non-contravention of any
indenture, agreement, mortgage, deed of trust or other instrument to which any
Obligor is a party or by which it is bound or any of its properties are subject
(including, but not limited to, any Lease), and, in the case of each opinion
required by this subsection, covering such other matters relating to the
relevant Obligor, the Loan Documents, the Collateral or the transactions
contemplated thereby as any Lender Party shall reasonably request. The Obligors
hereby request such counsel to deliver such opinions.
     (f) The Collateral Agent shall have received UCC Financing Statements
(i) from the Parent Holdco, naming the Parent Holdco as debtor, naming the
Collateral Agent (for the benefit of the Secured Parties) as secured party and
describing the applicable Collateral (such UCC Financing Statements to be
satisfactory to the Collateral Agent) and (ii) from the Borrower, naming the
Borrower as debtor, naming the Collateral Agent (for the benefit of the Secured
Parties) as secured party and describing the applicable Collateral (such UCC
Financing Statements to be satisfactory to the Collateral Agent).
     (g) The Administrative Agent shall have received such documents and
certificates as the Lender Parties or their respective counsel may reasonably
request relating to the organization, existence and, if applicable, good
standing of each Obligor, the authorization of the transactions contemplated by
the Loan Documents and any other legal matters relating to the Obligors, the
Loan Documents, the Collateral or the transactions contemplated hereby or
thereby, all in form and substance satisfactory to the Lender Parties and their
counsel.
     (h) The Administrative Agent shall have received such documents and
certificates as the Lender Parties or their respective counsel may reasonably
request relating to the organization, existence and, if applicable, good
standing of the Securities Intermediary, the authorization of the transactions
contemplated by the Account Control Agreement and any other legal matters
relating to the Securities Intermediary in connection with the Loan Documents or
the transactions contemplated hereby or thereby, all in form and substance
satisfactory to the Lender Parties and their counsel.

50



--------------------------------------------------------------------------------



 



     (i) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of ILFC, confirming compliance with the conditions set forth in clauses
(m) and (n) of this Section 4.01.
     (j) The Borrower shall have paid all fees and other amounts due and payable
to the Lender Parties or other Person in connection with the transactions
contemplated under the Loan Documents on or before the Effective Date, including
(i) an upfront fee to each Lender on the Effective Date in an amount equal to 2%
of the amount of such Lender’s Commitment; (ii) any amounts due under the Fee
Letter to any Person; and (iii) all other fees and other amounts due and payable
to any other Person pursuant to any other agreement related to the transactions
contemplated in the Loan Documents to the extent invoiced in reasonable detail.
     (k) The Administrative Agent and the Collateral Agent shall have received
the results of a recent Lien, tax and judgment search in each relevant
jurisdiction, including without limitation each jurisdiction in which each
Borrower Party is organized revealing no Liens on any of the assets of any
Borrower Party or the Collateral.
     (l) All consents and approvals required to be obtained by the Borrower,
ILFC, or any other Obligor from any Governmental Authority or other Person in
connection with the transactions contemplated by the Loan Documents shall have
been obtained, and all applicable waiting periods and appeal periods shall have
expired, in each case without the imposition of any burdensome condition.
     (m) The representations and warranties of the Obligors contained in
Article 3 of this Agreement and contained in each other Loan Document shall be
true and correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
     (n) Immediately after giving effect to the Loans, no Default or Event of
Default shall have occurred and be continuing.
     (o) The Administrative Agent shall have received three Appraisals of each
PS Pool Aircraft in form and substance satisfactory to it. Such Appraisals shall
have been conducted by a Qualified Appraiser prior to the Effective Date.
     (p) The Administrative Agent shall have received evidence satisfactory to
it that each of the PS Pool Aircraft is Owned by ILFC or an Affiliate of ILFC as
of the Effective Date.
     (q) The Administrative Agent shall have received evidence satisfactory to
it that ILFC and each other Obligor has received all waivers and/or amendments
to its existing indentures, agreements, mortgage, deeds of trust and other
instruments to which it is a party, and any waiver or approval required from the
FRBNY, necessary to allow it to undertake the transactions contemplated by the
Loan Documents.
     (r) The Administrative Agent shall have received from each Obligor such
charges, consents, UCC Financing Statements and amendments and other similar
instruments, agreements, certificates, documents and opinions of counsel as the
Lender Parties may reasonably request, together with evidence to their
satisfaction that all necessary actions have

51



--------------------------------------------------------------------------------



 



been taken, in order to grant the Collateral Agent, for the benefit of the
Secured Parties, a first-priority security interest in, and Lien on, the Equity
Collateral (in respect of the Borrower and each Subsidiary Holdco) and the
Account Collateral.
     (s) The Collateral Agent, for the benefit of the Secured Parties, shall
have a first priority perfected security interest in the Equity Collateral (in
respect of the Borrower and each Subsidiary Holdco) and the Account Collateral.
     (t) Each Lender who requests a Note (or the Administrative Agent, on behalf
of each such Lender) shall have received a signed original of a Note with
respect to its Loan, duly executed by the Borrower.
     (u) At least 10 days prior to the Effective Date, the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act.
Promptly after the Effective Date occurs, the Administrative Agent shall notify
each other Lender Party and each Borrower Party thereof, and such notice shall
be conclusive and binding.
     Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
Section 4.02. Release Date. The obligations of the Collateral Agent to release
the Aggregate Requested Release Amount from the Collateral Account pursuant to a
Release Request hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):
     (a) The Collateral Agent and the Administrative Agent shall have received a
duly executed and completed Release Request.
     (b) On the relevant Release Date, the Borrower shall be in compliance with
the Loan-to-Value Ratio.
     (c) The Collateral Agent shall have received the following documents or
instruments: (i) the relevant Subsidiary Holdco pledging the Equity Collateral
in the relevant Lessor Subsidiary shall have executed and delivered a Collateral
Supplement in respect of such Equity Collateral and, if such Lessor Subsidiary
is organized in Ireland, an Additional Charge Over Shares in respect of such
Equity Collateral, (ii) if applicable, the relevant Subsidiary Holdco pledging
the Equity Collateral in the relevant Intermediate Lessee shall have executed
and delivered a Collateral Supplement in respect of such Equity Collateral and,
if such Intermediate Lessee is organized in Ireland, an Additional Charge Over
Shares in respect of such Equity Collateral and (iii) documentary confirmation
from the state of registration and the International

52



--------------------------------------------------------------------------------



 



Registry, respectively that (x) to the extent applicable in such jurisdiction,
such Lessor Subsidiary is registered in the jurisdiction of registration of the
Pool Aircraft identified in the applicable Release Request as the owner and
lessor (or, if there is an Intermediate Lessee in respect of such Pool Aircraft,
the Intermediate Lessee as lessor) of such Pool Aircraft, as may be customary in
such jurisdiction, and (y) the Required Cape Town Registrations have been made.
     (d) The Administrative Agent shall have received a favorable written
opinion (addressed to each Lender Party and dated such Release Date) of each of
(i) Clifford Chance US LLP with respect to New York law, in-house counsel to the
Relevant Release Parties with respect to California law and other matters, and
A&L Goodbody with respect to Irish law, each counsel for the Obligors,
substantially in the form of Exhibit E-1A, E-1B and E-1C (as applicable) hereto
as to such matters as the Collateral Agent may reasonably request and
(ii) Daugherty, Fowler, Peregrin & Haught, A Professional Corporation, special
counsel to the Relevant Release Parties in respect of Cape Town matters,
substantially in the form of Exhibit E-2. The Obligors request such counsel to
deliver such opinions.
     (e) The Collateral Agent shall have received UCC Financing Statements from
the relevant Subsidiary Holdco, naming such Subsidiary Holdco as debtor, naming
the Collateral Agent (for the benefit of the Secured Parties) as secured party
and describing the applicable Equity Collateral in respect of the relevant
Lessor Subsidiary, and if applicable, the relevant Intermediary Lessee (such UCC
Financing Statements to be reasonably satisfactory to the Collateral Agent).
     (f) The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and, if applicable, good
standing of the Relevant Release Parties, the authorization of the transactions
contemplated by the Loan Documents and any other legal matters relating to each
of the Relevant Release Parties, the Loan Documents, the Collateral or the
transactions contemplated hereby or thereby, all in form and substance
reasonably satisfactory to the Collateral Agent and their counsel, including,
Organizational Documents, Operating Documents, resolutions and incumbency
certificates.
     (g) The Administrative Agent shall have received a certificate, dated the
Release Date and signed by the President, a Vice President or a Financial
Officer of ILFC, confirming (x) compliance with the conditions set forth in
clauses (j) and (k) of this Section 4.02 and (y) that each of the relevant Pool
Aircraft is registered in the country of registration of such Pool Aircraft in
the name of the relevant Lessor Subsidiary as the owner and lessor (or, if there
is an Intermediate Lessee in respect of such Pool Aircraft, the Intermediate
Lessee as lessor) of such Pool Aircraft if applicable in such country and there
are no Liens of record in respect of such Pool Aircraft (other than Permitted
Liens).
     (h) The Borrower shall have paid all fees and other amounts due and payable
to the Administrative Agent and the Collateral Agent in connection with the
transactions contemplated under the Loan Documents on or before the relevant
Release Date, including all fees, expenses and other amounts (including the
reasonable fees and expenses of legal counsel) due and payable to any other
Person pursuant to any other agreement related to the Release Date and the
transactions contemplated thereby.

53



--------------------------------------------------------------------------------



 



     (i) The Administrative Agent and the Collateral Agent shall have received
the results of a recent Lien, tax and judgment search in each relevant
jurisdiction, including without limitation each jurisdiction in which each
relevant Lessor Subsidiary or Intermediate Lessee is organized, each
jurisdiction in which each relevant Pool Aircraft identified in the relevant
Release Request is registered, and the International Registry with respect to
each Relevant Release Party and the Collateral, revealing no Liens on any of the
assets of any Relevant Release Party, any relevant Pool Aircraft Collateral or
the relevant Collateral other than Permitted Liens.
     (j) The representations and warranties of the Obligors contained in
Article 3 of this Agreement and contained in each other Loan Document applicable
to such Release Date as provided in Article 3 of this Agreement shall be true
and correct on and as of the Release Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
     (k) Immediately after giving effect to the release of the Aggregate
Requested Release Amount from the Collateral Account, no Default or Event of
Default shall have occurred and be continuing.
     (l) The Administrative Agent shall have received evidence reasonably
satisfactory to it that each of the relevant Pool Aircraft is Owned by a Lessor
Subsidiary as of the applicable Release Date, including, without limitation, a
warranty bill of sale (and, for any Pool Aircraft registered with the FAA, a FAA
bill of sale) in respect of each relevant Pool Aircraft.
     (m) The Administrative Agent shall have received three initial Appraisals
(to the extent such Appraisals were not delivered to the Administrative Agent on
or prior to the Effective Date) of each relevant Pool Aircraft in form and
substance reasonably satisfactory to it.
     (n) The Collateral Agent, for the benefit of the Secured Parties, shall
have a first priority perfected security interest in the Collateral (to the
extent of the Express Perfection Requirements, subject to any change in law).
     (o) The Administrative Agent shall have received insurance certificates and
broker’s letters or other evidence reasonably satisfactory to the Administrative
Agent confirming that each relevant Transaction Party maintains, or has caused
to be maintained, insurance as required by the Security Agreement with respect
to the Pool Aircraft identified in the relevant Release Request.
     Promptly after the Release Date occurs, the Administrative Agent shall
notify each other Lender Party and each Borrower Party thereof, and such notice
shall be conclusive and binding.
     Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Release Date
specifying its objection thereto.

54



--------------------------------------------------------------------------------



 



     Section 4.03. Quiet Enjoyment Letters. If requested by the Borrower, the
Collateral Agent shall provide a quiet enjoyment letter (in the form provided to
the Collateral Agent by the Borrower) relating to the Lease of the Aircraft that
is a Pool Aircraft or in connection with a Release Date, will be a Pool Aircraft
as of such Release Date.
ARTICLE 5
Covenants
     Until all the principal of and interest on the Loans and all fees payable
hereunder have been paid in full, each Obligor covenants and agrees with each
Lender Party that:
     Section 5.01. Legal Existence and Good Standing. Except as permitted under
Section 2.10 or Section 5.17, such Obligor shall do or cause to be done all
things necessary to preserve and keep in full force and effect the corporate or
trust existence and the rights (charter and statutory) and franchises of each
Transaction Party; provided, however, that no Obligor will be required to
preserve any such right or franchise if it shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such
Transaction Party and that the loss thereof is not disadvantageous in any
material respect to the Lenders or the Administrative Agent.
     Section 5.02. Protection of Security Interest of the Lenders.
     (a) The relevant Borrower Party shall deliver to the Collateral Agent such
additional supplements to the Security Agreement, charges, consents and other
similar instruments, agreements, certificates, opinions and documents (including
UCC Financing Statements and charge documents) as the Collateral Agent or the
Administrative Agent may reasonably request to effectuate the terms hereof and
under and in accordance with the Security Documents and thereby to:
     (i) (A) grant, maintain, protect and evidence security interests in favor
of the Collateral Agent, for the benefit of the Secured Parties and (B) take all
actions necessary to perfect security interests in favor of the Collateral Agent
in accordance with the laws of the United States, Ireland and any Other Relevant
Jurisdiction (or any instrumentality thereof) (including but not limited to the
filing of UCC Financing Statements in the appropriate locations, including the
State of California and the District of Columbia, and appropriate offices and
registrations and recordings with the Irish Companies Registration Office), in
any or all present and future property of each Borrower Party which would
constitute Collateral under and in accordance with the terms of the Security
Documents prior to the Liens or other interests of any Person, except to the
extent Permitted Liens may have priority; and
     (ii) otherwise establish, maintain, protect and evidence the rights
provided to the Collateral Agent, for the benefit of the Secured Parties, under
and in accordance with the terms hereof and of the Security Documents including
anything that may be necessary under the laws of the United States, Ireland and
any Other Relevant Jurisdiction (or any instrumentality thereof).

55



--------------------------------------------------------------------------------



 



     (b) No Borrower Party shall change its name, identity or corporate
structure (within the meaning of Article 9 of the UCC) unless such Borrower
Party shall have given the Collateral Agent at least thirty (30) days’ prior
written notice thereof; provided that, upon the Collateral Agent’s request in
any case in which, in the Collateral Agent’s reasonable opinion, such change of
name, identity or corporate structure would or could make the Security
Agreement, the other Security Documents, any filings or registrations or any
financing statement or continuation statement filed pursuant to the terms hereof
or any other Loan Documents misleading within the meaning of Section 9-402(7) of
the UCC or any other applicable law, such Borrower Party shall promptly file
appropriate amendments to all previously made filings or registrations and all
previously filed financing statements and continuation statements.
     (c) Each Borrower Party shall give the Collateral Agent at least thirty
(30) days’ prior written notice of any change of such Borrower Party’s
jurisdiction of incorporation.
     (d) Each Borrower Party shall furnish to the Collateral Agent from time to
time such statements and schedules further identifying and describing the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.
     Section 5.03. Ownership, Operation and Leasing of Pool Aircraft; Ownership
of Borrower and Each Subsidiary Holdco.
     (a) No Transaction Party shall:
     (i) other than in connection with a sale, transfer or other disposition
permitted under Section 5.04, permit any Person other than (x) a Borrower Party
or a Lessor Subsidiary (except to the extent of the Local Requirements
Exception) to own beneficially any Pool Aircraft and (y) a Lessor Subsidiary
(except to the extent of the Local Requirements Exception) to hold title to any
Pool Aircraft;
     (ii) other than in connection with a sale, transfer or other disposition
permitted under Section 5.04, permit any Person other than a Subsidiary Holdco
(except to the extent of the Local Requirements Exception) to hold any portion
of the Equity Interest in any Intermediate Lessee;
     (iii) enforce or amend, replace or waive any term of, or otherwise modify,
any Lease with respect to any Pool Aircraft in a manner other than in a manner
consistent with Leasing Company Practice;
     (b) At all times, (i) Parent Holdco shall directly hold 100% of the Equity
Interests in the Borrower and (ii) Borrower shall directly hold 100% of the
Equity Interests in each Subsidiary Holdco.
     Section 5.04. Limitation on Disposition of Aircraft; Limitation on
Disposition of Certain Equity Collateral. Except as expressly provided in
Section 2.10 or Section 5.17, no Transaction Party shall sell, transfer or
otherwise dispose of any Pool Aircraft or Lessor Subsidiary unless the
requirements in Section 5.16(a) shall be satisfied after giving pro forma effect
to such sale, transfer or other disposition. Parent Holdco shall not sell,
transfer or otherwise dispose of any of its Equity Interest in Borrower. Except
after a release of CA Subsidiary Holdco or Irish

56



--------------------------------------------------------------------------------



 



Subsidiary Holdco, as the case may be, as expressly provided in Section 2.10(f),
Borrower shall not sell, transfer or otherwise dispose of any of its Equity
Interest in CA Subsidiary Holdco or Irish Subsidiary Holdco, respectively.
     Section 5.05. Payment of Taxes or Other Claims. Each Transaction Party will
pay or discharge or cause to be paid or discharged, before the same shall become
delinquent, (1) all taxes, assessments and governmental charges levied or
imposed upon such Transaction Party or any of its Subsidiaries, and (2) all
lawful claims for labor, materials and supplies which, if unpaid, might by law
become a lien upon the property of such Transaction Party or any of its
Subsidiaries; provided, however, that such Transaction Party shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings.
     Section 5.06. Representations Regarding Operation. No Transaction Party
shall represent or hold out, or consent to any Lessee to represent or hold out,
any Lender Party as (i) the owner or lessor of any PS Pool Aircraft,
(ii) carrying goods or passengers on any PS Pool Aircraft or (iii) being in any
way responsible for any operation of carriage (whether for hire or reward or
gratuitously) with respect to any PS Pool Aircraft.
     Section 5.07. Compliance with Laws, Etc. Each Transaction Party shall
comply in all material respects with all Requirements of Law (including ERISA or
any laws applicable to any Foreign Pension Plan), rules, regulations and orders
and preserve and maintain its corporate existence, rights, franchises,
qualifications, and privileges except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such existence, rights, franchises, qualifications, and privileges is
caused by a Third Party Event (and only for so long as the applicable
Transaction Party is complying with the requirements of the proviso to the last
paragraph of Section 2.16(a) of the Security Agreement) or would not materially
adversely affect the Collateral, the collectability of monies owed under the
Leases or the ability of such Obligor to perform its obligations under the Loan
Documents.
     Without limiting the foregoing, each Transaction Party shall obtain all
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required to be obtained by it in connection with the
Loan Documents and for the Pool Aircraft Owned or leased by it, including a
current certificate of airworthiness for each Pool Aircraft (issued by the
applicable aviation authority and in the appropriate category for the nature of
operations of such Pool Aircraft) unless such Pool Aircraft is not subject to a
Lease or is undergoing maintenance or modification or would not materially
adversely affect the Collateral, the collectability of monies owed under the
Leases or the ability of such Obligor to perform its obligations under the Loan
Documents, in which case all appropriate governmental (including regulatory)
registrations, certificates, licenses, permits and authorizations shall be
maintained.
     Section 5.08. Notice of Adverse Claim or Loss. ILFC shall notify the Lender
Parties promptly after a responsible officer of ILFC obtains knowledge thereof,
in writing and in reasonable detail, (i) of any Adverse Claim known to it made
or asserted against any of the Pool Aircraft Assets (other than Permitted Liens)
or any of the Collateral, (ii) of the occurrence of any event which would have a
material adverse effect on the assignments and security interests granted by the
Borrower Parties under any Loan Document, (iii) of any loss, theft, damage, or

57



--------------------------------------------------------------------------------



 



destruction to any Pool Aircraft if the potential cost of repair or replacement
of such asset (without regard to any insurance claim related thereto) may exceed
the greater of the damage notification threshold under the relevant Lease and
$2,000,000; and (iv) as soon as such Obligor becomes aware of any settlement
offer received by such Obligor with respect to any claim of damage or loss in
excess of $10,000,000 with respect to a Pool Aircraft.
     Section 5.09. Reporting Requirements.
     (a) ILFC shall furnish, or cause to be furnished, to the Administrative
Agent:
     (i) as soon as available and in any event within 95 days after the end of
each Fiscal Year, a copy of the audited consolidated financial statements,
prepared in accordance with GAAP, for such year of ILFC and its consolidated
Subsidiaries, certified by any firm of nationally recognized independent
certified public accountants;
     (ii) as soon as available and in any event within 50 days after the end of
each of the first three quarters of each Fiscal Year, with respect to ILFC and
its consolidated Subsidiaries, unaudited consolidated balance sheets as of the
end of such quarter and as at the end of the previous Fiscal Year, and
consolidated statements of income for such quarter and for the period commencing
at the end of the previous Fiscal Year and ending with the end of such quarter
prepared in accordance with GAAP, certified by the officer in charge of
financial matters of ILFC identifying such balance sheets or statements as being
the balance sheets or statements of ILFC described in this paragraph (ii) and
stating that the information set forth therein fairly presents the financial
condition of ILFC and its consolidated Subsidiaries as of the last day of such
quarter of such Fiscal Year in conformity with GAAP, subject to year-end
adjustments and omissions of footnotes and subject to the auditors’ year end
report;
     (iii) concurrently with each delivery of financial statements under clause
(i) or (ii) above, a certificate of a Financial Officer of ILFC (A) certifying
as to whether to his or her knowledge an Event of Default has occurred and is
continuing and, if an Event of Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, and (B) stating whether any change in GAAP or in the
application thereof has occurred since the date of ILFC’s most recent audited
financial statements referred to in Section 3.04 or delivered pursuant to this
Section and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
     (iv) as soon as possible and in any event within two Business Days after he
or she obtains knowledge of the occurrence and continuance of a Default or an
Event of Default (including, for the avoidance of doubt, by receipt of a notice
of any default under any Material Indebtedness which with the passing of time or
giving of notice or otherwise could reasonably be expected to lead to an Event
of Default under Article 6(f)), a written statement of a Financial Officer of
ILFC setting forth complete details of such Default or Event of Default, and the
action, if any, which the Obligors have taken or propose to take with respect
thereto;

58



--------------------------------------------------------------------------------



 



     (v) promptly, from time to time, subject to applicable confidentiality
restrictions such other information, documents, Records or reports respecting
the Pool Aircraft, the Leases, the Pool Aircraft Assets or the condition or
operations, financial or otherwise, of the Obligors or any of their Subsidiaries
which are reasonably available to it and which the Administrative Agent may,
from time to time, reasonably request;
     (vi) prompt written notice of the issuance by any court or governmental
agency or authority of any injunction, order, decision or other restraint
prohibiting, or having the effect of prohibiting, the performance of any
Obligor’s obligations hereunder or under any other Loan Document, or
invalidating, or having the effect of invalidating, any provision of this
Agreement, or any other Loan Document, or the initiation of any litigation or
similar proceeding seeking any such injunction, order, decision or other
restraint, in each case, of which a responsible officer has knowledge;
     (vii) on or prior to each LTV Determination Date, a certificate of a
Financial Officer in substantially the form of Exhibit I (an “LTV Certificate”)
setting forth in detail reasonably satisfactory to the Administrative Agent
(i) computations of the Loan-to-Value Ratio as of such LTV Determination Date,
(ii) if applicable, the LTV Cure that was or will be, as applicable, undertaken
by the Borrower pursuant to Section 5.16 (including, if applicable, the Non-Pool
Aircraft that any of Transaction Parties have transferred or will transfer to a
Lessor Subsidiary to effectuate such LTV Cure) and (iii) a complete list of all
PS Pool Aircraft (which such list will reference whether an Aircraft is a Pool
Aircraft or an Undelivered Pool Aircraft separately) as of such LTV
Determination Date (which list shall replace Schedule 3.17(a) hereto upon
delivery of such LTV Certificate), together with three Appraisals, each
conducted by a Qualified Appraiser, in substance reasonably satisfactory to the
Administrative Agent, of any Aircraft added (or being proposed to be added
pursuant to an LTV Cure) to the Designated Pool since the immediately preceding
LTV Determination Date; provided, however, no Pool Aircraft may be removed from
Schedule 3.17(a) (and any such removal shall be ineffective) unless the Borrower
shall be in compliance with Section 5.16.
     (viii) as soon as is available and in any case within ten Business Days
after the Appraisal Date, three Appraisals of each Pool Aircraft from Qualified
Appraisers and, at any time during the continuance of an Event of Default, at
the request of the Administrative Agent, Appraisals of the Pool Aircraft
specified in such request from Qualified Appraisers. Each Appraisal shall be
conducted (i) by a Qualified Appraiser, (ii) at the sole cost and expense of the
Borrower and (iii) no more than thirty (30) days prior to the date such
Appraisal is furnished.
     (b) The Lender Parties are hereby authorized to deliver a copy of any such
financial or other information delivered hereunder to any other Lender Party, to
any Government Authority having jurisdiction over any such Person or any
Transaction Party pursuant to any written request therefor or in the ordinary
course of examination of loan files, to any rating agency in connection with
their respective ratings of commercial paper issued by the Lenders or to any
other Person who shall acquire or consider the assignment of, or acquisition of
any interest in, any Obligation permitted by this Agreement; provided that such
Person (not including any

59



--------------------------------------------------------------------------------



 



Government Authority or any rating agency) agrees in writing to the
confidentiality provisions set forth in Section 9.14.
     (c) Documents required to be delivered pursuant to this Section 5.09 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which ILFC posts such documents, or
provides a link thereto on ILFC’s website on the Internet at a website address
provided to the Administrative Agent; or (ii) on which such documents are posted
on ILFC’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) ILFC shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests ILFC to deliver such paper
copies and (ii) ILFC shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance ILFC shall be required to provide paper copies of the certificates
required by Section 5.09(a)(iv) to the Administrative Agent. Except for the
items in subsections (iv) and (viii) of 5.09(a), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by ILFC with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     ILFC hereby acknowledges that (a) the Administrative Agent and/or an
Arranger Entity will make available to the Lenders information provided by or on
behalf of ILFC hereunder (collectively, “ILFC Materials”) by posting the ILFC
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to ILFC or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. ILFC hereby agrees that it will use commercially
reasonable efforts to identify that portion of the ILFC Materials that may be
distributed to the Public Lenders and that (w) all such ILFC Materials shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking ILFC Materials “PUBLIC”, ILFC shall be deemed to have authorized the
Administrative Agent, any Arranger Entity and the Lenders to treat such ILFC
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to ILFC or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such ILFC Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all ILFC Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and an Arranger
Entity shall be entitled to treat any ILFC Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.
     Section 5.10. Limitation on Transactions with Affiliates. No Transaction
Party shall enter into, renew or extend any transaction after the date hereof
(including the purchase, sale,

60



--------------------------------------------------------------------------------



 



lease or exchange of property or assets, or the rendering of any service) with
any Affiliate of such Transaction Party (other than any Transaction Party or any
of their Subsidiaries), except upon terms no less favorable to such Transaction
Party than could be obtained, at the time of such transaction or at the time of
the execution of the agreement providing therefor, in a comparable arm’s-length
transaction with a Person that is not such an Affiliate and pursuant to
enforceable agreements. Notwithstanding the foregoing, nothing in this Section
shall have the effect of prohibiting any transaction authorized by Section 2.10
or any insurance transaction that is entered into in the ordinary course of
business and not for speculative purposes between Borrower and Parent or any
Affiliate of Parent.
     Section 5.11. Inspections. Not more frequently than one time per calendar
year (unless an Event of Default shall have occurred and be continuing), the
Administrative Agent, or its agents or representatives, may, upon reasonable
notice and during regular business hours, at the Obligor’s expense, which notice
shall in no event be less than five Business Days (except if an Event of Default
shall have occurred and be continuing), as requested by the Administrative
Agent, (i) examine and make copies of and abstracts from all books, records and
documents (including computer tapes and disks) in the possession or under the
control of any Transaction Party and (ii) visit the offices and properties of
any Transaction Party, for the purpose of examining such materials described in
clause (i) above, and discussing matters relating to the Pool Aircraft
Collateral or any Obligor’s performance under the Loan Documents or under the
Leases with any appropriate officers or employees of any Transaction Party,
having knowledge of such matters.
     Section 5.12. Use of Proceeds; Margin Regulations. The proceeds of the
Loans will be used solely to (a) pay indebtedness of the Borrower outstanding as
of the Effective Date, (b) pay interest, fees and expenses payable on such
indebtedness or payable hereunder and (c) general corporate purposes. No part of
the proceeds of the Loans will be used, directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Federal Reserve Board,
including Regulations T, U and X.
     Section 5.13. Insurance. Each Transaction Party shall maintain or cause to
be maintained insurance covering such risks, and in such amounts as specified in
Section 2.17 and Schedule V of the Security Agreement.
     Section 5.14. UNSC, EU and United States Sanctions and Export Restrictions.
No Transaction Party shall, nor shall it permit or cause any of its Subsidiaries
to, directly or through a Subsidiary, lease, sell, purchase or own an aircraft,
to any Person to which the export and/or use of such aircraft or engine is not
permitted (including by reason of such Person’s location), or would not be
permitted if the Transaction Party’s transaction were governed by the laws of
the United States, under (A) any UNSC sanctions or export restrictions, (B) any
EU sanctions or export restrictions, (C) any sanctions administered or enforced
by OFAC, (D) the Export Administration Regulations administered by the Bureau of
Industry and Security of the U.S. Commerce Department, (E) the International
Traffic in Arms Regulations administered by the Directorate of Defense Trade
Controls of the U.S. Department of State, or (F) any subsequent sanctions,
regulations or orders, the effect of which prohibits or restricts the export
and/or use of aircraft to such country or such Person, after giving effect in
each case to applicable licenses and other exemptions. Each Transaction Party
shall, and shall cause any of its Subsidiaries to,

61



--------------------------------------------------------------------------------



 



deliver to the Lenders any certification or other evidence reasonably requested
from time to time by the Lenders, confirming its compliance with this Section.
     Section 5.15. Sanctions. (a) No Transaction Party shall, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available any funds to any subsidiary, joint venture partner or other Person
(x) to fund any activities or business of or with any Person or in any country
or territory that, at the time of such funding or facilitation, is the subject
of any Sanctions; or (y) in any other manner that will result in a violation of
Sanctions by any Lender Party participating in the Loans, whether as lender,
borrower, advisor or otherwise.
     (a) No Transaction Party shall permit any Pool Aircraft (i) to be
registered in, or operated by any Lessee domiciled in, or organized under the
laws of, a Prohibited Country or (ii) to be operated by any Lessee under a Lease
if the existence of such Lease would cause any Obligor to be in violation of
Section 5.14 or this Section 5.15, otherwise in violation of any Sanctions, or
in violation of any Requirement of Law relating to money laundering, including
the Bank Secrecy Act, as amended by the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (the “Patriot Act”), or any implementing regulations
thereunder.
     Section 5.16. Loan-to-Value Ratio; Average Age.
     (a) The Borrower will not permit (i) the Loan-to-Value Ratio on any LTV
Determination Date to exceed 63% and (ii) the Average Age on any LTV
Determination Date to exceed the age that is equal to the sum of (x) the Average
Age on the Effective Date, plus (y) the amount of time elapsed since the
Effective Date, plus (z) 6 months; provided that the Average Age may exceed such
age for up to 120 consecutive days if such excess results solely from an Event
of Loss or Specified Representation Deficiency.
     (b) The Loan-to-Value Ratio shall be tested on the Effective Date, each
Release Date, each Payment Date beginning on the second Payment Date, upon the
sale or removal of any Pool Aircraft or Lessor Subsidiary in accordance with
Section 2.10, upon the substitution of a Non-Pool Aircraft for a Pool Aircraft
or a Person for a Lessor Subsidiary or prepayment under Section 2.06, upon an
Event of Loss and upon a Specified Representation Deficiency in accordance with
Section 2.10(e) (each such date, a “LTV Determination Date”).
     (c) In the event that the Loan-to-Value Ratio as of any LTV Determination
Date is or will be (as applicable in accordance with Section 5.16(d)), after
giving effect to any sale, removal or substitution of any Pool Aircraft or
Lessor Subsidiary, greater than that permitted pursuant to Section 5.16(a)
above, the Obligors shall be required, in any combination, to (i) prepay all or
a portion of the principal amount of the Loans by deposit into the
Administrative Agent’s Account and/or (ii) add Non-Pool Aircraft, in each case
such that the Pool Aircraft in the Designated Pool shall be in compliance with
Section 5.16(a) after giving pro forma effect to such addition (each of (i) and
(ii), an “LTV Cure”), in an aggregate amount sufficient to cause the
Loan-to-Value Ratio, after giving pro forma effect to any LTV Cure, to satisfy
the requirements of Section 5.16(a) as of such LTV Determination Date.

62



--------------------------------------------------------------------------------



 



     (d) The Obligors shall complete the applicable LTV Cure(s) (i) in
connection with any LTV Determination Date relating to the sale, substitution or
removal of any Pool Aircraft, or that is the Effective Date, on or prior to the
LTV Determination Date, and (ii) after any other LTV Determination Date,
(A) with respect to any LTV Cure consisting of prepayment of the Loans, within
three Business Days following the delivery of such LTV Certificate and (B) with
respect to any other LTV Cure, within 45 days (or within 120 days in the case of
an LTV Cure resulting from an Event of Loss or Specified Representation
Deficiency) following the delivery of such LTV Certificate.
     Section 5.17. Mergers, Consolidations and Sales of Assets. (a) ILFC shall
not consolidate with or merge into any other Person or convey, transfer or lease
its properties and assets substantially as an entirety to any Person, and ILFC
shall not permit any Person to consolidate with or merge into it or convey,
transfer or lease its properties and assets substantially as an entirety to it,
unless:
     (i) in case ILFC shall consolidate with or merge into another Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, the Person formed by such consolidation or into which ILFC is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of ILFC substantially as an entirety shall be a
corporation, partnership or trust, shall be organized and validly existing under
the laws of the United States of America, any State thereof or the District of
Columbia and shall expressly assume, by an amendment hereto, executed and
delivered to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, the due and punctual payment of the principal of (and
premium, if any) and interest on all the Loans and the performance of every
covenant of this Credit Agreement and the other Loan Documents on the part of
ILFC to be performed or observed;
     (ii) immediately after giving effect to such transaction no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have occurred and be continuing;
     (iii) if, as a result of any such consolidation or merger or such
conveyance, transfer or lease, any properties or assets of ILFC would become
subject to a mortgage, pledge, lien, security interest or other encumbrance
which would not be permitted under Sections 5.02 and 5.03, ILFC or such
successor Person shall take such steps as shall be necessary effectively to
(A) restore (if adversely affected) a first priority perfected security interest
in the Collateral for the benefit of the Collateral Agent (on behalf of the
Secured Parties) in accordance with the requirements of the Loan Documents and
(B) otherwise secure the Obligations equally and ratable with (or, at the option
of ILFC, prior to) all indebtedness secured thereby; and
     (iv) ILFC has delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and, if any amendment is required in
connection with such transaction, such amendment comply with this Section 5.17
and that all conditions precedent herein provided for relating to such
transaction have been complied with.

63



--------------------------------------------------------------------------------



 



     (b) Upon any consolidation by ILFC with or merger by ILFC into any other
Person or any conveyance, transfer or lease of the properties and assets of ILFC
substantially as an entirety in accordance with clause (a), the successor Person
formed by such consolidation or into which ILFC is merged or to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of, ILFC under the Loan Documents with
the same effect as if such successor Person had been named as ILFC herein, and
thereafter, except in the case of a lease, the predecessor Person shall be
relieved of all obligations and covenants under the Loan Documents.
     (c) None of Parent Holdco, the Borrower, CA Subsidiary Holdco, Irish
Subsidiary Holdco, any Lessor Subsidiary nor any Intermediate Lessee shall merge
or consolidate into another Person unless (i) the capital structure immediately
prior to such merger or consolidation would remain unchanged after giving effect
to such merger or consolidation such that ILFC would directly own 100% of the
Equity Interest in Parent Holdco, Parent Holdco would directly own 100% of the
Equity Interest in the Borrower, the Borrower would directly own 100% of the
Equity Interest in each applicable Subsidiary Holdco and each Subsidiary Holdco
would directly own 100% of the Equity Interest in each of its applicable Lessor
Subsidiaries, (ii) the successor Person formed by such consolidation or into
which the relevant Transaction Party is merged would be the successor
Transaction Party such that, for example, if the Borrower merges into a Delaware
partnership, the surviving Delaware partnership would become the Borrower,
(iii) such successor Person would be bound to perform all of the obligations and
duties of its predecessor entity, (iv) no Default or Event of Default shall
occur prior to or after giving effect to such merger or consolidation, (v) the
Collateral Agent will continue to have a first priority perfected security
interest in all of the Collateral (including 100% of the Equity Interest in such
successor Person) and will receive a legal opinion from reputable international
counsel to such effect and (vi) the Administrative Agent shall have received a
certificate, dated as of the date of such merger or consolidation and signed by
the President, a Vice President or a Financial Officer of ILFC confirming that
each of preceding conditions (i) through (v) have been satisfied.
     Section 5.18. Limitation on Indebtedness. No Transaction Party (other than
ILFC) may incur, create, issue, assume, guarantee or otherwise become liable for
or with respect to, or become responsible for, the payment of, contingently or
otherwise, whether present or future, any Indebtedness other than (i) in the
case of the Obligors, Indebtedness under the Loan Documents, (ii) in the case of
Parent Holdco, Junior Lien Debt, (iii) Indebtedness in respect of guarantees by
any Borrower Party of any obligation of any Transaction Party (other than of
ILFC or Parent Holdco); (iv) Leases and obligations to Lessees, trustees and
others under the Leases, trust agreements and other documents related thereto,
including any Indebtedness owed to any Lessee under any such agreement or the
Lease with respect to maintenance contributions, redelivery condition adjustment
payments or any other obligation of any Subsidiary Holdco or any Lessor
Subsidiary to a Lessee; (v) Indebtedness of any Transaction Party owed to ILFC
and Pledged Debt; provided that, no such Indebtedness shall be permitted unless
(x) such Indebtedness has been subordinated to the Obligations and the Junior
Lien Obligations pursuant to the terms of the Intercreditor Agreement, (y) in
the case of any Pledged Debt Collateral, such Pledged Debt Collateral has been
pledged to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Security Agreement and the Collateral Agent has a first priority
perfected security interest in such Pledged Debt Collateral and (z) in the case
of any Pledged Debt Collateral, such Pledged Debt Collateral is evidenced by an
Instrument which has been delivered

64



--------------------------------------------------------------------------------



 



and indorsed to the Collateral Agent; (vii) Indebtedness required in connection
with repossession of an Aircraft or any Engine (as defined in the Security
Agreement); and (viii) Indebtedness in favor of the issuer of a surety, letter
of credit or similar instrument to be obtained by any Subsidiary Holdco or any
Lessor Subsidiary in connection with the repossession or detention of an
Aircraft or other enforcement action under a Lease.
Section 5.19. Limitation on Business Activity. Each Transaction Party (other
than ILFC) shall maintain its existence as a separate corporation, trust or
other Person for the sole purpose of (i) in the case of each Lessor Subsidiary
and each Intermediate Lessee, owning, leasing and disposing of the Pool Aircraft
and activities incidental thereto and (ii) in the case of each Borrower Party,
holding and disposing of the assets contemplated to be held hereunder and
entering into the Loan Documents and the transactions contemplated thereby and
activities incidental thereto. Each Transaction Party (other than ILFC) shall
maintain certain policies and procedures relating to its separateness,
including, (x) maintaining its own books and records (other than any Transaction
Party which is a trust) and maintaining its assets and liabilities in such a
manner that it is not difficult to segregate, identify or ascertain such assets
and liabilities from those of ILFC, other Transaction Parties and any other
Person, and (y) holding itself out to creditors and the public as a legal entity
(other than any trust) separate and distinct from ILFC, other Transaction
Parties and any other Person (except for consolidated tax returns, financial
statements and similar reports).
ARTICLE 6
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due;
     (b) the Borrower shall fail to pay when due any interest on the Loans and
such failure shall continue unremedied for a period of three Business Days, or
the Borrower shall fail to pay when due any fee or other amount (except an
amount referred to in clause (a) above) payable under any Loan Document, and
such failure shall continue unremedied for a period of seven Business Days after
demand upon or other notice to such Borrower;
     (c) any representation, warranty or certification made or deemed made by or
on behalf of any Transaction Party in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made and the adverse effect thereof, if capable of being
remedied, shall continue unremedied for a period of 30 days after the date on
which the applicable Obligor shall have received written notice thereof from any
Lender Party;
     (d) any Obligor shall fail to observe or perform any covenant or agreement
contained in Sections 5.01, 5.04, 5.13, 5.16(a)(ii), 5.16(d) or 5.17;

65



--------------------------------------------------------------------------------



 



     (e) any Obligor shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those specified in clause (a), (b) or
(d) above), and such failure shall continue unremedied for a period of 60 days
(or, if ILFC failed to give notice of such noncompliance or nonperformance
pursuant to Section 5.09(a)(iv) within two Business Days after obtaining
knowledge thereof, 60 days minus the number of days elapsed between the date the
Borrower obtained such knowledge and the date ILFC gives the notice pursuant to
Section 5.09(a)(iv), but in no event less than two Business Days) after notice
thereof from any Lender Party to ILFC (which notice will be given by the
Administrative Agent at the request of the Required Lenders);
     (f) default under any mortgage, indenture or instrument under which there
is issued, or which secures or evidences, any Material Indebtedness of the
Borrower or any other Obligor now existing or hereinafter created, which default
shall constitute a failure to pay any amount of principal of or interest on such
Material Indebtedness when due and payable (other than as a result of
acceleration), after expiration of any applicable grace period with respect
thereto, or shall have resulted in an aggregate principal amount of any Material
Indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise have become due and payable, without such indebtedness
having been discharged or such acceleration having been rescinded or annulled
within a period of 30 days after there has been given a written notice to the
Borrower by the Administrative Agent or to the Borrower and the Administrative
Agent by the Lenders of at least 25% in outstanding principal amount of the
Loans, specifying such default with respect to the other indebtedness and
requiring such Obligor to cause such indebtedness to be discharged or cause such
acceleration to be rescinded or annulled and stating that such notice is a
notice of an Event of Default hereunder;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Transaction Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, examiner, trustee, custodian, sequestrator,
conservator or similar official for any Transaction Party or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
     (h) any Transaction Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization, examination or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership,
examinership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) above, (iii) apply for or consent
to the appointment of a receiver, examiner, trustee, custodian, sequestrator,
conservator or similar official for any Transaction Party or for a substantial
part of its respective assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) have its board of
directors vote to approve any action for the purpose of effecting any of the
foregoing;
     (i) any Transaction Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

66



--------------------------------------------------------------------------------



 



     (j) one or more judgments for the payment of money in an aggregate amount
exceeding $50,000,000 shall be rendered against any Transaction Party taken as a
whole and shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any asset of any Transaction
Party to enforce any such judgment; or
     (k) any Lien purported to be created under any Security Document shall be
asserted by any Transaction Party not to be, a valid and perfected Lien on any
Collateral with the same priority as and to the extent provided for under the
applicable Security Documents except as a result of a sale or other disposition
of the applicable Collateral in a transaction permitted under the Loan
Documents;
     (l) an ERISA Event shall have occurred that when taken either alone or
together with all other such ERISA Events, could reasonably be expected to
result in a Material Adverse Effect;
then, and in every such event (except an event with respect to any Transaction
Party described in clause (g) or (h) above), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to ILFC, (i) if such notice shall have
been delivered prior to the making of the Loans, declare the Commitments to be
terminated or (ii) if such notice shall have been delivered after the making of
the Loans, declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are waived by the Borrower; and in the
case of any event with respect to any Borrower Party described in clause (g) or
(h) above, (1) if such event shall have occurred prior to the making of the
Loans, the Commitments shall automatically be terminated and (2) if such event
shall have occurred after the making of the Loans, the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Obligors accrued hereunder, shall automatically become due
and payable, in each case without presentment, demand, protest or other notice
of any kind, all of which are waived by the Obligors.
ARTICLE 7
Guaranty
     Section 7.01. Guaranty. Each Guarantor Party hereby guarantees the punctual
payment upon the expiration of any applicable remedial period, whether at
scheduled maturity or by acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), of all of its Guaranteed
Obligations. Without limiting the generality of the foregoing, the liability of
each Guarantor Party shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Obligor to any Secured Party
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due

67



--------------------------------------------------------------------------------



 



to the existence of a bankruptcy, reorganization, examination or similar
proceeding involving such Obligor.
     Section 7.02. Contribution. Subject to Section 7.03, each Guarantor Party
hereby unconditionally agrees that in the event any payment shall be required to
be made to any Secured Party under this Article 7, such Guarantor Party in its
capacity as such will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor Party so as to maximize the aggregate amount
paid to the Secured Parties under or in respect of the Loan Documents.
     Section 7.03. Guaranty Absolute. Each Guarantor Party guarantees that its
Guaranteed Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor Party under or in
respect of this Article 7 are independent of the Guaranteed Obligations or any
other Obligations of any other Obligor under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor Party to enforce this Article 7, irrespective of whether
any action is brought against any other Obligor or whether any other Obligor is
joined in any such action or actions. The liability of each Guarantor Party
under this Article 7 shall be irrevocable, absolute and unconditional, and each
Guarantor Party hereby irrevocably waives any defenses (other than payment in
full of the Guaranteed Obligations) it may now have or hereafter acquire in any
way relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of its Guaranteed Obligations or any other Obligations of
any Obligor under or in respect of the Loan Documents, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in its Guaranteed Obligations resulting from the
extension of additional credit to any Obligor or any of its Subsidiaries or
otherwise;
     (c) any taking, exchange, release or non-perfection of security interest in
or Lien on any Collateral or any other collateral, or any taking, release or
amendment or waiver of, or consent to departure from, any other guaranty, for
all or any of its Guaranteed Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of its Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of its Guaranteed Obligations or any other Secured Obligations of any
Obligor under the Loan Documents or any other assets of any Obligor or any of
its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Obligor or any of its Subsidiaries;
     (f) any failure of any Secured Party to disclose to any Obligor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or

68



--------------------------------------------------------------------------------



 



prospects of any other Obligor now or hereafter known to such Secured Party
(each Guarantor Party waiving any duty on the part of the Secured Parties to
disclose such information);
     (g) the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to its Guaranteed Obligations; or
     (h) any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, any Obligor or any guarantor or surety other
than satisfaction in full of the Obligations.
This Article 7 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of such Guarantor Party’s Guaranteed
Obligations is rescinded or must otherwise be returned by any Secured Party or
any other Person upon the insolvency, bankruptcy or reorganization of any
Obligor or otherwise, all as though such payment had not been made.
     In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor Party agrees as follows:
          (a) the obligation pursuant to this Article 7 is a guaranty of payment
when due and not of collectability, and is a primary obligation of each
Guarantor Party and not merely a contract of surety;
          (b) the Administrative Agent may enforce the Guaranteed Obligations
upon the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrower and any Secured Party with respect to the existence
of such Event of Default;
          (c) the obligations of each Guarantor Party hereunder are independent
of the obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor Party) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
Party whether or not any action is brought against the Borrower or any of such
other guarantors and whether or not the Borrower is joined in any such action or
actions;
          (d) payment by any Guarantor Party of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor Party’s liability for any portion of the Guaranteed Obligations which
has not been paid. Without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor Party’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor Party from its covenant
to pay the portion of the Guaranteed Obligations that is not the subject of such
suit, and such judgment shall not, except to the extent satisfied by such
Guarantor Party, limit, affect, modify or abridge any other Guarantor Party’s
liability hereunder in respect of the Guaranteed Obligations;
          (e) any Secured Party, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor Party’s liability

69



--------------------------------------------------------------------------------



 



hereunder, from time to time may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor Party) with respect to the Guaranteed Obligations; (v) enforce
and apply any security now or hereafter held by or for the benefit of such
Secured Party in respect hereof or the Guaranteed Obligations and direct the
order or manner of sale thereof, or exercise any other right or remedy that such
Secured Party may have against any such security, in each case as such Secured
Party in its discretion may determine consistent herewith and any Security
Document including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor Party against any other creditor or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Loan Documents; and
          (f) this Article 7 and the obligations of Guarantor Parties hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor Party shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Secured Party might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower and any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any

70



--------------------------------------------------------------------------------



 



defenses, set-offs or counterclaims which the Borrower may allege or assert
against any Secured Party in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor Party as an
obligor in respect of the Guaranteed Obligations.
     Section 7.04. Waiver and Acknowledgments. (i) Each Guarantor Party hereby
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of its Guaranteed Obligations
and this Article 7 and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Obligor or any other Person or any Collateral.
     (a) Each Guarantor Party hereby unconditionally and irrevocably waives any
right to revoke this Article 7 and acknowledges that this Article 7 is
continuing in nature and applies to all of its Guaranteed Obligations, whether
existing now or in the future.
     (b) Each Guarantor Party hereby unconditionally and irrevocably waives any
defense (i) arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor Party or other rights
of such Guarantor Party to proceed against any of the other Obligors, any other
guarantor or any other Person or any Collateral; (ii) any defense based on any
right of set-off or counterclaim against or in respect of the Obligations of
such Guarantor Party under this Article 7; (iii) arising by reason of the
incapacity, lack of authority or any disability or other defense of the
Borrower, any other Guarantor Party or any Obligor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of the Borrower, any other Guarantor
Party or any Obligor from any cause other than payment in full of the Guaranteed
Obligations; (iv) based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (v) based upon any Secured Party’s
errors or omissions in the administration of the Guaranteed Obligations, except
behavior which amounts to bad faith; (vi) based on any principles or provisions
of law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Guarantor’s obligations
hereunder; (vii) based on the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof;
(viii) promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; and (ix) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.
     (c) Each Guarantor Party hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor Party any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties

71



--------------------------------------------------------------------------------



 



or prospects of any other Borrower Party or any of its Subsidiaries now or
hereafter known by such Secured Party.
     (d) Each Guarantor Party acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in this Article 7 are knowingly
made in contemplation of such benefits.
     Section 7.05. Subrogation. Each Guarantor Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Obligor or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor Party’s
Guaranteed Obligations under or in respect of any Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Secured Party against any other Obligor or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any other Obligor or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of such Guarantor Party’s Guaranteed
Obligations and all other amounts payable under this Article 7 shall have been
paid in full in cash, it being understood that payments in respect of
inter-company advances exclusively among the Obligors in the ordinary course of
business are not prohibited under this Section 7.05 unless an Event of Default
has occurred and is continuing. If any amount shall be paid to any Guarantor
Party in violation of the immediately preceding sentence at any time prior to
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Article 7, such amount shall be received and held in trust
for the benefit of the Secured Parties, shall be segregated from other property
and funds of such Guarantor Party and shall forthwith be paid or delivered to
the Lender in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to such Guarantor Party’s Guaranteed
Obligations and all other amounts payable by it under this Article 7, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as Collateral for any of such Guarantor Party’s Guaranteed Obligations
or other amounts payable by it under this Article 7 thereafter arising. If all
of the Guaranteed Obligations and all other amounts payable under this Article 7
shall have been paid in full in cash, the Secured Parties will, at any Guarantor
Party’s request and expense, execute and deliver to such Guarantor Party
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor Party of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor Party pursuant to this Article 7.
     Section 7.06. Payment Free and Clear of Taxes. Any and all payments by any
Guarantor Party under this Article 7 shall be made in accordance with the
provisions of this Agreement, including the provisions of Section 2.08 (and such
Guarantor Party shall make such payments of Taxes or Other Taxes to the extent
described in Section 2.08), as though such payments were made by the Borrower.
     Section 7.07. No Waiver; Remedies. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor

72



--------------------------------------------------------------------------------



 



shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
     Section 7.08. Continuing Guaranty. This Article 7 is a continuing guaranty
and shall (a) remain in full force and effect until the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this
Article 7, and vii) inure to the benefit of and be enforceable by the Secured
Parties and their permitted successors, transferees and assigns. No Guarantor
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent.
     Section 7.09. Subordination of Certain Intercompany Indebtedness. Each
Guarantor Party hereby agrees that any obligations owed to it by another
Transaction Party shall be subordinated to the Obligations of such Guarantor
Party and that any indebtedness owed to it by another Transaction Party shall be
subordinated to the Obligations of such other Obligor, it being understood that
such Guarantor Party or such other Transaction Party, as the case may be, may
make payments on such intercompany indebtedness unless an Event of Default has
occurred and is continuing.
     Section 7.10. Limit of Liability. (a) Each Guarantor Party shall be liable
only for Guaranteed Obligations aggregating up to the largest amount that would
not render its Guaranteed Obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law.
     (b) In the event that the direct or indirect assets of any Obligor
organized under the laws of Ireland are insufficient to pay in full all claims
made by the Secured Parties in respect of Guaranteed Obligations of such
Obligor, then the Secured Parties shall have no further claim against such
Obligor with respect to its Guaranteed Obligations for amounts that exceed its
direct or indirect assets at such time.
ARTICLE 8
Agents
     Section 8.01. Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as provided herein, the provisions of this Article are solely
for the benefit of the Agents and the Lenders, and neither the Borrower nor any
other Transaction Party shall have rights as a third party beneficiary of any of
such provisions.
     (b) Goldman Sachs is hereby appointed Syndication Agent hereunder, and each
Lender hereby authorizes Goldman Sachs to act as Syndication Agent in accordance
with the terms hereof and the other Loan Documents. The Syndication Agent hereby
agrees to act in its

73



--------------------------------------------------------------------------------



 



capacity as such upon the express conditions contained herein and the other Loan
Documents, as applicable.
     (c) In performing its functions and duties hereunder, each Agent shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for any Transaction Party. The Syndication Agent, without consent of or notice
to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates. As of the Effective Date, Goldman Sachs, in
its capacity as the Syndication Agent, shall not have any obligations but shall
be entitled to all benefits of this Article 8. The Syndication Agent may resign
from such role at any time, with immediate effect, by giving prior written
notice thereof to the Administrative Agent and the Borrower.
     (c) Each Lender irrevocably authorizes the Syndication Agent to take such
action on such Lender’s behalf and to exercise such powers, rights and remedies
hereunder and under the other Loan Documents as are specifically delegated or
granted to the Syndication Agent by the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably incidental thereto. The
Syndication Agent may exercise such powers, rights and remedies and perform such
duties by or through its agents or employees. Nothing herein or any of the other
Loan Documents, expressed or implied, is intended to or shall be so construed as
to impose upon the Syndication Agent any obligations in respect hereof or any of
the other Loan Documents except as expressly set forth herein or therein.
     (d) The Administrative Agent hereby agrees that it shall (i) furnish to
Goldman Sachs, in its capacity as a lead arranger, upon Goldman Sachs’ request,
a copy of the Register, (ii) cooperate with Goldman Sachs in granting access to
any Lenders (or potential lenders) who Goldman Sachs identifies to the Platform
and (iii) maintain Goldman Sachs’ access to the Platform.
     Section 8.02. Rights as a Lender. Each Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as an Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with ILFC or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
     Section 8.03. Exculpatory Provisions. Each Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, each Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, and shall not
have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender;

74



--------------------------------------------------------------------------------



 



     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to ILFC or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
     No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 8.02 and Article 5) or (ii) in the absence of its own gross negligence
or willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
ILFC, the Borrower or a Lender.
     No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth anywhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.
     Section 8.04. Reliance by each Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

75



--------------------------------------------------------------------------------



 



     Section 8.05. Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of their duties and
exercise their rights and powers by or through their respective Representatives.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Representatives of any Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
     Section 8.06. Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Representatives in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Section 8.07. Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any Lender or any of their Representatives and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any Lender or any of
their Representatives and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

76



--------------------------------------------------------------------------------



 



     Section 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arranger Entities listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as an Agent or
a Lender hereunder,
     Section 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligor, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 9.03) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 9.03.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
     Section 8.10. Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 8.10.

77



--------------------------------------------------------------------------------



 



ARTICLE 9
Miscellaneous
     Section 9.01. Notices Generally. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
     (i) if to any Obligor, the Borrower, the Administrative Agent, the
Syndication Agent or the Collateral Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 9.01; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices and other communications sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ILFC MATERIALS OR THE ADEQUACY OF THE

78



--------------------------------------------------------------------------------



 



PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall any Agent or any of its Affiliates and their
respective partners, directors, officers, employees, agents, trustees and
advisors (collectively, the “Agent Parties”) have any liability to ILFC, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or any Agent’s transmission of ILFC Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to ILFC, the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower and each Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities laws, to
make reference to ILFC Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
     (e) Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent, each Lender and the Representatives of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with each Agent may be recorded
by such Agent, and each of the parties hereto hereby consents to such recording.

79



--------------------------------------------------------------------------------



 



     Section 9.02. Waivers; Amendments. (a) No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties under the Loan Documents are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of the Loans shall
not be construed as a waiver of any Default, regardless of whether any Lender
Party had notice or knowledge of such Default at the time.
     (b) No Loan Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into or consented to by the Borrower and the Administrative
Agent (acting at the direction of the Required Lenders) or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the written consent of the Administrative Agent (acting
at the direction of the Required Lenders); provided that without the consent of
each affected Lender, no such agreement shall have the effect of (i) increasing
the Commitments of such affected Lender; (ii) reducing the amount of principal,
interest or fees owing to such affected Lender; and (iii) changing the times or
dates for payment of principal or interest to such affected Lender; provided
further that without the consent of all of the Lenders, no such agreement shall
have the effect of (i) changing the Loan-To-Value Ratio that is required to be
maintained, (ii) releasing all or substantially all of the Collateral prior the
repayment of the Loans in full, (iii) amending the definition of Required
Lenders and (iv) amending clause (q) of the definition of Permitted Liens;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Collateral Agent without such Person’s prior written
consent. Any purported waiver, amendment or other modification of any Loan
Document or any provision thereof that does not comply with this Section 9.02(b)
shall be null and void and of no legal effect.
     (c) Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x)
neither of the Commitment and the principal amount of the Loans of any
Defaulting Lender may be increased or extended, and the maturity of any Loans of
any Defaulting Lender may not be extended, in each case without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.
     Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees
to pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and the Collateral Agent in connection with the conditions precedent to
each Release Date, the administration of

80



--------------------------------------------------------------------------------



 



this Agreement and the other Loan Documents, and any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) including in each case the
reasonable fees, charges and disbursements of counsel engaged by the
Administrative Agent or the Collateral Agent (including the allocated fees of
in-house counsel) (except as expressly set forth in the Fee Letter), and
(ii) any out-of-pocket expenses incurred by any Lender Party in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents and expenses incurred during any workout,
restructuring or negotiations in respect of any Loans or any Loan Documents,
including in each case the fees, charges and disbursements of counsel,
accountants, financial advisers and other experts engaged by such Lender Party
(including the allocated fees of in-house counsel) (except as expressly set
forth in the Fee Letter).
     (b) The Borrower agrees to indemnify each Lender Party and each of their
respective Representatives (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements (exclusive however of Taxes, it being understood that
the sole indemnification provided by the Borrower to the Indemnitees in respect
of Taxes is set forth in Section 2.08), incurred by or asserted against any
Indemnitee arising out of, in any way connected with or as a result of any
claim, litigation, investigation or proceeding, whether or not any Indemnitee is
a party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Obligor or any of their respective
Affiliates) relating to: (i) the execution or delivery of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, or any amendment, supplement or waiver thereto, the performance by the
parties thereto of their respective obligations thereunder or the consummation
of the transactions contemplated thereby, (ii) the use of the proceeds of the
Loans or (iii) any actual or alleged presence or release of Hazardous Materials
on any property currently or formerly owned, leased, operated or used by any
Obligor or any of its Subsidiaries, or any Environmental Liability related in
any way to any Obligor or any of its Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. If any Indemnitee
is entitled to indemnification under this Section 9.03 with respect to any
action or proceeding brought by a third party that is also brought against any
Obligor, the relevant Obligor will be entitled to assume the defense of any such
action or proceeding with counsel reasonably satisfactory to the Indemnitee.
Upon assumption by such Obligor of the defense of any such action or proceeding,
the Indemnitee will have the right to participate in such action or proceeding
and to retain its own counsel but such Obligor will not be liable for any legal
expenses of other counsel subsequently incurred by such Indemnitee in connection
with the defense thereof unless (i) such Obligor has agreed to pay such fees and
expenses, (ii) such Obligor will have failed to employ counsel reasonably
satisfactory to the Indemnitee in a timely manner or (iii) the Indemnitee will
have been advised by counsel that there are actual or potential conflicts of
interest between any Obligor and the Indemnitee, including situations in which
there are one or more legal defenses available to the Indemnitee that are
different from or additional to those available to any Obligor, except that to
the extent (x) there is more than one claim and (y) each actual or potential
conflict of interest applies to fewer than all of such claims and can be
isolated by separating into separate lawsuits or proceedings such claims in
which an

81



--------------------------------------------------------------------------------



 



actual or potential conflict of interest arises (with respect to which lawsuits
or proceedings such Obligor will be responsible for legal expenses of the
Indemnitee’s counsel) from those in which no actual or potential conflict of
interest arises (with respect to which lawsuits or proceedings such Obligor will
not be responsible for legal expenses of the Indemnitee’s counsel). No Obligor
will consent to the terms of any compromise or settlement of any action defended
by any Obligor in accordance with the foregoing without the prior consent of the
applicable Indemnitees, provided that such consent of the applicable Indemnitees
shall not be unreasonably withheld if such compromise or settlement (i) includes
an unconditional release of such Indemnitees from all liability arising out of
such action and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnitee.
     (c) No Obligor shall assert, and it waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
by the Loan Documents, the Loans or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (d) The provisions of Section 2.08 and this Section 9.03 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement or any other Loan Document, the consummation of the
transactions contemplated hereby and thereby, the repayment of the Loan, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document or any investigation made by or on behalf of any Lender
Party. All amounts due under this Section 9.03 shall be payable on written
demand therefor.
     (e) All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.
     (f) To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to any Agent (or any sub-agent thereof) or any Related Party thereof, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the applicable
Agent (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.09(f).

82



--------------------------------------------------------------------------------



 



     (g) To the extent that any payment by or on behalf of the Borrower is made
to any Lender Party, or any Lender Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Lender Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     (h) The agreements in this Section shall survive the resignation of any
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     Section 9.04. Successors and Assigns. The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (1) other than
as provided in Section 2.10 or Section 5.17 hereof, the Borrower may not assign,
delegate or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (2) no Lender may assign, delegate or otherwise transfer its rights or
obligations hereunder except in accordance with Section 9.05. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(except the parties hereto, their respective successors and assigns permitted
hereby and, to the extent expressly provided herein, the Representatives of the
Lender Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
     Section 9.05. Assignments by Lenders. (a) Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in clause (i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding

83



--------------------------------------------------------------------------------



 



balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 (or such lower amount that is the entire outstanding amount
of the Loans held by such Lender) unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (a)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment to any Person unless (1) an Event
of Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to an Arranger Entity, a Lender, an Affiliate of a Lender
or an Approved Fund; provided that such Person shall not be engaged primarily in
the aircraft leasing business or aviation advisory business or be an air
carrier; and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is not by an Arranger
Entity or is to a Person that is not an Arranger Entity, a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (x) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment and (y) for
the avoidance of doubt, neither the Borrower nor any Obligor will be obligated
to pay all or any portion of such processing and recordation fee. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person.

84



--------------------------------------------------------------------------------



 



(vi) Certain Additional Payments. In connection with the assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (b) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.08, 2.09 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (c) of this Section.
     Without limiting the foregoing, if any Lender assigns any of its rights or
obligations under this Agreement to an assignee and, as a result of
circumstances existing at the date on which such assignment occurs, the Borrower
would be obliged to make a payment to such assignee under Sections 2.08 or 2.09,
then the rights of such assignee to receive payment under such Sections by
reference to the circumstances existing as at the date of such assignment (or a
continuation of such circumstances) shall be limited to the extent of the
entitlement of such assigning Lender had such assignment not occurred.
     (b) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall

85



--------------------------------------------------------------------------------



 



be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (c) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (a) a natural person or (b) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 9.02(b) that
affects such Participant. Subject to subsection (d) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.08 and 2.09 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to the foregoing provisions of this
Section 9.05.
     (d) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment from the Borrower under Section 2.08 or
2.09 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, and the Borrower shall have no
obligations to make greater aggregate payments under Sections 2.08 and 2.09 to
or for the account of the applicable Lender and the Participant following the
grant of such Participation unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 2.08 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.08 as though
it were a Lender.
     (e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

86



--------------------------------------------------------------------------------



 



     Section 9.06. Replacement of Lenders. If (i) any Lender requests
compensation under Section 2.09, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.08 or (iii) any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Sections 9.04 and 9.05), all of its interests,
rights and obligations in its capacity as a Lender under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.05;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.09) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.09 or payments required to be made pursuant to
Section 2.08, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 9.07. Survival. All covenants, agreements, representations and
warranties made by the Obligors in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
the Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Lender Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any principal of or accrued interest on the Loans or any fee or other
amount payable hereunder is outstanding and unpaid.
     Section 9.08. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and the Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement (i) will become
effective when the Lenders

87



--------------------------------------------------------------------------------



 



shall have signed this Agreement and received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto and
(ii) thereafter will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy will be effective
as delivery of a manually executed counterpart of this Agreement.
     Section 9.09. Severability. If any provision of any Loan Document is
invalid, illegal or unenforceable in any jurisdiction then, to the fullest
extent permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 9.09, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
     Section 9.10. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 9.11. Jurisdiction; Consent to Service of Process. (a) To the
extent permitted by applicable law, party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Obligor or its properties in the courts of
any jurisdiction.
     (b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

88



--------------------------------------------------------------------------------



 



     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.13. Headings. Article and Section headings and the Table of
Contents herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.14. Confidentiality. Each of the Lender Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as, or more restrictive than, those of this
Section, to (i) any permitted assignee of or Participant in, or any prospective
permitted assignee of or Participant in, any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Obligors received by it from any Agent or any Lender or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

89



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all non-public
information received from ILFC or any Subsidiary relating to ILFC or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the applicable Person on a nonconfidential
basis prior to disclosure by ILFC or any Subsidiary, provided that, in the case
of information received from ILFC or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning ILFC or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws. Notwithstanding anything herein
to the contrary, in no event shall any Lender Party provide information
concerning ILFC or its Subsidiaries or any Affiliate, Lease or Lessee that is
not publicly available to any Affiliate of such Lender Party that is engaged
primarily in the aircraft leasing business or aviation advisory business or is
an air carrier (provided that the Collateral Agent may provide Banc of America
Leasing & Capital, LLC or any other Subsidiary or Affiliate of the Collateral
Agent that administers filings on the International Registry on behalf of the
Collateral Agent from time to time any information to the extent required in
connection with making the Required Cape Town Registrations).
     Section 9.15. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Obligor against any
and all of the obligations of such Obligor now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Obligor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for application in accordance with the provisions of
Section 2.11 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or such Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such

90



--------------------------------------------------------------------------------



 



setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
     Section 9.16. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated by the Loan Documents (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Obligor acknowledges and agrees that: (i) each of the
Arranger Entities may have economic interests that conflict with those of the
Borrower, its equity holders and/or its Affiliates; (ii) the arranging or other
services regarding this Agreement provided by each Arranger Entity or each Agent
are arm’s-length commercial transactions between the Borrower, each other
Obligor and their respective Affiliates, on the one hand, and such Agent or
Arranger Entity, on the other hand, and each Obligor is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by the Loan Documents; (iii) in connection with
the transactions contemplated by the Loan Documents and the process leading
thereto, each Arranger Entity and each Agent is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Obligor
or any Obligor’s management, Affiliates, stockholders or other equity holders,
creditors or employees or any other Person; (iv) no Arranger Entity nor any
Agent has assumed or will assume an advisory, agency or fiduciary responsibility
in favor of any Obligor, or any of their respective equity holders or Affiliates
with respect to any of the transactions contemplated by the Loan Documents (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Arranger Entity or any Agent has advised or
is currently advising any Obligor, or any of their respective equity holders or
Affiliates on other matters) and no Arranger Entity nor any Agent has any
obligation to any Obligor or any of their respective Affiliates with respect to
the transactions contemplated by the Loan Documents except those obligations
expressly set forth therein; (v) any Arranger Entity and any Agent may be
engaged in a broad range of transactions that involve interests that differ from
the Obligors and the Obligors’ respective affiliates and no Arranger Entity nor
any Agent will have any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; (vi) the Arranger Entities
and the Agents provide services to, invest in investment vehicles that invest
in, and engage in other activities and relationships with entities and persons,
including entities and persons who may be involved in transactions arising from
or relating to the transactions contemplated by the Loan Documents, or be
customers or competitors of, or have other relationships with, the Borrower, and
in the course of such other activities and relationships the Arranger Entities
and the Agents may acquire information of the transactions contemplated by the
Loan Documents or other entities and persons which may be the subject of the
transactions contemplated by the Loan Documents, none of the Arranger Entities
and the Agents shall have any obligation to disclose to any Obligor any such
information or the fact that any Arranger Entity or any Agent has possession of
such information, or use such information on the Borrower’s behalf; and (vii) no
Arranger Entity nor any Agent has provided any legal, accounting, regulatory or
tax advice with respect to any of the transactions contemplated hereby and the
Obligors have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Obligor have deemed appropriate. Each Arranger Entity and each
Agent is serving as an independent contractor under the Fee Letter or the Loan
Documents, as applicable, and in connection with the performance of its services
hereunder and nothing in the Fee Letter or the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Arranger Entity or any Agent, on the one hand,
and any Obligor, or its respective equity holders

91



--------------------------------------------------------------------------------



 



or Affiliates, on the other hand. Each Obligor hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have that any
Arranger Entity or any Agent has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Obligor in connection with
the transactions contemplated by the Loan Documents or the process leading
thereto, or against any Arranger Entity or any Agent with respect to any breach
or alleged breach of agency or fiduciary duty.
     Each Obligor and its Affiliates’ rights and obligations under any other
agreement with any Arranger Entity or any Agent that currently or hereafter may
exist are, and shall be, separate and distinct from the rights and obligations
of the parties under the Loan Documents, and none of such rights and obligations
under such other agreements shall be affected by any Arranger Entity’s or
Agent’s performance or lack of performance of services under the Loan Documents
or the Fee Letter. The Obligors acknowledge that one or more Arranger Entities
or Agents may currently or in the future participate in other debt or equity
transactions on behalf of or render financial advisory services to a Obligor or
other companies that may be involved in a competing transaction. The Arranger
Entities and the Agents are full service financial services firms engaged,
either directly or through affiliates, in various activities, including
securities trading, investment banking and financial advisory, investment
management, principal investment, hedging, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, the Arranger Entities
and Agents may make or hold a broad array of investments and actively trade debt
and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for their own account and for the accounts of
their customers and may at any time hold long and short positions in such
securities and/or instruments. Such investment and other activities may involve
securities and instruments of any Obligor, as well as of other Persons and their
Affiliates which may (i) be involved in transactions arising from or relating to
the engagement contemplated by the Fee Letter or the Loan Documents, (ii) be
customers or competitors of an Obligor or (iii) have other relationships with an
Obligor. In addition, any Arranger Entity and any Agent may provide investment
banking, underwriting and financial advisory services to such other Persons. Any
Arranger Entity and any Agent may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles may trade or make investments in securities of Obligors or such other
Persons. The transactions contemplated by the Loan Documents may have a direct
or indirect impact on the investments, securities or instruments referred to in
this paragraph. Each Obligor hereby agrees that any Arranger Entity and any
Agent may render its services under the Fee Letter and the Loan Documents
notwithstanding any actual or potential conflict of interest presented by the
foregoing, and each Obligor hereby waives any conflict of interest claims
relating to the relationship between any Arranger Entity or Agent, and any
Obligor or their respective Affiliates, in connection with the engagement
contemplated by the Fee Letter or the Loan Documents, on the one hand, and the
exercise by any Arranger Entity or Agent of any of its rights and duties under
any other credit or other agreement, on the other hand. The terms of this
paragraph shall survive the expiration or termination of the Fee Letter and the
Loan Documents.
     Section 9.17. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to the Loans, together
with all fees, charges and other amounts that are treated as interest on the
Loans under applicable law (collectively the "Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be

92



--------------------------------------------------------------------------------



 



contracted for, charged or otherwise received by the Lenders in accordance with
applicable law, the rate of interest payable in respect of the Loans hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of the Loans but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to the Lenders in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until the Lenders shall have received
such cumulated amount, together with interest thereon at the Federal Funds Rate
to the date of payment.
     Section 9.18. USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies ILFC and the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies ILFC and the Borrower, which information includes
the name and address of ILFC and the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify ILFC
and the Borrower in accordance with the Act. Each of ILFC and the Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
[Signature pages follow.]

93



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            DELOS AIRCRAFT INC.
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Director        INTERNATIONAL LEASE FINANCE
CORPORATION
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Senior Vice President & Treasurer        HYPERION AIRCRAFT INC.
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Director        APOLLO AIRCRAFT INC.
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Director   

94



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Lender
      By:   /s/ Garrett P. Carpenter         Name:   Garrett P. Carpenter       
Title:   Director   

95



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Robert Rittelmeyer         Name:   Robert Rittelmeyer       
Title:   Vice President        BANK OF AMERICA, N.A., as
Collateral Agent
      By:   /s/ Robert Rittelmeyer         Name:   Robert Rittelmeyer       
Title:   Vice President   

96



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS LENDING
PARTNERS LLC, as Syndication Agent
      By:   /s/ Alexis Maged         Name:   Alexis Maged        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.01(a)
MATERIAL AGREEMENTS
1. Restated Articles of Incorporation of ILFC.
2. Amended and Restated By-Laws of ILFC.
3. Indenture dated as of November 1, 1991, between ILFC and U.S. Bank Trust
National Association (successor to Continental Bank, National Association), as
Trustee.
4. First supplemental indenture, dated as of November 1, 2000, to the Indenture
between ILFC and U.S. Bank Trust National Association.
5. Second Supplemental Indenture, dated as of February 28, 2001, to the
Indenture between ILFC and U.S. Bank Trust National Association.
6. Third Supplemental Indenture, dated as of September 26, 2001, to the
Indenture between ILFC and U.S. Bank Trust National Association.
7. Indenture dated as of November 1, 2000, between ILFC and the Bank of New
York, as Trustee.
8. First Supplemental Indenture, dated as of August 16, 2002 to the indenture
between ILFC and the Bank of New York.
9. Fourth Supplemental Indenture, dated as of November 6, 2002, to the indenture
between ILFC and U.S. Bank National Association.
10. Fifth Supplemental Indenture, dated as of December 27, 2002, to the
indenture between ILFC and U.S. Bank National Association.
11. Sixth Supplemental Indenture, dated as of June 2, 2003, to the indenture
between ILFC and U.S. Bank National Association.
12. Seventh Supplemental Indenture, dated as of October 8, 2004, to the
indenture between ILFC and U.S. Bank National Association.
13. Eighth Supplemental Indenture, dated as of October 5, 2005, to the indenture
between ILFC and U.S. Bank National Association.
14. Ninth Supplemental Indenture, dated as of October 5, 2006, to the indenture
between ILFC and U.S. Bank National Association.
15. Tenth Supplemental Indenture, dated as of October 9, 2007, to the indenture
between ILFC and U.S. Bank National Association.

1.01(a)-1



--------------------------------------------------------------------------------



 



16. Agency Agreement (Amended and Restated), dated September 15, 2006, by and
among ILFC, Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société
anonyme.
17. Supplemental Agency Agreement, dated September 7, 2007, among ILFC,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
18. Supplemental Agency Agreement, dated September 5, 2008, among ILFC,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
19. Supplemental Agency Agreement, dated Septemeber 4, 2009, among ILFC,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
20. Indenture, dated as of August 1, 2006, between ILFC and Deutsche Bank Trust
Company Americas, as Trustee.
21. Aircraft Facility Agreement, dated as of May 18, 2004, among Whitney Leasing
Limited, as borrower, ILFC, as guarantor and the Bank of Scotland and the other
banks listed therein.
22. Extension Letter, dated May 30, 2006, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, ILFC, as
guarantor, and the Bank of Scotland and other banks listed therein.
23. Extension Letter, dated May 30, 2007, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, ILFC, as
guarantor, and the Bank of Scotland and other banks listed therein.
24. Extension Letter, dated May 29, 2008, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, ILFC, as
guarantor, and the Bank of Scotland and other banks listed therein.
25. Extension Letter, dated May 11, 2009, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, ILFC, as
guarantor, and the Bank of Scotland and other banks listed therein.
26. $2,000,000,000 Five-Year Revolving Credit Agreement dated as of October 14,
2005, among ILFC, CitiCorp USA, Inc as Administrative Agent, and the other
financial institutions listed therein.
27. Amendment No. 1 to the $2,000,000,000 Five-Year Revolving Credit Agreement
dated as of October 14, 2005, among ILFC, CitiCorp USA, Inc., as Administrative
Agent, and the other financial institutions listed therein.
28. $2,500,000,000 Five-Year Revolving Credit Agreement, dated as of October 13,
2006, among ILFC, CitiCorp USA, Inc., as Administrative Agent, and the other
financial institutions listed therein.

1.01(a)-2



--------------------------------------------------------------------------------



 



29. $2,000,000,000 Credit Agreement, dated as of October 13, 2009, among ILFC,
certain subsidiaries of ILFC named therein, AIG Funding, Inc., as lender, and
Wells Fargo Bank Northwest, National Association, as security trustee.
30. $1,700,000,000 Amended and Restated Credit Agreement, dated as of
October 13, 2009, among ILFC, certain subsidiaries of ILFC named therein, AIG
Funding, Inc., as lender, and Wells Fargo Bank Northwest, National Association,
as security trustee.
31. First Lien Borrower Party Guarantee Agreement, dated as of October 13, 2009,
among ILFC, certain subsidiaries of ILFC named therein for the benefit of the
Federal Reserve Bank of New York.
32. Third Lien Borrower Party Guarantee Agreement, dated as of October 13, 2009,
among ILFC, certain subsidiaries of ILFC named therein for the benefit of the
Federal Reserve Bank of New York.
33. Amendment Agreement, dated as of November 23, 2009, among ILFC, certain
subsidiaries of ILFC named therein, AIG Funding, Inc., as lender, and Wells
Fargo Bank Northwest, National Association, as security trustee.
34. Temporary Waiver and Amendment, dated as of December 1, 2009, among ILFC,
certain subsidiaries of ILFC named therein, AIG Funding, Inc., as lender, and
Wells Fargo Bank Northwest, National Association.
35. Temporary Waiver and Amendment No. 2, dated as of December 4, 2009, among
ILFC, certain subsidiaries of ILFC named therein, AIG Funding, Inc., as lender,
and Wells Fargo Bank Northwest, National Association, as security trustee.
36. Amendment to Credit Agreements and First Lien Borrower Party Guarantee
Agreement, dated as of December 4, 2009, among ILFC, certain subsidiaries of
ILFC named therein, AIG Funding, Inc., as lender, and the Federal Reserve Bank
of New York.
37. Amendment to Schedules of Certain Loan Documents, dated as of December 15,
2009, among ILFC, certain subsidiaries of ILFC named therein, AIG Funding, Inc.,
as lender, the Federal Reserve Bank of New York and Wells Fargo Bank Northwest,
National Association, as security trustee.
38. Amendment No. 2 to Schedules of Certain Loan Documents, dated as of
January 29, 2010, among ILFC, certain subsidiaries of ILFC named therein, AIG
Funding, Inc., as lender, the Federal Reserve Bank of New York and Wells Fargo
Bank Northwest, National Association, as security trustee.

1.01(a)-3



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
PERMITTED LIENS
NONE

3.06-1



--------------------------------------------------------------------------------



 



SCHEDULE 3.14
TRANSACTION PARTY INFORMATION

                                  Employer or                 Taxpayer Name of
Transaction       Jurisdiction of       Identification Party   Chief Executive
Office   Incorporation   Entity Type   Number
INTERNATIONAL LEASE
FINANCE CORPORATION
  10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067   California   Corporation   22-3059110  
DELOS AIRCRAFT INC.
  10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067   California   Corporation   27-2098722  
HYPERION AIRCRAFT INC.
  10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067   California   Corporation   27-2098662  
APOLLO AIRCRAFT INC.
  10250 Constellation Blvd., Suite 3400 Los Angeles, CA 90067   California  
Corporation   27-2098782 ARTEMIS (DELOS)
LIMITED  
[As set forth in Grantor Supplement of Artemis (Delos) Limited

3.14-1



--------------------------------------------------------------------------------



 



SCHEDULE 3.17(a)
PS POOL AIRCRAFT

                              Airframe   Airfra   Engine Manufacturer          
  Manufacturer and   me   and       Country of     Model   MSN   Engine Model  
Engine MSNs   Registration 1  
Airbus A319-100
    2404     IAE V2524-A5   V11863, V11864   Turkey 2  
Airbus A319-100
    2452     IAE V2524-A5   V11911, V11915   Turkey 3  
Airbus A319-100
    2738     IAE V2524-A5   V12248, V12255   Turkey 4  
Airbus A319-100
    3424     IAE V2524-A5   V12862, V12865   Thailand 5  
Airbus A319-100
    3454     IAE V2524-A5   V12890, V12882   Thailand 6  
Airbus A320-200
    427     CFM56-5A3   731878, 731912   Ireland 7  
Airbus A320-200
    542     IAE V2527-A5   V10209, V10211   Ireland 8  
Airbus A320-200
    2453     IAE V2527-A5   V11944, V11954   Singapore 9  
Airbus A321-100
    550     IAE V2530-A5   V10117, V10214   China 10  
Airbus A321-100
    591     IAE V2530-A5   V10158, V10159   China 11  
Airbus A321-200
    993     IAE V2533-A5   V10525, V10524   Hong Kong 12  
Airbus A321-200
    2707     CFM56-5B3/P   577531, 577533   France 13  
Airbus A330-200
    448     General Electric CF6-80E1-A3   811158, 811159   France 14  
Airbus A330-200
    480     Rolls-Royce TRENT 772B-60   41228, 41229   Canada 15  
Airbus A330-200
    532     Rolls-Royce TRENT772B-60   41261, 41262   Kingdom of Bahrain 16  
Boeing 737-300
    26293     CFM56-3C1   724885, 724886   Indonesia 17  
Boeing 737-300
    26314     CFM56-3C1   858245, 858302   United Arab Emirates 18  
Boeing 737-300
    26315     CFM56-3C1   858166, 859158   China 19  
Boeing 737-300
    26317     CFM56-3C1   858196, 858197   China 20  
Boeing 737-300
    26325     CFM56-3C1   858303, 858304   China 21  
Boeing 737-400
    25111     CFM56-3C1   857851, 857853   United States

3.17(a)-1



--------------------------------------------------------------------------------



 



                              Airframe   Airfra   Engine Manufacturer          
  Manufacturer and   me   and       Country of     Model   MSN   Engine Model  
Engine MSNs   Registration 22  
Boeing 737-400
    26335     CFM56-3C1   858354, 858356   China 23  
Boeing 737-400
    27628     CFM56-3C1   858493, 858494   Turkey 24  
Boeing 737-400
    27632     CFM56-3C1   858491, 858492   Ireland 25  
Boeing 737-400
    28053     CFM56-3C1   858690, 858691   United States 26  
Boeing 737-500
    28052     CFM56-3C1   858790, 858791   Ireland 27  
Boeing 737-700
    30036     CFM56-7B22   890473, 890474   China 28  
Boeing 737-800
    30664     CFM56-7B27   888150, 889137   Denmark 29  
Boeing 757-200ER
    30045     Pratt & Whitney PW2040   P728788, P728789   Cape Verde 30  
Boeing 757-200ER
    27620     Pratt & Whitney PW2037   P727206, P727207   United States 31  
Boeing 757-200ER
    26250     Rolls-Royce RB211-535E4   31673, 31674   Ireland 32  
Boeing 767-300ER
    27616     General Electric CF6-80C2-B6F   704741, 704742   Ireland 33  
Boeing 767-300ER
    27610     General Electric CF6-80C2-B6F   704517, 704980   Ireland 34  
Boeing 767-300ER
    28111     Pratt & Whitney PW4062   P724106, P724403   Ireland 35  
Boeing 767-300ER
    28207     Pratt & Whitney PW4060   P727767, P727768   China 36  
Boeing 767-300ER
    29435     Pratt & Whitney PW4062   P727827, P727828   Ireland 37  
Boeing 777-200ER
    32717     General Electric GE90-94B   900470, 900471   Vietnam

3.17(a)-2



--------------------------------------------------------------------------------



 



SCHEDULE 3.17(b)
LEASES
*
     B737-300 aircraft bearing serial number 26315
Amended and Restated Aircraft Lease Agreement, dated as of February 9, 2004,
between International Lease Finance Corporation (“ILFC”), as Lessor, *, as
Lessee, and Air *, as Consenting Party.
Novation and Amendment Deed, dated as of October 21, 2004, between ILFC, as
Lessor, *, as Prior Lessee, *, as New Lessee and *.
     B737-300 aircraft bearing serial number 26317
Amended and Restated Aircraft Lease Agreement, dated as of February 9, 2004,
between International Lease Finance Corporation (“ILFC”), as Lessor, *, as
Lessee, and *, as Consenting Party.
Novation and Amendment Deed, dated as of October 21, 2004, between ILFC, as
Lessor, *, as Prior Lessee, *, as New Lessee and *.
*
     A321-200 Aircraft bearing serial number 2707
Aircraft Lease Agreement, dated as of March 23, 2005 between *, as Lessee, and
International Lease Finance Corporation, as Lessor.
*
     B737-400 aircraft bearing serial number 27632
Aircraft Lease Agreement, dated as of December 19, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee
Aircraft Headlease Agreement, dated as of December 19, 2005, between ILFC
Ireland and International Lease Finance Corporation.
*
     A330-200 aircraft bearing serial number 480
 
*     Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3.17(b)-1



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of July 12, 2001, between International Lease
Finance Corporation, as Lessor, and *, as Lessee.
*
     B737-400 aircraft bearing serial number 25111
Aircraft Lease Agreement, dated as of January 22, 1990, between International
Lease Finance Corporation, as Lessor, and *, as Lessee.
*
     B737-300 Aircraft bearing serial number 26314
Aircraft Lease Agreement, dated as of April 10, 2009 between *, as Lessee, and
International Lease Finance Corporation, as Lessor.
*
     A319-100 aircraft bearing serial number 3424
Aircraft Lease Agreement, dated as of July 27, 2007, between ILFC UK Limited
(“ILFC UK”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of July 27, 2007, between ILFC UK, as
Headlessee and International Lease Finance Corporation, as Headlessor.
     A319-100 aircraft bearing serial number 3454
Aircraft Lease Agreement, dated as of July 27, 2007, between ILFC UK Limited
(“ILFC UK”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of July 27, 2007, between ILFC UK, as
Headlessee and International Lease Finance Corporation, as Headlessor.
*
     B767-300ER aircraft bearing serial number 28111
Aircraft Lease Agreement, dated as of February 7, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Lease Agreement (Headlease), dated as of February 7, 2002, between
International Lease Finance Corporation, as Lessor, and ILFC Ireland, as Lessee.
     B767-300ER aircraft bearing serial number 29435
 
*     Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

317(b)-2



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of February 7, 2002, between *, as Lessor,
and *, as Lessee.
Assignment, Assumption and Amendment Agreement, dated as of December 12, 2006,
among *, International Lease Finance Corporation (“ILFC”), ILFC Ireland Limited
(“ILFC Ireland”) and *.
Aircraft Headlease Agreement, dated as of December 12, 2006, between ILFC, as
Lessor, and ILFC Ireland, as Lessee.
*
     B737-700 Aircraft bearing serial number 30036
Aircraft Lease Agreement, dated as of December 19, 2001, between International
Lease Finance Corporation, as Lessor, *, as Lessee and *, as Consenting Party.
*
     B757-200ER aircraft bearing serial number 27620
Aircraft Lease Agreement, dated as of October 24, 2006, between International
Lease Finance Corporation, as Lessor, and *, as Lessee.
*
     A330-200 aircraft bearing serial number 532
Aircraft Lease Agreement, dated as of July 30, 2008, between International Lease
Finance Corporation, as Lessor, and *, as Lessee.
*
     B737-300 aircraft bearing serial number 26325
Aircraft Lease Agreement, dated as of March 9, 1995, between International Lease
Finance Corporation, as Lessor, and *, as Lessee.
     B737-400 aircraft bearing serial number 26335
Aircraft Lease Agreement, dated as of March 9, 1995, between International Lease
Finance Corporation, as Lessor, and *, as Lessee.
 
*     Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(3.17(b)-3



--------------------------------------------------------------------------------



 



*
     A321-200 aircraft bearing serial number 993
Aircraft Lease Agreement, dated as of January 21, 1998, between International
Lease Finance Corporation, as Lessor, and *, as Lessee
*
     A319-100 aircraft bearing serial number 2404
Aircraft Lease Agreement, dated as of January 21, 2006, between International
Lease Finance Corporation, as Lessor, and *, as Lessee.
     A319-100 aircraft bearing serial number 2452
Aircraft Lease Agreement, dated as of January 21, 2006, between International
Lease Finance Corporation, as Lessor, and *, as Lessee.
*
     A320-200 aircraft bearing serial number 2453
Aircraft Lease Agreement, dated as of September 3, 2004, between International
Lease Finance Corporation, as Lessor, and *, as Lessee.
*
     B767-300ER aircraft bearing serial number 27610
Aircraft Lease Agreement, dated as of January 24, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of January 24, 2005, between
International Lease Finance Corporation, as Lessor, and ILFC Ireland, as Lessee.
*
     B737-400 aircraft bearing serial number 28053
Aircraft Lease Agreement, dated as of February 16, 2006, between International
Lease Finance Corporation, as Lessor, and *, as Lessee.
*
     B757-200ER aircraft bearing serial number 26250
 
*     Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(3.17(b)-4



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of June 9, 2009, between ILFC Ireland Limited
(“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of June 9, 2009, between International
Lease Finance Corporation, as Headlessor, and ILFC Ireland, as Headlessee.
*
     B737-3Q8 aircraft bearing serial number 26293
Aircraft Lease Agreement, dated as of March 17, 2003, between Banque AIG
(“Banque AIG”), as Lessor, and *, as Lessee.
Aircraft Lease Agreement (Headlease), dated as of March 17, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and Banque AIG, as
Lessee.
*
     B737-800 aircraft bearing serial number 30664
Aircraft Lease Agreement, dated as of June 6, 2008, between International Lease
Finance Corporation, as Lessor, and *, as Lessee.
*
     B767-300ER aircraft bearing serial number 28207
Aircraft Lease Agreement, dated as of November 15, 2002, among ILFC Ireland
Limited (AILFC Ireland@), as Lessor, *, as Lessee, and *, as Consenting Party.
Aircraft Headlease Agreement, dated as of November 15, 2002, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation, as Lessor.
*
     A321-100 aircraft bearing serial number 550
Aircraft Lease Agreement, dated as of August 21, 2003, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of August 21, 2003, between International
Lease Finance Corporation, as Lessor, and ILFC Ireland, as Lessee.
 
*     Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3.17(b)-5



--------------------------------------------------------------------------------



 



     A321-100 aircraft bearing serial number 591
Aircraft Lease Agreement, dated as of June 10, 2004, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of June 10, 2004, between International
Lease Finance Corporation, as Lessor, and ILFC Ireland, as Lessee.
*
     A330-200 aircraft bearing serial number 448
Aircraft Lease Agreement, dated as of December 20, 2001, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
*
     A320-200 aircraft bearing serial number 427
Aircraft Lease Agreement, dated as of January 17, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of January 17, 2008, between
International Lease Finance Corporation, as Headlessor, and ILFC Ireland, as
Headlessee.
     B767-300ER aircraft bearing serial number 27616
Aircraft Lease Agreement, dated as of December 13, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of December 13, 2006, between
International Lease Finance Corporation, as Headlessor, and ILFC Ireland, as
Headlessee.
*
     B737-400 aircraft bearing serial number 27628
Aircraft Lease Agreement, dated as of August 20, 2009, between International
Lease Finance Corporation, as Lessor, and *, as Lessee.
*
     B737-500 aircraft bearing serial number 28052
 
*     Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3.17(b)-6



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement, dated as of July 25, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of July 25, 2006, between International
Lease Finance Corporation, as Lessor, and ILFC Ireland, as Lessee.
*
     B757-2Q8ER Aircraft bearing serial number 30045
Aircraft Lease Agreement, dated as of April 5, 2004 between T*, as Lessee, and
International Lease Finance Corporation, as Lessor.
*
     A319-100 aircraft bearing serial number 2738
Aircraft Lease Agreement, dated as of April 25, 2006, between International
Lease Finance Corporation, as Lessor, and *, as Lessee.
*
     B777-200ER aircraft bearing serial number 32717
Aircraft Lease Agreement, dated as of September 15, 2004, between International
Lease Finance Corporation, as Lessor, and *, as Lessee.
*
     A320-200 aircraft bearing serial number 542
Aircraft Lease Agreement, dated as of March 23, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of March 23, 2005, between International
Lease Finance Corporation, as Lessor, and ILFC Ireland, as Lessee.
 
*     Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3.17(b)-7



--------------------------------------------------------------------------------



 



SCHEDULE 9.01
NOTICES
If to any Obligor, to:
International Lease Finance Corporation
10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Telecopy No. (310 788-1990)
If to the Administrative Agent, to:
Bank of America, N.A.
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer;
Facsimile No. (415) 503-5099
If to the Collateral Agent, to:
Bank of America, N.A.
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Facsimile No. (415) 503-5099
If to the Syndication Agent, to:
Goldman Sachs Lending Partners LLC
200 West Street
New York, New York 10282
Attention: Elizabeth Fischer
Facsimile No. (646) 769-7984

9.01-1 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMITMENTS
AND APPLICABLE PERCENTAGES

                  Lender   Commitment     Applicable Percentage    
Bank of America, N.A.
  $ 550,000,000       100.000000000 %
 
               
Total
  $ 550,000,000       100.000000000 %

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
EXECUTION VERSION
FORM OF SECURITY AGREEMENT
TERM LOAN 2 SECURITY AGREEMENT
Dated as of March 17, 2010
among
HYPERION AIRCRAFT INC.,
DELOS AIRCRAFT INC.,
ARTEMIS (DELOS) LIMITED,
APOLLO AIRCRAFT INC.,
and
THE ADDITIONAL GRANTORS REFERRED TO HEREIN
as the Grantors
and
BANK OF AMERICA, N.A.,
as the Collateral Agent

B-1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE I DEFINITIONS
    2  
 
       
Section 1.01 Definitions
    2  
Section 1.02 Construction and Usage
    6  
 
       
ARTICLE II SECURITY
    7  
 
       
Section 2.01 Grant of Security
    7  
Section 2.02 Security for Obligations
    9  
Section 2.03 Representations and Warranties of the Grantors
    10  
Section 2.04 Grantors Remain Liable
    11  
Section 2.05 Delivery of Collateral
    12  
Section 2.06 As to the Pool Aircraft Collateral
    12  
Section 2.07 As to the Equity Collateral and Investment Collateral
    13  
Section 2.08 Further Assurances
    14  
Section 2.09 Place of Perfection; Records
    15  
Section 2.10 Voting Rights; Dividends; Etc.
    15  
Section 2.11 Transfers and Other Liens; Additional Shares or Interests
    16  
Section 2.12 Collateral Agent Appointed Attorney-in-Fact
    16  
Section 2.13 Collateral Agent May Perform
    17  
Section 2.14 Covenant to Pay
    17  
Section 2.15 Delivery of Collateral Supplements
    17  
Section 2.16 Operational Covenants
    17  
Section 2.17 Insurance
    19  
Section 2.18 Covenant Regarding Control
    19  
Section 2.19 Covenant Regarding Collateral Account
    19  
Section 2.20 As to Irish Law
    19  
Section 2.21 Irish Charges Over Shares
    19  
 
       
ARTICLE III REMEDIES
    20  
 
       
Section 3.01 Remedies
    20  
Section 3.02 Priority of Payments
    20  
 
       
ARTICLE IV SECURITY INTEREST ABSOLUTE
    20  
 
       
Section 4.01 Security Interest Absolute
    20  
 
       
ARTICLE V THE COLLATERAL AGENT
    21  
 
       
Section 5.01 Authorization and Action
    21  
Section 5.02 Absence of Duties
    22  
Section 5.03 Representations or Warranties
    22  

i



--------------------------------------------------------------------------------



 



              PAGE  
Section 5.04 Reliance; Agents; Advice of Counsel
    22  
Section 5.05 No Individual Liability
    24  
 
       
ARTICLE VI SUCCESSOR COLLATERAL AGENT
    24  
 
       
Section 6.01 Resignation and Removal of the Collateral Agent
    24  
Section 6.02 Appointment of Successor
    24  
 
       
ARTICLE VII INDEMNITY AND EXPENSES
    25  
 
       
Section 7.01 Indemnity
    25  
Section 7.02 Secured Parties’ Indemnity
    26  
Section 7.03 No Compensation from Secured Parties
    26  
Section 7.04 Collateral Agent Fees
    26  
 
       
ARTICLE VIII MISCELLANEOUS
    27  
 
       
Section 8.01 Amendments; Waivers; Etc
    27  
Section 8.02 Addresses for Notices
    27  
Section 8.03 No Waiver; Remedies
    28  
Section 8.04 Severability
    28  
Section 8.05 Continuing Security Interest; Assignments
    28  
Section 8.06 Release and Termination
    29  
Section 8.07 Currency Conversion
    29  
Section 8.08 Governing Law
    30  
Section 8.09 Jurisdiction; Consent to Service of Process
    30  
Section 8.10 Counterparts
    30  
Section 8.11 Table of Contents, Headings, Etc
    31  
Section 8.12 Non-Invasive Provisions
    31  
Section 8.13 Limited Recourse
    31  
 
       
SCHEDULES
       
 
       
Schedule I Aircraft Objects
       
Schedule II Pledged Equity Interests; Pledged Debt
       
Schedule III Trade Names
       
Schedule IV Chief Place of Business and Chief Executive or Registered Office
       
Schedule V Insurance
       
 
       
EXHIBITS
       
 
       
Exhibit A-1 Form of Collateral Supplement
       
Exhibit A-2 Form of Grantor Supplement
       
Exhibit B Form of Charge Over Shares of Irish Subsidiary Holdco
       
Exhibit C Form of Account Control Agreement
       

ii



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          This SECURITY AGREEMENT (this “Agreement”), dated as of March 17,
2010, is made among HYPERION AIRCRAFT INC., a California corporation (“Parent
Holdco”), DELOS AIRCRAFT INC., a California corporation (the “Borrower”),
ARTEMIS (DELOS) LIMITED, a private limited liability company incorporated under
the laws of Ireland (the “Irish Subsidiary Holdco”), APOLLO AIRCRAFT INC., a
California corporation (the “CA Subsidiary Holdco”) and the ADDITIONAL GRANTORS
who from time to time become grantors under this Agreement (together with Parent
Holdco, the Borrower, the Irish Subsidiary Holdco and the CA Subsidiary Holdco,
the “Grantors”), and BANK OF AMERICA, N.A., a national banking association
(“Bank of America”), as the collateral agent (in such capacity, and together
with any permitted successor or assign thereto or any permitted replacement
thereof, the “Collateral Agent”).
PRELIMINARY STATEMENTS:
          (1) International Lease Finance Corporation (“ILFC”), the Borrower,
Parent Holdco, the Irish Subsidiary Holdco, the CA Subsidiary Holdco, the
lenders identified therein (the “Lenders”), Bank of America, N.A. as the
administrative agent (in such capacity, the “Administrative Agent”) and the
Collateral Agent have entered into the Credit Agreement, dated as of the date
hereof (the “Credit Agreement”), pursuant to which the Lenders have made the
Loans to the Borrower.
          (2) ILFC is the direct or indirect owner of certain Aircraft and ILFC
and certain of its Affiliates are parties to lease and sub-lease contracts with
respect to such Aircraft.
          (3) (a) Parent Holdco owns 100% of the outstanding capital stock of
the Borrower, (b) the Borrower owns 100% of the outstanding capital stock of the
CA Subsidiary Holdco and 100% of the Equity Interests of the Irish Subsidiary
Holdco, (c) the Irish Subsidiary Holdco and the CA Subsidiary Holdco will
acquire, from time to time, 100% of the Equity Interests in Lessor Subsidiaries
that will, from time to time on or after the Effective Date, acquire Pool
Aircraft from ILFC or its Affiliates and (d) CA Subsidiary Holdco or Irish
Subsidiary Holdco will own 100% of the Equity Interests of any Intermediate
Lessee that will, from time to time after the Effective Date, act as leasing
intermediary with respect to certain Pool Aircraft.
          (4) The Grantors in each case party thereto have agreed pursuant to
the Credit Agreement, and it is a condition precedent to the making and release
of the Loans by the Lenders under the Credit Agreement, that the Grantors grant
the security interests required by this Agreement.
          (5) Each Grantor will derive substantial direct and indirect benefit
from the transactions described above.
          (6) Bank of America is willing to act as the Collateral Agent under
this Agreement.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises, each Grantor hereby
agrees with the Collateral Agent for its respective benefit and the benefit of
the other Secured Parties as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions. (a) Certain Defined Terms. For the purposes
of this Agreement, the following terms have the meanings indicated below:
          “1881 Act” has the meaning set forth in Section 2.20.
          “Account Collateral” has the meaning specified in Section 2.01(d).
          “Account Control Agreement” means the collateral account control
agreement in the form attached hereto as Exhibit C in respect of the Collateral
Account dated on or about the Effective Date among the Securities Intermediary,
the Borrower and the Collateral Agent.
          “Additional Grantor” has the meaning specified in Section 8.01(b).
          “Agreed Currency” has the meaning specified in Section 8.07.
          “Agreement” has the meaning specified in the recital of parties to
this Agreement.
          “Aircraft Objects” means, collectively, the Aircraft Objects (as
defined in the Protocol) described on Schedule I hereto and in any Collateral
Supplement or Grantor Supplement.
          “Airframe” means, individually, each of the airframes described on
Schedule I hereto and in any Collateral Supplement or Grantor Supplement.
          “Bank of America” has the meaning specified in the recital of parties
to this Agreement.
          “Beneficial Interest Collateral” has the meaning specified in
Section 2.01(c).
          “Borrower” has the meaning specified in the preliminary statements of
this Agreement.
          “Cape Town Lease” means any Lease (including any Lease between
Grantors) that has been entered into, extended, assigned or novated after
March 1, 2006 (or such later date as the Cape Town Convention may be given
effect under the law of any applicable jurisdiction) (A) with a Cape Town Lessee
or (B) where the related Aircraft Object is registered in a “Contracting State”.
          “Cape Town Lessee” means a lessee under a Lease that is “situated in”
a “Contracting State”.

2



--------------------------------------------------------------------------------



 



          “Certificated Security” means a certificated security (as defined in
Section 8-102(a)(4) of the UCC) other than a Government Security.
          “Collateral” has the meaning specified in Section 2.01.
          “Collateral Agent” has the meaning specified in the recital of parties
to this Agreement.
          “Collateral Supplement” means a supplement to this Agreement in
substantially the form attached as Exhibit A-1 executed and delivered by a
Grantor.
          “Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.
          “Eligible Institution” means (a) Bank of America in its capacity as
the Collateral Agent under this Agreement; (b) any bank not organized under the
laws of the United States of America so long as it has either (i) a long-term
unsecured debt rating of A or better by Standard & Poor’s and A2 or better by
Moody’s or (ii) a short-term unsecured debt rating of A-1+ by Standard & Poor’s
and P-1 or better by Moody’s; or (c) any bank organized under the laws of the
United States of America or any state thereof, or the District of Columbia (or
any branch of a foreign bank licensed under any such laws), so long as it
(i) has either (A) a long-term unsecured debt rating of AA (or the equivalent)
or better by each of Standard & Poor’s and Moody’s or (B) a short-term unsecured
debt rating of A-l+ by Standard & Poor’s and P-1 by Moody’s and (ii) can act as
a securities intermediary under the New York Uniform Commercial Code.
          “Engine” means, individually, each of the aircraft engines described
on Schedule I hereto or in any Collateral Supplement or Grantor Supplement.
          “Equity Collateral” has the meaning specified in Section 2.07(a).
          “Event of Default” means any Event of Default (as defined in the
Credit Agreement).
          “FAA” means the Federal Aviation Administration of the United States
of America.
          “Government Security” means any security issued or guaranteed by the
United States of America or an agency or instrumentality thereof that is
maintained in book-entry on the records of the FRBNY and is subject to Revised
Book-Entry Rules.
          “Grantor Supplement” means a supplement to this Agreement in
substantially the form attached as Exhibit A-2 executed and delivered by a
Grantor.
          “Grantors” has the meaning specified in the recital of parties to this
Agreement.
          “ILFC” has the meaning specified in the recital of parties in to
Agreement.

3



--------------------------------------------------------------------------------



 



          “Instrument” means any “instrument” as defined in Section 9-102(a)(47)
of the UCC.
          “Insurances” means, in relation to each Pool Aircraft, any and all
contracts or policies of insurance and reinsurance complying with the provisions
of Schedule V hereto or an indemnity from a Governmental Authority as
indemnitor, as appropriate, and required to be effected and maintained in
accordance with this Agreement.
          “International Registry” means the International Registry under the
Cape Town Convention.
          “Investment Collateral” has the meaning set forth in Section 2.01(d).
          “Lenders” has the meaning specified in the preliminary statements to
this Agreement.
          “Membership Interest Collateral” has the meaning specified in
Section 2.01(b).
          “Parent Holdco” has the meaning specified in the recital of parties in
to Agreement.
          “Parts” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines, and (b) any appliance, part,
component, instrument, appurtenance, accessory, furnishing, seat or other
equipment that would qualify as a removable part and is leased by a Lessee from
a third party or is subject to a security interest granted to a third party),
that may from time to time be installed or incorporated in or attached or
appurtenant to any Airframe or any Engine or removed therefrom.
          “Pledged Beneficial Interests” means all of the beneficial interest in
the Pledged Equity Parties described in the attached Schedule II or in any
Collateral Supplement or Grantor Supplement.
          “Pledged Borrower Debt” means any and all Indebtedness from time to
time owing by the Borrower to any Borrower Party.
          “Pledged CA Subsidiary Holdco Debt” means any and all Indebtedness
from time to time owing by the CA Subsidiary Holdco to any Borrower Party.
          “Pledged Debt” means the Pledged Parent Holdco Debt, the Pledged
Borrower Debt, the Pledged Irish Subsidiary Holdco Debt, the Pledged CA
Subsidiary Holdco Debt, the Pledged Lessor Subsidiary Debt and the Pledged
Intermediate Lessee Debt.
          “Pledged Debt Collateral” has the meaning assigned to such term in
Section 2.01(a)(iii).
          “Pledged Equity Interests” means the Pledged Beneficial Interests, the
Pledged Membership Interests and the Pledged Stock.

4



--------------------------------------------------------------------------------



 



          “Pledged Equity Party” means the Borrower, the Irish Subsidiary
Holdco, the CA Subsidiary Holdco, each Lessor Subsidiary and each Intermediate
Lessee.
          “Pledged Intermediate Lessee Debt” means any and all Indebtedness from
time to time owing by any Intermediate Lessee to any Borrower Party.
          “Pledged Irish Subsidiary Holdco Debt” means any and all Indebtedness
from time to time owing by the Irish Subsidiary Holdco to any Borrower Party.
          “Pledged Lessor Subsidiary Debt” means any and all Indebtedness from
time to time owing by any Lessor Subsidiary to any Borrower Party.
          “Pledged Membership Interests” means all of the membership interests
in the Pledged Equity Parties described in the attached Schedule II or in any
Collateral Supplement or Grantor Supplement.
          “Pledged Parent Holdco Debt” means any and all Indebtedness from time
to time owing by Parent Holdco to any Borrower Party.
          “Pledged Stock” means the outstanding shares of capital stock and/or
issued share capital of the Pledged Equity Parties described in the attached
Schedule II or in any Collateral Supplement or Grantor Supplement.
          “Protocol” means the Protocol to the Convention on Matters Specific to
Aircraft Equipment, as in effect in any applicable jurisdiction from time to
time.
          “Received Currency” has the meaning specified in Section 8.07.
          “Relevant Collateral” has the meaning specified in Section 2.07(a).
          “Required Cape Town Registrations” has the meaning set forth in
Section 2.08(d).
          “Revised Book-Entry Rules” means 31 C.F.R. § 357 (Treasury bills,
notes and bonds); 12 C.F.R. § 615 (book-entry securities of the Farm Credit
Administration); 12 C.F.R. §§ 910 and 912 (book-entry securities of the Federal
Home Loan Banks); 24 C.F.R. § 81 (book-entry securities of the Federal National
Mortgage Association and the Federal Home Loan Mortgage Corporation); 12 C.F.R.
§ 1511 (book-entry securities of the Resolution Funding Corporation); 31 C.F.R.
§ 354 (book-entry securities of the Student Loan Marketing Association); and any
substantially comparable book-entry rules of any other Federal agency or
instrumentality.
          “Secured Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement.
          “Secured Party” means any of or, in the plural form, all of the
Collateral Agent, the Lenders, the Administrative Agent and the Syndication
Agent.

5



--------------------------------------------------------------------------------



 



          “Securities Account” means a securities account as defined in
Section 8-501(a) of the UCC maintained in the name of the Collateral Agent as
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) on the books
and records of a Securities Intermediary whose “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110(e) of the UCC) is the State
of New York.
          “Securities Intermediary” means any “securities intermediary” with
respect to the Collateral Agent as defined in 31 C.F.R. Section 357.2 or
Section 8-102(a)(14) of the UCC.
          “Security Collateral” has the meaning specified in Section 2.01(a).
          “Third Party Event” has the meaning specified in Section 2.16(a).
          “UCC” means the Uniform Commercial Code as in effect on the date of
determination in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Agreement relating to such perfection or effect of perfection
or non-perfection.
          “Uncertificated Security” means an uncertificated security (as defined
in Section 8-102(a)(18) of the UCC) other than a Government Security.
          (b) Terms Defined in the Cape Town Convention. The following terms
shall have the respective meanings ascribed thereto in the Cape Town Convention:
“Contracting State”, “Contract of Sale”, “International Interest” and “situated
in”.
          (c) Terms Defined in the Credit Agreement. For all purposes of this
Agreement, all capitalized terms used but not defined in this Agreement shall
have the respective meanings assigned to such terms in the Credit Agreement.
          Section 1.02 Construction and Usage. Unless the context otherwise
requires:
          (a) A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with U.S. GAAP.
          (b) The terms “herein”, “hereof” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision.
          (c) Unless otherwise indicated in context, all references to Articles,
Sections, Schedules or Exhibits refer to an Article or Section of, or a Schedule
or Exhibit to, this Agreement.
          (d) Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words in the singular shall
include the plural, and vice versa.

6



--------------------------------------------------------------------------------



 



          (e) The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.
          (f) References in this Agreement to an agreement or other document
(including this Agreement) include references to such agreement or document as
amended, replaced or otherwise modified (without, however, limiting the effect
of the provisions of this Agreement with regard to any such amendment,
replacement or modification), and the provisions of this Agreement apply to
successive events and transactions. References to any Person shall include such
Person’s successors in interest and permitted assigns.
          (g) References in this Agreement to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor, and references to any
governmental Person shall include reference to any governmental Person
succeeding to the relevant functions of such Person.
          (h) References in this Agreement to the Loans include the conditions
applicable to the Loans and any reference to any amount of money due or payable
by reference to the Loans shall include any sum covenanted to be paid by any
Grantor under this Agreement in respect thereof.
          (i) References in this Agreement to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Agreement.
          (j) Where any payment is to be made, funds applied or any calculation
is to be made hereunder on a day which is not a Business Day, unless any Loan
Document otherwise provides, such payment shall be made, funds applied and
calculation made on the next succeeding Business Day, and payments shall be
adjusted accordingly; provided, however, that no additional interest shall be
due in respect of such delay.
ARTICLE II
SECURITY
          Section 2.01 Grant of Security.
          To secure the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, for its benefit and the benefit of the other
Secured Parties, and hereby grants to the Collateral Agent for its benefit and
the benefit of the other Secured Parties a security interest in, all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired (collectively, the “Collateral”):
          (a) with respect to each Grantor, all of the following (the “Security
Collateral”):

7



--------------------------------------------------------------------------------



 



          (i) the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock;
          (ii) all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by such Grantor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares; and
          (iii) the Pledged Debt and all instruments evidencing the Pledged
Debt, and all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Debt (the “Pledged Debt Collateral”);
          (b) with respect to each Grantor, all of the following (the
“Membership Interest Collateral”):
          (i) the Pledged Membership Interests, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and
          (ii) all of such Grantor’s right, title and interest in all additional
membership interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the membership interests in
any other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;
          (c) with respect to each Grantor, all of the following (the
“Beneficial Interest Collateral”):
          (i) the Pledged Beneficial Interest, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Beneficial Interest, any contracts and instruments pursuant to which any
such Pledged Beneficial Interest are created or issued and all distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Beneficial Interest; and

8



--------------------------------------------------------------------------------



 



          (ii) all of such Grantor’s right, title and interest in all additional
beneficial interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the beneficial interests in
any other Pledged Equity Party that may be formed from time to time, the trust
agreements and any other contracts and instruments pursuant to which any such
Pledged Equity Party is created or issued, and all certificates, if any, from
time to time representing such additional beneficial interests and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such additional beneficial interests;
          (d) all other “investment property” (as defined in
Section 9-102(a)(49) of the UCC) of such Grantor (the “Investment Collateral”)
including written notification of all interest, dividends, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Investment
Collateral, but excluding any loans or advances made, or dividends or other
amounts paid, by any Pledged Equity Party to any Transaction Party;
          (e) with respect to each Grantor, all right of such Grantor in and to
the Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other property (including all “financial assets”
within the meaning of Section 8-102(a)(9) of the UCC) at any time or from time
to time credited to any such account (collectively, the “Account Collateral”);
and
          (f) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d) and (e) of this Section 2.01);
provided, however, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, each Grantor shall
have the right, to the exclusion of the Collateral Agent, to (i) all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Security Collateral (other than the Pledged Debt), (ii) all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Debt, and (iii) the Investment Collateral (subject to the exclusion in
Section 2.01(d), and once paid by a Grantor to a non-Grantor shall be free and
clear of the Lien hereof and shall not constitute Collateral). The foregoing
proviso shall in no event give rise to any right on behalf of any Transaction
Party to cause the release of Loan amounts from the Collateral Account other
than pursuant to a Release Request and subject to all related terms and
conditions in the Loan Documents.
          Section 2.02 Security for Obligations. This Agreement secures the
payment and performance of all Secured Obligations of the Grantors to each
Secured Party (subject to the subordination provisions of this Agreement) and
shall be held by the Collateral Agent in trust for the Secured Parties. Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed by
any Grantor to any Secured Party but for the fact that Secured Obligations are
unenforceable or

9



--------------------------------------------------------------------------------



 



not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Grantor.
          Section 2.03 Representations and Warranties of the Grantors. Each
Grantor represents and warrants as of the date of this Agreement, the Effective
Date, each Release Date and as of each date on which any Grantor executes and
delivers a Grantor Supplement or a Collateral Supplement, as follows:
          (a) Each Pool Aircraft is legally and beneficially owned by the Lessor
Subsidiary identified in the applicable Release Request or legally owned by the
Lessor Subsidiary and beneficially owned by a Subsidiary Holdco, except to the
extent of the Local Requirements Exception. None of the Pool Aircraft Assets has
been pledged, assigned, sold or otherwise encumbered except for Permitted Liens,
and no Pool Aircraft Assets are described in (i) any UCC financing statements
filed against any Transaction Party other than UCC financing statements which
have been terminated and UCC Financing Statements filed in connection with
Permitted Liens or (ii) any other mortgage registries, including the
International Registry (which for the avoidance of doubt, shall not include any
Contract of Sale in favor of any Lessor Subsidiary), or filing records that may
be applicable to the Collateral in any other relevant jurisdiction, other than
such filings or registrations that have been terminated or that have been made
in connection with Permitted Liens. The Grantors are the legal and beneficial
owners of the Collateral. None of the Collateral has been pledged, assigned,
sold or otherwise encumbered other than pursuant to the terms of the Loan
Documents and except for Permitted Liens, no Collateral is described in (i) any
UCC financing statements filed against any Pledged Equity Party other than UCC
financing statements which have been terminated and the UCC financing statements
filed in connection with Permitted Liens or (ii) any other mortgage registries,
including the International Registry (which for the avoidance of doubt, shall
not include any Contract of Sale in favor of any Pledged Equity Party), or
filing records that may be applicable to the Collateral in any other relevant
jurisdiction, other than such filings or registrations that have been terminated
or that have been made in connection with Permitted Liens, this Agreement or any
other security document in favor of the Collateral Agent for the benefit of the
Secured Parties, or, with respect to any Lease, in favor of the applicable
Lessor Subsidiary or the Lessee thereunder.
          (b) This Agreement creates a valid and (upon the taking of the actions
required hereby) perfected security interest in favor of the Collateral Agent in
the Collateral as security for the Secured Obligations, subject in priority to
no other Liens (other than Permitted Liens), and all filings and other actions
necessary to perfect and protect such security interest as a first priority
security interest of the Collateral Agent have been (or in the case of future
Collateral will be) duly taken, enforceable against the applicable Grantors and
creditors of and purchasers from such Grantors.
          (c) No Grantor has any trade names except as set forth on Schedule III
hereto.
          (d) No consent of any other Person and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party (including, for the avoidance of doubt, the
International Registry) is required under any applicable law either (i) for the
grant by such Grantor of the assignment and security interest

10



--------------------------------------------------------------------------------



 



granted hereby, (ii) for the execution, delivery or performance of this
Agreement by such Grantor or (iii) for the perfection or maintenance of the
pledge, assignment and security interest created hereby, except for (A) the
filing of financing and continuation statements under the UCC, (B) the Required
Cape Town Registrations, (C) the applicable Irish filings pursuant to
Section 2.08(e) and (D) such other filings as are required under relevant local
law in the case of Grantors that are not domiciled in the United States or a
state thereof.
          (e) The chief place of business, organizational identification number
(if applicable) and chief executive or registered office of such Grantor and the
office where such Grantor keeps records of the Collateral are located at the
address specified opposite the name of such Grantor on the attached Schedule IV.
          (f) The Pledged Stock constitutes the percentage of the issued and
outstanding shares of capital stock of the issuers thereof indicated on the
attached Schedule II. The Pledged Membership Interests constitute the percentage
of the membership interest of the issuer thereof, as indicated on Schedule II
hereto. The Pledged Beneficial Interests constitute the percentage of the
beneficial interest of the issuer thereof indicated on Schedule II hereto.
          (g) The Pledged Stock, the Pledged Membership Interests and the
Pledged Beneficial Interests have been duly authorized and validly issued and
are fully paid up and nonassessable. The Pledged Debt has been duly authorized
or issued and delivered, is the legal, valid and binding obligation of each
Borrower Party thereunder.
          (h) The Pledged Stock and the Pledged Membership Interests constitute
“certificated securities” within the meaning of Section 8-102(4) of the UCC. The
terms of any Pledged Equity Interest expressly provide that such Pledged Equity
Interest shall be governed by Article 8 of the Uniform Commercial Code as in
effect in the jurisdiction of the issuer of such Pledged Membership Interest.
Any Certificated Security or Instrument evidencing the Pledged Stock, the
Pledged Debt, the Pledged Beneficial Interests, the Pledged Membership Interests
and any Investment Collateral have been delivered to the Collateral Agent in
accordance with Section 2.05 and 2.07. The Pledged Stock and the Pledged
Membership Interest either (i) are in bearer form, (ii) have been indorsed, by
an effective indorsement, to the Collateral Agent or in blank or (iii) have been
registered in the name of the Collateral Agent. None of the Pledged Stock, the
Pledged Beneficial Interests and the Pledged Membership Interest that constitute
or evidence the Collateral have any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any person other than the
Collateral Agent. Any Pledged Beneficial Interests either (i) constitute
“certificated securities” within the meaning of Section 8-102(a)(4) of the UCC,
have been delivered to the Collateral Agent and are either (1) are in bearer
form, (2) have been indorsed, by an effective indorsement, to the Collateral
Agent or in blank or (3) have been registered in the name of the Collateral
Agent or (ii) a fully executed “control agreement” has been delivered to the
Collateral Agent with respect to such Pledged Beneficial Interests.
          Section 2.04 Grantors Remain Liable. Anything contained herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the

11



--------------------------------------------------------------------------------



 



exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (c) in each case, unless the
Collateral Agent or any other Secured Party, expressly in writing or by
operation of law, assumes or succeeds to the interests of any Grantor hereunder,
no Secured Party shall have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
Secured Party be obligated to perform any of the obligations or duties of any
Grantor under the contracts and agreements included in the Collateral or to take
any action to collect or enforce any claim for payment assigned under this
Agreement.
          Section 2.05 Delivery of Collateral. All certificates or instruments
representing or evidencing any Collateral, if deliverable, shall be delivered to
and held by or on behalf of the Collateral Agent and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
evidence the security interests granted thereby. The Collateral Agent shall have
the right, upon the occurrence and during the continuance of an Event of
Default, to transfer to or to register in the name of the Collateral Agent or
any of its nominees any or all of the Pledged Equity Interests, subject only to
the revocable rights specified in Section 2.10(a). In addition, the Collateral
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default, to exchange certificates or instruments
representing or evidencing any Collateral for certificates or instruments of
smaller or larger denominations.
          Section 2.06 As to the Pool Aircraft Collateral. (a) The Grantors
shall provide a true and complete copy of all documents or instruments
constituting Pool Aircraft Collateral to the Collateral Agent on or prior to the
Release Date in respect of such Pool Aircraft. Subsequent to a Release Date in
respect of a Pool Aircraft, upon (i) the inclusion of any additional such
document or instrument in the Pool Aircraft Collateral in respect of such Pool
Aircraft or (ii) the amendment or replacement thereof, the Grantors will
deliver, or cause to be delivered, a copy thereof to the Collateral Agent. Each
such document or instrument will have been duly authorized, executed and
delivered by the relevant Transaction Party, will be in full force and effect
and will be binding upon and enforceable against all parties thereto in
accordance with its terms subject to customary exceptions.
          (b) The Grantors shall, at their expense:
          (i) use reasonable commercial efforts, in accordance with Leasing
Company Practice to (A) perform and observe, or cause to be performed and
observed, all the terms and provisions of the documents and instruments
constituting Pool Aircraft Collateral to be performed or observed by a
Transaction Party, (B) enforce or cause to be enforced such documents and
instruments in accordance with their terms and (C) after an Event of Default has
occurred and is continuing take all such action to such end as may be from time
to time reasonably requested by the Collateral Agent; and
          (ii) furnish to the Collateral Agent promptly upon receipt copies of
each amendment, supplement or waiver to a Lease received by such Grantor under,
pursuant to or relating to the Pool Aircraft Collateral, and from time to time,
subject to the provisions of the applicable Pool Aircraft Collateral relating to
the Lessee’s

12



--------------------------------------------------------------------------------



 



obligation to furnish such information and subject to any confidentiality
provisions therein, (A) furnish to the Collateral Agent such information and
reports regarding the Pool Aircraft Collateral as the Collateral Agent may
reasonably request and (B) upon reasonable request of the Collateral Agent make
to each other party to any Pool Aircraft Collateral such demands and requests
for information and reports or for action as such Grantor is entitled to make
thereunder.
          Section 2.07 As to the Equity Collateral and Investment Collateral.
(a) All Security Collateral, Membership Interest Collateral and Beneficial
Interest Collateral (collectively, the “Equity Collateral”) and all Investment
Collateral (together with the Equity Collateral, the “Relevant Collateral”)
shall be delivered to the Collateral Agent as follows:
          (i) in the case of each Certificated Security or Instrument, by
(A) causing the delivery of such Certificated Security or Instrument to the
Collateral Agent, registered in the name of the Collateral Agent or duly
endorsed by an appropriate person to the Collateral Agent or in blank and, in
each case, held by the Collateral Agent, or (B) if such Certificated Security or
Instrument is registered in the name of any Securities Intermediary on the books
of the issuer thereof or on the books of any Securities Intermediary, by causing
such Securities Intermediary to continuously credit by book entry such
Certificated Security or Instrument to a Securities Account maintained by such
Securities Intermediary in the name of the Collateral Agent and confirming in
writing to the Collateral Agent that it has been so credited;
          (ii) in the case of each Uncertificated Security, by (A) causing such
Uncertificated Security to be continuously registered on the books of the issuer
thereof in the name of the Collateral Agent or (B) if such Uncertificated
Security is registered in the name of a Securities Intermediary on the books of
the issuer thereof or on the books of any securities intermediary of a
Securities Intermediary, by causing such Securities Intermediary to continuously
credit by book entry such Uncertificated Security to a Securities Account
maintained by such Securities Intermediary in the name of the Collateral Agent
and confirming in writing to the Collateral Agent that it has been so credited;
and
          (iii) in the case of each Government Security registered in the name
of any Securities Intermediary on the books of the Federal Reserve Bank of New
York or on the books of any securities intermediary of such Securities
Intermediary, by causing such Securities Intermediary to continuously credit by
book entry such security to the collateral account maintained by such Securities
Intermediary in the name of the Security Trustee and confirming in writing to
the Security Trustee that it has been so credited.
          (b) Each Grantor and the Collateral Agent hereby represents, with
respect to the Relevant Collateral, that it has not entered into, and hereby
agrees that it will not enter into, any agreement (i) with any of the other
parties hereto or any Securities Intermediary specifying any jurisdiction other
than the State of New York as the “securities intermediary’s jurisdiction”
within the meaning of Section 8-110(e) of the UCC in connection with any
Securities Account with any Securities Intermediary referred to in
Section 2.07(a) for purposes of 31 C.F.R. Section 357.11(b), Section 8-110(e) of
the UCC or any similar state or Federal law, or (ii) with any other

13



--------------------------------------------------------------------------------



 



person relating to such account pursuant to which it has agreed that any
Securities Intermediary may comply with entitlement orders made by such person.
The Collateral Agent represents that it will, by express agreement with each
Securities Intermediary, provide for each item of property constituting Relevant
Collateral held in and credited to the Securities Account, including cash, to be
treated as a “financial asset” within the meaning of Section 8-102(a)(9)(iii) of
the UCC for the purposes of Article 8 of the UCC.
          (c) Without limiting the foregoing, each Grantor and the Collateral
Agent agree, and the Collateral Agent shall cause each Securities Intermediary,
to take such different or additional action as may be required in order to
maintain the perfection and priority of the security interest of the Collateral
Agent in the Equity Collateral in the event of any change in applicable law or
regulation, including Articles 8 and 9 of the UCC and regulations of the U.S.
Department of the Treasury governing transfers of interests in Government
Securities.
          Section 2.08 Further Assurances. (a) Each Grantor agrees that from
time to time, at the expense of such Grantor, such Grantor shall promptly
execute and deliver all further instruments and documents, and take all further
action (including under the laws of any foreign jurisdiction), that may be
necessary, or that the Collateral Agent may reasonably request, in order to
perfect and protect any pledge, assignment or security interest granted or
purported to be granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (except
that only the Express Perfection Requirements shall be required to be
satisfied). Without limiting the generality of the foregoing, each Grantor
shall: (i) mark conspicuously its applicable records pertaining to the
Collateral with a legend, indicating that such Collateral is subject to the
security interest granted hereby; (ii) if any Collateral shall be evidenced by
an instrument or “tangible chattel paper” (as defined in Section 9-102(a)(78) of
the UCC) (other than a promissory note, unless an Event of Default shall have
occurred and be continuing), deliver and pledge to the Collateral Agent
hereunder such note or instrument or tangible chattel paper duly indorsed and
accompanied by duly executed instruments of transfer or assignment in blank;
(iii) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, that may be necessary, or as the
Collateral Agent may reasonably request, in order to perfect and preserve the
pledge, assignment and security interest granted or purported to be granted
hereby and (iv) execute, file, record, or register such additional documents and
supplements to this Agreement, including any further assignments, security
agreements, pledges, grants and transfers, as may be required under the laws of
any foreign jurisdiction or as the Collateral Agent may reasonably request, to
create, attach, perfect, validate, render enforceable, protect or establish the
priority of the security interest and lien of this Agreement (except that only
the Express Perfection Requirements shall be required to be satisfied).
          (b) Each Grantor hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, relating to
all or any part of the Collateral without the signature of such Grantor where
permitted by law. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
          (c) Each Grantor shall furnish or cause to be furnished to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and

14



--------------------------------------------------------------------------------



 



such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.
          (d) Each Grantor shall ensure that at all times an individual shall be
appointed as administrator with respect to each Lessor Subsidiary and each
Intermediate Lessee for purposes of the International Registry and shall cause
each such Lessor Subsidiary and each such Intermediate Lessee to register or
cause to be registered with the International Registry (collectively, the
“Required Cape Town Registrations”) (i) the International Interest provided for
in any Cape Town Lease to which such Lessor Subsidiary or Intermediate Lessee is
a lessor or lessee; and (ii) the Contract of Sale with respect to any Pool
Aircraft by which title to such Pool Aircraft is conveyed by or to such Lessor
Subsidiary, but only if the seller under such Contract of Sale is situated in a
Contracting State or if such Aircraft Object is registered in a Contracting
State and if such seller agrees to such registration.
          (e) With respect to each Grantor holding an Equity Interest in a
Pledged Equity Party incorporated under the laws of Ireland, such Grantor shall
cause each Security Document executed by it and an Additional Charge Over Shares
or, in each case, its relevant particulars to be filed in the Irish Companies
Registration Office and, where applicable, the Irish Revenue Commissioners
within 21 days of execution thereof.
          Section 2.09 Place of Perfection; Records. Each Grantor shall keep its
chief place of business and chief executive office and the office where it keeps
its records concerning the Collateral at the location therefor specified in
Schedule IV or, upon 30 days’ prior written notice to the Collateral Agent, at
such other locations in a jurisdiction where all actions required by
Section 2.03(e) shall have been taken with respect to the Collateral. Subject to
applicable confidentiality restrictions, each Grantor shall hold and preserve
such records and shall permit representatives of the Collateral Agent upon
reasonable prior notice at any time during normal business hours reasonably to
inspect and make abstracts from such records, all at the sole cost and expense
of such Grantor.
          Section 2.10 Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:
          (i) Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to all or any part of the Equity Collateral
pledged by such Grantor for any purpose not inconsistent with the terms of this
Agreement, the charter documents of such Grantor, or the Loan Documents;
provided that such Grantor shall not exercise or shall refrain from exercising
any such right if such action would constitute a breach of its obligations under
the Loan Documents; and
          (ii) The Collateral Agent shall execute and deliver (or cause to be
executed and delivered) to such Grantor all such proxies and other instruments
as such Grantor may reasonably request in writing and provide for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to Section 2.10(a)(i).

15



--------------------------------------------------------------------------------



 



          (b) After an Event of Default shall have occurred and be continuing,
any and all distributions, dividends and interest paid in respect of the Equity
Collateral pledged by such Grantor, including any and all (i) distributions,
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, such Security Collateral, Membership Interest
Collateral or Beneficial Interest Collateral; (ii) distributions, dividends and
other distributions paid or payable in cash in respect of such Security
Collateral, Membership Interest Collateral or Beneficial Interest Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus; and (iii) cash
paid, payable or otherwise distributed in respect of principal of, or in
redemption of, or in exchange for, such Security Collateral, Membership Interest
Collateral or Beneficial Interest Collateral shall be forthwith delivered to the
Collateral Agent and, if received by such Grantor, shall be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement).
          (c) During the continuance of an Event of Default, all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights that it would otherwise be entitled to exercise pursuant to
Section 2.10(a)(i) and 2.10(a)(ii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights.
          Section 2.11 Transfers and Other Liens; Additional Shares or
Interests. (a) No Grantor shall (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral or (ii) create or suffer to exist any Lien upon or with respect
to any of the Collateral, in the case of clause (i) or (ii) other than (x) the
pledge, assignment and security interest created by this Agreement, (y) as
otherwise provided or permitted herein or in any other Loan Document and (z) or
any Junior Lien in respect of the Junior Lien Collateral. In addition, the
Grantors shall not, and shall cause each Lessor Subsidiary and each Intermediate
Lessee to not, create or suffer to exist any Lien upon or with respect to any of
the Pool Aircraft Collateral other than Permitted Liens.
          (b) Except as otherwise provided pursuant to the Loan Documents, the
Grantors shall not issue, deliver or sell any shares, interests, participations
or other equivalents except those pledged hereunder and except to the extent of
the Local Requirements Exception. Any beneficial interests, membership interests
or capital stock or other securities or interests issued in respect of or in
substitution for the Pledged Stock, the Pledged Membership Interests or the
Pledged Beneficial Interest shall be issued or delivered (with any necessary
endorsement) to the Collateral Agent in accordance with Section 2.07.
          Section 2.12 Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints, as security for the Secured Obligations, the
Collateral Agent as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in the Collateral Agent’s discretion during the occurrence and
continuance of an Event of Default, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including:

16



--------------------------------------------------------------------------------



 



          (a) to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (b) to receive, indorse and collect any drafts or other instruments
and documents in connection included in the Collateral;
          (c) to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary for the collection of any of the
Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral; and
          (d) to execute and file any financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary,
in order to perfect (except in the case of the Beneficial Interest Collateral
provided pursuant to Section 2.01(c)) and preserve the pledge, assignment and
security interest granted hereby.
          Section 2.13 Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained in this Agreement, the Collateral Agent may (but
shall not be obligated to) after such prior notice as may be reasonable under
the circumstances, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection with doing so shall
be payable by the Grantors.
          Section 2.14 Covenant to Pay. Each Grantor covenants with the
Collateral Agent (for the benefit of the Secured Parties) that it will pay or
discharge any monies and liabilities whatsoever that are now, or at any time
hereafter may be, due, owing or payable by such Grantor in any currency,
actually or contingently, solely and/or jointly, and/or severally with another
or others, as principal or surety on any account whatsoever pursuant to the Loan
Documents in accordance with their terms. Each Grantor agrees that no payment or
distribution by such Grantor pursuant to the preceding sentence shall entitle
such Grantor to exercise any rights of subrogation in respect thereof until the
related Secured Obligations shall have been paid in full. All such payments
shall be made in accordance with Section 3.02.
          Section 2.15 Delivery of Collateral Supplements. Upon the acquisition
by any Grantor of any Security Collateral, Membership Interest Collateral or
Beneficial Interest Collateral, each relevant Grantor shall concurrently execute
and deliver to the Collateral Agent a Collateral Supplement duly completed with
respect to such Collateral and shall take such steps with respect to the
perfection of such Collateral as are called for by this Agreement for Collateral
of the same type; provided that the foregoing shall not be construed to impair
or otherwise derogate from any restriction on any such action in any Loan
Document; and provided further that the failure of any Grantor to deliver any
Collateral Supplement as to any such Collateral shall not impair the lien of
this Agreement as to such Collateral.
          Section 2.16 Operational Covenants.
          (a) Operation and Use. Each Grantor agrees that no Pool Aircraft will
be maintained, used or operated in violation of any law, rule or regulation
(including airworthiness directives) of any government or Governmental Authority
having jurisdiction over such Pool Aircraft or in violation of any airworthiness
certificate, license or registration relating to such

17



--------------------------------------------------------------------------------



 



Pool Aircraft issued by any such government, except for minor violations, and
except to the extent any Transaction Party (or, if a Lease is then in effect
with respect to such Pool Aircraft, any Lessee of such Pool Aircraft) is
contesting in good faith the validity or application of any such law, rule or
regulation in any manner that does not involve any material risk of sale,
forfeiture or loss of such Pool Aircraft or any material risk of subjecting any
Secured Party to criminal liability or materially impair the Liens created by
any Security Document; provided that the Transaction Parties shall only be
entitled to contest mandatory grounding orders if they (or the applicable
Lessee) do not operate such Pool Aircraft during such contest. The Grantors will
not operate any Pool Aircraft, or permit any Pool Aircraft to be operated or
located, (i) in any area excluded from coverage by any insurance required by the
terms of Section 2.17 and Schedule V of this Agreement or (ii) in any war zone
or recognized or threatened areas of hostilities unless covered by war risk
insurance in accordance with Section 2.17 and Schedule V of this Agreement, in
either case unless indemnified by a government authority as provided therein or
unless located there due to an emergency or an event outside the Lessee’s
control, but only for so long as such emergency or event continues.
          Notwithstanding the other provisions of this Section 2.16, no breach
of Section 2.16 shall be deemed to have occurred by virtue of any act or
omission of a Lessee or sub-lessee, or of any Person claiming by or through a
Lessee or a sub-lessee, or of any Person which has possession of the Pool
Aircraft or any Engine for the purpose of repairs, maintenance, modification or
storage, or by virtue of any requisition, seizure, or confiscation of the Pool
Aircraft (other than seizure or confiscation arising from a breach by the
Grantors of this Section 2.16(a)) (each, a “Third Party Event”); provided that
(i) no Transaction Party consents or has consented to such Third Party Event;
and (ii) ILFC or the Lessor Subsidiary which is the lessor or owner of such Pool
Aircraft promptly and diligently takes such commercially reasonable actions in
accordance with Leasing Company Practice in respect of such Third Party Event,
including, as deemed appropriate (taking into account, inter alia, the laws of
the jurisdictions in which the Pool Aircraft are located), seeking to compel
such Lessee or other relevant Person to remedy such Third Party Event or seeking
to repossess the relevant Pool Aircraft or Engine.
          (b) Registration. Each Grantor shall cause each Pool Aircraft to
remain duly registered, under the laws of a country or jurisdiction that is not
a Prohibited Country or that is the country in which such Pool Aircraft is
registered as of the date hereof, in the name of the relevant Lessor Subsidiary
and reflecting the applicable Lessor Subsidiary (and, if applicable, the
applicable Intermediate Lessee) as lessor, in each case, if so permitted under
the applicable registry; provided that a Pool Aircraft may be unregistered for a
temporary period in connection with modification or maintenance of such Pool
Aircraft.
          (c) Extension, Amendment or Replacement of Leases. Upon execution of
any renewal, extension or replacement Lease, the Grantors shall comply with the
provisions of Section 2.08 of this Agreement, as applicable, and shall deliver
the following to the Collateral Agent:
          (i) certificates of insurance from qualified brokers of aircraft
insurance (or other evidence satisfactory to the Collateral Agent), evidencing
all

18



--------------------------------------------------------------------------------



 



insurance required to be maintained by the applicable Lessee, together with the
endorsements required pursuant to Section 2.17 and Schedule V of this Agreement;
          (ii) promptly and in any case within 15 days of the effectiveness of
the leasing of such Pool Aircraft, a copy of such Lease, and an amended and
restated Schedule 3.17(b) to the Credit Agreement incorporating all information
required under such schedule with respect to such renewal, extension or
replacement Lease; and
          (iii) with respect to any renewal, extension or replacement Lease,
copies of such legal opinions with regard to compliance with the registration
requirements of the relevant jurisdiction, enforceability of such Lease and such
other matters customary for such transactions, in each case to the extent that
receiving such legal opinions is consistent with Leasing Company Practice.
          Section 2.17 Insurance. The Grantors shall cause to be maintained, or
procure that the relevant Lessee maintains, hull and third party liability
insurance policies, maintained with insurers or reinsured with reinsurers of
recognized responsibility or pursuant to governmental indemnities, in respect of
each Pool Aircraft in accordance with the terms of Schedule V hereto.
          Section 2.18 Covenant Regarding Control. No Grantor shall cause nor
permit any Person other than the Collateral Agent to have “control” (as defined
in Section 8-106 of the UCC) of the Collateral Account pursuant to the terms of
the Credit Agreement and the Account Control Agreement.
          Section 2.19 Covenant Regarding Collateral Account. Borrower shall
enter into the Account Control Agreement as of the date hereof.
          Section 2.20 As to Irish Law. Notwithstanding anything to the contrary
contained in this Agreement and in addition to and without prejudice to any
other rights or power of the Collateral Agent under this Agreement or under
general law in any relevant jurisdiction, at any time that the Collateral shall
become enforceable, the Collateral Agent shall be entitled to appoint a receiver
under this Agreement or under the Conveyancing and Law of Property Act, 1881 (as
amended and as the same may be amended, modified or replaced from time to time,
the “1881 Act”) and such receiver shall have all such powers, rights and
authority conferred under the 1881 Act, this Agreement and otherwise under the
laws of Ireland without any limitation or restriction imposed by the 1881 Act or
otherwise under the laws of Ireland which may be excluded or removed.
Sections 17 and 20 of the 1881 Act shall not apply to the Collateral or any
receiver appointed under this Agreement or under the 1881 Act and Section 24(b)
of the 1881 Act shall not apply to the Collateral or to any receiver appointed
under this Agreement.
          Section 2.21 Irish Charges Over Shares. Each Grantor undertakes with
the Collateral Agent to enter into an Additional Charge Over Shares in respect
of the Equity Interests held by it of any Subsidiary of a Grantor which is
incorporated under the laws of Ireland.

19



--------------------------------------------------------------------------------



 



ARTICLE III
REMEDIES
          Section 3.01 Remedies. Notwithstanding anything herein or in any other
Loan Document to the contrary, if any Event of Default shall have occurred and
be continuing, and in each case subject to the quiet enjoyment rights of the
applicable Lessee of any Pool Aircraft:
          (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein (including, for the
avoidance of doubt, the rights and remedies of the Collateral Agent provided for
in Section 2.10(c)), all of the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected
Collateral) and all of the rights and remedies under applicable law and also may
(i) require any Grantor to, and such Grantor hereby agrees that it shall at its
expense and upon request of the Collateral Agent forthwith, assemble all or any
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place to be designated by the Collateral Agent that
is reasonably convenient to both parties and (ii) without notice except as
specified below, sell or cause the sale of the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ prior notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
          (b) All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral shall be applied in accordance with Section 3.02. Any sale or sales
conducted in accordance with the terms of this Section 3.01 shall be deemed
conclusive and binding on each Grantor and the Secured Parties.
          Section 3.02 Priority of Payments. The Collateral Agent hereby agrees
that all cash proceeds received by the Collateral Agent in respect of any
Collateral pursuant to Section 3.01 hereof and any payments by any Grantor to
the Collateral Agent following an Event of Default shall be paid by the
Collateral Agent in the order of priority set forth below:
          (a) first, to the Collateral Agent for the benefit of the Secured
Parties, until payment in full in cash of the Secured Obligations then
outstanding; and
          (b) second, all remaining amounts to the relevant Grantors or
whomsoever may be lawfully entitled to receive such amounts.
ARTICLE IV
SECURITY INTEREST ABSOLUTE
          Section 4.01 Security Interest Absolute. A separate action or actions
may be brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether

20



--------------------------------------------------------------------------------



 



any action is brought against any other Grantor or whether any other Grantor is
joined in any such action or actions. Except as otherwise provided in the Loan
Documents, all rights of the Collateral Agent and the security interests and
Liens granted under, and all obligations of each Grantor under, until the
Secured Obligations then outstanding are paid in full, this Agreement and each
other Loan Document shall be absolute and unconditional, irrespective of:
          (a) any lack of validity or enforceability of any Loan Document,
Assigned Document or any other agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, the
security for, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from any Loan
Document or any other agreement or instrument relating thereto;
          (c) any taking, exchange, release or non-perfection of the Collateral
or any other collateral or taking, release or amendment or waiver of or consent
to departure from any guaranty, for all or any of the Secured Obligations;
          (d) any manner of application of Collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Secured Obligations or any
other assets of the Grantors;
          (e) any change, restructuring or termination of the corporate
structure or existence of any Grantor; or
          (f) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or a third-party grantor of a
security interest or a Person deemed to be a surety.
ARTICLE V
THE COLLATERAL AGENT
          The Collateral Agent and the Secured Parties agree among themselves as
follows:
          Section 5.01 Authorization and Action. (a) Each Secured Party by its
acceptance of the benefits of this Agreement hereby appoints and authorizes Bank
of America as the initial Collateral Agent to take such action as trustee on
behalf of the Secured Parties and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are specifically delegated to the
Collateral Agent by the terms of this Agreement and of the Loan Documents, and
no implied duties and covenants shall be deemed to arise against the Collateral
Agent.
          (b) The Collateral Agent accepts such appointment and agrees to
perform the same but only upon the terms of this Agreement (including any quiet
enjoyment covenants given to the Lessees) and agrees to receive and disburse all
moneys received by it in accordance with the terms of this Agreement. The
Collateral Agent in its individual capacity shall not be answerable or
accountable under any circumstances, except for its own willful misconduct or
gross negligence (or simple negligence in the handling of funds or breach of any
of its

21



--------------------------------------------------------------------------------



 



representations or warranties set forth in this Agreement) and the Collateral
Agent shall not be liable for any action or inaction of any Grantor or any other
parties to any of the Loan Documents.
          Section 5.02 Absence of Duties. The powers conferred on the Collateral
Agent under this Agreement with respect to the Collateral are solely to protect
its interests in this Agreement and shall not impose any duty upon it, except as
explicitly set forth herein, to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it under this Agreement, the Collateral Agent shall not
have any duty as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve or perfect rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall not have any duty to ascertain or
inquire as to the performance or observance of any covenants, conditions or
agreements on the part of any Grantor or Lessee.
          Section 5.03 Representations or Warranties. The Collateral Agent shall
not make nor shall it be deemed to have made any representations or warranties
as to the validity, legality or enforceability of this Agreement, any other Loan
Document or any other document or instrument or as to the correctness of any
statement contained in any thereof, or as to the validity or sufficiency of any
of the pledge and security interests granted hereby, except that the Collateral
Agent in its individual capacity hereby represents and warrants (a) that each
such specified document to which it is a party has been or will be duly executed
and delivered by one of its officers who is and will at such time be duly
authorized to execute and deliver such document on its behalf, and (b) this
Agreement is or will be the legal, valid and binding obligation of the
Collateral Agent in its individual capacity, enforceable against the Collateral
Agent in its individual capacity in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally.
          Section 5.04 Reliance; Agents; Advice of Counsel. (a) The Collateral
Agent shall not incur any liability to anyone as a result of acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Collateral
Agent may accept a copy of a resolution of the board or other governing body of
any party to this Agreement or any Loan Document, certified by the Secretary or
an Assistant Secretary thereof or other duly authorized Person of such party as
duly adopted and in full force and effect, as conclusive evidence that such
resolution has been duly adopted by said board or other governing body and that
the same is in full force and effect. As to any fact or matter the manner of
ascertainment of which is not specifically described in this Agreement, the
Collateral Agent shall be entitled to receive and may for all purposes hereof
conclusively rely, and shall be fully protected in acting or refraining from
acting, on a certificate, signed by an officer of any duly authorized Person, as
to such fact or matter, and such certificate shall constitute full protection to
the Collateral Agent for any action taken or omitted to be taken by them in good
faith in reliance thereon. The Collateral Agent shall assume, and shall be fully
protected in assuming, that each other party to this Agreement is authorized by
its constitutional documents

22



--------------------------------------------------------------------------------



 



to enter into this Agreement and to take all action permitted to be taken by it
pursuant to the provisions of this Agreement, and shall not inquire into the
authorization of such party with respect thereto.
          (b) The Collateral Agent may execute any of its powers hereunder or
perform any duties under this Agreement either directly or by or through agents,
including financial advisors, or attorneys or a custodian or nominee, provided,
however, that the appointment of any agent shall not relieve the Collateral
Agent of its responsibilities or liabilities hereunder.
          (c) The Collateral Agent may consult with counsel and any opinion of
counsel or any advice of such counsel shall be full and complete authorization
and protection in respect of any action taken or suffered or omitted by it under
this Agreement in good faith and in accordance with such advice or opinion of
counsel.
          (d) The Collateral Agent shall be under no obligation to exercise any
of the rights or powers vested in it by this Agreement, or to institute, conduct
or defend any litigation under this Agreement or in relation hereto, at the
request, order or direction of any of the Secured Parties, pursuant to the
provisions of this Agreement, unless such Secured Party shall have offered to
the Collateral Agent reasonable security or indemnity reasonably satisfactory to
it against the costs, expenses and liabilities which may be incurred therein or
thereby.
          (e) The Collateral Agent shall not be required to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
there is reasonable ground for believing that the repayment of such funds or
indemnity reasonably satisfactory to it against such risk or liability is not
reasonably assured to it, and none of the provisions contained in this Agreement
shall in any event require the Collateral Agent to perform, or be responsible or
liable for the manner of performance of, any obligations of any Grantor under
any of the Loan Documents.
          (f) If the Collateral Agent incurs expenses or renders services in
connection with an exercise of remedies specified in Section 3.01, such expenses
(including the fees and expenses of its counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors’ rights generally.
          (g) The Collateral Agent shall not be charged with knowledge of an
Event of Default unless the Collateral Agent obtains actual knowledge of such
event or the Collateral Agent receives written notice of such event from any of
the Secured Parties.
          (h) The Collateral Agent shall not have any duty to monitor the
performance of any Grantor or any other party to the Loan Documents, nor shall
the Collateral Agent have any liability in connection with the malfeasance or
nonfeasance by such parties. The Collateral Agent shall not have any liability
in connection with compliance by any Grantor or any Lessee under a Lease with
statutory or regulatory requirements related to the Collateral, any Pool
Aircraft or any Lease. The Collateral Agent shall not make or be deemed to have
made any representations or warranties with respect to the Collateral, any Pool
Aircraft or any Lease or the

23



--------------------------------------------------------------------------------



 



validity or sufficiency of any assignment or other disposition of the
Collateral, any Pool Aircraft or any Lease.
          Section 5.05 No Individual Liability. The Collateral Agent shall not
have any individual liability in respect of all or any part of the Secured
Obligations, and all shall look, subject to the lien and priorities of payment
provided herein and in the Loan Documents, only to the property of the Grantors
(to the extent provided in the Loan Documents) for payment or satisfaction of
the Secured Obligations pursuant to this Agreement and the other Loan Documents.
ARTICLE VI
SUCCESSOR COLLATERAL AGENT
          Section 6.01 Resignation and Removal of the Collateral Agent. The
Collateral Agent may resign at any time without cause by giving at least
30 days’ prior written notice to the Borrower and the Lenders. The Required
Lenders may at any time remove the Collateral Agent without cause by an
instrument in writing delivered to the Borrower, the Lenders and the Collateral
Agent. No resignation by or removal of the Collateral Agent pursuant to this
Section 6.01 shall become effective prior to the date of appointment by the
Required Lenders of a successor Collateral Agent and the acceptance of such
appointment by such successor Collateral Agent.
          Section 6.02 Appointment of Successor. (a) In the case of the
resignation or removal of the Collateral Agent, the Required Lenders shall
promptly appoint a successor Collateral Agent. So long as no Event of Default
shall have occurred and be continuing, any such successor Collateral Agent shall
as a condition to its appointment be reasonably acceptable to the Borrower. If a
successor Collateral Agent shall not have been appointed and accepted its
appointment hereunder within 60 days after the Collateral Agent gives notice of
resignation, the retiring Collateral Agent, the Administrative Agent or the
Required Lenders may petition any court of competent jurisdiction for the
appointment of a successor Collateral Agent. Any successor Collateral Agent so
appointed by such court shall immediately and without further act be superseded
by any successor Collateral Agent appointed as provided in the first sentence of
this paragraph within one year from the date of the appointment by such court.
          (b) Any successor Collateral Agent shall execute and deliver to the
relevant Secured Parties an instrument accepting such appointment. Upon the
acceptance of any appointment as Collateral Agent hereunder, a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to this
Agreement, and such other instruments or notices, as may be necessary, or as the
Administrative Agent may request in order to continue the perfection (if any) of
the Liens granted or purported to be granted hereby, shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Collateral Agent, and the retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. The retiring Collateral Agent shall take all steps necessary to
transfer all Collateral in its possession and all its control over the
Collateral to the successor Collateral Agent. All actions under this paragraph
(b) shall be at the expense of the Borrower; provided that if a successor
Collateral Agent has been appointed as a result of the circumstances

24



--------------------------------------------------------------------------------



 



described in Section 6.02(d), any actions under this paragraph (b) as relating
to such appointment shall be at the expense of the successor Collateral Agent.
          (c) The Collateral Agent shall be an Eligible Institution, if there be
such an institution willing, able and legally qualified to perform the duties of
the Collateral Agent hereunder and unless such institution is an Affiliate of a
Secured Party or an Event of Default has occurred and is continuing, reasonably
acceptable to the Borrower.
          (d) Any corporation into which the Collateral Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Collateral Agent shall
be a party, or any corporation to which substantially all the business of the
Collateral Agent may be transferred, shall be the Collateral Agent under this
Agreement without further act.
ARTICLE VII
INDEMNITY AND EXPENSES
          Section 7.01 Indemnity. (a) Each of the Grantors shall indemnify,
defend and hold harmless the Collateral Agent (and its officers, directors,
employees, representatives and agents) from and against, any loss, liability or
expense (including reasonable legal fees and expenses) incurred by it without
negligence or bad faith on its part in connection with the acceptance or
administration of this Agreement and its duties hereunder, including the costs
and expenses of defending itself against any claim or liability and of complying
with any process served upon it or any of its officers in connection with the
exercise or performance of any of its powers or duties hereunder and hold it
harmless against, any loss, liability or reasonable expense incurred without
negligence or bad faith on its part. The Collateral Agent (i) must provide
reasonably prompt notice to the applicable Grantor of any claim for which
indemnification is sought, provided that the failure to provide notice shall
only limit the indemnification provided hereby to the extent of any incremental
expense or actual prejudice as a result of such failure; and (ii) must not make
any admissions of liability or incur any significant expenses after receiving
actual notice of the claim or agree to any settlement without the written
consent of the applicable Grantor, which consent shall not be unreasonably
withheld. No Grantor shall be required to reimburse any expense or indemnity
against any loss or liability incurred by the Collateral Agent through
negligence or bad faith.
          Each Grantor, as applicable, may, in its sole discretion, and at its
expense, control the defense of the claim including, without limitation,
designating counsel for the Collateral Agent and controlling all negotiations,
litigation, arbitration, settlements, compromises and appeals of any claim;
provided that (i) the applicable Grantor may not agree to any settlement
involving any indemnified person that contains any element other than the
payment of money and complete indemnification of the indemnified person without
the prior written consent of the affected indemnified person, (ii) the
applicable Grantor shall engage and pay the expenses of separate counsel for the
indemnified person to the extent that the interests of the Collateral Agent are
in conflict with those of such Grantor and (iii) the indemnified person shall
have the right to approve the counsel designated by such Grantor which consent
shall not be unreasonably withheld.

25



--------------------------------------------------------------------------------



 



          (b) Each Grantor shall within ten (10) Business Days after demand pay
to the Collateral Agent the amount of any and all reasonable expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that the Collateral Agent may incur in connection with (i) the administration of
this Agreement (in accordance with fee arrangements agreed between the
Collateral Agent and ILFC), (ii) the custody, preservation, use or operation of,
or the sale of, collection from or other realization upon, any of the
Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or any other Secured Party against such Grantor hereunder or
(iv) the failure by any Grantor to perform or observe any of the provisions
hereof.
          Section 7.02 Secured Parties’ Indemnity. (a) The Collateral Agent
shall be entitled to be indemnified (subject to the limitations and requirements
described in Section 8.01 mutatis mutandis) by the Lenders to the sole
satisfaction of the Collateral Agent before proceeding to exercise any right or
power under this Agreement at the request or direction of the Administrative
Agent.
          (b) In order to recover under clause (a) above, the Collateral Agent:
(i) must provide reasonably prompt notice to the Administrative Agent of any
claim for which indemnification is sought, provided that the failure to provide
notice shall only limit the indemnification provided hereby to the extent of any
incremental expense or actual prejudice as a result of such failure; and
(ii) must not make any admissions of liability or incur any significant expenses
after receiving actual notice of the claim or agree to any settlement without
the written consent of the Administrative Agent which consent shall not be
unreasonably withheld.
          (c) The Administrative Agent may, in its sole discretion, and at its
expense, control the defense of the claim including, without limitation,
designating counsel for the Collateral Agent and controlling all negotiations,
litigation, arbitration, settlements, compromises and appeals of any claim;
provided that (i) the Administrative Agent may not agree to any settlement
involving any indemnified person that contains any element other than the
payment of money and complete indemnification of the indemnified person without
the prior written consent of the affected indemnified person, (ii) the
Administrative Agent shall engage and pay the expenses of separate counsel for
the indemnified person to the extent that the interests of the Collateral Agent
are in conflict with those of the Administrative Agent and (iii) the indemnified
person shall have the right to approve the counsel designated by the
Administrative Agent which consent shall not be unreasonably withheld.
          (d) The provisions of Section 7.01 and this Section 7.02 shall survive
the termination of this Agreement or the earlier resignation or removal of the
Collateral Agent.
          Section 7.03 No Compensation from Secured Parties. The Collateral
Agent agrees that it shall have no right against the Secured Parties for any fee
as compensation for its services in such capacity.
          Section 7.04 Collateral Agent Fees. In consideration of the Collateral
Agent’s performance of the services provided for under this Agreement, the
Grantors shall pay to the Collateral Agent an annual fee set forth under a
separate agreement between the Borrower and

26



--------------------------------------------------------------------------------



 



the Collateral Agent and shall reimburse the Collateral Agent for expenses
incurred including those associated with the International Registry.
ARTICLE VIII
MISCELLANEOUS
          Section 8.01 Amendments; Waivers; Etc. (a) No amendment or waiver of
any provision of this Agreement, and no consent to any departure by any party
from the provisions of this Agreement, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and each
party hereto. No failure on the part of the Collateral Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The Collateral
Agent may, but shall have no obligation to, execute and deliver any amendment or
modification which would affect its duties, powers, rights, immunities or
indemnities hereunder.
          (b) Upon the execution and delivery by any Person of a Grantor
Supplement, (i) such Person shall be referred to as an “Additional Grantor” and
shall be and become a Grantor hereunder, and each reference in this Agreement to
“Grantor” shall also mean and be a reference to such Additional Grantor,
(ii) Annexes I, II, III and IV attached to each Grantor Supplement shall be
incorporated into, become a part of and supplement Schedules I, II, III and IV,
respectively, and the Collateral Agent may attach such Annexes as supplements to
such Schedules; and each reference to such Schedules shall be a reference to
such Schedules as so supplemented and (iii) such Additional Grantor shall be a
Grantor for all purposes under this Agreement and shall be bound by the
obligations of the Grantors hereunder.
          (c) Upon the execution and delivery by a Grantor of a Collateral
Supplement, Annexes I and II to each Collateral Supplement shall be incorporated
into, become a part of and supplement Schedules I and II, respectively, and the
Collateral Agent may attach such Annexes as supplements to such Schedules; and
each reference to such Schedules shall be a reference to such Schedules as so
supplemented.
          Section 8.02 Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing (including telecopier)
and telecopied or delivered to the intended recipient at its address specified,
as follows:

27



--------------------------------------------------------------------------------



 



     
For each Grantor:
   
 
   
 
  International Lease Finance Corporation
 
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Attention: Treasurer with a copy to the General Counsel
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
   
For the Collateral Agent:
   
 
   
 
  Bank of America, N.A.
 
  1455 Market Street, 5th Floor
 
  CA5-701-05-19
 
  San Francisco, CA 94103
 
  Attention: Robert Rittelmeyer
 
  Facsimile No. (415) 503-5099

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 8.02. Each such notice shall be effective (a) on the date
personally delivered to an authorized officer of the party to which sent, or
(b) on the date transmitted by legible telecopier transmission with a
confirmation of receipt.
          Section 8.03 No Waiver; Remedies. No failure on the part of the
Collateral Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          Section 8.04 Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired.
          Section 8.05 Continuing Security Interest; Assignments. Subject to
Section 8.06, this Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the earlier of
the payment in full in cash of the Secured Obligations then outstanding to the
Secured Parties, (b) be binding upon each Grantor, its successors and assigns
and (c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, permitted transferees and permitted assigns. Without limiting the
generality of the foregoing subsection (c), any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under any
Loan Document to which it is a party in accordance with the terms thereof to any
other permitted Person or entity, and such other permitted Person or entity
shall thereupon become vested with all the rights in respect thereof granted to
such Secured Party herein or otherwise.

28



--------------------------------------------------------------------------------



 



          Section 8.06 Release and Termination. (a) Upon any sale, transfer or
other disposition of any Pool Aircraft (or Lessor Subsidiary) in accordance with
the terms of the Loan Documents, the Pledged Equity Interest in the applicable
Lessor Subsidiary of such Pool Aircraft, or if applicable, Irish Subsidiary
Holdco or CA Subsidiary Holdco and their related guarantees in accordance with
Section 2.10(f) of the Credit Agreement, will be deemed released from the Lien
hereof, and the Collateral Agent will, at the relevant Grantor’s expense,
execute and deliver to the Grantor of such item of Collateral such documents as
such Grantor shall reasonably request and provide to the Collateral Agent to
evidence the release of such item of Collateral from the assignment and security
interest granted hereby, and to the extent that (A) the Collateral Agent’s
consent is required for any deregistration of the interests in such released
Collateral from any registry or (B) the Collateral Agent is required to initiate
any such deregistration, the Collateral Agent shall ensure that such consent or
such initiation of such deregistration is effected.
          Any amounts released from the Collateral Account by the Collateral
Agent pursuant to a Release Request in accordance with the terms of the Loan
Documents shall be deemed released from the Lien hereof.
          (b) Upon the payment in full in cash of the Secured Obligations then
outstanding, the pledge, assignment and security interest granted by
Section 2.01 hereof shall terminate, the Collateral Agent shall cease to be a
party to this agreement, and all provisions of this Agreement (except for this
Section 8.06(b)) relating to the Secured Obligations, the Secured Parties or the
Collateral Agent shall cease to be of any effect insofar as they relate to the
Secured Obligations, the Secured Parties or the Collateral Agent. Upon any such
termination, the Collateral Agent will, at the relevant Grantor’s expense,
execute and deliver to each relevant Grantor such documents as such Grantor
shall prepare and reasonably request to evidence such termination.
          (c) If, prior to the termination of this Agreement, the Collateral
Agent ceases to be the Collateral Agent in accordance with the definition of
“Collateral Agent” in Section 1.01, all certificates, instruments or other
documents being held by the Collateral Agent at such time shall, within five
(5) Business Days from the date on which it ceases to be the Collateral Agent,
be delivered to the successor Collateral Agent.
          Section 8.07 Currency Conversion. If any amount is received or
recovered by the Collateral Agent in a currency (the “Received Currency”) other
than the currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by the Collateral Agent, to the extent permitted by law, shall only
constitute a discharge of the relevant Grantor to the extent of the amount of
the Agreed Currency which the Collateral Agent was or would have been able in
accordance with its or his normal procedures to purchase on the date of actual
receipt or recovery (or, if that is not practicable, on the next date on which
it is so practicable), and, if the amount of the Agreed Currency which the
Collateral Agent is or would have been so able to purchase is less than the
amount of the Agreed Currency which was originally payable by the relevant
Grantor, such Grantor shall pay to the Collateral Agent for the benefit of the
Secured Parties such amount as it shall determine to be necessary to indemnify
the Collateral Agent and the Secured Parties against any loss sustained by it as
a result (including the cost of making any such

29



--------------------------------------------------------------------------------



 



purchase and any premiums, commissions or other charges paid or incurred in
connection therewith) and so that, to the extent permitted by law, (i) such
indemnity shall constitute a separate and independent obligation of each Grantor
distinct from its obligation to discharge the amount which was originally
payable by such Grantor and (ii) shall give rise to a separate and independent
cause of action and apply irrespective of any indulgence granted by the
Collateral Agent and continue in full force and effect notwithstanding any
judgment, order, claim or proof for a liquidated amount in respect of the amount
originally payable by any Grantor or any judgment or order and no proof or
evidence of any actual loss shall be required.
          Section 8.08 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          Section 8.09 Jurisdiction; Consent to Service of Process. (a) To the
extent permitted by applicable law, each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower Party or its properties in the
courts of any jurisdiction.
          (b) Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          Section 8.10 Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement (i) will become
effective when the Lenders shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto and
(ii) thereafter will be binding upon and inure to the benefit of

30



--------------------------------------------------------------------------------



 



the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy will be
effective as delivery of a manually executed counterpart of this Agreement.
          Section 8.11 Table of Contents, Headings, Etc. The Table of Contents
and headings of the Articles and Sections of this Agreement have been inserted
for convenience of reference only, are not to be considered a part hereof and
shall in no way modify or restrict any of the terms and provisions hereof.
          Section 8.12 Non-Invasive Provisions. (a) Notwithstanding any other
provision of the Loan Documents, the Collateral Agent agrees that, so long as no
Event of Default shall have occurred and be continuing, not to take any action
or cause to be taken any action, or permit any person claiming by, through or on
behalf of it to take any action or cause any action, that would interfere with
the possession, use, operation and quiet enjoyment of and other rights with
respect to any Pool Aircraft or Collateral related thereto and all rents,
revenues, profits and income therefrom, including, the right to enforce
manufacturers’ warranties, the right to apply or obtain insurance proceeds for
damage to the Pool Aircraft to the repair of the Pool Aircraft and the right to
engage in pooling, leasing and similar actions, in each case in accordance with
the terms of this Agreement.
          (b) Notwithstanding any other provision of the Loan Documents, the
Collateral Agent agrees that, so long as no “Event of Default” (or similar term)
under a Lease (as defined in such Lease) shall have occurred and be continuing,
not to take any action or cause to be taken any action, or permit any person
claiming by, through or on behalf of it to take any action or cause any action,
that would interfere with the possession, use, operation and quiet enjoyment of
and other rights of the Lessee with respect to any Pool Aircraft or Collateral
related thereto and all rents, revenues, profits and income therefrom,
including, the right to enforce manufacturers’ warranties, the right to apply or
obtain insurance proceeds for damage to the Pool Aircraft to the repair of the
Pool Aircraft and the right to engage in pooling, leasing and similar actions,
in each case in accordance with the terms of such Lease.
          Section 8.13 Limited Recourse. (a) In the event that the direct or
indirect assets of the Grantors are insufficient, after payment of all other
claims, if any, ranking in priority to the claims of the Collateral Agent or any
Secured Party hereunder, to pay in full such claims of the Collateral Agent or
such Secured Party (as the case may be), then the Collateral Agent or the
Secured Party shall have no further claim against the Grantors (other than the
Borrower) in respect of any such unpaid amounts; provided that the foregoing
limitation on recourse shall in no way limit the right of any Secured Party to
enforce the obligations of ILFC as a Guarantor Party set forth in Article 7 of
the Credit Agreement.
          (b) To the extent permitted by applicable law, no recourse under any
obligation, covenant or agreement of any party contained in this Agreement shall
be had against any shareholder (not including any Grantor as a shareholder of
any Pledged Equity Party hereunder), officer or director of the relevant party
as such, by the enforcement of any assessment or by any proceeding, by virtue of
any statute or otherwise; it being expressly agreed and understood that this
Agreement is a corporate obligation of the relevant party and no personal
liability shall attach to or be incurred by the shareholders (not including any
Grantor as

31



--------------------------------------------------------------------------------



 



a shareholder of any other Grantor hereunder), officers or directors of the
relevant party as such, or any of them under or by reason of any of the
obligations, covenants or agreements of such relevant party contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by such party of any of such obligations, covenants or agreements,
either at law or by statute or constitution, of every such shareholder (not
including any Grantor as a shareholder of any Pledged Equity Party hereunder),
officer or director is hereby expressly waived by the other parties as a
condition of and consideration for the execution of this Agreement.
          (c) The guarantees, obligations, liabilities and undertakings granted
by any Pledged Equity Party organized under the laws of France under this
Agreement and the other Loan Documents shall, for each relevant financial year,
be, in any and all cases, strictly limited to 90% of the annual net margin
generated by such Pledged Equity Party or Pledged Equity Parties in connection
with back-to-back leasing activities between it and any other Pledged Equity
Party with respect to the lease of Pool Aircraft.
[The Remainder of this Page is Intentionally Left Blank]

32



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by its representative or officer thereunto duly
authorized as of the date first above written.

            HYPERION AIRCRAFT INC., as a Grantor
      By            Name:           Title:           DELOS AIRCRAFT INC., as a
Grantor
      By            Name:           Title:           APOLLO AIRCRAFT INC., as a
Grantor
      By            Name:           Title:      

33



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A. not in its individual capacity but solely as
the Collateral Agent
      By            Name:           Title:      

34



--------------------------------------------------------------------------------



 



         

SCHEDULE I
SECURITY AGREEMENT
AIRCRAFT OBJECTS

                          Airframe                     Manufacturer and        
  Engine Manufacturer and         Model   Airframe MSN   Engine Model   Engine
MSNs
1
  Airbus A319-100     2404     IAE V2524-A5   V11863, V11864
2
  Airbus A319-100     2452     IAE V2524-A5   V11911, V11915
3
  Airbus A319-100     2738     IAE V2524-A5   V12248, V12255
4
  Airbus A319-100     3424     IAE V2425-A5   V12862, V12865
5
  Airbus A319-100     3454     IAE V2425-A5   V12890, V12882
6
  Airbus A320-200     427     CFM CFM56-5A3   731878, 731912
7
  Airbus A320-200     542     IAE V2527-A5   V10209, V10211
8
  Airbus A320-200     2453     IAE V2527-A5   V11944, V11954
9
  Airbus A321-100     550     IAE V2530-A5   V10117, V10214
10
  Airbus A321-100     591     IAE V2530-A5   V10158, V10159
11
  Airbus A321-200     993     IAE V2533-A5   V10525, V10524
12
  Airbus A321-200     2707     CFM CFM56-5B3/P   577531, 577533
13
  Airbus A330-200     448     General Electric CF6-80E1-A3   811158, 811159
14
  Airbus A330-200     480     Rolls-Royce TRENT 772B-60   41228, 41229
15
  Airbus A330-200     532     Rolls-Royce TRENT 772B-60   41261, 41262
16
  Boeing 737-300     26293     CFM CFM56-3C1   724885, 724886
17
  Boeing 737-300     26314     CFM CFM56-3C1   858245, 858302
18
  Boeing 737-300     26315     CFM CFM56-3C1   858166, 859158
19
  Boeing 737-300     26317     CFM CFM56-3C1   858196, 858197
20
  Boeing 737-300     26325     CFM CFM56-3C1   858303, 858304
21
  Boeing 737-400     25111     CFM CFM56-3C1   857851, 857853
22
  Boeing 737-400     26335     CFM CFM56-3C1   858354, 858356
23
  Boeing 737-400     27628     CFM CFM56-3C1   858493, 858494
24
  Boeing 737-400     27632     CFM CFM56-3C1   858491, 858492
25
  Boeing 737-400     28053     CFM CFM56-3C1   858690, 858691
26
  Boeing 737-500     28052     CFM CFM56-3C1   858790, 858791
27
  Boeing 737-700     30036     CFM CFM56-7B22   890473, 890474
28
  Boeing 737-800     30664     CFM CFM56-7B27   888150, 889137
29
  Boeing 757-200ER     30045     Pratt & Whitney PW2040   P728788, P728789
30
  Boeing 757-200ER     27620     Pratt & Whitney PW2037   P727206, P727207
31
  Boeing 757-200ER     26250     Rolls-Royce RB211-535E4   31673, 31674
32
  Boeing 767-300ER     27616     General Electric CF6-80C2-B6F   704741, 704742
33
  Boeing 767-300ER     27610     General Electric CF6-80C2-B6F   704517, 704980
34
  Boeing 767-300ER     28111     Pratt & Whitney PW4062   P724106, P724403

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and        
  Engine Manufacturer and         Model   Airframe MSN   Engine Model   Engine
MSNs
35
  Boeing 767-300ER     28207     Pratt & Whitney PW4060   P727767, P727768
36
  Boeing 767-300ER     29435     Pratt & Whitney PW4062   P727827, P727828
37
  Boeing 777-200ER     32717     General Electric GE90-94B   900470, 900471

I-2



--------------------------------------------------------------------------------



 



SCHEDULE II
SECURITY AGREEMENT
PLEDGED EQUITY INTERESTS
PLEDGED STOCK

                                  Percentage of Pledged Equity Party   Par Value
  Certificate No(s).   Number of Shares   Outstanding Shares
DELOS AIRCRAFT INC.
  N/A   1   100   100%
 
               
APOLLO AIRCRAFT INC.
  N/A   1   100   100%
 
               
ARTEMIS (DELOS)
  [As set forth in   [As set forth in   [As set forth in   [As set forth in
LIMITED
  Grantor Supplement   Grantor Supplement   Grantor Supplement   Grantor
Supplement
 
  of Artemis (Delos)   of Artemis (Delos)   of Artemis (Delos)   of Artemis
(Delos)
 
  Limited]   Limited]   Limited]   Limited]

PLEDGED BENEFICIAL INTERESTS

         
 
      Percentage of
Pledged Equity Party
  Certificate No.   Beneficial Interest
 
       
N/A
  N/A   N/A

PLEDGED MEMBERSHIP INTERESTS

         
 
      Percentage of
Pledged Equity Party
  Certificate No.   Membership Interest
 
       
N/A
  N/A   N/A

PLEDGED DEBT

             
Intercompany Lender
  Intercompany
Borrower   Description of Instrument of Pledged Debt   Amount of Pledged Debt
 
           
N/A
  N/A   N/A   N/A

II-1



--------------------------------------------------------------------------------



 



SCHEDULE III
SECURITY AGREEMENT
TRADE NAMES

1.   Grantor: Hyperion Aircraft Inc.
Trade Name: Hyperion Aircraft Inc.   2.   Grantor: Delos Aircraft Inc.
Trade Name: Delos Aircraft Inc.   3.   Grantor: Artemis (Delos) Limited
Trade Name: [As set forth in Grantor Supplement of Artemis (Delos) Limited]   4.
  Grantor: Apollo Aircraft Inc.
Trade Name: Apollo Aircraft Inc.

III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV
SECURITY AGREEMENT
CHIEF PLACE OF BUSINESS AND CHIEF EXECUTIVE OR REGISTERED OFFICE

     
Name of Grantor
  Chief Executive Office, Chief Place of Business or Registered Office and
Organizational ID (if applicable)
 
   
Hyperion Aircraft Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
   
 
  Organizational ID: C3278477
 
   
Delos Aircraft Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
   
 
  Organizational ID: C3278513
 
   
Apollo Aircraft Inc.
  10250 Constellation Blvd.
 
  Suite 3400
 
  Los Angeles, CA 90067
 
  Facsimile: (310) 788-1990
 
  Telephone: (310) 788-1999
 
   
 
  Organizational ID: C3278478
 
   
Artemis (Delos) Limited
  [As set forth in Grantor Supplement of Artemis (Delos) Limited]

IV-1



--------------------------------------------------------------------------------



 



SCHEDULE V
SECURITY AGREEMENT
INSURANCE

1.   Obligation to Insure       So long as this Agreement shall remain in
effect, the Grantors will ensure that there is effected and maintained
appropriate insurances in respect of each Pool Aircraft and the Collateral
Agent, the Administrative Agent, the Lenders and its operation including
insurance for:

  (a)   loss or damage to each Pool Aircraft and each part thereof; and     (b)
  any liability for injury to or death of persons and damage to or the
destruction of public or private property arising out of or in connection with
the operation, storage, maintenance or use of (in each case to the extent
available) the Pool Aircraft and of any other part thereof not belonging to the
Grantors but from time to time installed on the airframe.

2.   Specific Insurances       The Grantors will maintain or will cause to be
maintained the following specific insurances with respect to each Pool Aircraft
(subject to paragraph 3):

  (a)   All Risks Hull Insurance — All risks hull insurance policy on the Pool
Aircraft in an amount at least equal to 110% of the outstanding principal of the
Loans allocable to such Pool Aircraft, calculated based on the most recent
appraised value (the “Required Insured Value”) on an agreed value basis and
naming the Collateral Agent (for and on behalf of itself and the Secured
Parties) as a loss payee for the Required Insured Value (provided, however,
that, if the applicable Lessee’s insurance program uses AVN67B or a successor
London market endorsement similar thereto, the Grantor shall use reasonable
commercial efforts to procure that the Collateral Agent and the Administrative
Agent are also named as a “Contract Party” and shall ensure that the Collateral
Agent and the Administrative Agent are also named as a “Contract Party” in
respect of any new Lease entered into);     (b)   Hull War Risk Insurance — Hull
war risk and allied perils insurance, including hijacking, (excluding, however,
confiscation by government of registry or country of domicile to the extent
coverage of such risk is not generally available to the applicable Lessee in the
relevant insurance market at a commercially reasonable cost or is not
customarily obtained by operators in such jurisdiction at such time) on the Pool
Aircraft where the custom in the industry is to carry war risk for aircraft
operating on routes or kept in locations similar to the Pool Aircraft in an
amount not less than the Required Insured Value on an agreed value basis and
naming the Collateral Agent (for and on behalf of itself and the other Secured
Parties) as a loss

 



--------------------------------------------------------------------------------



 



      payee for the Required Insured Value (provided, however, that, if the
applicable Lessee’s insurance program uses AVN67B or a successor London market
endorsement similar thereto, the Grantors shall use reasonable commercial
efforts to procure that the Collateral Agent and the Administrative Agent are
also named as a “Contract Party” and shall ensure that the Collateral Agent and
the Administrative Agent are also named as a “Contract Party” in respect of any
new Lease entered into);

  (c)   Legal Liability Insurance — Third party legal liability insurance
(including war and allied perils) for a combined single limit (bodily injured
and property damage) of not less than $500,000,000 for a Narrowbody Aircraft,
and not less than $750,000,000 for Widebody Aircraft. The Collateral Agent and
the Administrative Agent (on behalf of themselves and the Secured Parties) shall
be named as additional insureds on such policies; provided that the Grantors
shall ensure that the Collateral Agent and the Administrative Agent are also
named as an additional insured in respect of any new Lease.     (d)   Aircraft
Spares Insurance — Insurance for the engines and the parts while not installed
on the airframe for their replacement cost or an agreed value basis.

3.   Variations on Specific Insurance Requirements       In certain
circumstances, it is customary that not all of the insurances described in
paragraph 2 be carried for the Pool Aircraft. For example, when a Pool Aircraft
is not on lease to a passenger air carrier or is in storage or is being repaired
or maintained, ferry or ground rather than passenger flight coverage for the
Pool Aircraft are applicable. Similarly, indemnities may be provided by a
Governmental Authority in lieu of particular insurances; provided, however, that
the Grantors shall not, without the prior written consent of the Collateral
Agent, be entitled to accept any new such governmental indemnities other than
when such indemnities are granted by a Governmental Authority of a country or
jurisdiction that is not a Prohibited Country. The relevant Grantor will
determine the necessary coverage for the Pool Aircraft in such situations
consistent with Leasing Company Practice with respect to similar aircraft.   4.
  Hull Insurances in Excess of Required Insurance Value       For the avoidance
of doubt, any Grantor and/or any Lessee may carry hull risks and hull war and
allied perils insurance on the Pool Aircraft in excess of the Required Insured
Value which (subject in the case of the Grantors to no Event of Default having
occurred and being continuing) will not be payable to the Collateral Agent. Such
excess insurances will be payable to (i) if payable to the Grantors, to the
relevant Grantor, unless an Event of Default has occurred and is continuing in
which case the excess shall be payable to the Collateral Agent or (ii) if
payable to the Lessee to the Lessee in all circumstances.   5.   Currency      
All insurance and reinsurances effected pursuant to this Schedule V shall be
payable in Dollars, save that in the case of the insurances referred to in
paragraph 2(c) (if such

V-2



--------------------------------------------------------------------------------



 



    denomination is (a) required by the law of the state of registration of the
Pool Aircraft; or (b) the normal practice of airlines in the relevant country
that operate aircraft leased from lessors located outside such country; or
(c) otherwise agreed by the Collateral Agent) or paragraph 2(d).

6.   Specific Terms of Insurances       Insurance policies which are
underwritten in the London and/or other non-US insurance market and which
pertain to financed or leased aircraft equipment contain the coverage and
endorsements described in AVN67B as it may be amended or revised or its
equivalent. Each of the Grantors agrees that, so long as this Agreement shall
remain in effect, the Pool Aircraft will be insured and the applicable insurance
policies endorsed either (i) in a manner consistent with AVN67B, as it may be
amended or revised or its equivalent or (ii) as may then be customary in the
airline industry for aircraft of the same type as the Pool Aircraft utilised by
operators in the same country and whose operational network for such Pool
Aircraft and credit status is similar to the type of business as the Lessee (if
any) and at the time commonly available in the insurance market. In all cases,
the relevant Grantor will set the standards, review and manage the insurances on
the Pool Aircraft consistent with Leasing Company Practice with respect to
similar aircraft.   7.   Insurance Brokers and Insurers       In reviewing and
accepting the insurance brokers (if any) and reinsurance brokers (if any) and
insurers and reinsurers (if any) providing coverage with respect to the Pool
Aircraft, the relevant Grantor will utilize standards consistent with Leasing
Company Practice with respect to similar aircraft. It is recognized that
airlines in certain countries are required to utilize brokers (and sometimes
even no brokers) or carry insurance with local insurance brokers and insurers.
If at any time any Pool Aircraft is not subject to a Lease, the relevant Grantor
will cause its insurance brokers to provide the Collateral Agent with evidence
that the insurances described in this Schedule V are in full force and effect.  
8.   Deductible Amounts, Self-Insurance and Reinsurance       With respect to
the type of aircraft concerned, the nationality and creditworthiness of the
airline operator, the airline operator’s use and operation thereof and to the
scope of and the amount covered by the insurances carried by the Lessee, the
relevant Grantor will apply standards consistent with Leasing Company Practice
with respect to similar aircraft in reviewing and accepting the amount of any
insurance deductibles, whether the Lessee may self-insure any of the risks
covered by the insurances and the scope and terms of reinsurance, if any,
including a cut-through and assignment clause.   9.   Renewals       The
Grantors will monitor the insurances on the Pool Aircraft and their expiration
dates. The relevant Grantor shall, when requested by the Collateral Agent,
promptly inform the Collateral Agent as to whether or not it has been advised
that renewal instructions for any of the insurances have been given by the
airline operator or its broker prior to or on the scheduled expiry date of the
relevant insurance. The relevant Grantor shall promptly

V-3



--------------------------------------------------------------------------------



 



    notify the Collateral Agent in writing if it receives notice that any of the
insurances have in fact expired without renewal. Promptly after receipt, the
relevant Grantor will provide to the Collateral Agent evidence of renewal of the
insurances and reinsurance (if any).

10.   Information       Subject to applicable confidentiality restrictions, each
of the Grantors shall provide the Collateral Agent or shall ensure that the
Collateral Agent is provided with any information reasonably requested by it
from time to time concerning the insurances maintained with respect to the Pool
Aircraft or, if reasonably available to the Grantors, in connection with any
claim being made or proposed to be made thereunder.

V-4



--------------------------------------------------------------------------------



 



EXHIBIT A-1
SECURITY AGREEMENT
FORM OF COLLATERAL SUPPLEMENT
Bank of America, N.A., as the Collateral Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Facsimile No. (415) 503-5099
[Date]
          Re: Term Loan 2 Security Agreement, dated as of March 17, 2010
Ladies and Gentlemen:
          Reference is made to the Term Loan 2 Security Agreement, dated as of
March 17, 2010 (the “Security Agreement”), among Hyperion Aircraft Inc., a
California corporation (“Parent Holdco”), Delos Aircraft Inc., a California
corporation (the “Borrower”), Artemis (Delos) Limited, a private limited
liability company incorporated under the laws of Ireland (the “Irish Subsidiary
Holdco”), Apollo Aircraft Inc., a California corporation (the “CA Subsidiary
Holdco”), and the ADDITIONAL GRANTORS who from time to time become grantors
under the Security Agreement (together with Parent Holdco, the Borrower, the
Irish Subsidiary Holdco and the CA Subsidiary Holdco, the “Grantors”), and BANK
OF AMERICA, N.A., a national banking association, as the collateral agent (in
such capacity, and together with any permitted successor or assign thereto or
any permitted replacement thereof, the “Collateral Agent”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
them in the Security Agreement.
          The undersigned hereby delivers, as of the date first above written,
the attached Annexes I and II pursuant to Section 2.15 of the Security
Agreement.
          The undersigned Grantor hereby confirms that the property included in
the attached Annexes constitutes part of the Collateral and hereby makes each
representation and warranty set forth in Section 2.03 of the Security Agreement
(as supplemented by the attached Annexes).
          Attached are duly completed copies of Annexes I and II hereto.

A -1 - 1



--------------------------------------------------------------------------------



 



          This Collateral Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.
Very truly yours,
[                                        ]

              By:           Name:         Title:        

Acknowledged and agreed to as of the date first above written:
BANK OF AMERICA, N.A.,
not in its individual capacity, but
solely as the Collateral Agent

              By:           Name:         Title:      

A-1-2



--------------------------------------------------------------------------------



 



ANNEX I
COLLATERAL SUPPLEMENT
AIRCRAFT OBJECTS

             
 
  Airframe Manufacturer       Engine Manufacturer
Airframe MSN
  and Model   Engine MSNs   and Model
 
           

A-1-3



--------------------------------------------------------------------------------



 



ANNEX II
COLLATERAL SUPPLEMENT
PLEDGED EQUITY INTERESTS
PLEDGED BENEFICIAL INTERESTS

         
 
      Percentage of
Pledged Equity Party
  Certificate No.   Beneficial Interest
 
       

PLEDGED MEMBERSHIP INTERESTS

         
 
      Percentage of
Pledged Equity Party
  Certificate No.   Membership Interest
 
       

PLEDGED STOCK

         
Pledged Equity Party
  Certificate No.   Percentage Stock
 
       

PLEDGED DEBT
[-]

A-1-4



--------------------------------------------------------------------------------



 



EXHIBIT A-2
SECURITY AGREEMENT
FORM OF GRANTOR SUPPLEMENT
Bank of America, N.A., as the Collateral Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Facsimile No. (415) 503-5099

     
 
  [Date]

          Re: Term Loan 2 Security Agreement, dated as of March 17, 2010
Ladies and Gentlemen:
          Reference is made to the Term Loan 2 Security Agreement, dated as of
March 17, 2010 (the “Security Agreement”), among Hyperion Aircraft Inc., a
California corporation (“Parent Holdco”), Delos Aircraft Inc., a California
corporation (the “Borrower”), Artemis (Delos) Limited, a private limited
liability company incorporated under the laws of Ireland (the “Irish Subsidiary
Holdco”), Apollo Aircraft Inc., a California corporation (the “CA Subsidiary
Holdco”), and the ADDITIONAL GRANTORS who from time to time become grantors
under the Security Agreement (together with Parent Holdco, the Borrower, the
Irish Subsidiary Holdco and the CA Subsidiary Holdco, the “Grantors”), and BANK
OF AMERICA, N.A., a national banking association, as the collateral agent (in
such capacity, and together with any permitted successor or assign thereto or
any permitted replacement thereof, the “Collateral Agent”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
them in the Security Agreement.
          The undersigned hereby agrees, as of the date first above written, to
become a Grantor under the Security Agreement as if it were an original party
thereto and agrees that each reference in the Security Agreement to “Grantor”
shall also mean and be a reference to the undersigned.
          Grant of Security Interest. To secure the Secured Obligations, the
undersigned Grantor hereby assigns and pledges to the Collateral Agent for its
benefit and the benefit of the other Secured Parties and hereby grants to the
Collateral Agent for its benefit and the benefit of the other Secured Parties a
first priority security interest in, all of its right, title and interest in and
to the following (collectively, the “Supplementary Collateral”):
          (a) with respect to each Grantor, all of the following:

A-2-1



--------------------------------------------------------------------------------



 



          (i) the Pledged Stock and the certificates representing such Pledged
Stock, and all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Stock; and
          (ii) all additional shares of the capital stock of any other Pledged
Equity Party from time to time acquired by such Grantor in any manner, including
the capital stock of any other Pledged Equity Party that may be formed from time
to time, and all certificates, if any, representing such additional shares of
the capital stock and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional shares;
          (b) with respect to each Grantor, all of the following:
          (i) the Pledged Membership Interests, all certificates, if any, from
time to time representing all of such Grantor’s right, title and interest in the
Pledged Membership Interests, any contracts and instruments pursuant to which
any such Pledged Membership Interests are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests; and
          (ii) all of such Grantor’s right, title and interest in all additional
membership interests in any other Pledged Equity Party from time to time
acquired by such Grantor in any manner, including the membership interests in
any other Pledged Equity Party that may be formed from time to time, and all
certificates, if any, from time to time representing such additional membership
interests and all distributions, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all such additional membership interests;
          (c) with respect to each Grantor, all of the following:
               (i) the Pledged Beneficial Interest, all certificates, if any,
from time to time representing all of such Grantor’s right, title and interest
in the Pledged Beneficial Interest, any contracts and instruments pursuant to
which any such Pledged Beneficial Interest are created or issued and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Beneficial Interest; and
               (ii) all of such Grantor’s right, title and interest in all
additional beneficial interests in any other Pledged Equity Party from time to
time acquired by such Grantor in any manner, including the beneficial interests
in any other Pledged Equity Party that may be formed from time to time, the
trust agreements and any other contracts and instruments pursuant to which any
such Pledged Equity Party is created or issued, and all certificates, if any,
from time to time representing such additional beneficial interests and all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such additional beneficial interests;
          (d) all other “investment property” (as defined in
Section 9-102(a)(49) of the UCC) of such Grantor including written notification
of all interest, dividends, instruments and

A-2-2



--------------------------------------------------------------------------------



 



other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the then existing Investment
Collateral, but excluding any loans or advances made, or dividends or other
amounts paid, by any Pledged Equity Party to any Transaction;
          (e) with respect to each Grantor, all right of such Grantor in and to
the Collateral Account and all funds, cash, investment property, investments,
securities, instruments or other property (including all “financial assets”
within the meaning of Section 8-102(a)(9) of the UCC) at any time or from time
to time credited to any such account; and
          (f) all proceeds of any and all of the foregoing Collateral (including
proceeds that constitute property of the types described in subsections (a),
(b), (c), (d) and (e) above.
          The undersigned Grantor hereby makes each representation and warranty
set forth in Section 2.03 of the Security Agreement (as supplemented by the
attached Annexes) and hereby agrees to be bound as a Grantor by all of the terms
and provisions of the Security Agreement. Each reference in the Security
Agreement to the Security Collateral, the Membership Interest Collateral, the
Beneficial Interest Collateral, the Investment Collateral and the Account
Collateral shall be construed to include a reference to the corresponding
Collateral hereunder.
          The undersigned hereby agrees, together with the other Grantors,
jointly and severally to indemnify the Collateral Agent and its officers,
directors, employees and agents in the manner set forth in Section 8.01 of the
Security Agreement.
          Attached are duly completed copies of Annexes I, II, III and IV
hereto.
[Signature Page Follows]

A-2-3



--------------------------------------------------------------------------------



 



          This Grantor Supplement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.
Very truly yours,
[NAME OF GRANTOR]
By:                                                             
Name:
Title:
Acknowledged and agreed to as of the date first above written:
BANK OF AMERICA, N.A.,
not in its individual capacity, but solely as the
Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

A-2-4



--------------------------------------------------------------------------------



 



ANNEX I
GRANTOR SUPPLEMENT
AIRCRAFT OBJECTS

                  Airframe Manufacturer       Engine Manufacturer Airframe MSN  
and Model   Engine MSNs   and Model              

A-2-5



--------------------------------------------------------------------------------



 



ANNEX II
GRANTOR SUPPLEMENT
PLEDGED EQUITY INTERESTS
PLEDGED BENEFICIAL INTERESTS

                  Percentage of Pledged Equity Party   Certificate No.  
Beneficial Interest          

PLEDGED MEMBERSHIP INTERESTS

                  Percentage of Pledged Equity Party   Certificate No.  
Membership Interest          

PLEDGED STOCK

          Pledged Equity Party   Certificate No.   Percentage Stock          

PLEDGED DEBT

A-2-6



--------------------------------------------------------------------------------



 



ANNEX III
GRANTOR SUPPLEMENT
TRADE NAMES

A-2-7



--------------------------------------------------------------------------------



 



ANNEX IV
GRANTOR SUPPLEMENT

          Chief Executive Office, Chief Place of     Business and Registered
Office and Organizational ID Name of Grantor   (if applicable)
 
   

A-2-8



--------------------------------------------------------------------------------



 



EXHIBIT B
SECURITY AGREEMENT
FORM OF CHARGE OVER SHARES OF IRISH SUBSIDIARY HOLDCO

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
SECURITY AGREEMENT
FORM OF ACCOUNT CONTROL AGREEMENT
March 17, 2010
Banc of America Securities LLC
Mutual Fund Operations, NC1-004-03-45
200 North College Street
Charlotte, NC 28255
Whereas, Delos Aircraft Inc. (“Pledgor”) has granted to Bank of America, N.A.,
as Collateral Agent (“Pledgee”), for the benefit of the Secured Parties, a
security interest in Account number 24901405 (the “Collateral Account”), held by
Banc of America Securities LLC (the “Securities Intermediary”) together with all
financial funds, investments, instruments, assets, investment property,
securities, cash and other property now or hereafter held therein, and the
proceeds thereof, including without limitation dividends payable in cash or
stock and shares or other proceeds of conversions or splits of any securities in
the Collateral Account (collectively, the “Collateral”). Pledgor, Pledgee and
the Securities Intermediary agree that the Collateral Account is a “securities
account” within the meaning of Article 8 of the Uniform Commercial Code of the
State of New York (the “UCC”) and that all Collateral held in the Collateral
Account will be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC.
Whereas, the grant of security interest described above is pursuant to that
certain Term Loan 2 Security Agreement dated as of the date hereof among
Hyperion Aircraft Inc., the Pledgor, Artemis (Delos) Limited, Apollo Aircraft
Inc., the additional grantors referred to therein, and the Pledgee (the
“Security Agreement”).
Terms used but not defined herein shall have the meaning set forth in the
Security Agreement.
In connection therewith, the parties hereto agree (which agreement by the
Pledgor will be construed as instructions to the Securities Intermediary):

1.   The Securities Intermediary is instructed to register the pledge on its
books. Securities Intermediary shall hold all certificated securities that
comprise all or part of the Collateral with proper endorsements to the
Securities Intermediary or in blank, or will deliver possession of such
certificated securities to the Pledgee. The Securities Intermediary acknowledges
the security interest granted by the Pledgor in favor of the Pledgee in the
Collateral.   2.   The Securities Intermediary represents, warrants and agrees
that the Collateral Account (i) has been established and is and will be
maintained with the Securities Intermediary on its books and records and (ii) is
and will be a “securities account” (as defined in Section 8-501(a) of the UCC)
in respect of which the (A) Securities Intermediary is a “securities
intermediary” (as defined in Section 8-102(a)(14) of the UCC), (B) the Pledgor
is the “entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) of
the Collateral Account subject to the “control” (as defined in Section 8-106 of
the UCC) of the Pledgee, (C) the “securities intermediary’s jurisdiction” (as
defined in Section 8-110(e) of the UCC) of the Securities Intermediary in
respect of the Collateral Account is New York and (D) all financial assets
carried in the Collateral Account will have been duly credited thereto in
compliance with Section 8-501 of the UCC.

C-1



--------------------------------------------------------------------------------



 



3.   The Securities Intermediary is instructed to deliver to the Pledgee copies
of monthly statements on the Collateral Account.   4.   The Collateral Account
will be styled: “Delos Aircraft Inc. Collateral Account for Bank of America,
N.A.”   5.   All dividends, interest, gains and other profits with respect to
the Collateral Account will be reported in the name and tax identification
number of the Pledgor.   6.   (a) The Securities Intermediary may not, without
the prior written consent of Pledgee, deliver, release or otherwise dispose of
the Collateral or any interest therein unless the proceeds thereof are held or
reinvested in the Collateral Account as part of the Collateral or applied by
Securities Intermediary to the satisfaction of an Unsubordinated Obligation (as
defined below) owed to it. Except for such limitation and unless and until the
Securities Intermediary receives and has a reasonable period of time to act upon
written notice from the Pledgee which states that Pledgee is exercising
exclusive control over the Collateral Account (a “Notice of Exclusive Control”),
the Securities Intermediary may comply with any investment orders or
instructions from Pledgor concerning the Collateral Account, or as set forth in
Section 6(b) below. A Notice of Exclusive Control (Exhibit A) may be delivered
by the Pledgee at any time upon the occurrence and continuance of an Event of
Default, and shall designate the account, person or other location to which the
financial assets in the Collateral Account, and cash dividends, interest,
income, earnings and other distributions received with respect thereto, shall
thereafter be delivered. As between Pledgor and Pledgee, Pledgee agrees not to
deliver a Notice of Exclusive Control until the occurrence of an Event of
Default (as defined in the Security Agreement) that is continuing. For the
avoidance of doubt, Securities Intermediary shall have no responsibility for
monitoring or determining whether an Event of Default has occurred or is
continuing.   (b)   On each Release Date, subject to the terms and conditions of
the Loan Documents (including, without limitation, the satisfaction of the
conditions precedent in Section 4.02 of the Credit Agreement), the Pledgee shall
issue an “entitlement order” to the Securities Intermediary to distribute
amounts from the Collateral Account to the Pledgor in the relevant Aggregate
Requested Release Amount to the account set forth in the applicable Release
Request; provided that, in the event the terms and conditions of the Loan
Documents are satisfied to the satisfaction of the Pledgee and the Pledgee fails
to promptly issue an “entitlement order” to the Securities Intermediary, the
Pledgor shall have the right to issue an “entitlement order” to the Securities
Intermediary to distribute amounts from the Collateral Account to the Pledgor in
the relevant Aggregate Requested Release Amount to the account set forth in the
applicable Release Request.   7.   The Pledgor authorizes the Securities
Intermediary, and the Securities Intermediary agrees, to comply with any order
or instruction from Pledgee concerning the Collateral Account, including an
order or instruction directing sale, transfer (to the extent that the Collateral
is transferable), release or redemption of all or part of the Collateral and the
remittance of the proceeds thereof, if any, to Pledgee or as otherwise
instructed by the Pledgee, without further consent by the Pledgor. Securities
Intermediary shall have no responsibility or liability to Pledgor for complying
with any order or instruction, whether oral or written, concerning the
Collateral Account, the Collateral, any interest therein, or the proceeds
thereof originated by Pledgee and shall have no responsibility to investigate
the appropriateness of any such order or instruction, even if Pledgor notifies
Securities Intermediary that Pledgee is not legally entitled to originate any
such order or instruction. Securities Intermediary shall have no responsibility
or liability to Pledgee for

C-2



--------------------------------------------------------------------------------



 



    complying with any order or instruction, whether oral or written, concerning
the Collateral Account, the Collateral, any interest therein, or the proceeds
thereof originated by Pledgor except to the extent such compliance would cause
Securities Intermediary to violate (i) paragraph 6 hereof or (ii) written orders
or instructions previously received from Pledgee, including without limitation,
a Notice of Exclusive Control, but only to the extent Securities Intermediary
has had reasonable opportunity to act thereon. Securities Intermediary shall be
able to rely upon any notice, order or instruction that it reasonably believes
to be genuine. Securities Intermediary shall have no responsibility or liability
to Pledgee with respect to the value of the Collateral Account or any of the
Collateral. This Agreement does not create any obligation or duty on the part of
Securities Intermediary other than those expressly set forth herein.   8.   The
Pledgor agrees to indemnify and hold the Securities Intermediary, its directors,
officers, employees, and agents harmless from and against any and all claims,
causes of action, liabilities, losses, lawsuits, demands, damages, costs and
expenses, including without limitation court costs and reasonable attorneys’
fees and expenses and allocated costs of in house counsel, that may arise out of
or in connection with this Agreement or any action taken or not taken pursuant
hereto, except to the extent caused by Securities Intermediary’s gross
negligence or willful misconduct. The obligations of the Pledgor set forth in
this paragraph 8 shall survive the termination of this Agreement.   9.   The
Securities Intermediary is instructed that the Collateral Account is to remain a
“cash account” within the meaning of Regulation T issued by the Board of
Governors of the Federal Reserve System. The Securities Intermediary represents
that it has not received notice regarding any lien, encumbrance or other claim
to the Collateral or the Collateral Account from any other person and has not
entered into an agreement with any third party to act on such third party’s
instructions without further consent of the Pledgor. The Securities Intermediary
further agrees not to enter into any such agreement with any third party.   10.
  The Securities Intermediary subordinates to the lien and security interest of
the Pledgee any right of setoff, encumbrance, security interest, lien or other
claim that it may have against the Collateral, except for any lien, claim,
encumbrance or right of set off against the Collateral Account for (i) customary
commissions and fees arising from permitted trading activity within the
Collateral Account, and (ii) payment owed to Securities Intermediary for open
trade commitments for the purchase and/or sale of financial assets in and for
the Collateral Account (the “Unsubordinated Obligations”).   11.   To the extent
a conflict exists between the terms of this Agreement and any account agreement
between the Pledgor and the Securities Intermediary, the terms of this Agreement
will control, provided that this Agreement shall not alter or affect any
mandatory arbitration provision currently in effect between Securities
Intermediary and Pledgor.   12.   The terms of this Agreement may not be
modified except by a writing signed by all parties hereto.   13.   Securities
Intermediary reserves the right, unilaterally, to terminate this Agreement, such
termination to be effective thirty (30) days after written notice thereof is
given to Pledgor and Pledgee. At the end of such thirty (30) day period,
Securities Intermediary will deliver all assets held in the Collateral Account
to Pledgee unless Pledgee and Pledgor deliver joint instructions to Securities
Intermediary during such thirty (30) day period to deliver or transfer the
assets held in the Collateral Account to another party or securities
intermediary. In the event that it is not possible or practicable, in the
judgment of the Securities Intermediary, to transfer the Collateral or

C-3



--------------------------------------------------------------------------------



 



    deliver the Collateral to any other party, the Securities Intermediary will
sell such assets and deliver the proceeds according to the instructions provided
by the Pledgee or the joint instructions given by the Pledgee and Pledgor.
Nothing set forth in this provision shall be deemed to limit the right of
Pledgee to issue orders or instructions to the Securities Intermediary pursuant
to paragraph 6 hereof. Pledgee may terminate this Agreement by giving notice to
Securities Intermediary and Pledgor. Termination shall not affect any of the
rights or liabilities of the parties hereto incurred before the date of
termination.   14.   This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof, and, subject to paragraph 10
above, supersedes any prior agreement and contemporaneous oral agreements of the
parties concerning its subject matter.   15.   Except as otherwise expressly
provided herein, any notice, order, instruction, request or other communication
required or permitted to be given under this Agreement shall be in writing and
may be delivered in person, sent by facsimile or other electronic means if
electronic confirmation of error free receipt is received, or sent by United
States mail, postage prepaid, addressed to the party at the address set forth
below.   16.   The Securities Intermediary will be excused from failing to act
or delay in acting, and no such failure or delay shall constitute a breach of
this Agreement or otherwise give rise to any liability of the Securities
Intermediary, if (i) such failure or delay is caused by circumstances beyond the
reasonable control of the Securities Intermediary, including without limitation
legal constraint, emergency conditions, action or inaction of governmental,
civil or military authority, terrorism, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public or private or common carrier communication or transmission
facilities, equipment failure, or act, negligence or default of Pledgor or
(ii) such failure or delay resulted from Securities Intermediary’s reasonable
belief that the action would have violated any guideline, rule or regulation of
any governmental authority.   17.   Pledgor agrees to pay Securities
Intermediary, upon receipt of Securities Intermediary’s invoice, all reasonable
costs, expenses and attorneys’ fees incurred in the preparation and
administration of this Agreement (including any amendments hereto or instruments
or agreements required hereunder). Pledgor agrees to pay Securities
Intermediary, upon receipt of Securities Intermediary’s invoice, all reasonable
costs, expenses and attorneys’ fees incurred by Securities Intermediary in
connection with the enforcement of this Agreement or any instrument or agreement
required hereunder, including without limitation any reasonable costs, expenses,
and fees arising out of the resolution of any conflict, dispute, motion
regarding entitlement to rights or rights of action, or other action to enforce
Securities Intermediary’s rights hereunder in a case arising under Title 11,
United States Code. This paragraph 16 shall survive termination of this
Agreement.   18.   Notwithstanding any of the other provisions of this
Agreement, in the event of the commencement of a case pursuant to Title 11,
United States Code, filed by or against Pledgor, or in the event of the
commencement of any similar case under then applicable federal or state law
providing for the relief of debtors or the protection of creditors by or against
Pledgor, Securities Intermediary may act as Securities Intermediary deems
necessary to comply with all applicable provisions of governing statutes and
Pledgor shall not assert any claim against Securities Intermediary for so doing.
  19.   If any term or provision of this Agreement shall be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than

C-4



--------------------------------------------------------------------------------



 



    those to which it is held invalid or unenforceable, shall be construed in
all respects as if such invalid or unenforceable term or provision were omitted.
  20.   This Agreement may be executed in counterparts, each of which shall be
an original, and all of which shall constitute one and the same agreement.   21.
  This Agreement shall be governed and construed in accordance with the law of
the State of New York excluding choice of law principles that would require
application of the laws of a jurisdiction other than the State of New York.

* * * * * *

C-5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Pledgor and the Pledgee have agreed to the terms of this
Agreement as of the date indicated above.

                      PLEDGOR:       PLEDGEE:    
 
                    DELOS AIRCRAFT INC.       BANK OF AMERICA, N.A., as
Collateral    
 
          Agent        
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Name:
          Name:        
 
 
 
         
 
   
 
                   
Title:
          Title:        
 
 
 
         
 
   

                     
Telephone No.:
          Telephone No.:        
 
 
 
         
 
   
 
                    Address:   Address:
 
                    10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to
the General Counsel
Facsimile No. (310) 788-1990   1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Facsimile No. (415) 503-5099
 
                    Date:                     , 2010______   Date:
                    , 2010______

Acknowledged and Agreed to:
SECURITIES INTERMEDIARY
BANC OF AMERICA SECURITIES LLC

         
By:

   
 
 
 
    Name:  John J. Fader
 
    Title:  AVP
 
    Date: March 17, 2010

Banc of America Securities LLC
Mutual Fund Operations, NC1-004-03-45
200 North College Street
Charlotte, NC 28255
Facsimile No. (704) 335-6727

C-6



--------------------------------------------------------------------------------



 



Exhibit A
[Letterhead of the Pledgee]
[Date]
     A. BY FACSIMILE TRANSMISSION
((704) 335-6727) AND CERTIFIED MAIL
Banc of America Securities LLC
Mutual Fund Operations
NC1-004-03-45
200 North College Street
Charlotte, NC 28255

         
 
  Re:   Delos Aircraft Inc.
Account No. 24901405

     B. NOTICE OF EXCLUSIVE CONTROL
Ladies and Gentlemen:
As referenced in the Collateral Account Control Agreement, dated as of March 17,
among Delos Aircraft Inc., as Pledgor, Bank of America N.A., as Collateral Agent
for the Secured Parties, as Pledgee, and Banc of America Securities LLC, as
Securities Intermediary, we hereby give you notice of our exclusive control over
securities account number 24901405 (the “Collateral Account”) and all financial
assets credited thereto. You are hereby instructed not to accept any direction,
instruction or entitlement order with respect to the Collateral Account or the
financial assets credited thereto from any person other than the undersigned.
You are hereby instructed to [deliver][invest] the financial assets in the
Collateral Account and cash dividends, interest, income, earning, and other
distributions received with respect thereto, as follows:

         
 
  [
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
]    

            Very truly yours,

BANK OF AMERICA, N.A., as Collateral
Agent
      By:           Name:           Title:        

cc: Delos Aircraft Inc.

C-7



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

C-1



--------------------------------------------------------------------------------



 



1.   Assignor[s]: ________________________      
________________________
  2.   Assignee[s]: ________________________      
________________________
      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]   3.   Borrower: Delos Aircraft Inc.   4.   Administrative Agent: Bank
of America, N.A., as the administrative agent under the Credit Agreement   5.  
Credit Agreement: Term Loan 2 Credit Agreement dated as of March 17, 2010 among
International Lease Finance Corporation, as a Guarantor, Delos Aircraft Inc., as
the Borrower, Hyperion Aircraft Inc., as a Guarantor, Artemis (Delos) Limited,
as a Guarantor, Apollo Aircraft Inc., as a Guarantor, the lenders identified
therein, as Lenders, Bank of America, N.A., as the Administrative Agent, Bank of
America, N.A., as the Collateral Agent, and Goldman Sachs Lending Partners LLC,
as Syndication Agent   6.   Assigned Interest[s]:

                                                      Aggregate            
Percentage                     Amount of     Amount of     Assigned of          
          Commitment/Loans     Commitment/Loans     Commitment/     CUSIP  
Assignor[s]5   Assignee[s]6     for all Lenders7     Assigned     Loans8    
Number  
 
          $       $           %        
 
                                       
 
                                       
 
          $       $           %        
 
                                       
 
                                       
 
          $       $           %        
 
                                       

[7.   Trade Date: _________]9

Effective Date: _________, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   8   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   9   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

C-2



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]10 Accepted:

          BANK OF AMERICA, N.A., as
        Administrative Agent
    By:         Title:             

[Consented to and]11 Accepted:

          DELOS AIRCRAFT INC., as Borrower
    By:         Title:             

 

10   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   11   To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.

C-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.05 of the Credit Agreement (subject to such consents, if any, as may
be required under Section 9.05 of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.09 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee, and
(viii) without limitation to Section 9.05 of the Credit Agreement, if as a
result of circumstances existing at the Effective Date, the Borrower would be
obliged to make a payment to [the][such] Assignee under Section 2.08 or 2.09 of
the Credit Agreement, then the rights of [the][such] Assignee to receive payment
under such Sections by reference to the circumstances existing as at the
Effective Date

C-4



--------------------------------------------------------------------------------



 



(or a continuation of such circumstances) shall be limited to the extent of the
entitlement of [the][the relevant] Assignor had the assignment of [the][the
relevant] Assigned Interest not occurred; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the laws of the State of New York.

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D-1A
Form of Opinion of Clifford Chance US LLP
March 17, 2010
To the Addressees Listed on Schedule 1
Ladies and Gentlemen:
We have acted as New York counsel to International Lease Finance Corporation
(the “Company”) and the other Obligors as defined below in connection with the
Term Loan 2 Credit Agreement (the “Credit Agreement”) dated as of March 17, 2010
among Delos Aircraft Inc. as Borrower (“Delos”), the Company, Hyperion Aircraft
Inc. (“Hyperion”), Apollo Aircraft Inc. (“Apollo”), Artemis (Delos) Limited
(“Artemis”), the Lenders party thereto, Goldman Sachs Lending Partners LLC, as
Syndication Agent, Bank of America, N.A., as Administrative Agent, and Bank of
America, N.A., as Collateral Agent (the “Collateral Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement. This opinion is delivered pursuant to
Section 4.01(e) of the Credit Agreement.
In rendering the opinions expressed below, we have examined executed copies of
the following documents:

  (a)   Credit Agreement;     (b)   Security Agreement (the “Security
Agreement”) dated as of March 17, 2010 among Hyperion, Delos, Apollo, the
additional grantors party thereto and the Collateral Agent.     (c)   Collateral
Account Control Agreement (the “Account Control Agreement”) dated as of
March 17, 2010 among the Securities Intermediary, Delos and the Collateral
Agent.     (d)   Intercreditor Agreement (the “Intercreditor Agreement”) dated
as of March 17, 2010 among Hyperion, Delos, the Company and the Collateral
Agent.

Each of the Company, Delos, Hyperion and Apollo is referred to herein as a
“Obligor”. Each of the Credit Agreement, the Security Agreement, the
Intercreditor Agreement and the Account Control Agreement is referred to herein
as a “Transaction Document”. Each of the Security Agreement and the Account
Control Agreement is referred to herein as a “Security Document”.
We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents. We have not reviewed the dockets or other records of any
court, arbitrator or governmental or regulatory body or agency or conducted any
other investigation or inquiry or otherwise established or verified any factual
matter.
In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 



--------------------------------------------------------------------------------



 



We have assumed that the Collateral does not include any Aircraft, Engines or
Parts (as such terms are defined in the FAA Act), or Aircraft Objects (as
defined in the Cape Town Convention), or leases thereof or other interests
therein.
Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv) that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by which such party is bound;
(vi) that each party to the Transaction Documents has obtained or made all
consents, approvals, authorizations, filings, registrations, qualifications or
recordations with each Governmental Authority required in connection with the
execution, delivery and performance of the Transaction Documents; (vii) all
applicable filings, registrations, recordations or other actions necessary to
perfect as to ownership or security interest (except as set forth herein)
including under the Cape Town Convention have been made; and (viii) the accuracy
and completeness as of the date hereof of the certificates and other information
and statements delivered or made to us by representatives and officers of each
Obligor.
We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity are subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.
We have also assumed that:
          (i) all applicable chattel paper (as such term is defined in Article 9
of the Uniform Commercial Code of the State of New York (the “NYUCC”)
constitutes “tangible chattel paper” within the meaning of Section 9-102 of the
NYUCC and is located only in the State of California and is in the possession of
the Collateral Agent;
          (ii) the Collateral subject to the Lien of the Security Documents
exists, and each applicable Obligor has rights in the applicable Collateral and
has the power to transfer its respective rights in the applicable Collateral;
          (iii) the descriptions of the Collateral contained in, or attached as
schedules to, the applicable Security Documents sufficiently describe the
Collateral intended to be covered by such Security Documents;
          (iv) the Collateral does not include any “cooperative interest” or
“commercial tort claim” (as such terms are defined in Article 9 of the NYUCC);
          (v) for purposes of Article 9 of the NY UCC, no statute, regulation or
treaty of the United States is applicable to any of the Collateral;

- 2 -



--------------------------------------------------------------------------------



 



          (vi) the certificates representing the Pledged Stock (used herein to
mean the Pledged Stock certificates listed in a schedule to the Security
Agreement) of Delos and Apollo are in the possession of the Collateral Agent,
together with the duly executed in blank instruments of transfer in respect
thereof; and
          (vii) the instruments representing the Pledged Debt (used herein to
mean the Pledged Debt instruments listed in a schedule to the Security
Agreement) are each in the possession of the Collateral Agent.
Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:
     1. Each Transaction Document is a valid and binding obligation of each
Obligor party thereto, enforceable against such Obligor in accordance with its
terms.
     2. The execution and delivery by each Obligor of the Transaction Documents
to which it is a party does not, and the performance by each Obligor of its
obligations thereunder will not, cause such Obligor to violate any Generally
Applicable Law (defined below).
     3. No consent, approval or authorization of, and no filing, registration,
qualification or recordation with, United States federal or State of New York
governmental authorities pursuant to any Generally Applicable Law is required in
connection with the execution, delivery and performance by any Obligor of the
Transaction Documents to which it is a party, other than (a) those that are
specified in the Transaction Documents, (b) filings necessary to create, record,
perfect or maintain the security interests created by the Security Agreement,
(c) those that have been duly obtained, taken or made and (d) in the case of
Collateral constituting securities, as may be required in connection with any
disposition of such Collateral.
     4. The Security Agreement is effective to create in favor of the Collateral
Agent a valid security interest in all right, title and interest of each Obligor
in the Collateral (as defined in the Security Agreement) to secure the Secured
Obligations, in each case to the extent a security interest therein may be
created under Article 9 of the NYUCC.
     5. Each Uniform Commercial Code financing statement a copy of which is
attached hereto (“Financing Statement”) is in the form required by the Uniform
Commercial Code of the jurisdiction named therein.
     6. To the extent that the creation of security interests in the Collateral
is governed by the NYUCC, perfection of such security interests in such
collateral consisting of investment property, general intangibles, tangible
chattel paper, accounts, equipment and other goods and other rights and/or
property in which a security interest can be perfected under the NYUCC is
governed, under Section 9-301 of the NYUCC, by the local laws of the
jurisdiction where the applicable grantor is located, except that perfection of
a possessory security interest in such Collateral is governed, under
Section 9-301 of the NYUCC, by the local laws of the jurisdiction of the
location of such Collateral. Except for (a) the Collateral Agent taking delivery
of (i) instruments which represent the entire interest of the Pledged Debt and
(ii) the certificates which represent the entire interest of the Pledged Stock
in each of Delos and Apollo, along with, in each case, a duly executed in blank
instrument of transfer of such Pledged Stock, and (b) the filing of each
Financing Statement in the filing office named therein with respect to the
Collateral, no further action, including the filing or recording of any
document, is necessary under the Uniform Commercial Code of the State of
California (the “CALUCC”), the Uniform Commercial Code of the District of
Columbia (the “DCUCC”) or the laws of the State of New York or of the United
States

- 3 -



--------------------------------------------------------------------------------



 



in order to perfect the security interests created under the Security Agreement
in such Pledged Stock or other Collateral to the extent the perfection of a
security interest thereon may be effected under the NYUCC by the filing of a
Financing Statement under the NYUCC.
     7. The Collateral Agent’s security interest in that portion of the
Collateral consisting of (i) the Collateral Account (as defined in the Account
Control Agreement) and (ii) security entitlements (as defined in the NYUCC)
being credited by book entry to the Collateral Account (the “Pledged Financial
Assets”) will be perfected upon the execution and delivery by each party thereto
of the Account Control Agreement.
As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates. In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,
communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.
Our opinions set forth above are subject to the following qualifications and
limitations:
     (a) Our opinion set forth in paragraph 1 above is subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     (b) We express no opinion on the effect of the Cape Town Convention or the
Convention on the International Recognition of Rights in Aircraft signed at
Geneva on June 19, 1948 on any issue covered in this opinion letter.
     (c) We express no opinion as to any provision of a Transaction Document
that provides the terms thereof may not be waived or modified except in writing,
which may be limited under certain circumstances.
     (d) We express no opinion as to any provision in a Transaction Document
asserting that the partial invalidity of one or more provisions thereof shall
not invalidate the remaining provisions thereof.
     (e) We express no opinion with respect to any indemnification or
reimbursement obligation or limitation on liability contained in a Transaction
Document, insofar as such

- 4 -



--------------------------------------------------------------------------------



 



provision provides exculpation or exemption from, or requires indemnification or
reimbursement of a party for, its own action or inaction, where such action or
inaction involves such party’s gross negligence, recklessness or wilful or
unlawful misconduct or to the extent any such provision is contrary to public
policy.
     (f) Certain of the remedial provisions of a Security Document may be
further limited or rendered unenforceable by applicable law, but, subject to the
other qualifications set forth herein, in our opinion such law does not make the
remedies afforded by such Security Document inadequate for the practical
realization of the principal benefits intended to be provided thereby.
     (g) United States federal court jurisdiction is limited by Section 28
U.S.C. § 1332 where diversity of citizenship is lacking and, even where
diversity exists, federal courts retain the power to transfer an action from one
federal court to another under 28 U.S.C. § 1404(a) or to dismiss by reason of
the doctrine of forum non conveniens.
     (h) We express no opinion as to title to any property or whether a United
States federal court or state court outside of the State of New York would give
effect to the choice of New York law provided for in a Transaction Document. Our
opinion as to the legality, validity, binding effect and enforceability of the
governing law provisions of each Transaction Document is based solely on
Section 5-1401 of the New York General Obligations Law. Our opinion as to the
legality, validity, binding effect and enforceability of the provisions of each
Transaction Document in respect of the submission to the jurisdiction of the
courts of the State of New York is based solely on Section 5-1402 of the New
York General Obligations Law.
     (i) We express no opinion, except as expressly set forth herein, as to the
creation, perfection or priority of any lien, pledge or security interest.
     (j) We express no opinion as to Section 8.07 of the Security Agreement
insofar as such Sections relate to indemnities against loss in converting from
amounts denominated or paid in one currency into a second currency. We note
that, generally, all judgments and decrees rendered by a federal or state court
sitting in the State of New York are denominated in U.S. Dollars; under the laws
of the State of New York, however, where a cause of action is based on an
obligation denominated in another currency, any judgments or decrees must be
rendered or entered in such currency and be converted into U.S. Dollars at the
rate of exchange prevailing on the date of entry of the judgment or decree.
     (k) We express no opinion as to any provision of a Transaction Document
that purports to (i) grant rights of set-off to any person not a party thereto
or (ii) permit set-off to be made without notice.
     (l) We express no opinion as to any provision of any Transaction Documents
that purports to waive or exclude the rights of any person to commence any
bankruptcy, reorganization, insolvency or similar proceeding or purports to
waive notice of acceleration.
     (m) We express no opinion as to the effect of (i) the compliance or
non-compliance of any Obligor, the Collateral Agent or any other person or
entity with any state or federal laws or regulations applicable to such party
because of its legal or regulatory status or the nature of its business or
(ii) the failure of any person or entity to be duly authorized to conduct
business in any jurisdiction.

- 5 -



--------------------------------------------------------------------------------



 



     (n) We also express no opinion as to the applicability to, or effect on,
the obligations of any Opinion Party under any Transaction Document of
Section 547 or 548 of the United States Bankruptcy Code, 11 U.S.C. Sections 101
et seq. (as amended from time to time, the “Bankruptcy Code”) or Article 10 of
the New York Debtor and Creditor Law or any other New York or Federal law
relating to preferences or fraudulent transfers and obligations.
     (o) We call to your attention that a security interest of the Collateral
Agent in any Collateral constituting “payment intangibles”, “general
intangibles” or “accounts” (as such terms are defined in Article 9 of the NYUCC)
may be subject to the rights, claims and defenses of account debtors and the
terms of agreements with account debtors. In the case of any Collateral which is
itself secured by other property, we express no opinion with respect to the
Collateral Agent’s rights in and to such underlying property.
     (p) Our opinion set forth in paragraph 4 above is subject to the further
qualification that: (i) in the case of proceeds, the Collateral Agent’s security
interest is limited as provided in Sections 9-315 and 9-322 of the NYUCC; and
(ii) Section 552 of the Bankruptcy Code limits (subject to the exceptions set
forth therein) the extent to which property acquired by a debtor after the
commencement of a case under the Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.
     (q) In rendering our opinion set forth in paragraph 4 above, we have
assumed that value has been given to each Obligor party to a Security Document.
     (r) In the case of Collateral in which the security interest of the
Collateral Agent has been perfected by the filing of a Financing Statement,
Article 9 of the Uniform Commercial Code requires the filing of continuation
statements within the period of six months prior to the expiration of five years
from the date of the original filings in order to maintain the effectiveness of
such filings.
     (s) The perfection of the Collateral Agent’s security interest will be
terminated as to any Collateral acquired by an Obligor more than four months
after such Obligor so changes its name as to make the Financing Statement filed
in respect of such Obligor seriously misleading, unless an amendment to such
Financing Statement indicating the new name of the relevant entity is properly
filed before the expiration of such four months.
     (t) If any Obligor changes its jurisdiction of organization to a new
jurisdiction, the Collateral Agent’s security interest in certain of the
Collateral will terminate four months after such change (or, if earlier, when
perfection would have ceased under the law of the former jurisdiction), unless
such security interest is perfected in such new jurisdiction before termination.
The opinions expressed herein are limited to the federal laws of the United
States, the laws of the State of New York and, insofar as may be relevant to our
opinions expressed herein in paragraphs 5 and 6, the laws of the State of New
York and the CALUCC and the DCUCC. We are members of the bar of the State of New
York and our opinions relating to the CALUCC or the DCUCC are based solely on
our review of statutory compilations of such laws appearing in recognized
reporting services.
The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

- 6 -



--------------------------------------------------------------------------------



 



This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Credit Agreement and
may not be relied upon for any other purpose, or relied upon by any other person
or entity without our prior written consent in each instance.
Very truly yours,
Clifford Chance US LLP

- 7 -



--------------------------------------------------------------------------------



 



UCC Financing Statements

- 8 -



--------------------------------------------------------------------------------



 



Schedule 1
Bank of America, N.A., as administrative agent, collateral agent and lender
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger

- 9 -



--------------------------------------------------------------------------------



 



EXHIBIT D-1B
Form of Opinion of In-House Counsel to the Obligors
[ILFC Letterhead]
March 17, 2010
To the addressees listed on Schedule I attached hereto
Ladies and Gentlemen:
     This opinion is being delivered to you by the undersigned as Corporate
Counsel of International Lease Finance Corporation, a California corporation
(“ILFC”), in connection with that certain Term Loan 2 Credit Agreement, dated as
of March 17, 2010 (the “Term Loan 2 Credit Agreement”), among Delos Aircraft
Inc., a California corporation (the “Term Loan 2 Borrower”), ILFC, Hyperion
Aircraft Inc., a California corporation (the “Parent Holdco”), Apollo Aircraft
Inc., a California corporation (the “CA Subsidiary Holdco”), Artemis (Delos)
Limited, a private limited liability company incorporated under the laws of
Ireland (the “Irish Subsidiary Holdco” and together with ILFC, the Parent Holdco
and the CA Subsidiary Holdco, the “Guarantors”), the lenders from time to time
party to the Term Loan 2 Credit Agreement (collectively, the “Term Loan 2
Lenders”), Bank of America, N.A. (“Bank of America”), as administrative agent
(in such capacity, the “Term Loan 2 Administrative Agent”), Bank of America, as
collateral agent (in such capacity, the “Term Loan 2 Collateral Agent”) and
Goldman Sachs Lending Partners LLC (“Goldman Sachs”), as syndication agent (in
such capacity, the “Term Loan 2 Syndication Agent”).
     This opinion is being furnished pursuant to Section 4.01(e) of the Term
Loan 2 Credit Agreement. Capitalized terms used and not otherwise defined herein
shall have the respective meanings set forth in the Term Loan 2 Credit
Agreement.
     In rendering the opinions set forth herein, I have examined and relied on
originals or copies of the following:
     (a) an executed copy of the Term Loan 2 Credit Agreement;
     (b) an executed copy of that certain Security Agreement, dated as of
March 17, 2010 (the “Security Agreement”), among the Term Loan 2 Borrower, the
Parent Holdco, the CA Subsidiary Holdco, the Irish Subsidiary Holdco, the
additional grantors from time to time party thereto and the Term Loan 2
Collateral Agent;
     (c) an executed copy of that certain Collateral Account Control Agreement,
dated March 17, 2010 (the “Account Control Agreement”), among the Term

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 2 of 11
Loan 2 Borrower, the Term Loan 2 Collateral Agent and Banc of America Securities
LLC, as the securities intermediary;
     (d) an Intercreditor Agreement, dated as of March 17, 2010 (the
“Intercreditor Agreement”) among the Parent Holdco, the Term Loan 2 Borrower,
ILFC and the Term Loan 2 Collateral Agent;
     (e) a Share Charge dated March 17, 2010 (the “Share Charge”) between the
Term Loan 2 Borrower and Bank of America in respect of the shares of the Irish
Subsidiary Holdco;
     (f) a true and complete copy of the Restated Articles of Incorporation of
ILFC, as certified by the Secretary of ILFC on March 12, 2010 (“ILFC’s Articles
of Incorporation”);
     (g) a true and complete copy of the Articles of Incorporation of the Term
Loan 2 Borrower, as certified by the Secretary of the Term Loan 2 Borrower on
March 12, 2010 (the “Term Loan 2 Borrower’s Articles of Incorporation”);
     (h) a true and complete copy of the Articles of Incorporation of the Parent
Holdco, as certified by the Secretary of the Parent Holdco on March 12, 2010
(the “Parent Holdco’s Articles of Incorporation”);
     (i) a true and complete copy of the Articles of Incorporation of the CA
Subsidiary Holdco, as certified by the Secretary of the CA Subsidiary Holdco on
March 12, 2010 (the “CA Subsidiary Holdco’s Articles of Incorporation” and
together with ILFC’s Articles of Incorporation, the Term Loan 2 Borrower’s
Articles of Incorporation and the Parent Holdco’s Articles of Incorporation, the
“Opinion Parties’ Articles of Incorporation”);
     (j) a true and complete copy of the Amended and Restated Bylaws of ILFC, as
certified by the Secretary of ILFC on March 12, 2010 (“ILFC’s Bylaws”);
     (k) a true and complete copy of the Bylaws of the Term Loan 2 Borrower, as
certified by the Secretary of the Term Loan 2 Borrower on March 12, 2010 (the
“Term Loan 2 Borrower’s Bylaws”);
     (l) a true and complete copy of the Bylaws of the Parent Holdco, as
certified by the Secretary of the Parent Holdco on March 12, 2010 (the “Parent
Holdco’s Bylaws”);
     (m) a true and complete copy of the Bylaws of the CA Subsidiary Holdco, as
certified by the Secretary of the CA Subsidiary Holdco on March 12, 2010

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 3 of 11
     (the “CA Subsidiary Holdco’s Bylaws” and together with ILFC’s Bylaws, the
Term Loan 2 Borrower’s Bylaws and the Parent Holdco’s Bylaws, the “Opinion
Parties’ Bylaws”);
     (n) a true and complete copy of the resolutions of the Board of Directors
of ILFC, adopted on March 11, 2010 (“ILFC’s Resolutions”) by unanimous written
consent;
     (o) a true and complete copy of the resolutions of the Board of Directors
of the Term Loan 2 Borrower, adopted on March 12, 2010 (“Term Loan 2 Borrower’s
Resolutions”) by unanimous written consent;
     (p) a true and complete copy of the resolutions of the Board of Directors
of the Parent Holdco, adopted on March 12, 2010 (“Parent Holdco’s Resolutions”)
by unanimous written consent;
     (q) a true and complete copy of the resolutions of the Board of Directors
of the CA Subsidiary Holdco, adopted on March 12, 2010 (“CA Subsidiary Holdco’s
Resolutions”) by unanimous written consent; and
     (r) a true and complete copy of the certificates, each dated March 15,
2010, from the Secretary of State of the State of California and the Franchise
Tax Board of the State of California, as to Term Loan 2 Borrower and each
Guarantor’s existence and good standing in the State of California.
     ILFC, the Parent Holdco, the Term Loan 2 Borrower and the CA Subsidiary
Holdco are referred to herein, individually, as an “Opinion Party” and,
collectively, as the “Opinion Parties”. The Term Loan 2 Credit Agreement, the
Security Agreement, the Account Control Agreement, the Intercreditor Agreement
and the Share Charge are referred to herein, individually, as a “Term Loan 2
Loan Document” and, collectively, as the “Term Loan 2 Loan Documents”.
     I have also examined originals or copies, certified or otherwise identified
to my satisfaction, of such records of the Opinion Parties and such agreements,
certificates and receipts of public officials, certificates of officers or other
representatives of the Opinion Parties and others, and such other documents as I
have deemed necessary or appropriate as a basis for the opinions set forth
below.
     In my examination, I have assumed the legal capacity of all natural
persons, the genuineness of all signatures, the authenticity of all documents
submitted to me as originals, the conformity to original documents of all
documents submitted to me as facsimile, electronic, certified or photostatic
copies, and the authenticity of the originals of such copies. As to any facts
material to the opinions expressed herein that I did not independently establish
or verify, I have relied upon statements and

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 4 of 11
representations of other officers and other representatives of the Opinion
Parties and others and of public officials.
     The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:
     (a) the opinion set forth in paragraph 1 below with respect to the due
incorporation, valid existence and good standing status of each Opinion Party
under the laws of the State of California is based solely upon the certificates
issued by the Secretary of State of the State of California and the Franchise
Tax Board of the State of California;
     (b) for purposes of the opinions set forth below, (i) “Applicable Laws”
means those laws, rules and regulations of the State of California and those
federal laws, rules and regulations of the United States of America, in each
case that, in my experience, are normally or customarily applicable to
transactions of the type contemplated by the Term Loan 2 Loan Documents, but
without having made any special investigation as to the applicability of any
specific law, rule or regulation; (ii) “Applicable Contracts” means those
agreements or instruments identified on Schedule II attached hereto which are
all of the agreements or instruments that are material to the business or
financial condition of the Opinion Parties; (iii) “Governmental Approval” means
any consent, approval, license, authorization or validation of, or filing,
recording or registration with, any Governmental Authority pursuant to
Applicable Laws where the failure to obtain such consent, approval, license,
authorization, validation, filing, qualification or registration will result in
a Material Adverse Effect, and other than any consent, approval, license,
authorization, validation, filing, qualification or registration that may have
become applicable as a result of the involvement of any party (other than the
Opinion Parties) in the transactions contemplated by the Term Loan 2 Loan
Documents or because of such parties’ legal or regulatory status or because of
any other facts specifically pertaining to such parties or required to be
obtained after the date hereof; and (iv) “Governmental Authority” means any
court, regulatory body, administrative agency or governmental body of the State
of California or the United States of America having jurisdiction over an
Opinion Party under Applicable Laws;
     (c) I do not express any opinion as to the validity, binding effect or
enforceability of the Term Loan 2 Loan Documents; and
     (d) I do not express any opinion as to the effect on the opinions expressed
herein of (i) the compliance or noncompliance of any party to the Term Loan 2
Loan Documents (other than the Opinion Parties to the extent necessary to render
the opinions set forth herein) with any state, federal or other laws or
regulations applicable to it or them or (ii) the legal or regulatory status or
the nature of the business of any party (other than with respect to the Opinion
Parties to the extent necessary to render the opinions set forth herein).

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 5 of 11
     I am admitted to the bar of the State of California, and I do not express
any opinion as to any laws other than the laws of the State of California and
the federal laws of the United States of America to the extent referred to
specifically herein. Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein. The opinions expressed herein
are based on laws in effect on the date hereof, which laws are subject to change
with possible retroactive effect.
     Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:
     1. Each Opinion Party is a corporation duly organized, validly existing and
in good standing under the laws of the State of California.
     2. Each Opinion Party has the requisite corporate power and authority to
execute, deliver and perform its obligations under each of the Term Loan 2 Loan
Documents to which it is a party. The execution, delivery and performance by
each Opinion Party of the Term Loan 2 Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Opinion Party.
     3. The execution and delivery of each of the Term Loan 2 Loan Documents to
which it is a party, does not, and the performance by each of the Opinion
Parties of its obligations thereunder, each in accordance with its terms, do not
(a) conflict with such Opinion Party’s Articles of Incorporation or Bylaws,
(b) contravene any provision of any Applicable Law, (c) constitute a violation
of or a default under any Applicable Contract or (d) result in or cause the
creation of any security interest or lien upon any of the property of an Opinion
Party pursuant to any Applicable Contract.
     4. No Governmental Approval, which has not been obtained or taken and is
not in full force and effect, is required to authorize or is required in
connection with the execution, delivery or performance of each of the Term Loan
2 Loan Documents to which it is a party, each in accordance with its terms, by
an Opinion Party.
     5. In any proceedings duly taken in the courts of the State of California
or a United States federal court sitting in the State of California to enforce
any of the the Term Loan 2 Credit Agreement, the Security Agreement, the
Intercreditor Agreement and the Account Control Agreement, the choice of New
York law as the substantive law governing such Term Loan 2 Loan Documents should
be recognized and such law should be applied except as may otherwise be provided
under the Term Loan 2 Loan Documents and the California Uniform Commercial Code,
including the California Uniform Commercial Code Sections 9-301 to 9-307. The
foregoing assumes that the transactions contemplated by such Term Loan 2 Loan
Documents bear a reasonable

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 6 of 11
relationship to the State of New York and that the application of New York law
would not result in a violation of a fundamental public policy of the State of
California.
     The opinions set forth herein are solely for the benefit of the addressees
(and their successors and assigns) identified at the beginning of this opinion
letter (the “Addressees”) in connection with the execution and delivery of the
Term Loan 2 Loan Documents to which it is a party by the Opinion Parties, and
may not be relied upon in any manner or for any purpose by, nor may copies of
this opinion letter be delivered or distributed to, any other person or entity
without my prior written consent. The opinions set forth herein are limited to
the matters stated herein and expressly set forth in this opinion letter, and no
opinion is to be implied or may be inferred beyond the matters expressly stated
herein. This opinion letter is being provided to the Addressees as of the date
hereof, and the Opinion Parties and I do not assume any obligation to update
this opinion letter for events occurring after the date of this opinion letter
or to provide the Addressees with any additional information that may come to
our attention after the date hereof. Each Addressee’s recourse, if any, on
account of any opinion herein proving inaccurate, shall be against the Opinion
Parties. I am rendering these opinions and this opinion letter in my capacity as
Corporate Counsel of ILFC and not individually.
Very truly yours,
Czar Vigil
Corporate Counsel

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 7 of 11
Schedule I
Bank of America, N.A., as Term Loan 2 Administrative Agent and Term Loan 2
Collateral Agent
1455 Market Street, 5th Floor
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Facsimile No.: (415) 503-5099
Goldman Sachs Lending Partners LLC, as Term Loan 2 Syndication Agent and Joint
Lead Arranger
200 West Street
New York, NY 10282
Attention: Elizabeth Fischer
Facsimile No. (646) 769-7984
Banc of America Securities LLC, as Joint Lead Arranger
One Bryant Park
New York, New York 10036
Bank of America, N.A., as Lender
One Bryant Park
New York, New York 10036

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 8 of 11
Schedule II
Applicable Contracts
1. Restated Articles of Incorporation of ILFC.
2. Amended and Restated By-Laws of ILFC.
3. Indenture dated as of November 1, 1991, between ILFC and U.S. Bank Trust
National Association (successor to Continental Bank, National Association), as
Trustee.
4. First supplemental indenture, dated as of November 1, 2000, to the Indenture
between ILFC and U.S. Bank Trust National Association.
5. Second Supplemental Indenture, dated as of February 28, 2001, to the
Indenture between ILFC and U.S. Bank Trust National Association.
6. Third Supplemental Indenture, dated as of September 26, 2001, to the
Indenture between ILFC and U.S. Bank Trust National Association.
7. Indenture dated as of November 1, 2000, between ILFC and the Bank of New
York, as Trustee.
8. First Supplemental Indenture, dated as of August 16, 2002 to the indenture
between ILFC and the Bank of New York.
9. Fourth Supplemental Indenture, dated as of November 6, 2002, to the indenture
between ILFC and U.S. Bank National Association.
10. Fifth Supplemental Indenture, dated as of December 27, 2002, to the
indenture between ILFC and U.S. Bank National Association.
11. Sixth Supplemental Indenture, dated as of June 2, 2003, to the indenture
between ILFC and U.S. Bank National Association.
12. Seventh Supplemental Indenture, dated as of October 8, 2004, to the
indenture between ILFC and U.S. Bank National Association.
13. Eighth Supplemental Indenture, dated as of October 5, 2005, to the indenture
between ILFC and U.S. Bank National Association.

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 9 of 11
14. Ninth Supplemental Indenture, dated as of October 5, 2006, to the indenture
between ILFC and U.S. Bank National Association.
15. Tenth Supplemental Indenture, dated as of October 9, 2007, to the indenture
between ILFC and U.S. Bank National Association.
16. Agency Agreement (Amended and Restated), dated September 15, 2006, by and
among ILFC, Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société
anonyme.
17. Supplemental Agency Agreement, dated September 7, 2007, among ILFC,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
18. Supplemental Agency Agreement, dated September 5, 2008, among ILFC,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
19. Supplemental Agency Agreement, dated September 4, 2009, among ILFC,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
20. Indenture, dated as of August 1, 2006, between ILFC and Deutsche Bank Trust
Company Americas, as Trustee.
21. Aircraft Facility Agreement, dated as of May 18, 2004, among Whitney Leasing
Limited, as borrower, ILFC, as guarantor and the Bank of Scotland and the other
banks listed therein.
22. Extension Letter, dated May 30, 2006, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
23. Extension Letter, dated May 30, 2007, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
24. Extension Letter, dated May 29, 2008, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
25. Extension Letter, dated May 11, 2009, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 10 of 11
26. $2,000,000,000 Five-Year Revolving Credit Agreement dated as of October 14,
2005, among ILFC, CitiCorp USA, Inc as Administrative Agent, and the other
financial institutions listed therein.
27. Amendment No. 1 to the $2,000,000,000 Five-Year Revolving Credit Agreement
dated as of October 14, 2005, among ILFC, CitiCorp USA, Inc., as Administrative
Agent, and the other financial institutions listed therein.
28. $2,500,000,000 Five-Year Revolving Credit Agreement, dated as of October 13,
2006, among ILFC, CitiCorp USA, Inc., as Administrative Agent, and the other
financial institutions listed therein.
29. $2,000,000,000 Credit Agreement, dated as of October 13, 2009, among ILFC,
certain subsidiaries of ILFC named therein, AIG Funding, Inc., as lender, and
Wells Fargo Bank Northwest, National Association, as security trustee.
30. $1,700,000,000 Amended and Restated Credit Agreement, dated as of
October 13, 2009, among ILFC, certain subsidiaries of ILFC named therein, AIG
Funding, Inc., as lender, and Wells Fargo Bank Northwest, National Association,
as security trustee.
31. First Lien Borrower Party Guarantee Agreement, dated as of October 13, 2009,
among ILFC, certain subsidiaries of ILFC named therein for the benefit of the
Federal Reserve Bank of New York.
32. Third Lien Borrower Party Guarantee Agreement, dated as of October 13, 2009,
among ILFC, certain subsidiaries of ILFC named therein for the benefit of the
Federal Reserve Bank of New York.
33. Amendment Agreement, dated as of November 23, 2009, among ILFC, certain
subsidiaries of ILFC named therein, AIG Funding, Inc., as lender, and Wells
Fargo Bank Northwest, National Association, as security trustee.
34. Temporary Waiver and Amendment, dated as of December 1, 2009, among ILFC,
certain subsidiaries of ILFC named therein, AIG Funding, Inc., as lender, and
Wells Fargo Bank Northwest, National Association.
35. Temporary Waiver and Amendment No. 2, dated as of December 4, 2009, among
ILFC, certain subsidiaries of ILFC named therein, AIG Funding, Inc., as lender,
and Wells Fargo Bank Northwest, National Association, as security trustee.
36. Amendment to Credit Agreements and First Lien Borrower Party Guarantee
Agreement, dated as of December 4, 2009, among ILFC, certain subsidiaries of
ILFC named therein, AIG Funding, Inc., as lender, and the Federal Reserve Bank
of New York.

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
March ___, 2010
Page 11 of 11
37. Amendment to Schedules of Certain Loan Documents, dated as of December 15,
2009, among ILFC, certain subsidiaries of ILFC named therein, AIG Funding, Inc.,
as lender, the Federal Reserve Bank of New York and Wells Fargo Bank Northwest,
National Association, as security trustee.
38. Amendment No. 2 to Schedules of Certain Loan Documents, dated as of
January 29, 2010, among ILFC, certain subsidiaries of ILFC named therein, AIG
Funding, Inc., as lender, the Federal Reserve Bank of New York and Wells Fargo
Bank Northwest, National Association, as security trustee.

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1C
FORM OF OPINION OF A&L GOODBODY
The addressees outlined in Schedule 1 hereto (the Addressees)
Dear Sirs,
We have acted on behalf of International Lease Finance Corporation (ILFC) which
has requested us to give you this opinion in connection with a credit agreement
dated as of March 17, 2010 (the Credit Agreement) between Delos Aircraft Inc.,
as borrower, International Lease Finance Corporation (ILFC), Hyperion Aircraft
Inc. and Apollo Aircraft Inc. as Guarantors, the lenders identified therein as
Lenders, Bank of America N.A., as Administrative Agent and Collateral Agent (the
Collateral Agent) and Goldman Sachs Lending Partners LLC as Syndication Agent
(the Credit Agreement) (the Transaction).

1.   We have examined copies of

  1.1.   the Credit Agreement;     1.2.   the Security Agreement among Hyperion
Aircraft Inc., Delos Aircraft Inc., Apollo Aircraft Inc. and the additional
grantors referred to therein as grantors and the Collateral Agent as collateral
agent (the Security Agreement);     1.3.   the Intercreditor Agreement among
Hyperion Aircraft Inc., Delos Aircraft Inc., Apollo Aircraft Inc., ILFC, the
Collateral Agent as the senior collateral agent, and the junior lien
representatives from time to time party thereto (the Intercreditor Agreement);  
  1.4.   the agreements listed in Schedule 2 hereto (the Agreements);     1.5.  
a corporate certificate of Artemis (Delos) Limited (the Company) dated [ ] 2010
(the Certificate) attaching:

  1.5.1.   copies of the certificate of incorporation and memorandum and
articles of association of the Company;     1.5.2.   list of directors and
secretary of the Company;     1.5.3.   a copy of the resolutions passed at the
meeting of the board of directors of the Company dated [ ] 2010;     1.5.4.   a
copy of the power of attorney of the Company dated [ ] 2010; and     1.5.5.   a
copy of the specimen signatures;

    and such other documents as we have considered necessary or desirable to
examine in order that we may give this opinion.       Terms defined in the
Credit Agreement have the same meaning in this opinion letter. The Assumption
Agreement and the Grantor Supplement (each as defined in Schedule 2 hereto) are
together called the New York Law Agreements.

 



--------------------------------------------------------------------------------



 



2.   For the purpose of giving this opinion we have assumed:

  2.1.   the authenticity of all documents submitted to us as originals and the
completeness and conformity to the originals of all copies of documents of any
kind furnished to us;     2.2.   that the copies produced to us of minutes of
meetings and/or of resolutions are true copies and correctly record the
proceedings of such meetings and/or the subject-matter which they purport to
record and that any meetings referred to in such copies were duly convened and
held and that all resolutions set out in such minutes were duly passed and are
in full force and effect;     2.3.   the genuineness of the signatures and seals
on all original and copy documents which we have examined;     2.4.   that the
memorandum and articles of association of the Company attached to the
Certificate are correct and up to date;     2.5.   the accuracy and completeness
as to factual matters of the representations, warranties and certificates of the
Company contained in the Certificate and the accuracy of all certificates
provided to us by the Company;     2.6.   that there are no agreements or
arrangements in existence which in any way amend or vary the terms of the
Transaction as disclosed by the Agreements;     2.7.   without having made any
investigation that the terms of the New York Law Agreements are lawful and fully
enforceable under the laws of the State of New York and any other applicable
laws other than the laws of Ireland and that the Grantor Supplement creates
valid and enforceable security interests in accordance with its terms under the
laws of the State of New York;     2.8.   without having made any investigation,
that Delos Aircraft Inc. is the beneficial owner free from encumbrances of all
right, title and interst in and to the Charged Property (as defined in the Share
Charge) and that it has delivered, or will deliver, to the Collateral Agent each
of the documents listed in Clause 3.2 of the Share Charge;     2.9.   the
accuracy and completeness of all information appearing on public records; and  
  2.10.   that the Company has entered into the Transaction in good faith, for
its legitimate business purposes, for good consideration, and that it derives
commercial benefit from the Transaction commensurate with the risks undertaken
by it in the Transactions.

3.   We express no opinion as to any matters falling to be determined other than
under the laws of Ireland and, without reference to provisions of other laws
imported by Irish private international law, in Ireland as of the date of this
letter. Subject to that qualification and to the other qualifications set out
herein, we are of the opinion that:

  3.1.   the Company is a company duly incorporated under the laws of Ireland
and is a separate legal entity, subject to suit in its own name. Based only on
searches carried out in the Irish Companies Registration Office and the Central
Office of the High Court on the date hereof, the Company is validly existing
under the laws of Ireland and no steps have been taken or are being taken to
appoint a receiver, examiner or liquidator over it or to wind it up;

2



--------------------------------------------------------------------------------



 



  3.2.   the Company has the necessary power and authority, and all necessary
corporate and other action has been taken, to enable it to execute, deliver and
perform the obligations undertaken by it under the Agreements, and the
implementation by the Company of the foregoing will not cause:

  3.2.1.   any limit on it or on its directors (whether imposed by the documents
constituting the Company or by statute or regulation) to be exceeded; or    
3.2.2.   any law or order to be contravened;

  3.3.   each of the Agreements to which the Company is party has been duly
executed on behalf of the Company and the obligations on the part of Delos
Aircraft Inc. under the Share Charge are valid and legally binding on and are in
a form capable of enforcement against Delos Aircraft Inc. under the laws of
Ireland in the courts of Ireland, in accordance with their terms;     3.4.   no
authorisations, approvals, licences, exemptions or consents of governmental or
regulatory authorities with respect to the Agreements are required to be
obtained in Ireland;     3.5.   under the laws of Ireland in force at the date
hereof, the claims of the Collateral Agent against the Company under the
Agreements will rank at least pari passu with the claims of all other unsecured
creditors, except claims which rank at law as preferential claims in a winding
up, examinership or receivership;     3.6.   it is not necessary or advisable
under the laws of Ireland in order to ensure the legality, validity,
enforceability or priority of the obligations or rights of any party to the
Agreements, or the perfection or priority of any security interest created under
any Agreements, that any of the Agreements be filed, registered, recorded, or
notarised in any public office or elsewhere or that any other instrument
relating thereto be signed, delivered, filed, registered or recorded other than
the requirement to file particulars of the charges created pursuant to the
Grantor Supplement and the Share Charge with the Irish Registrar of Companies
within 21 days of their execution;     3.7.   the Company is not entitled to
claim any immunity from suit, execution, attachment or other legal process in
Ireland;     3.8.   in any proceedings taken in Ireland for the enforcement of
the New York Law Agreements, the choice of the law of the State of New York as
the governing law of the contractual rights and obligations of the parties under
the New York Law Agreements would be upheld by the Irish Courts in accordance
with and subject to the provisions of the Rome I Regulation EC No 593/2008 on
the Law Applicable to Contractual Obligations;     3.9.   in any proceedings
taken in Ireland for the enforcement of a judgment obtained against the Company
in the courts of New York (a Foreign Judgment) the Foreign Judgment should be
recognised and enforced by the courts of Ireland save that to enforce such a
Foreign Judgment in Ireland it would be necessary to obtain an order of the
Irish courts. Such order should be granted on proper proof of the Foreign
Judgment without any re-trial or examination of the merits of the case subject
to the following qualifications:

3



--------------------------------------------------------------------------------



 



  3.9.1.   that the foreign court had jurisdiction, according to the laws of
Ireland;     3.9.2.   that the Foreign Judgment was not obtained by fraud;    
3.9.3.   that the Foreign Judgment is not contrary to public policy or natural
justice as understood in Irish law;     3.9.4.   that the Foreign Judgment is
final and conclusive;     3.9.5.   that the Foreign Judgment is for a definite
sum of money; and     3.9.6.   that the procedural rules of the court giving the
Foreign Judgment have been observed.

      Any such order of the Irish courts may be expressed in a currency other
than euro in respect of the amount due and payable by the Company but such order
may be issued out of the Central Office of the Irish High Court expressed in
euro by reference to the official rate of exchange prevailing on the date of
issue of such order. However, in the event of a winding up of the Company,
amounts claimed by against the Company in a currency other than the euro (the
Foreign Currency) would, to the extent properly payable in the winding up, be
paid if not in the Foreign Currency in the euro equivalent of the amount due in
the Foreign Currency converted at the rate of exchange pertaining on the date of
the commencement of such winding up;     3.10.   the enforcement of the
Company’s obligations under the Credit Agreement, the Security Agreement and the
Intercreditor Agreement in accordance with the terms of the Assumption
Agreement, the Grantor Supplement and the laws of the State of New York will be
recognised and upheld by the Irish courts in accordance with paragraphs 3.8 and
3.9 above. In this respect, we refer you to the assumption at paragraph 2.7
above and paragraph [ ] of the legal opinion of Clifford Chance as New York
counsel to the Collateral Agent dated the date hereof;     3.11.   it is not
necessary under the laws of Ireland (a) in order to enable the Collateral Agent
to enforce its rights under the Agreements or (b) by reason of the execution of
the Agreements, that the Collateral Agent should be licensed, qualified or
otherwise entitled to carry on business in Ireland;     3.12.   the Agreements
will not be liable to any ad valorem tax or duty, registration tax, stamp duty
or any similar tax or duty imposed by a competent authority of or within
Ireland;     3.13.   by reason only of the execution, delivery and performance
of the Agreements by the Collateral Agent, it shall not be deemed to be
resident, domiciled or carrying on a trade or business in Ireland;     3.14.  
there is no applicable usury or interest limitation law in Ireland which would
restrict the recovery of payments in accordance with the Agreements; and    
3.15.   the Irish Courts will generally recognise the security interests created
by the Company pursuant to the Grantor Supplement in accordance with its terms,
provided

4



--------------------------------------------------------------------------------



 



      that such interests or their enforcement are not illegal or contrary to
public policy as a matter of Irish law, that all Irish law formalities with
regard to security interests and their enforcement have been complied with and
that the party creating the security has absolute title, free from encumbrances
and other third party rights, to such assets.

4.   The opinions set forth in this opinion letter are given subject to the
following qualifications:

  4.1.   an order of specific performance or any other equitable remedy is a
discretionary remedy and is not available when damages are considered to be an
adequate remedy;     4.2.   this opinion is given subject to general provisions
of Irish law relating to insolvency, bankruptcy, liquidation, reorganisation,
receivership, moratoria, court scheme of arrangement, administration and
examination, and the fraudulent preference of creditors and other Irish law
generally affecting the rights of creditors;     4.3.   this opinion is subject
to the general laws relating to the limitation of actions in Ireland;     4.4.  
a determination, description, calculation, opinion or certificate of any person
as to any matter provided for in the Agreements might be held by the Irish
courts not to be final, conclusive or binding if it could be shown to have an
unreasonable, incorrect, or arbitrary basis or not to have been made in good
faith;     4.5.   additional interest imposed by any clause of any Agreement
might be held to constitute a penalty and the provisions of that clause imposing
additional interest would thus be held to be void. The fact that such provisions
are held to be void would not in itself prejudice the legality and
enforceability of any other provisions of the relevant Agreement but could
restrict the amount recoverable by way of interest under such Agreement;    
4.6.   claims may be or become subject to defences of set-off or counter-claim;
    4.7.   pursuant to section 1001 of the Taxes Consolidation Act, 1997, the
Collateral Agent may become liable to make certain payments to the Irish Revenue
Commissioners (the Revenue) by reason of having been granted a fixed charge on
book debts of the Company pursuant to the Grantor Supplement. Such liability
would be computed by reference to (i) amounts of income tax deducted by the
Company from the wages of its employees and (ii) amounts of value added tax in
each case owing but not paid by the Company to the Revenue (Relevant Amounts).
However, the liability to pay to the Revenue amounts received by it from the
Company will be limited to amounts received after the Company shall have been
notified in writing by the Revenue that such Relevant Amounts are due (the
Revenue Notice). Further, if the Revenue have received, within 21 days of
execution, prescribed details of the charge created thereby by the Security
Agreement the liability of the Collateral Agent to discharge the Relevant
Amounts will be limited to the Relevant Amounts accruing after the date of the
Revenue Notice;     4.8.   under Section 1002 of the Taxes Consolidation Act,
1997, any debt to a person (including any deposit with a financial institution)
may be attached by the Revenue Commissioners in order to discharge any
liabilities of that person in respect of outstanding tax whether the liabilities
are due on its own account or as an agent or

5



--------------------------------------------------------------------------------



 



    trustee. This right of the Revenue Commissioners (on which there is no case
law) may override the rights of the holders of security (whether fixed or
floating) in relation to the debt in question. Section 1002 could be relevant to
the security created by the Grantor Supplement;     4.9.   an Irish court has
power to stay an action where it is shown that there is some other forum having
competent jurisdiction which is more appropriate for the trial of the action, in
which the case can be tried more suitably for the interests of all the parties
and the ends of justice, and where staying the action is not inconsistent with
Council Regulation 2001/44/EC on Jurisdiction and the Enforcement of Judgments;
    4.10.   there is some possibility that depending on the actual course of
dealing between the parties to the Grantor Supplement, the fixed charges
contained in the Grantor Supplement may not be construed as fixed charges but as
floating charges and so become subject to prior claims of certain statutory
preferential creditors;     4.11.   the enforceability of severance clauses is
at the discretion of the court and may not be enforceable in all circumstances;
    4.12.   a waiver of all defences to any proceedings may not be enforceable;
    4.13.   provisions in any of the Agreements providing for indemnification
resulting from loss suffered on conversion of the amount of a claim made in a
foreign currency into euro in a liquidation may not be enforceable;     4.14.  
any undertakings contained in any of the Agreements by the Company in respect of
stamp duty may not be held to be binding on the Company;     4.15.   an Irish
court may refuse to give effect to undertakings contained in any of the
Agreements that the Company will pay legal expenses and costs in respect of any
action before the Irish courts;     4.16.   we express no opinion as to the
priority of any of the security created by the Grantor Supplement or the Share
Charge or whether the property or assets comprised in such security is owned by
a Grantor, or whether such property or assets is or are now or may become
subject to any equities or subject to any rights or interests of any other
person ranking in priority to or free of such security or whether they could be
transferred to any other person free of any such security;     4.17.   we
express no opinion on any taxation matters other than as expressly set out in
paragraph 3.11 or on the contractual terms of the relevant documents other than
by reference to the legal character thereof;

This opinion is addressed only to the Addressees and may be relied upon only by
each such Addressee for its sole benefit in connection with the Transaction and
may not be relied on by any assignees of any such persons or any other person.
Yours faithfully,

6



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Addressees
Bank of America, N.A. in its capacity as Collateral Agent and Administrative
Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Goldman Sachs Lending Partners LLC in its capacity as Syndication Agent and
Joint Lead Arranger
200 West Street
New York
NY 10282
Banc of America Securities LLC, as Joint Lead Arranger
One Bryant Park
New York
NY 10036
Bank of America, N.A. as Lender
One Bryant Park
New York
NY 10036

7



--------------------------------------------------------------------------------



 



SCHEDULE 2
The Agreements
All documents are dated as of [ ] 2010 unless otherwise stated

1.   Irish Subsidiary Holdco Request and Assumption Agreement between the
Company and the Collateral Agent as administrative agent and collateral agent
(the Assumption Agreement)   2.   Grantor Supplement between the Company as
grantor and the Collateral Agent as collateral agent (the Grantor Supplement)  
3.   Share Charge among Delos Aircraft Inc. as chargor and the Collateral Agent
as chargee in respect of shares in the Company (the Share Charge)

8



--------------------------------------------------------------------------------



 



EXHIBIT E-1A
FORM OF OPINION OF CLIFFORD CHANCE US LLP,
COUNSEL TO THE RELEVANT RELEASE PARTIES
CC DRAFT 3/16/10
Subject to further Opinion Committee Review
[Release Date Opinion]
                    , 2010
To the Addressees Listed on Schedule 1
Ladies and Gentlemen:
We have acted as New York counsel to International Lease Finance Corporation
(the “Company”) and the other Obligors as defined below in connection with the
Term Loan 2 Credit Agreement (the “Credit Agreement”) dated as of March 17, 2010
among Delos Aircraft Inc. as Borrower (“Delos”), the Company, Hyperion Aircraft
Inc. (“Hyperion”), Apollo Aircraft Inc. (“Apollo”), Artemis (Delos) Limited
(“Artemis”), the Lenders party thereto, Goldman Sachs Lending Partners LLC, as
Syndication Agent, Bank of America, N.A., as Administrative Agent, and Bank of
America, N.A., as Collateral Agent (the “Collateral Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement. This opinion is delivered pursuant to
Section 4.02(d) of the Credit Agreement in connection with [Apollo’s][Artemis’]
acquisition of the Pledged [Beneficial Interests][Membership Interests] [Stock]
of [-]1 (collectively, the “Subject Lessor Subsidiaries”) [and of [-]2
(collectively, the “Subject Intermediate Lessees”)].
In rendering the opinions expressed below, we have examined executed copies of
the following documents:

  [(a)    Collateral Supplement (the “Apollo Collateral Supplement”[, and,
together with the Artemis Collateral Supplement, the “Subject Collateral
Supplements”]) dated as of the date hereof between Apollo and the Collateral
Agent;]     [(b)    Collateral Supplement (the “Artemis Collateral Supplement”[,
and, together with the Apollo Collateral Supplement, the “Subject Collateral
Supplements”]) dated as of the date hereof between Artemis and the Collateral
Agent;]     [(c)    Security Agreement (as amended, restated, supplemented or
otherwise modified from time to time on or prior to the date hereof, the
“Security Agreement”) dated as of March 17, 2010 among Hyperion, Delos, Artemis,
Apollo, the additional grantors party thereto and the Collateral Agent;]

 

1   Insert name of each Lessor Subsidiary whose Equity Interest will be pledged.
  2   Insert name of each Intermediate Lessee whose Equity Interest will be
pledged.

- 1 -



--------------------------------------------------------------------------------



 



  [(d)    Credit Agreement;]     [(e)    list any amendments (the “Amendments”)]

Each of the Company, Delos, Hyperion and Apollo is referred to herein as a “US
Obligor”. Artemis and each US Obligor is referred to herein as an “Obligor”.
Each of the [Credit Agreement, the Security Agreement, and the [-]3][and [the
Amendments] is referred to herein as a “Transaction Document”.
We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents. We have not reviewed the dockets or other records of any
court, arbitrator or governmental or regulatory body or agency or conducted any
other investigation or inquiry or otherwise established or verified any factual
matter.
In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.
We have assumed that the Collateral does not include any Aircraft, Engines or
Parts (as such terms are defined in the FAA Act), or Aircraft Objects (as
defined in the Cape Town Convention), or leases thereof or other interests
therein.
Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv) that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by which such party is bound;
(vi) that each party to the Transaction Documents has obtained or made all
consents, approvals, authorizations, filings, registrations, qualifications or
recordations with each Governmental Authority required in connection with the
execution, delivery and performance of the Transaction Documents; (vii) for
purpose of the Uniform Commercial Code of the State of New York (the “NYUCC”),
Artemis is deemed located in Washington, D.C.; (viii) all applicable filings,
registrations, recordations or other actions necessary to perfect as to
ownership or security interest (except as set forth herein) including under the
Cape Town Convention have been made; and (ix) the accuracy and completeness as
of the date hereof of the certificates and other information and statements
delivered or made to us by representatives and officers of each Obligor.
We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity are subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.
 

3   Insert Apollo Collateral Supplement, Artemis Collateral Supplement or
Subject Collateral Supplements, as applicable.

- 2 -



--------------------------------------------------------------------------------



 



We have also assumed that:
          (i) all applicable chattel paper (as such term is defined in Article 9
of the NYUCC) constitutes “tangible chattel paper” within the meaning of
Section 9-102 of the NYUCC and is located only in the State of California and is
in the possession of the Collateral Agent;
          (ii) the Collateral subject to the Lien of the Security Agreement
exists, and each applicable Obligor has rights in the applicable Collateral and
has the power to transfer its respective rights in the applicable Collateral;
          (iii) the descriptions of the Collateral contained in, or attached as
schedules to, the Security Agreement sufficiently describe the Collateral
intended to be covered by the Security Agreement;
          (iv) the Collateral does not include any “cooperative interest” or
“commercial tort claim” (as such terms are defined in Article 9 of the NYUCC);
          (v) for purposes of Article 9 of the NY UCC, no statute, regulation or
treaty of the United States is applicable to any of the Collateral;
          (vi) the certificates representing the Pledged [Beneficial Interests]
[Membership Interests] [Stock] (used herein to mean the Pledged [Beneficial
Interests] [Membership Interests] [Stock] certificates listed in a schedule to
the Security Agreement) each Subject Lessor Subsidiary [and each Subject
Intermediate Lessee] are in the possession of the Collateral Agent, together
with the duly executed in blank instrument of transfer in respect thereof;
          (vii) the instruments representing the Pledged Debt (used herein to
mean the Pledged Debt instruments listed in a schedule to the Security
Agreement) of each Subject Lessor Subsidiary are in the possession of the
Collateral Agent; and
          (viii) No Transaction Document has been amended or modified since
original execution and delivery thereof, except as set forth in the Amendments.
Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:
     1. The Security Agreement is a valid and binding obligation of each
Subsidiary Holdco, enforceable against such Subsidiary Holdco in accordance with
its terms.
     2. The execution and delivery by each Subsidiary Holdco of the Security
Agreement does not, and the performance by such Subsidiary Holdco of its
obligations thereunder will not, cause such Subsidiary Holdco to violate any
Generally Applicable Law (defined below).
     3. No consent, approval or authorization of, and no filing, registration,
qualification or recordation with, United States federal or State of New York
governmental authorities pursuant to any Generally Applicable Law is required in
connection with the execution, delivery and performance by any Subsidiary Holdco
of the Security Agreement to which it is a party, other than (a) those that are
specified in the Transaction Documents, (b) filings necessary to create, record,
perfect or maintain the security interests created by the Security Agreement,
(c) those that have been duly obtained, taken or made and (d) in the case of
Collateral constituting securities, as may be required in connection with any
disposition of such Collateral.

- 3 -



--------------------------------------------------------------------------------



 



     4. The Security Agreement is effective to create in favor of the Collateral
Agent a valid security interest in all right, title and interest of each
Subsidiary Holdco in the Collateral (as defined in the Security Agreement) to
secure the Secured Obligations, in each case to the extent a security interest
therein may be created under Article 9 of the NYUCC.
     5. Each Uniform Commercial Code financing statement a copy of which is
attached hereto (“Financing Statement”) is in the form required by the Uniform
Commercial Code of the jurisdiction named therein.
     6. To the extent that the creation of security interests in the Collateral
is governed by the NYUCC, perfection of such security interests in such
collateral consisting of investment property, general intangibles, tangible
chattel paper, accounts, equipment and other goods and other rights and/or
property in which a security interest can be perfected under the NYUCC is
governed, under Section 9-301 of the NYUCC, by the local laws of the
jurisdiction where the applicable grantor is located, except that perfection of
a possessory security interest in such Collateral is governed, under
Section 9-301 of the NYUCC, by the local laws of the jurisdiction of the
location of such Collateral. Except for (a) the Collateral Agent taking delivery
of the certificates which represent the entire interest of the Pledged
[Beneficial Interest] [Membership Interest] [Stock] in Subject Lessor Subsidiary
and each Subject Intermediate Lessee, along with, in each case, a duly executed
in blank instrument of transfer of such Pledged Stock, and (b) the filing of
each Financing Statement in the filing office named therein with respect to the
Collateral, no further action, including the filing or recording of any
document, is necessary under the Uniform Commercial Code of the State of
California (the “CALUCC”), the Uniform Commercial Code of the District of
Columbia (the “DCUCC”) or the laws of the State of New York or of the United
States in order to perfect the security interests created under the Security
Agreement in such Pledged Stock or other Collateral to the extent the perfection
of a security interest thereon may be effected under the NYUCC by the filing of
a Financing Statement under the NYUCC.
As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates. In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,
communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.
Our opinions set forth above are subject to the following qualifications and
limitations:

- 4 -



--------------------------------------------------------------------------------



 



     (a) Our opinion set forth in paragraph 1 above is subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     (b) We express no opinion on the effect of the Cape Town Convention or the
Convention on the International Recognition of Rights in Aircraft signed at
Geneva on June 19, 1948 on any issue covered in this opinion letter.
     (c) We express no opinion as to any provision of a Transaction Document
that provides the terms thereof may not be waived or modified except in writing,
which may be limited under certain circumstances.
     (d) We express no opinion as to any provision in a Transaction Document
asserting that the partial invalidity of one or more provisions thereof shall
not invalidate the remaining provisions thereof.
     (e) We express no opinion with respect to any indemnification or
reimbursement obligation or limitation on liability contained in a Transaction
Document, insofar as such provision provides exculpation or exemption from, or
requires indemnification or reimbursement of a party for, its own action or
inaction, where such action or inaction involves such party’s gross negligence,
recklessness or wilful or unlawful misconduct or to the extent any such
provision is contrary to public policy.
     (f) Certain of the remedial provisions of the Security Agreement may be
further limited or rendered unenforceable by applicable law, but, subject to the
other qualifications set forth herein, in our opinion such law does not make the
remedies afforded by the Security Agreement inadequate for the practical
realization of the principal benefits intended to be provided thereby.
     (g) United States federal court jurisdiction is limited by Section 28
U.S.C. § 1332 where diversity of citizenship is lacking and, even where
diversity exists, federal courts retain the power to transfer an action from one
federal court to another under 28 U.S.C. § 1404(a) or to dismiss by reason of
the doctrine of forum non conveniens.
     (h) We express no opinion as to title to any property or whether a United
States federal court or state court outside of the State of New York would give
effect to the choice of New York law provided for in a Transaction Document. Our
opinion as to the legality, validity, binding effect and enforceability of the
governing law provisions of each Transaction Document is based solely on
Section 5-1401 of the New York General Obligations Law. Our opinion as to the
legality, validity, binding effect and enforceability of the provisions of each
Transaction Document in respect of the submission to the jurisdiction of the
courts of the State of New York is based solely on Section 5-1402 of the New
York General Obligations Law.
     (i) We express no opinion, except as expressly set forth herein, as to the
creation, perfection or priority of any lien, pledge or security interest.
     (j) We express no opinion as to Section 8.07 of the Security Agreement
insofar as such Sections relate to indemnities against loss in converting from
amounts denominated or paid in one currency into a second currency. We note
that, generally, all judgments and decrees rendered by a federal or state court
sitting in the State of New York are denominated in U.S. Dollars; under the laws
of the State of New York, however, where a cause of action is based on an
obligation

- 5 -



--------------------------------------------------------------------------------



 



denominated in another currency, any judgments or decrees must be rendered or
entered in such currency and be converted into U.S. Dollars at the rate of
exchange prevailing on the date of entry of the judgment or decree.
     (k) We express no opinion as to any provision of a Transaction Document
that purports to (i) grant rights of set-off to any person not a party thereto
or (ii) permit set-off to be made without notice.
     (l) We express no opinion as to any provision of any Transaction Documents
that purports to waive or exclude the rights of any person to commence any
bankruptcy, reorganization, insolvency or similar proceeding or purports to
waive notice of acceleration.
     (m) We express no opinion as to the effect of (i) the compliance or
non-compliance of any Obligor, the Collateral Agent or any other person or
entity with any state or federal laws or regulations applicable to such party
because of its legal or regulatory status or the nature of its business or
(ii) the failure of any person or entity to be duly authorized to conduct
business in any jurisdiction.
     (n) We also express no opinion as to the applicability to, or effect on,
the obligations of any Opinion Party under any Transaction Document of
Section 547 or 548 of the United States Bankruptcy Code, 11 U.S.C. Sections 101
et seq. (as amended from time to time, the “Bankruptcy Code”) or Article 10 of
the New York Debtor and Creditor Law or any other New York or Federal law
relating to preferences or fraudulent transfers and obligations.
     (o) We call to your attention that a security interest of the Collateral
Agent in any Collateral constituting “payment intangibles”, “general
intangibles” or “accounts” (as such terms are defined in Article 9 of the NYUCC)
may be subject to the rights, claims and defenses of account debtors and the
terms of agreements with account debtors. In the case of any Collateral which is
itself secured by other property, we express no opinion with respect to the
Collateral Agent’s rights in and to such underlying property.
     (p) Our opinion set forth in paragraph 4 above is subject to the further
qualification that: (i) in the case of proceeds, the Collateral Agent’s security
interest is limited as provided in Sections 9-315 and 9-322 of the NYUCC; and
(ii) Section 552 of the Bankruptcy Code limits (subject to the exceptions set
forth therein) the extent to which property acquired by a debtor after the
commencement of a case under the Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.
     (q) In rendering our opinion set forth in paragraph 4 above, we have
assumed that value has been given to each Obligor party to the Security
Agreement.
     (r) In rendering our opinion set forth in paragraph 6 above, we have
assumed that the place of business or chief executive office, as applicable, for
Artemis is not located in a jurisdiction whose law generally requires
information concerning the existence of a nonpossessory security interest to be
made generally available in a filing, recording or registration system as a
condition or result of the security interest’s obtaining priority over the
rights of a lien creditor with respect to the collateral.
     (s) In the case of Collateral in which the security interest of the
Collateral Agent has been perfected by the filing of a Financing Statement,
Article 9 of the Uniform Commercial Code

- 6 -



--------------------------------------------------------------------------------



 



requires the filing of continuation statements within the period of six months
prior to the expiration of five years from the date of the original filings in
order to maintain the effectiveness of such filings.
     (t) The perfection of the Collateral Agent’s security interest will be
terminated as to any Collateral acquired by a US Obligor more than four months
after such US Obligor so changes its name as to make the Financing Statement
filed in respect of such US Obligor seriously misleading, unless an amendment to
such Financing Statement indicating the new name of the relevant entity is
properly filed before the expiration of such four months.
     (u) If any US Obligor changes its jurisdiction of organization to a new
jurisdiction, the Collateral Agent’s security interest in certain of the
Collateral will terminate four months after such change (or, if earlier, when
perfection would have ceased under the law of the former jurisdiction), unless
such security interest is perfected in such new jurisdiction before termination.
The opinions expressed herein are limited to the federal laws of the United
States, and to the laws of the State of New York and, insofar as may be relevant
to our opinions expressed herein in paragraphs 5 and 6, the laws of the State of
New York and the CALUCC and the DCUCC. We are members of the bar of the State of
New York and our opinions relating to the CALUCC or the DCUCC are based solely
on our review of statutory compilations of such laws appearing in recognized
reporting services.
The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.
This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Transaction Documents
and may not be relied upon for any other purpose, or relied upon by any other
person or entity without our prior written consent in each instance.
Very truly yours,
Clifford Chance US LLP

- 7 -



--------------------------------------------------------------------------------



 



UCC Financing Statements

- 8 -



--------------------------------------------------------------------------------



 



Schedule 1
Bank of America, N.A. as administrative agent, collateral agent and lender
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger
[Additional Lenders]

- 9 -



--------------------------------------------------------------------------------



 



EXHIBIT E-1B
FORM OF OPINION OF IN-HOUSE COUNSEL
TO THE RELEVANT RELEASE PARTIES
[ILFC Letterhead]
                          , 20     
To the addressees listed on Schedule I attached hereto
Ladies and Gentlemen:
     This opinion is being delivered to you by the undersigned as Corporate
Counsel of International Lease Finance Corporation, a California corporation
(“ILFC”), in connection with that certain Term Loan 2 Credit Agreement, dated as
of March 17, 2010 (the “Term Loan 2 Credit Agreement”), among Delos Aircraft
Inc., a California corporation (the “Term Loan 2 Borrower”), ILFC, Hyperion
Aircraft Inc., a California corporation (the “Parent Holdco”), Apollo Aircraft
Inc., a California corporation (the “CA Subsidiary Holdco”), Artemis (Delos)
Limited, a private limited liability company incorporated under the laws of
Ireland (the “Irish Subsidiary Holdco” and together with ILFC, the Parent Holdco
and the CA Subsidiary Holdco, the “Guarantors”), the lenders from time to time
party to the Term Loan 2 Credit Agreement (collectively, the “Term Loan 2
Lenders”), Bank of America, N.A. (“Bank of America”), as administrative agent
(in such capacity, the “Term Loan 2 Administrative Agent”), Bank of America, as
collateral agent (in such capacity, the “Term Loan 2 Collateral Agent”) and
Goldman Sachs Lending Partners LLC (“Goldman Sachs”), as syndication agent (in
such capacity, the “Term Loan 2 Syndication Agent”).
     This opinion is being furnished pursuant to Section 4.02(d) of the Term
Loan 2 Credit Agreement. Capitalized terms used and not otherwise defined herein
shall have the respective meanings set forth in the Term Loan 2 Credit
Agreement.
     In rendering the opinions set forth herein, I have examined and relied on
originals or copies of the following:
     (a) an executed copy of that certain Collateral Supplement, dated as of
___, 20___(the “Collateral Supplement No. [___]”), made by the CA Subsidiary
Holdco to the Term Loan 2 Collateral Agent and duly acknowledged and agreed to
by the Term Loan 2 Collateral Agent;
     (b) an executed copy of that certain Security Agreement, dated as of
March 17, 2010 (the “Security Agreement”), among the Term Loan 2 Borrower, the
Parent Holdco, the CA Subsidiary Holdco, the Irish Subsidiary Holdco, the
additional grantors from time to time party thereto and the Term Loan 2
Collateral Agent;

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
                          , 20     
Page 2 of 10
     (c) a Share Charge, dated as of                           , 20      (the
“Share Charge”), between the CA Subsidiary Holdco and the Term Loan 2 Collateral
Agent, in respect of the shares of each of the relevant Lessor Subsidiaries [and
each of the relevant Intermediate Lessees];
     (d) a true and complete copy of the Articles of Incorporation of the CA
Subsidiary Holdco, as certified by the Secretary of the CA Subsidiary Holdco on
                          , 20      (the “CA Subsidiary Holdco’s Articles of
Incorporation”);
     (e) a true and complete copy of the Bylaws of the CA Subsidiary Holdco, as
certified by the Secretary of the CA Subsidiary Holdco on                     
     , 20      (the “CA Subsidiary Holdco’s Bylaws”);
     (f) a true and complete copy of the resolutions of the Board of Directors
of the CA Subsidiary Holdco, adopted on March 11, 2010 (“CA Subsidiary Holdco’s
Resolutions”) by unanimous written consent; and
     (g) a true and complete copy of the certificates, each dated
                          , 20     , from the Secretary of State of the State of
California and the Franchise Tax Board of the State of California, as to the CA
Subsidiary Holdco’s existence and good standing in the State of California.
     The Collateral Supplement, the Security Agreement and the Share Charge are
referred to herein, individually, as a “Transaction Document” and, collectively,
as the “Transaction Documents”.
     I have also examined originals or copies, certified or otherwise identified
to my satisfaction, of such records of the CA Subsidiary Holdco and such
agreements, certificates and receipts of public officials, certificates of
officers or other representatives of the CA Subsidiary Holdco and others, and
such other documents as I have deemed necessary or appropriate as a basis for
the opinions set forth below.
     In my examination, I have assumed the legal capacity of all natural
persons, the genuineness of all signatures, the authenticity of all documents
submitted to me as originals, the conformity to original documents of all
documents submitted to me as facsimile, electronic, certified or photostatic
copies, and the authenticity of the originals of such copies. As to any facts
material to the opinions expressed herein that I did not independently establish
or verify, I have relied upon statements and representations of other officers
and other representatives of the CA Subsidiary Holdco and others and of public
officials.
     The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
                          , 20     
Page 3 of 10
     (a) the opinion set forth in paragraph 1 below with respect to the due
incorporation, valid existence and good standing status of the CA Subsidiary
Holdco under the laws of the State of California is based solely upon the
certificates issued by the Secretary of State of the State of California and the
Franchise Tax Board of the State of California;
     (b) for purposes of the opinions set forth below, (i) “Applicable Laws”
means those laws, rules and regulations of the State of California and those
federal laws, rules and regulations of the United States of America, in each
case that, in my experience, are normally or customarily applicable to
transactions of the type contemplated by the Transaction Documents, but without
having made any special investigation as to the applicability of any specific
law, rule or regulation; (ii) “Applicable Contracts” means those agreements or
instruments identified on Schedule II attached hereto; (iii) “Governmental
Approval” means any consent, approval, license, authorization or validation of,
or filing, recording or registration with, any Governmental Authority pursuant
to Applicable Laws where the failure to obtain such consent, approval, license,
authorization, validation, filing, qualification or registration will result in
a Material Adverse Effect, and other than any consent, approval, license,
authorization, validation, filing, qualification or registration that may have
become applicable as a result of the involvement of any party (other than the CA
Subsidiary Holdco) in the transactions contemplated by the Transaction Documents
or because of such parties’ legal or regulatory status or because of any other
facts specifically pertaining to such parties or required to be obtained after
the date hereof; and (iv) “Governmental Authority” means any court, regulatory
body, administrative agency or governmental body of the State of California or
the United States of America having jurisdiction over an CA Subsidiary Holdco
under Applicable Laws;
     (c) I do not express any opinion as to the validity, binding effect or
enforceability of the Transaction Documents; and
     (d) I do not express any opinion as to the effect on the opinions expressed
herein of (i) the compliance or noncompliance of any party to the Transaction
Documents (other than the CA Subsidiary Holdco to the extent necessary to render
the opinions set forth herein) with any state, federal or other laws or
regulations applicable to it or them or (ii) the legal or regulatory status or
the nature of the business of any party (other than with respect to the CA
Subsidiary Holdco to the extent necessary to render the opinions set forth
herein).
     I am admitted to the bar of the State of California, and I do not express
any opinion as to any laws other than the laws of the State of California and
the federal laws of the United States of America to the extent referred to
specifically herein. Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein. The

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
                          , 20     
Page 4 of 10
opinions expressed herein are based on laws in effect on the date hereof, which
laws are subject to change with possible retroactive effect.
     Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:
     1. CA Subsidiary Holdco is a corporation duly organized, validly existing
and in good standing under the laws of the State of California.
     2. CA Subsidiary Holdco has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents.
The execution, delivery and performance by the CA Subsidiary Holdco of the
Transaction Documents has been duly authorized by all necessary action on the
part of the CA Subsidiary Holdco.
     3. The execution and delivery of the Transaction Documents, does not, and
the performance by the CA Subsidiary Holdco of its obligations thereunder, each
in accordance with its terms, do not (a) conflict with the CA Subsidiary
Holdco’s Articles of Incorporation or Bylaws, (b) contravene any provision of
any Applicable Law, (c) constitute a violation of or a default under any
Applicable Contract or (d) result in or cause the creation of any security
interest or lien upon any of the property of an CA Subsidiary Holdco pursuant to
any Applicable Contract.
     4. No Governmental Approval, which has not been obtained or taken and is
not in full force and effect, is required to authorize or is required in
connection with the execution, delivery or performance of Transaction Documents
to which it is a party, each in accordance with its terms, by the CA Subsidiary
Holdco.
     5. In any proceedings duly taken in the courts of the State of California
or a United States federal court sitting in the State of California to enforce
any of the Transaction Documents, the choice of New York law as the substantive
law governing such Transaction Documents should be recognized and such law
should be applied except as may otherwise be provided under the Transaction
Documents and the California Uniform Commercial Code, including the California
Uniform Commercial Code Sections 9-301 to 9-307. The foregoing assumes that the
transactions contemplated by the Transaction Documents bear a reasonable
relationship to the State of New York and that the application of New York law
would not result in a violation of a fundamental public policy of the State of
California.
     The opinions set forth herein are solely for the benefit of the addressees
(and their successors and assigns) identified at the beginning of this opinion
letter (the “Addressees”) in connection with the execution and delivery of the
Transaction Documents to which it is a party by the CA Subsidiary Holdco, and
may not be relied upon in any manner or for any purpose by, nor may copies of
this opinion letter be

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
                          , 20     
Page 5 of 10
delivered or distributed to, any other person or entity without my prior written
consent. The opinions set forth herein are limited to the matters stated herein
and expressly set forth in this opinion letter, and no opinion is to be implied
or may be inferred beyond the matters expressly stated herein. This opinion
letter is being provided to the Addressees as of the date hereof, and the CA
Subsidiary Holdco and I do not assume any obligation to update this opinion
letter for events occurring after the date of this opinion letter or to provide
the Addressees with any additional information that may come to our attention
after the date hereof. Each Addressee’s recourse, if any, on account of any
opinion herein proving inaccurate, shall be against the CA Subsidiary Holdco. I
am rendering these opinions and this opinion letter in my capacity as Corporate
Counsel of ILFC and not individually.
Very truly yours,
Czar Vigil
Corporate Counsel

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
                          , 20     
Page 6 of 10
Schedule I
Bank of America, N.A., as Term Loan 2 Administrative Agent and Term Loan 2
Collateral Agent
1455 Market Street, 5th Floor
San Francisco, CA 94103
Attention: Robert Rittelmeyer
Facsimile No.: (415) 503-5099
Goldman Sachs Lending Partners LLC, as Term Loan 2 Syndication Agent and Joint
Lead Arranger
200 West Street
New York, NY 10282
Attention: Elizabeth Fischer
Facsimile No. (646) 769-7984
Banc of America Securities LLC, as Joint Lead Arranger
One Bryant Park
New York, New York 10036
[Lenders]

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
                          , 20     
Page 7 of 10
Schedule II
Applicable Contracts
1. Restated Articles of Incorporation of ILFC.
2. Amended and Restated By-Laws of ILFC.
3. Indenture dated as of November 1, 1991, between ILFC and U.S. Bank Trust
National Association (successor to Continental Bank, National Association), as
Trustee.
4. First supplemental indenture, dated as of November 1, 2000, to the Indenture
between ILFC and U.S. Bank Trust National Association.
5. Second Supplemental Indenture, dated as of February 28, 2001, to the
Indenture between ILFC and U.S. Bank Trust National Association.
6. Third Supplemental Indenture, dated as of September 26, 2001, to the
Indenture between ILFC and U.S. Bank Trust National Association.
7. Indenture dated as of November 1, 2000, between ILFC and the Bank of New
York, as Trustee.
8. First Supplemental Indenture, dated as of August 16, 2002 to the indenture
between ILFC and the Bank of New York.
9. Fourth Supplemental Indenture, dated as of November 6, 2002, to the indenture
between ILFC and U.S. Bank National Association.
10. Fifth Supplemental Indenture, dated as of December 27, 2002, to the
indenture between ILFC and U.S. Bank National Association.
11. Sixth Supplemental Indenture, dated as of June 2, 2003, to the indenture
between ILFC and U.S. Bank National Association.
12. Seventh Supplemental Indenture, dated as of October 8, 2004, to the
indenture between ILFC and U.S. Bank National Association.
13. Eighth Supplemental Indenture, dated as of October 5, 2005, to the indenture
between ILFC and U.S. Bank National Association.

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
                          , 20     
Page 8 of 10
14. Ninth Supplemental Indenture, dated as of October 5, 2006, to the indenture
between ILFC and U.S. Bank National Association.
15. Tenth Supplemental Indenture, dated as of October 9, 2007, to the indenture
between ILFC and U.S. Bank National Association.
16. Agency Agreement (Amended and Restated), dated September 15, 2006, by and
among ILFC, Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société
anonyme.
17. Supplemental Agency Agreement, dated September 7, 2007, among ILFC,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
18. Supplemental Agency Agreement, dated September 5, 2008, among ILFC,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
19. Supplemental Agency Agreement, dated Septemeber 4, 2009, among ILFC,
Citibank, N.A. and Dexia Banque Internationale à Luxembourg, société anonyme.
20. Indenture, dated as of August 1, 2006, between ILFC and Deutsche Bank Trust
Company Americas, as Trustee.
21. Aircraft Facility Agreement, dated as of May 18, 2004, among Whitney Leasing
Limited, as borrower, ILFC, as guarantor and the Bank of Scotland and the other
banks listed therein.
22. Extension Letter, dated May 30, 2006, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
23. Extension Letter, dated May 30, 2007, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
24. Extension Letter, dated May 29, 2008, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.
25. Extension Letter, dated May 11, 2009, to Aircraft Facility Agreement, dated
as of May 18, 2004, among Whitney Leasing Limited, as borrower, the Borrower, as
guarantor, and the Bank of Scotland and other banks listed therein.

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
                          , 20     
Page 9 of 10
26. $2,000,000,000 Five-Year Revolving Credit Agreement dated as of October 14,
2005, among ILFC, CitiCorp USA, Inc as Administrative Agent, and the other
financial institutions listed therein.
27. Amendment No. 1 to the $2,000,000,000 Five-Year Revolving Credit Agreement
dated as of October 14, 2005, among ILFC, CitiCorp USA, Inc., as Administrative
Agent, and the other financial institutions listed therein.
28. $2,500,000,000 Five-Year Revolving Credit Agreement, dated as of October 13,
2006, among ILFC, CitiCorp USA, Inc., as Administrative Agent, and the other
financial institutions listed therein.
29. $2,000,000,000 Credit Agreement, dated as of October 13, 2009, among ILFC,
certain subsidiaries of ILFC named therein, AIG Funding, Inc., as lender, and
Wells Fargo Bank Northwest, National Association, as security trustee.
30. $1,700,000,000 Amended and Restated Credit Agreement, dated as of
October 13, 2009, among ILFC, certain subsidiaries of ILFC named therein, AIG
Funding, Inc., as lender, and Wells Fargo Bank Northwest, National Association,
as security trustee.
31. First Lien Borrower Party Guarantee Agreement, dated as of October 13, 2009,
among ILFC, certain subsidiaries of ILFC named therein for the benefit of the
Federal Reserve Bank of New York.
32. Third Lien Borrower Party Guarantee Agreement, dated as of October 13, 2009,
among ILFC, certain subsidiaries of ILFC named therein for the benefit of the
Federal Reserve Bank of New York.
33. Amendment Agreement, dated as of November 23, 2009, among ILFC, certain
subsidiaries of ILFC named therein, AIG Funding, Inc., as lender, and Wells
Fargo Bank Northwest, National Association, as security trustee.
34. Temporary Waiver and Amendment, dated as of December 1, 2009, among ILFC,
certain subsidiaries of ILFC named therein, AIG Funding, Inc., as lender, and
Wells Fargo Bank Northwest, National Association.
35. Temporary Waiver and Amendment No. 2, dated as of December 4, 2009, among
ILFC, certain subsidiaries of ILFC named therein, AIG Funding, Inc., as lender,
and Wells Fargo Bank Northwest, National Association, as security trustee.
36. Amendment to Credit Agreements and First Lien Borrower Party Guarantee
Agreement, dated as of December 4, 2009, among ILFC, certain subsidiaries of
ILFC named therein, AIG Funding, Inc., as lender, and the Federal Reserve Bank
of New York.

 



--------------------------------------------------------------------------------



 



To the addressees set forth
on Schedule I attached hereto
                          , 20     
Page 10 of 10
37. Amendment to Schedules of Certain Loan Documents, dated as of December 15,
2009, among ILFC, certain subsidiaries of ILFC named therein, AIG Funding, Inc.,
as lender, the Federal Reserve Bank of New York and Wells Fargo Bank Northwest,
National Association, as security trustee.
38. Amendment No. 2 to Schedules of Certain Loan Documents, dated as of
January 29, 2010, among ILFC, certain subsidiaries of ILFC named therein, AIG
Funding, Inc., as lender, the Federal Reserve Bank of New York and Wells Fargo
Bank Northwest, National Association, as security trustee.

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1C
FORM OF OPINION OF A&L GOODBODY,
COUNSEL TO THE RELEVANT RELEASE PARTIES
The addressees outlined in Schedule 1 hereto (the Addressees)
Dear Sirs,
We have acted on behalf of International Lease Finance Corporation (ILFC) which
has requested us to give you this opinion in connection with a credit agreement
dated as of March 17, 2010 (the Credit Agreement) between Delos Aircraft Inc.,
as borrower, International Lease Finance Corporation (ILFC), Artemis (Delos)
Limited (Artemis), Hyperion Aircraft Inc. and Apollo Aircraft Inc. (Apollo) as
Guarantors, the lenders identified therein as Lenders, Banc of America N.A., as
Administrative Agent and Collateral Agent (the Collateral Agent), Goldman Sachs
Lending Partners LLC as Syndication Agent and Banc of America Securities LLC and
Goldman Sachs Lending Partners LLC as Joint Lead Arrangers (the Credit
Agreement) (the Transaction).

1.   We have examined copies of

  1.1.   the Credit Agreement;     1.2.   the Security Agreement dated [ ] 2010
among Delos Aircraft Inc., the Company and the additional grantors referred to
therein as grantors and the Collateral Agent as collateral agent (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the Security Agreement);     1.3.   the agreements listed in Schedule 2 hereto
(the Agreements);     1.4.   a corporate certificate of Artemis dated [ ] 2010
(the Artemis Certificate) attaching:

  1.4.1.   copies of the certificate of incorporation and memorandum and
articles of association of Artemis;     1.4.2.   list of directors and secretary
of Artemis;     1.4.3.   a copy of the resolutions passed at the meeting of the
board of directors of Artemis dated [ ] 2010;     1.4.4.   a copy of the power
of attorney of Artemis dated [       ] 2010; and     1.4.5.   a copy of the
specimen signatures;

  1.5.   [a corporate certificate of [insert details of Irish-incorporated
Subject Lessor Subsidiary] (the Subject Lessor Subsidiary) dated [ ] 2010 (the
Subject Lessor Subsidiary Certificate) attaching:

  1.5.1.   copies of the certificate of incorporation and memorandum and
articles of association of the Subject Lessor Subsidiary;

 



--------------------------------------------------------------------------------



 



  1.5.2.   list of directors and secretary of the Subject Lessor Subsidiary;    
1.5.3.   a copy of the resolutions passed at the meeting of the board of
directors of the Subject Lessor Subsidiary dated [ ] 2010;     1.5.4.   a copy
of the power of attorney of the Subject Lessor Subsidiary dated [ ] 2010; and  
  1.5.5.   a copy of the specimen signatures;]

  1.6.   [a corporate certificate of [insert details of Irish-incorporated
Subject Intermediate Lessee] (the Subject Intermediate Lessee) dated [ ] 2010
(the Subject Intermediate Lessee Certificate) attaching:

  1.6.1.   copies of the certificate of incorporation and memorandum and
articles of association of the Subject Intermediate Lessee;     1.6.2.   list of
directors and secretary of the Subject Intermediate Lessee;     1.6.3.   a copy
of the resolutions passed at the meeting of the board of directors of the
Subject Intermediate Lessee dated [ ] 2010;     1.6.4.   a copy of the power of
attorney of the Subject Intermediate Lessee dated [ ] 2010; and     1.6.5.   a
copy of the specimen signatures;]

    and such other documents as we have considered necessary or desirable to
examine in order that we may give this opinion.       Terms defined in the
Credit Agreement have the same meaning in this opinion letter.       [Artemis,
the Subject Lessor Subsidiary and the Subject Intermediate Lessee are together
called the Companies and each a Company. The Artemis Certificate, the Subject
Lessor Subsidiary Certificate and the Subject Intermediate Lessee Certificate
are together called the Certificates and each a Certificate.]

2.   For the purpose of giving this opinion we have assumed:

  2.1.   the authenticity of all documents submitted to us as originals and the
completeness and conformity to the originals of all copies of documents of any
kind furnished to us;     2.2.   that the copies produced to us of minutes of
meetings and/or of resolutions are true copies and correctly record the
proceedings of such meetings and/or the subject-matter which they purport to
record and that any meetings referred to in such copies were duly convened and
held and that all resolutions set out in such minutes were duly passed and are
in full force and effect;     2.3.   the genuineness of the signatures and seals
on all original and copy documents which we have examined;     2.4.   that the
memorandum and articles of association of the Companies attached to each of the
Certificates are correct and up to date;

2



--------------------------------------------------------------------------------



 



  2.5.   the accuracy and completeness as to factual matters of the
representations, warranties and certificates of the Companies contained in each
of the Certificates and the accuracy of all certificates provided to us by the
Companies;     2.6.   that there are no agreements or arrangements in existence
which in any way amend or vary the terms of the Transaction as disclosed by the
Agreements;     2.7.   without having made any investigation that the terms of
the Agreements[, other than the Share Charges,]1 are lawful and fully
enforceable under the laws of the State of New York and any other applicable
laws other than the laws of Ireland and that the Agreements[, other than the
Share Charges,]2 create valid and enforceable security interests in accordance
with its terms under the laws of the State of New York;     2.8.   without
having made any investigation, that [Artemis]/[Apollo] is the beneficial owner
free from encumbrances of all right, title and interst in and to the [Charged
Property] (as defined in the Share Charges) and that it has delivered, or will
deliver, to the Collateral Agent each of the documents listed in Clause [ ] of
each of the Share Charges;     2.9.   the accuracy and completeness of all
information appearing on public records; and     2.10.   that each of the
Companies has entered into the Transaction in good faith, for its legitimate
business purposes, for good consideration, and that it derives commercial
benefit from the Transaction commensurate with the risks undertaken by it in the
Transactions.

3.   We express no opinion as to any matters falling to be determined other than
under the laws of Ireland and, without reference to provisions of other laws
imported by Irish private international law, in Ireland as of the date of this
letter. Subject to that qualification and to the other qualifications set out
herein, we are of the opinion that:

  3.1.   each of the Companies is a company duly incorporated under the laws of
Ireland and is a separate legal entity, subject to suit in its own name. Based
only on searches carried out in the Irish Companies Registration Office and the
Central Office of the High Court on the date hereof, each of the Companies is
validly existing under the laws of Ireland and no steps have been taken or are
being taken to appoint a receiver, examiner or liquidator over it or to wind it
up;     3.2.   each of the Companies has the necessary power and authority, and
all necessary corporate and other action has been taken, to enable it to
execute, deliver and perform the obligations undertaken by it under the
Agreements, and the implementation by the Companies of the foregoing will not
cause:

  3.2.1.   any limit on it or on its directors (whether imposed by the documents
constituting the Companies or by statute or regulation) to be exceeded; or    
3.2.2.   any law or order to be contravened;

 

1   To be inserted where Share Charges are governed by Irish law   2   To be
inserted where Share Charges are governed by Irish law

3



--------------------------------------------------------------------------------



 



  3.3.   the Agreements to which any Company is party has been duly executed on
behalf of that Company [and the obligations on the part of [Artemis]/[Apollo]
under the Share Charges are valid and legally binding on and are in a form
capable of enforcement against [Artemis]/[Apollo] under the laws of Ireland in
the courts of Ireland, in accordance with their terms]3;     3.4.   no
authorisations, approvals, licences, exemptions or consents of governmental or
regulatory authorities with respect to the Agreements are required to be
obtained in Ireland;     3.5.   under the laws of Ireland in force at the date
hereof, the claims of the Collateral Agent against the Companies under the
Agreements will rank at least pari passu with the claims of all other unsecured
creditors, except claims which rank at law as preferential claims in a winding
up, examinership or receivership;     3.6.   it is not necessary or advisable
under the laws of Ireland in order to ensure the legality, validity,
enforceability or priority of the obligations or rights of any party to the
Agreements, or the perfection or priority of any security interest created under
the Agreements, that the Agreements be filed, registered, recorded, or notarised
in any public office or elsewhere or that any other instrument relating thereto
be signed, delivered, filed, registered or recorded other than the requirement
to file particulars of the charges created pursuant to the Agreements with the
Irish Registrar of Companies within 21 days of their execution.     3.7.   the
Companies are not entitled to claim any immunity from suit, execution,
attachment or other legal process in Ireland;     3.8.   in any proceedings
taken in Ireland for the enforcement of the Collateral Supplement (as defined in
Schedule 2 hereto)4, the choice of the law of the State of New York as the
governing law of the contractual rights and obligations of the parties under the
Agreement would be upheld by the Irish Courts in accordance with and subject to
the provisions of the Rome I Regulation EC No 593/2008 on the Law Applicable to
Contractual Obligations;     3.9.   in any proceedings taken in Ireland for the
enforcement of a judgment obtained against Artemis5 in the courts of New York (a
Foreign Judgment) the Foreign Judgment should be recognised and enforced by the
courts of Ireland save that to enforce such a Foreign Judgment in Ireland it
would be necessary to obtain an order of the Irish courts. Such order should be
granted on proper proof of the Foreign Judgment without any re-trial or
examination of the merits of the case subject to the following qualifications:

  3.9.1.   that the foreign court had jurisdiction, according to the laws of
Ireland;

 

3   To be inserted where Share Charges are governed by Irish law   4   Include
reference to any other document governed by a foreign law   5   Include
reference to any other Irish-incorporated entity party to a New York law
Agreement

4



--------------------------------------------------------------------------------



 



  3.9.2.   that the Foreign Judgment was not obtained by fraud;     3.9.3.  
that the Foreign Judgment is not contrary to public policy or natural justice as
understood in Irish law;     3.9.4.   that the Foreign Judgment is final and
conclusive;     3.9.5.   that the Foreign Judgment is for a definite sum of
money; and     3.9.6.   that the procedural rules of the court giving the
Foreign Judgment have been observed.

      Any such order of the Irish courts may be expressed in a currency other
than euro in respect of the amount due and payable by Artemis but such order may
be issued out of the Central Office of the Irish High Court expressed in euro by
reference to the official rate of exchange prevailing on the date of issue of
such order. However, in the event of a winding up of Artemis, amounts claimed by
or against Artemis in a currency other than the euro (the Foreign Currency)
would, to the extent properly payable in the winding up, be paid if not in the
Foreign Currency in the euro equivalent of the amount due in the Foreign
Currency converted at the rate of exchange pertaining on the date of the
commencement of such winding up;

  3.10.   the enforcement of the Company’s obligations under the Security
Agreement in accordance with the terms of the Assumption Agreement dated [ ]
2010, the Collateral Supplement and the laws of the State of New York will be
recognised and upheld by the Irish courts in accordance with paragraphs 3.8 and
3.9 above. In this respect, we refer you to the assumption at paragraph 2.7
above and paragraph [ ] of the legal opinion of Clifford Chance as New York
counsel to the Collateral Agent dated [ ] 20106;     3.11.   it is not necessary
under the laws of Ireland (a) in order to enable the Collateral Agent to enforce
its rights under the Agreements or (b) by reason of the execution of the
Agreements, that the Collateral Agent should be licensed, qualified or otherwise
entitled to carry on business in Ireland;     3.12.   the Agreements will not be
liable to any ad valorem tax or duty, registration tax, stamp duty or any
similar tax or duty imposed by a competent authority of or within Ireland;    
3.13.   by reason only of the execution, delivery and performance of the
Agreements by the Collateral Agent, it shall not be deemed to be resident,
domiciled or carrying on a trade or business in Ireland;     3.14.   there is no
applicable usury or interest limitation law in Ireland which would restrict the
recovery of payments in accordance with the Agreements; and     3.15.   the
Irish Courts will generally recognise the security interests created by the
Companies pursuant to the Agreements in accordance with its terms, provided that
such interests or their enforcement are not illegal or contrary to public policy
as a matter of Irish law, that all Irish law formalities with regard to security
interests and

 

6   Insert date of CC Effective Date opinion

5



--------------------------------------------------------------------------------



 



      their enforcement have been complied with and that the party creating the
security has absolute title, free from encumbrances and other third party
rights, to such assets.

4.   The opinions set forth in this opinion letter are given subject to the
following qualifications:

  4.1.   an order of specific performance or any other equitable remedy is a
discretionary remedy and is not available when damages are considered to be an
adequate remedy;     4.2.   this opinion is given subject to general provisions
of Irish law relating to insolvency, bankruptcy, liquidation, reorganisation,
receivership, moratoria, court scheme of arrangement, administration and
examination, and the fraudulent preference of creditors and other Irish law
generally affecting the rights of creditors;     4.3.   this opinion is subject
to the general laws relating to the limitation of actions in Ireland;     4.4.  
a determination, description, calculation, opinion or certificate of any person
as to any matter provided for in any of the Agreements might be held by the
Irish courts not to be final, conclusive or binding if it could be shown to have
an unreasonable, incorrect, or arbitrary basis or not to have been made in good
faith;     4.5.   additional interest imposed by any clause of any of the
Agreements might be held to constitute a penalty and the provisions of that
clause imposing additional interest would thus be held to be void. The fact that
such provisions are held to be void would not in itself prejudice the legality
and enforceability of any other provisions of the relevant Agreement but could
restrict the amount recoverable by way of interest under such Agreement;    
4.6.   claims may be or become subject to defences of set-off or counter-claim;
    4.7.   pursuant to section 1001 of the Taxes Consolidation Act, 1997, the
Collateral Agent may become liable to make certain payments to the Irish Revenue
Commissioners (the Revenue) by reason of having been granted a fixed charge on
book debts of the Companies pursuant to the Agreements. Such liability would be
computed by reference to (i) amounts of income tax deducted by the relevant
Company from the wages of its employees and (ii) amounts of value added tax in
each case owing but not paid by the relevant Company to the Revenue (Relevant
Amounts). However, the liability to pay to the Revenue amounts received by it
from the Companies will be limited to amounts received after the relevant
Company shall have been notified in writing by the Revenue that such Relevant
Amounts are due (the Revenue Notice). Further, if the Revenue have received,
within 21 days of execution, prescribed details of the charges created thereby
by the Agreement the liability of the Collateral Agent to discharge the Relevant
Amounts will be limited to the Relevant Amounts accruing after the date of the
Revenue Notice;     4.8.   under Section 1002 of the Taxes Consolidation Act,
1997, any debt to a person (including any deposit with a financial institution)
may be attached by the Revenue Commissioners in order to discharge any
liabilities of that person in respect of outstanding tax whether the liabilities
are due on its own account or as an agent or trustee. This right of the Revenue
Commissioners (on which there is no case law) may override the rights of the
holders of security (whether fixed or floating) in relation

6



--------------------------------------------------------------------------------



 



      to the debt in question. Section 1002 could be relevant to the security
created by the Agreements;     4.9.   an Irish court has power to stay an action
where it is shown that there is some other forum having competent jurisdiction
which is more appropriate for the trial of the action, in which the case can be
tried more suitably for the interests of all the parties and the ends of
justice, and where staying the action is not inconsistent with Council
Regulation 2001/44/EC on Jurisdiction and the Enforcement of Judgments;    
4.10.   there is some possibility that depending on the actual course of dealing
between the parties to the Agreements, the fixed charges contained in the
Agreements may not be construed as fixed charges but as floating charges and so
become subject to prior claims of certain statutory preferential creditors;    
4.11.   the enforceability of severance clauses is at the discretion of the
court and may not be enforceable in all circumstances;     4.12.   a waiver of
all defences to any proceedings may not be enforceable;     4.13.   provisions
in any of the Agreements providing for indemnification resulting from loss
suffered on conversion of the amount of a claim made in a foreign currency into
euro in a liquidation may not be enforceable;     4.14.   any undertakings
contained in any of the Agreements by any of the Companies in respect of stamp
duty may not be held to be binding on the relevant Company;     4.15.   an Irish
court may refuse to give effect to undertakings contained in any Agreement that
any of the Companies will pay legal expenses and costs in respect of any action
before the Irish courts;     4.16.   we express no opinion as to the priority of
any of the security created by the Agreements or whether the property or assets
comprised in such security is owned by relevant chargor thereunder, or whether
such property or assets is or are now or may become subject to any equities or
subject to any rights or interests of any other person ranking in priority to or
free of such security or whether they could be transferred to any other person
free of any such security; and     4.17.   we express no opinion on any taxation
matters other than as expressly set out in paragraph 3.11 or on the contractual
terms of the relevant documents other than by reference to the legal character
thereof.

This opinion is addressed only to the Addressees and may be relied upon only by
each such Addressee for its sole benefit in connection with the Transaction and
may not be relied on by any assignees of any such persons or any other person.
Yours faithfully,

7



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Addressees
Bank of America, N.A. in its capacity as Collateral Agent and Administrative
Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Goldman Sachs Lending Partners LLC in its capacity as Syndication Agent and
Joint Lead Arranger
200 West Street
New York
NY 10282
Banc of America Securities LLC, as Joint Lead Arranger
One Bryant Park
New York
NY 10036
[Lenders]

8



--------------------------------------------------------------------------------



 



SCHEDULE 2
The Agreements
Each of the Agreements is dated [ ] 2010 unless otherwise stated

1.   [Share Charge between [Artemis]/[Apollo] as chargor and the Collateral
Agent as charge in respect of the shares in each Subject Lessor Subsidiary (the
Subject Lessor Subsidiary Share Charge)]7   2.   [Share Charge between
[Artemis]/Apollo] as chargor and the Collateral Agent as charge in respect of
the shares in each Subject Intermediate Lessee (the Subject Intermediate Lessee
Share Charge, together with the Subject Lessor Subsidiary Share Charge, the
Share Charges)]8   3.   Collateral Supplement from Artemis to the Collateral
Agent, duly acknowledged and agreed to by the Collateral Agent (the Collateral
Supplement)

 

7   To be inserted where (i) Share Charges are governed by Irish law or
(ii) chargor is Artemis   8   To be inserted where (i) Share Charges are
governed by Irish law or (ii) chargor is Artemis

9



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF OPINION OF DAUGHERTY, FOWLER, PEREGRIN, HAUGHT & JENSON
DFPH&J DRAFT
___/___/10
(NO EXISTING IR REGISTRATIONS)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)
___, 2010
To the Parties Named on
        Schedule 1 attached hereto

RE:   One (1) _____ model ____ aircraft bearing manufacturer’s serial number
____ (the “Airframe”) and two (2) ________________ model _______ aircraft
engines bearing manufacturer’s serial numbers ______ and ______ (the “Engines”)

Ladies and Gentlemen:
          Acting as special legal counsel, this opinion is furnished to you with
respect to the registration of interests with the International Registry (the
“IR”) created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).
          Terms capitalized herein and not otherwise defined herein shall have
the meanings given in the CTT and on Schedule 3 attached hereto.
          Based upon our examination of such records of the IR as we deemed
necessary to render this opinion, it is our opinion that:

1.  
the Airframe and the Engines constitute Aircraft Objects;
  2.  
based upon the Priority Search Certificates dated ___, 2010 obtained from the
IR, copies of which are attached hereto as Schedule 2 and incorporated herein by
reference:

E-2-1 



--------------------------------------------------------------------------------



 



To the Parties Named on
Schedule 1 attached hereto
_________ ___, 2010
Page 2

(a)  
the Airframe and the Engines are not subject to any International Interests that
have not been discharged; and,
  (b)  
the Sale has been duly registered on the IR and constitutes a Sale, with respect
to the Airframe and the Engines;
  3.  
the Sale is entitled to the priorities, protections and benefits of the CTT,
subject to the statements on Exhibit A attached hereto; and,
  4.  
no further registration on the IR of the Sale is required under the CTT in order
to maintain the effectiveness and priority thereof.

          In the event the Sale is not subject to the CTT, then the interest
created thereby is governed by applicable law.
          This opinion is subject to certain comments, limitations and
assumptions as listed in Exhibit A attached hereto and incorporated herein by
reference.

     
 
  Very truly yours,
 
   
 
  Robert M. Peregrin
For the Firm

E-2-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
Delos Aircraft Inc.
International Lease Finance Corporation
Hyperion Aircraft Inc.
Apollo Aircraft Inc.
Artemis (Delos) Limited
Bank of America, N.A., as administrative agent and collateral agent
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger
[Lenders]

E-2-3



--------------------------------------------------------------------------------



 



SCHEDULE 2
[the Priority Search Certificates attached hereto]

E-2-2-4



--------------------------------------------------------------------------------



 



SCHEDULE 3
Description of Sale
          Contract of Sale registered with the International Registry ___, 2010
between International Lease Finance Corporation, as Seller, and ___, as Buyer,
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.

E-2-5



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:

(i)  
the Priority Search Certificates are accurate in all respects, contain all the
registered information and data on the IR in connection with the Airframe and
the Engines to which they relate, and have not been altered since the date of
such Priority Search Certificates;

(ii)  
the IR descriptions of the Airframe and the Engines are as noted above and are
accurate and complete descriptions with respect to the registrations on the IR;

(iii)  
the Sale is effective to constitute a Sale subject to the CTT and registration
on the IR;

(iv)  
all of the registrations indicated on the Priority Search Certificates are fully
and properly constituted and validly created under the CTT;

(v)  
all registrations on the IR pertaining to the Airframe and the Engines are
valid, enforceable and sufficient under the relevant applicable law or the CTT
to create, effect or terminate the rights and interests they purport to create,
effect or terminate;

(vi)  
there has been no subordination or variation of any priority that would be
acquired pursuant to the terms of the CTT, in connection with the registrations
on the IR evidenced by the Priority Search Certificates other than pursuant to
any subordination indicated on the Priority Search Certificates.

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

  (i)   in respect of rights derived from registrations with the IR does not
cover liens, claims or encumbrances which are perfected without the filing of
notice thereof;

A-0



--------------------------------------------------------------------------------



 



  (ii)   does not cover liens perfected in foreign jurisdictions, except to the
extent applicable law would regulate their priority based on registration with
the IR; and,     (iii)   does not cover any rights to arrest or detain an
airframe or an engine under any applicable law.

A-1



--------------------------------------------------------------------------------



 



DFPH&J DRAFT
___/___/10
(EXISTING IR REGISTRATION)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)
___, 2010
To the Parties Named on
     Schedule 1 attached hereto

RE:   One (1) _____ model ____ aircraft bearing manufacturer’s serial number
____ (the “Airframe”) and two (2) ________________ model _______ aircraft
engines bearing manufacturer’s serial numbers ______ and ______ (the “Engines”)

Ladies and Gentlemen:
          Acting as special legal counsel, this opinion is furnished to you with
respect to the registration of interests with the International Registry (the
“IR”) created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).
          Terms capitalized herein and not otherwise defined herein shall have
the meanings given in the CTT and on Schedule 3 attached hereto.
          Based upon our examination of such records of the IR as we deemed
necessary to render this opinion, it is our opinion that:

1.  
the Airframe and the Engines constitute Aircraft Objects;
  2.  
based upon the Priority Search Certificates dated ___, 2010 obtained from the
IR, copies of which are attached hereto as Schedule 2 and incorporated herein by
reference:

 



--------------------------------------------------------------------------------



 



To the Parties Named on
Schedule 1 attached hereto
_________ ___, 2010
Page 2

(a)  
the Airframe and the Engines are subject only to the Lease International
Interest, which has been assigned by the Lease Assignment Interest;
  (b)  
the Lease International Interest has been duly registered on the IR and
constitutes a first priority International Interest in the Airframe and the
Engines;
  (c)  
the Lease Assignment Interest has been duly registered on the IR as an
assignment of the Lease International Interest; and,
  (d)  
the Sale has been duly registered on the IR and constitutes a Sale, with respect
to the Airframe and the Engines;
  3.  
the CTT Interests are entitled to the priorities, protections and benefits of
the CTT, subject to the statements on Exhibit A attached hereto; and,
  4.  
no further registration on the IR of the CTT Interests is required under the CTT
in order to maintain the effectiveness and priority thereof.

          In the event the CTT Interests are not subject to the CTT, then the
interests created thereby are governed by applicable law.
          This opinion is subject to certain comments, limitations and
assumptions as listed in Exhibit A attached hereto and incorporated herein by
reference.

     
 
  Very truly yours,
 
   
 
  Robert M. Peregrin
For the Firm

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Delos Aircraft Inc.
International Lease Finance Corporation
Hyperion Aircraft Inc.
Apollo Aircraft Inc.
Artemis (Delos) Limited
Bank of America, N.A., as administrative agent and collateral agent
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger
[Lenders]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
[the Priority Search Certificates attached hereto]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Description of Lease International Interest
          International Interest registered with the International Registry
___between ___, as Debtor, and International Lease Finance Corporation, as
Creditor, as set forth on the Priority Search Certificates, with respect to the
Airframe and the Engines.
Description of Lease Assignment Interest
          Assignment of an International Interest registered with the
International Registry ___ ___, 2010 between International Lease Finance
Corporation, as Assignor, and ___, as Assignee, as set forth on the Priority
Search Certificates, with respect to the Airframe and the Engines.
Description of Sale
          Contract of Sale registered with the International Registry ___, 2010
between International Lease Finance Corporation, as Seller, and ___, as Buyer,
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.
Description of CTT Interests
          The Lease International Interest, the Lease Assignment Interest and
the Sale are referred to collectively as the “CTT Interests”.

Σ 3 - 1 



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:

(i)  
the Priority Search Certificates are accurate in all respects, contain all the
registered information and data on the IR in connection with the Airframe and
the Engines to which they relate, and have not been altered since the date of
such Priority Search Certificates;
  (ii)  
the IR descriptions of the Airframe and the Engines are as noted above and are
accurate and complete descriptions with respect to the registrations on the IR;
  (iii)  
the CTT Interests are effective to constitute an International Interest, an
Assignment of an International Interest or a Sale subject to the CTT and
registration on the IR;
  (iv)  
all of the registrations indicated on the Priority Search Certificates are fully
and properly constituted and validly created under the CTT;
  (v)  
all registrations on the IR pertaining to the Airframe and the Engines are
valid, enforceable and sufficient under the relevant applicable law or the CTT
to create, effect or terminate the rights and interests they purport to create,
effect or terminate;
  (vi)  
there has been no subordination or variation of any priority that would be
acquired pursuant to the terms of the CTT, in connection with the registrations
on the IR evidenced by the Priority Search Certificates other than pursuant to
any subordination indicated on the Priority Search Certificates.

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

  (i)   in respect of rights derived from registrations with the IR does not
cover liens, claims or encumbrances which are perfected without the filing of
notice thereof;

A- 0 



--------------------------------------------------------------------------------



 



  (ii)   does not cover liens perfected in foreign jurisdictions, except to the
extent applicable law would regulate their priority based on registration with
the IR; and,     (iii)   does not cover any rights to arrest or detain an
airframe or an engine under any applicable law.

A - 1 



--------------------------------------------------------------------------------



 



DFPH&J DRAFT
___/___/10
(MULTIPLE EXISTING IR REGISTRATIONS)
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)
______ ___, 2010
To the Parties Named on
     Schedule 1 attached hereto

RE:   One (1) _____ model ____ aircraft bearing manufacturer’s serial number
____ (the “Airframe”) and two (2) ________________ model _______ aircraft
engines bearing manufacturer’s serial numbers ______ and ______ (the “Engines”)

Ladies and Gentlemen:
          Acting as special legal counsel this opinion is furnished to you with
respect to the registration of interests with the International Registry (the
“IR”) created pursuant to, and according to the provisions of, the Convention on
International Interests in Mobile Equipment (the “Convention”), the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with the Regulations for the International
Registry (the “Regulations”), the International Registry Procedures (the
“Procedures”), and all other rules, amendments, supplements, and revisions
thereto (collectively the “CTT”).
          Terms capitalized herein and not otherwise defined herein shall have
the meanings given in the CTT and on Schedule 3 attached hereto.
          Based upon our examination of such records of the IR as we deemed
necessary to render this opinion, it is our opinion that:

1.  
the Airframe and the Engines constitute Aircraft Objects;
  2.  
based upon the Priority Search Certificates dated ___, 2010 obtained from the
IR, copies of which are attached hereto as Schedule 2 and incorporated herein by
reference:

 



--------------------------------------------------------------------------------



 



To the Parties Named on
Schedule 1 attached hereto
______ ___, 2010
Page 2

(a)  
the Airframe and the Engines are subject only to the Lease International
Interest, which has been assigned by the Lease Assignment Interest;
  (b)  
the Lease International Interest has been duly registered on the IR and
constitutes a first priority International Interest in the Airframe and the
Engines;
  (c)  
the Lease Assignment Interest has been duly registered on the IR as an
assignment of the Lease International Interest;
  (d)  
the Sale has been duly registered on the IR and constitutes a Sale, with respect
to the Airframe and the Engines; and,
  (e)  
the Discharge has been duly registered on the IR as a Discharge of the Head
Lease International Interest;
  3.  
the CTT Interests are entitled to the priorities, protections and benefits of
the CTT, subject to the statements on Exhibit A attached hereto; and,
  4.  
no further registration on the IR of the CTT Interests is required under the CTT
in order to maintain the effectiveness and priority thereof.

          In the event the CTT Interests are not subject to the CTT, then the
interests created thereby are governed by applicable law.
          This opinion is subject to certain comments, limitations and
assumptions as listed in Exhibit A attached hereto and incorporated herein by
reference.

     
 
  Very truly yours,
 
   
 
  Robert M. Peregrin
 
  For the Firm

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Delos Aircraft Inc.
International Lease Finance Corporation
Hyperion Aircraft Inc.
Apollo Aircraft Inc.
Artemis (Delos) Limited
Bank of America, N.A., as administrative agent and collateral agent
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger
[Lenders]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
[the Priority Search Certificates attached hereto]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Description of Lease International Interest
          International Interest registered with the International Registry ___,
20___between ___, as Debtor, and ILFC Ireland Limited, as Creditor, as set forth
on the Priority Search Certificates, with respect to the Airframe and the
Engines.
Description of Lease Assignment Interest
          Assignment of an International Interest registered with the
International Registry ___ ___, 2010 between ILFC Ireland Limited, as Assignor,
and ___, as Assignee, registered with the International Registry as set forth on
the Priority Search Certificates, with respect to the Airframe and the Engines.
Description of Sale
          Contract of Sale registered with the International Registry ___, 2010
between International Lease Finance Corporation, as Seller, and ___, as Buyer,
as set forth on the Priority Search Certificates, with respect to the Airframe
and the Engines.
Description of Discharge
          Discharge of an International Interest registered with the
International Registry ___ ___, 2010 by International Lease Finance Corporation,
as Creditor, as set forth on the Priority Search Certificates, with respect to
the Airframe and the Engines.
Description of Head Lease International Interest
          International Interest registered with the International Registry ___,
20___between ILFC Ireland Limited, as Debtor, and International Lease Finance
Corporation, as Creditor, as set forth on the Priority Search Certificates, with
respect to the Airframe and the Engines.
Description of CTT Interests
          The Lease International Interest, the Lease Assignment Interest, the
Sale and the Discharge are referred to collectively as the “CTT Interests”.

Σ 3 - 1 



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:

(i)  
the Priority Search Certificates are accurate in all respects, contain all the
registered information and data on the IR in connection with the Airframe and
the Engines to which they relate, and have not been altered since the date of
such Priority Search Certificates;
  (ii)  
the IR descriptions of the Airframe and the Engines are as noted above and are
accurate and complete descriptions with respect to the registrations on the IR;
  (iii)  
the CTT Interests are effective to constitute an International Interest, an
Assignment of an International Interest, a Sale or a Discharge subject to the
CTT and registration on the IR;
  (iv)  
all of the registrations indicated on the Priority Search Certificates are fully
and properly constituted and validly created under the CTT;
  (v)  
any registrations on the IR pertaining to the Airframe and the Engines are
valid, enforceable and sufficient under the relevant applicable law or the CTT
to create, effect or terminate the rights and interests they purport to create,
effect or terminate;
  (vi)  
there has been no subordination or variation of any priority that would be
acquired pursuant to the terms of the CTT, in connection with the registrations
on the IR evidenced by the Priority Search Certificates other than pursuant to
any subordination indicated on the Priority Search Certificates.

In addition, since our examination was limited to records maintained by the IR,
our opinion is subject to the following limitations:

  (i)   in respect of rights derived from registrations with the IR does not
cover liens, claims or encumbrances which are perfected without the filing of
notice thereof;

A-0



--------------------------------------------------------------------------------



 



  (ii)   does not cover liens perfected in foreign jurisdictions, except to the
extent applicable law would regulate their priority based on registration with
the IR; and,     (iii)   does not cover any rights to arrest or detain an
airframe or an engine under any applicable law.

A-1



--------------------------------------------------------------------------------



 



DFPH&J DRAFT
___/___/10
(For the Letterhead of Daugherty, Fowler, Peregrin, Haught & Jenson)
________ __, 2010
To the Parties Named on
     Schedule 1 attached hereto

RE:   One (1) ________ model ______ (shown on the IR as _________ model _______)
aircraft bearing manufacturer’s serial number _____ and U.S. Registration
No. N_____ (the “Airframe”) and two (2) ________________ model ______ (shown on
the IR as ___________________ model _________) aircraft engines bearing
manufacturer’s serial numbers ______ and ______ (the “Engines”)

Ladies and Gentlemen:
     Acting as special legal counsel in connection with the transactions
contemplated by the instruments described below, this opinion is furnished to
you with respect to (i) the registration of interests with the International
Registry (the “IR”) created pursuant to, and according to the provisions of, the
Convention on International Interests in Mobile Equipment (the “Convention”),
the Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment (the “Protocol”), both signed in Cape
Town, South Africa on November 16, 2001, together with the Regulations for the
International Registry (the “Regulations”), the International Registry
Procedures (the “Procedures”), and all other rules, amendments, supplements, and
revisions thereto (collectively the “CTT”), all as in effect on this date in the
United States of America, as a Contracting State, and (ii) the recordation of
instruments and the registration of airframes with the Federal Aviation Civil
Aircraft Registry (the “FAA”) under the requirements of Title 49 of the United
States Code (the “Transportation Code”).
     Terms capitalized herein and not otherwise defined herein shall have the
meanings given in the CTT and on Schedule 3 attached hereto.
     On ___, 2010, we examined and filed with the FAA the following described
instruments at the respective times listed below:

 



--------------------------------------------------------------------------------



 



To the Parties Named on
Schedule 1 attached hereto
                       , 2010
Page 2

  (a)   AC Form 8050-2 Aircraft Bill of Sale dated ______, 2010 (the “FAA Bill
of Sale”) by International Lease Finance Corporation (“ILFC”), as seller,
conveying title to the Airframe to ______(the “Trust”), as purchaser, which FAA
Bill of Sale was filed at ______.m., C.S.T.;     (b)   AC Form 8050-1 Aircraft
Registration Application dated ___, 2010 (the “Aircraft Registration
Application”) by the Trust, as applicant, with respect to the Airframe, which
Aircraft Registration Application was filed at ___.m., C.S.T.;     (c)  
Affidavit of Citizenship dated ___, 2010 (the “Affidavit”) by ___, as trustee
(the “Trustee”) pursuant to Section 47.7(c)(2)(iii) of the Federal Aviation
Regulations, which Affidavit was filed at ___.m., C.S.T.;     (d)   Trust
Agreement dated as of ___, 2010 (the “Trust Agreement”) between the Trustee and
___, which Trust Agreement was filed at ___.m., C.S.T.; and,     (e)  
Assignment and Assumption Agreement dated as of ___, 2010 (the “Assignment”)
between ILFC, as assignor, and the Trust, as assignee, assigning all right,
title and interest of ILFC in the Lease, with respect to the Airframe and the
Engines, in favor of the Trust, which Assignment was filed at ___.m., C.S.T.

          We have also examined a copy of the Warranty Bill of Sale dated ___,
2010 (the “Warranty Bill of Sale”) from ILFC, as seller, conveying title to the
Airframe and the Engines to the Trust, as purchaser.
          The interest created by the FAA Bill of Sale and the Warranty Bill of
Sale is referred to herein as the “CTT Sale”. The interest created by the Lease
is referred to herein as the “CTT Lease Interest”. The assignment of the Lease
created by the Assignment is referred to herein as the “CTT Assignment
Interest”. The CTT Sale, the CTT Lease Interest and the CTT Assignment Interest
are referred to herein collectively as the “CTT Interests”.

 



--------------------------------------------------------------------------------



 



To the Parties Named on
Schedule 1 attached hereto
                       , 2010
Page 3
          Based upon our examination of the foregoing instruments and such
records of the FAA and the IR as we deemed necessary to render this opinion, it
is our opinion that:

6.  
the Airframe and the Engines constitute Aircraft Objects based upon the Interim
Updatable List of Eligible Aircraft Objects compiled by the FAA;
  7.  
the Aircraft Registration Application, the Affidavit and the Trust Agreement are
in due form for filing and have been duly filed with the FAA pursuant to and in
accordance with the Transportation Code;
  8.  
the FAA Bill of Sale and the Assignment are in due form for recordation by, and
have been duly filed for recordation with, the FAA pursuant to and in accordance
with the Transportation Code;
  9.  
the Airframe is eligible for registration by the FAA for purposes of the
Transportation Code in the name of the Trust and the filing with the FAA of the
FAA Bill of Sale, the Aircraft Registration Application, the Affidavit and the
Trust Agreement will cause the FAA to register the Airframe, in due course, in
the name of the Trust, at which time the FAA will issue an AC Form 8050-3
Certificate of Aircraft Registration in the name of the Trust, pursuant to and
in accordance with the Transportation Code;
  10.  
the owner of the Airframe for registration purposes at the FAA is the Trust and
the Airframe and the Engines are free and clear of liens and encumbrances of
record at the FAA except as created by the Lease, as assigned by the Assignment;
  11.  
the rights of the Trust, as lessor, and ___, as lessee, under the Lease, as
assigned by the Assignment, with respect to the Airframe and the Engines are
perfected at the FAA;
  12.  
the Assignment creates a valid assignment of all of the right, title and
interest of ILFC in the Lease, with respect to the Airframe and the Engines, in
favor of the Trust;

 



--------------------------------------------------------------------------------



 



To the Parties Named on
Schedule 1 attached hereto
                       , 2010
Page 4

13.  
based upon the Priority Search Certificates dated ___, 2010 obtained from the
IR, copies of which are attached hereto as Schedule 2 and incorporated herein by
reference:
  (a)  
the Airframe and the Engines are subject only to the CTT Lease Interest, which
has been assigned to the Trust by the CTT Assignment Interest;
  (b)  
the CTT Lease Interest has been duly registered on the IR and constitutes a
first priority International Interest in the Airframe and the Engines;
  (c)  
the CTT Sale has been duly registered on the IR and constitutes a Sale with
respect to the Airframe and the Engines; and,
  (d)  
the CTT Assignment Interest has been duly registered on the IR as an Assignment
of the CTT Lease Interest;
  14.  
the CTT Interests are entitled to the priorities, protections and benefits of
the CTT, subject to the statements on Exhibit A attached hereto;
  15.  
no further registration on the IR of the CTT Interests is required under the CTT
in order to maintain the effectiveness and priority thereof and no other
registration of the Airframe or filings other than filings with the FAA (which
have been duly effected) are necessary in order to:
  (a)  
maintain the registration of the Airframe in the name of the Trust; and,
  (b)  
maintain the lien and priority of the Lease, as assigned by the Assignment, with
respect to the Airframe and the Engines; and,
  16.  
no authorization, approval, consent, license or order of, or registration with,
or the giving of notice to, the FAA is required for the valid authorization,
delivery and performance of the Lease, as assigned by the Assignment, except for
such filings as are referred to above and the prior filing of the Lease with the
FAA.

 



--------------------------------------------------------------------------------



 



To the Parties Named on
Schedule 1 attached hereto
                       , 2010
Page 5
          In the event the CTT Interests are not subject to the CTT, then the
interests created thereby are governed by the Transportation Code or applicable
law.
          This opinion is subject to certain comments, limitations and
assumptions as listed in Exhibit A attached hereto and incorporated herein by
reference.
          In rendering this opinion we have relied upon the opinion of the
Aeronautical Center Counsel dated ___, 2010 a copy of which is attached hereto.

     
 
  Very truly yours,
 
   
 
  Robert M. Peregrin
 
  For the Firm

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Delos Aircraft Inc.
International Lease Finance Corporation
Hyperion Aircraft Inc.
Apollo Aircraft Inc.
Artemis (Delos) Limited
Bank of America, N.A., as administrative agent and collateral agent
Goldman Sachs Lending Partners LLC, as syndication agent and joint lead arranger
Banc of America Securities LLC, as joint lead arranger
[Lenders]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
[the Priority Search Certificates attached hereto]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Description of Lease

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Assumptions and Limitations
In rendering the foregoing opinion we have assumed that:

(i)  
the records maintained by the FAA are accurate in all respects;
  (ii)  
the Priority Search Certificates are accurate in all respects, contain all the
registered information and data on the IR in connection with the Airframe and
the Engines to which they relate, and have not been altered since the date of
such Priority Search Certificates;
  (iii)  
the IR descriptions of the Airframe and the Engines are as noted above and are
accurate and complete descriptions with respect to the registrations on the IR;
  (iv)  
at the time the Lease was concluded, the Debtor was situated, pursuant to the
CTT, in the United States;
  (v)  
the necessary parties under each of the Lease and the Assignment have given the
consents in writing to the registration with the IR of the interests in the
Airframe and the Engines created thereby;
  (vi)  
each of the CTT Interests is effective under applicable local law to constitute
an Interest, a Sale or an Assignment subject to the CTT and registration on the
IR;
  (vii)  
all of the registrations indicated on the Priority Search Certificates are fully
and properly constituted and validly created under the CTT;
  (viii)  
all documents identified in this opinion, all documents in the records
maintained by the FAA for the Airframe and the Engines, as well as any
registrations on the IR pertaining to the Airframe and the Engines, are valid,
enforceable and sufficient under the relevant applicable law or the CTT to
create, effect or terminate the rights and interests they purport to create,
effect or terminate;
  (ix)  
in rendering this opinion, we have assumed that:
  (a)  
the Trust qualifies as a “citizen of the United States” as defined in the
Transportation Code;

A-0



--------------------------------------------------------------------------------



 



(b)   the instruments described above are valid and enforceable under applicable
local law; and,   (c)  
there are no documents with respect to the Airframe and the Engines which have
been filed for recordation with the FAA under the FAA’s recording system but
which have not yet been listed in the available records of such system as having
been so filed;
  (x)  
there has been no subordination or variation of any priority that would be
acquired pursuant to the terms of the CTT, in connection with the registrations
on the IR evidenced by the Priority Search Certificates other than pursuant to
any subordination indicated on the Priority Search Certificates;
  (xi)  
the Airframe is not registered under the civil aircraft registry of any other
country;
  (xii)  
the Interim Updatable List of Eligible Aircraft Objects compiled by the FAA,
insofar as it relates to the Airframe and the Engines, is accurate in all
respects;
  (xiii)  
the Airframe and the Engines have been accurately described by manufacturer’s
name, model and serial number by the parties in each of the Lease and the
Assignment; and,
  (xiv)  
the United States Contracting State search certificate description of
declarations, withdrawals of declarations and categories of non-consensual
rights or interests, as communicated to the Registrar by UNIDROIT as the
Depositary as having been declared by the United States, and the date on which
each such declaration or withdrawal of declaration is recorded, are accurate in
all respects.

A-1



--------------------------------------------------------------------------------



 



In addition, our opinion is subject to the following limitations:

(i)  
the opinion relating to the registration of the Airframe with the FAA is issued
only as to its current eligibility for registration and not with respect to
events which may occur in the future which may affect the continued eligibility
for registration;
  (ii)  
as to matters of United States Citizenship as defined in the Transportation
Code, the undersigned has relied upon representations made in the Aircraft
Registration Application;
  (iii)  
because the FAA does not maintain registration records for engines for
nationality purposes, we cannot independently verify the owner, make, model, or
serial numbers of the Engines;
  (iv)  
in rendering this opinion, we are subject to the accuracy of the FAA, its
employees and agents in the filing, indexing, cross-referencing, imaging and
recording of instruments filed with the FAA;
  (v)  
no opinion is expressed herein as to laws other than the CTT and the
Transportation Code;
  (vi)  
this opinion as to the status of the records of the FAA as to the Airframe
covers only that period of time during which the Airframe has been subject to
United States Registration; and,
  (vii)  
since our examination was limited to records maintained by the FAA and the IR,
our opinion:
  (a)  
in respect of rights derived from FAA filings, does not cover liens, claims or
encumbrances of which the parties have actual notice as contemplated by 49
U.S.C. ‘44108(a);
  (b)  
in respect of rights derived from FAA filings or registrations with the IR, does
not cover liens, claims or encumbrances which are perfected without the filing
of notice thereof with the FAA or the IR, including without limitation, federal
tax liens, liens arising under Section 1368(a) of Title 29 of the United States
Code, liens arising under 49 U.S.C. ‘46304 and certain artisan’s liens;

A-2



--------------------------------------------------------------------------------



 



(c)  
does not cover liens perfected in foreign jurisdictions, except to the extent
applicable law would regulate their priority based on registration with the IR;
and,
  (d)  
does not cover any rights to arrest or detain an airframe or an engine under any
applicable law.

A-3



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTE

     
 
  _________, 20___

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to ____________or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to the Borrower under that
certain Term Loan 2 Credit Agreement, dated as of March 17, 2010 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among International Lease Finance Corporation, as a Guarantor, Delos
Aircraft Inc., as the Borrower, Hyperion Aircraft Inc., as a Guarantor, Artemis
(Delos) Limited, as a Guarantor, Apollo Aircraft Inc., as a Guarantor, the
lenders identified therein, as Lenders, Bank of America, N.A., as the
Administrative Agent, Bank of America, N.A., as Collateral Agent and Goldman
Sachs Lending Partners LLC, as Syndication Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

F-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

            DELOS AIRCRAFT INC.
      By:           Name:           Title:      

F-2



--------------------------------------------------------------------------------



 



         

LOANS AND PAYMENTS WITH RESPECT THERETO

                                  Amount of Principal   Outstanding            
End of Interest   or Interest Paid   Principal Balance     Date   Amount of Loan
Made   Period   This Date   This Date   Notation Made By  
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ADMINISTRATIVE QUESTIONNAIRE
ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL

     
FAX ALONG WITH COMMITMENT LETTER TO: Carla Ruiz-Ney
   
 
FAX # 704.264.2472

 
 
   

I. Borrower Name: Delos Aircraft Inc.
                                                            
$550,000,000                      Type of Credit Facility: Term Loan
                                        
II. Legal Name of Lender of Record for Signature Page:

  •   Signing Credit Agreement                            YES      
                     NO     •   Coming in via Assignment      
                     YES                            NO

III. Type of Lender:                                                
                                                                          
                                                             
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

     
IV. Domestic Address:
  V. Eurodollar Address:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

                      Primary   Secondary     Credit Contact   Operations
Contact   Operations Contact
 
           
Name:
           
 
           
 
           
Title:
           
 
           
 
           
Address:
           
 
           
 
           
 
           
 
           
 
           
Telephone:
           
 
           
 
           
Facsimile:
           
 
           
 
           
E Mail Address:
           
 
           
 
           
IntraLinks E Mail Address:
           
 
           

Does Secondary Operations Contact need copy of notices?                     YES
                    NO
 
     (BANK OF AMERICA LOGO) [v55991a5599101.gif]

1



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL

                  Letter of Credit   Draft Documentation         Contact  
Contact   Legal Counsel
 
           
Name:
           
 
           
 
           
Title:
           
 
           
 
           
Address:
           
 
           
 
           
Telephone:
           
 
           
 
           
Facsimile:
           
 
           
 
           
E Mail Address:
           
 
           

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):
Pay to:
                      
                                                           
(Bank Name)
                                  
                                              
(ABA #)
                      
                                                          
(Account #)
              
                                                                  
(Attention)
VIII. Lender’s Fed Wire Payment Instructions:
Pay to:

                       
 
  (Bank Name)        
 
                     
 
  (ABA#)   (City/State)    
 
                     
 
  (Account #)   (Account Name)    
 
                     
 
  (Attention)        

IX. Organizational Structure and Tax Status
 
     (BANK OF AMERICA LOGO) [v55991a5599101.gif]

2



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

     
Lender Taxpayer Identification Number (TIN):
              -                                    

Tax Withholding Form Delivered to Bank of America*:
                     W-9
                     W-8BEN
                     W-8ECI
                     W-8EXP
                     W-8IMY

              Tax Contact    
Name:
       
 
 
 
   
Title:
       
 
 
 
   
Address:
       
 
 
 
   
Telephone:
       
 
 
 
   
Facsimile:
       
 
 
 
   
E Mail Address:
       
 
 
 
   

NON—U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2. Flow-Through Entities
 
     (BANK OF AMERICA LOGO) [v55991a5599101.gif]

3



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under the Credit
Agreement. Failure to provide the proper tax form when requested will subject
your institution to U.S. tax withholding.
*Additional guidance and instructions as to where to submit this documentation
can be found on Annex 1 to this form.
X. Bank of America Payment Instructions:

Pay to:   Bank of America
ABA# 026009593
Acct# 001292000883
Acct Name: Large Corporate Loans
Ref: Delos Aircraft Inc.

 
     (BANK OF AMERICA LOGO) [v55991a5599101.gif]

4



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF INTERCREDITOR AGREEMENT
EXECUTION VERSION
INTERCREDITOR AGREEMENT
     INTERCREDITOR AGREEMENT (this “Agreement”), dated as of March 17, 2010,
among HYPERION AIRCRAFT INC., a California corporation (“Parent Holdco”), DELOS
AIRCRAFT INC., a California corporation (“Borrower”), APOLLO AIRCRAFT INC., a
California corporation (“CA Subsidiary Holdco”), ARTEMIS (DELOS) LIMITED, a
private limited liability company incorporated under the laws of Ireland (“Irish
Subsidiary Holdco”), INTERNATIONAL LEASE FINANCE CORPORATION, a California
corporation (“ILFC”), BANK OF AMERICA, N.A. (“Bank of America”), as the Senior
Collateral Agent, and the Junior Lien Representatives from time to time party
hereto in accordance with the terms hereof.
     WHEREAS, ILFC, Parent Holdco, the Borrower, the CA Subsidiary Holdco, the
Irish Subsidiary Holdco, the lenders from time to time party thereto, Bank of
America as the administrative agent, Bank of America as the collateral agent and
Goldman Sachs Lending Partners LLC, as syndication agent are parties to that
certain Term Loan 2 Credit Agreement, dated as of March 17, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Senior Loan
Agreement”);
     WHEREAS, Parent Holdco, the Borrower, the Subsidiary Holdcos, the other
grantors from time to time party to thereto and Bank of America as the
collateral agent are parties to that certain Term Loan 2 Security Agreement,
dated as of March 17, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Senior Security Agreement” and, together with the Senior Loan
Agreement and the other Loan Documents as defined in the Senior Loan Agreement,
the “Senior Loan Documents”);
     WHEREAS, to secure the Senior Secured Obligations, each of Parent Holdco,
the Borrower and each Subsidiary Holdco has granted a first priority security
interest in the Collateral (including the Junior Collateral) to the Senior
Collateral Agent, for its benefit and the benefit of the other Senior Secured
Parties;
     WHEREAS, from time to time, (i) ILFC will make certain unsecured and
subordinated intercompany loans to certain Transaction Parties subject to this
Agreement, (ii) Parent Holdco will make certain unsecured and subordinated
intercompany loans to certain Transaction Parties to the extent permitted by the
Senior Loan Documents subject to this Agreement and pledged pursuant to the
Senior Security Agreement, (iii) the Borrower will make certain unsecured and
subordinated intercompany loans to certain Transactions Parties subject to this
Agreement and pledged pursuant to the Senior Security Agreement, (iv) the CA
Subsidiary Holdco will make certain unsecured and subordinated intercompany
loans to certain Transactions Parties subject to this Agreement and pledged
pursuant to the Senior Security Agreement and (v) Irish Subsidiary Holdco will
make certain unsecured and subordinated intercompany loans to certain
Transactions Parties subject to this Agreement and pledged pursuant to the
Senior Security Agreement;

 



--------------------------------------------------------------------------------



 



     WHEREAS, Parent Holdco may, from time to time, incur Junior Lien Debt in
accordance with the terms and conditions of the Senior Loan Documents and this
Agreement;
     WHEREAS, Parent Holdco, the Senior Collateral Agent and each Junior Lien
Representative (by accession hereto pursuant to the terms hereof) are entering
into this Agreement to set forth certain arrangements with respect to the Junior
Collateral, including certain intercreditor arrangements with respect to the
enforcement of rights under this Agreement, the Senior Loan Documents and the
Junior Lien Documents (as defined below), the allocation of proceeds from any
enforcement action in respect of the Junior Collateral and (i) the subordination
of the Junior Secured Obligations to the Senior Secured Obligations and (ii) the
subordination of the Intercompany Obligations to both the Senior Secured
Obligations and the Junior Secured Obligations;
     NOW THEREFORE, for good and valuable consideration, receipt whereof has
been duly received, the parties hereto agree as follows:
     Section 1. Definitions. The following terms shall have the following
meanings:
     “Agreement” shall have the meaning assigned to such term in the preamble.
     “Borrower” shall have the meaning assigned to such term in the preamble.
     “Case” shall have the meaning assigned to such term in Section 5(a).
     “CA Subsidiary Holdco” shall have the meaning assigned to such term in the
preamble.
     “Bank of America” shall have the meaning assigned to such term in the
preamble.
     “Control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlling Loan Documents” means (a) so long as any Senior Obligations
are outstanding, the Senior Loan Documents and (b) after the Senior Obligations
have been paid in full and so long as any Junior Lien Obligation remains
outstanding, the Junior Lien Documents.
     “Controlling Obligations” means (a) so long as any Senior Obligations are
outstanding, the Senior Obligations and (b) after the Senior Obligations have
been paid in full and so long as any Junior Lien Obligation remains outstanding,
the Junior Lien Obligations.
     “Controlling Parties” means (a) so long as any Senior Obligations are
outstanding, the Senior Secured Parties and (b) after the Senior Obligations
have been paid in full and so long as any Junior Lien Obligation remains
outstanding, the Junior Secured Parties.
     “Controlling Representative” means (a) so long as any Senior Obligations
are outstanding, the Senior Collateral Agent and (b) after the Senior
Obligations have been paid in

2



--------------------------------------------------------------------------------



 



full and so long as any Junior Lien Obligation remains outstanding, the Junior
Lien Representatives.
     “Default” shall have the meaning assigned to such term in Senior Loan
Agreement.
     “Equity Interests” means shares of capital stock, issued share capital,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person.
     “Event of Default” shall have the meaning assigned to such term in the
Senior Loan Agreement.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States, applied on a basis consistent (except for
changes concurred in by ILFC’s independent public accountants) with the most
recent audited consolidated financial statements of ILFC and its consolidated
subsidiaries delivered to the Senior Lenders.
     “Governmental Authority” means the government of the United States, any
other nation or any state, locality or political subdivision of the United
States or any other nation, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
     “Grantor” shall have the meaning assigned to such term in the Senior
Security Agreement.
     “ILFC” shall have the meaning assigned to such term in the preamble.
     “Insolvency Event” shall mean any event or occurrence described in clauses
(g), (h) or (i) of Article 6 of the Senior Loan Agreement.

    “Intercompany Debt” means the Pledged Debt and the Unpledged Intercompany
Debt.

     “Intercompany Debt Documents” means, collectively any note, agreement or
other instrument evidencing Intercompany Debt and any certificates or
designations delivered in connection therewith.
     “Intercompany Debt Default” shall mean any breach or default by the
relevant obligor under any Intercompany Debt Document or in respect of any
Intercompany Debt Obligation.
     “Intercompany Debt Obligations” means Intercompany Debt and all other
obligations in respect thereof or related thereto.
     “Intercompany Lenders” means ILFC, Parent Holdco, the Borrower, CA
Subsidiary Holdco, Irish Subsidiary Holdco and each of their respective,
successors and assigns.
     “Intercreditor Confirmation” means, as to any Series of Junior Lien Debt,
the written agreement of the Junior Lenders, as set forth in the Junior Lien
Documents governing such

3



--------------------------------------------------------------------------------



 



Series of Junior Lien Debt, for the benefit of all holders of Secured Debt and
each Secured Debt Representative:
     (a) that all Junior Lien Obligations will be and are secured equally and
ratably with other Junior Lien Obligations by the Junior Collateral and
subordinated to the Senior Secured Obligations, and will and do constitute
obligations of Parent Holdco at least pari passu with the senior unsecured
indebtedness of Parent Holdco; and
     (b) that the holders of Junior Lien Obligations in respect of such Series
of Junior Lien Debt are bound by and consent to the provisions of this
Agreement, including the provisions of Section 2(b) setting forth the priority
of payments and the provisions hereof setting forth the subordination of the
Junior Secured Obligations to the Senior Secured Obligations.
     “Irish Subsidiary Holdco” shall have the meaning assigned to such term in
the preamble.
     “Junior Collateral” means the Equity Collateral in respect of the Borrower
(including Parent Holdco’s Equity Interest in the Borrower).
     “Junior Event of Default” shall mean an “Event of Default” or similar term
under and as defined in any Junior Loan Documents.
     “Junior Lenders” means the lenders and/or noteholders under the Junior Lien
Documents.
     “Junior Lien” means a Lien granted by Parent Holdco, at any time, upon any
Junior Collateral, to secure Junior Lien Obligations.
     “Junior Lien Debt” means any indebtedness (including letters of credit and
reimbursement obligations with respect thereto) of Parent Holdco that is secured
on a junior basis to the Senior Secured Obligations by any Junior Lien that was
permitted to be incurred and so secured under each applicable Senior Loan
Document; provided that on or before the date on which such indebtedness is
incurred by Parent Holdco:
     (a) such indebtedness is designated by Parent Holdco, in a Junior Lien
Designation delivered to each Junior Lien Representative, the Lenders and each
Senior Agent, as “Junior Lien Debt” for the purposes of the Senior Loan
Documents and this Agreement, which Junior Lien Designation shall confirm that
the requirements in this definition of “Junior Lien Debt” have been satisfied;
provided that the none of the Senior Obligations may be designated as Junior
Lien Debt;
     (b) such indebtedness (i) is governed by an indenture, credit agreement or
other agreement that includes an Intercreditor Confirmation, (ii) does not
include any covenants of Parent Holdco that are more restrictive than the
covenants of Parent Holdco set forth in the Senior Loan Documents and (iii) does
not provide for a Junior Event of Default in the event of a default under any
other indebtedness of Parent Holdco unless such default shall have resulted in
an aggregate principal amount of such other indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise have
become due and payable, without such indebtedness having been

4



--------------------------------------------------------------------------------



 



discharged or such acceleration having been rescinded or annulled within a
period of 30 days after there has been given a written notice to Parent Holdco
by the relevant Junior Lien Representative or to Parent Holdco and such Junior
Lien Representative by a specified percentage of the relevant Junior Lenders,
specifying such default with respect to the other indebtedness and requiring
Parent Holdco to cause such indebtedness to be discharged or cause such
acceleration to be rescinded or annulled and stating that such notice is a
notice of a Junior Event of Default under such Junior Lien Debt;
     (c) the Junior Lien Representative for such indebtedness has executed and
delivered to the Senior Collateral Agent a Junior Lien Supplement acceding to
this Agreement;
     (d) all requirements set forth in this Agreement as to the confirmation,
grant or perfection of the Junior Lien to secure such indebtedness or Junior
Lien Obligations in respect thereof are satisfied; and
     (e) the maturity date of such indebtedness is later than the Senior Loan
Maturity Date and the weighted average maturity of all Junior Lien Debt is later
than the Senior Loan Maturity Date.
     “Junior Lien Designation” means an officer’s certificate in substantially
the form of Exhibit A.
     “Junior Lien Documents” means, collectively any indenture, credit agreement
or other agreement governing each Series of Junior Lien Debt and the security
documents related thereto.
     “Junior Lien Obligations” means Junior Lien Debt and all other obligations
in respect thereof or related thereto.
     “Junior Lien Representative” means the trustee, agent or representative of
any Junior Lender who maintains the transfer register for such Series of Junior
Lien Debt and/or is appointed as a Junior Lien Representative (for purposes
related to the administration of the security documents) pursuant to the
indenture, credit agreement or other agreement governing such Series of Junior
Lien Debt, together with its successors in such capacity.
     “Junior Lien Supplement” means an accession agreement to this Agreement in
substantially the form of Exhibit B.
     “Junior Secured Obligations” means Junior Lien Obligations that are secured
by the Junior Collateral pursuant to the Junior Lien Documents.
     “Junior Secured Parties” means the Junior Lenders, the Junior Lien
Representatives and any other Person designated as a “Secured Party” or similar
term pursuant to the Junior Lien Documents, in each case which has agreed to the
terms of this Intercreditor Agreement.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

5



--------------------------------------------------------------------------------



 



Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
     “Lenders” means the Senior Lenders and the Junior Lenders.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Parent Holdco” shall have the meaning assigned to such term in the
preamble.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Secured Debt” means the Senior Loans and the Junior Lien Debt.
     “Secured Debt Representatives” means the Senior Collateral Agent and each
Junior Lien Representative.
     “Senior Administrative Agent” shall have the meaning assigned to the term
“Administrative Agent” in the Senior Loan Agreement.
     “Senior Agent” shall have the meaning assigned to the term “Agent” in the
Senior Loan Agreement.
     “Senior Collateral Agent” shall have the meaning assigned to the term
“Collateral Agent” in the Senior Security Agreement.
     “Senior Documents” shall have the meaning assigned to the term “Loan
Documents” in the Senior Security Agreement.
     “Senior Event of Default” shall mean an “Event of Default” or similar term
under and as defined in the Senior Loan Documents.
     “Senior Obligations” shall have the meaning assigned to the term
“Obligations” in the Senior Loan Agreement.
     “Senior Lenders” shall have the meaning assigned to the term “Lenders” in
the Senior Loan Agreement.
     “Senior Loan Agreement” shall have the meaning assigned to such term in the
recitals.
     “Senior Loan Documents” shall have the meaning assigned to such term in the
recitals.

6



--------------------------------------------------------------------------------



 



     “Senior Loan Maturity Date” shall have the meaning assigned to the term
“Maturity Date” in the Senior Loan Agreement.
     “Senior Loans” shall have the meaning assigned to the term “Loans” in the
Senior Loan Agreement.
     “Senior Secured Obligations” shall have the meaning assigned to the term
“Secured Obligations” in the Senior Security Agreement.
     “Senior Secured Parties” shall have the meaning assigned to the term
“Secured Parties” in the Senior Security Agreement.
     “Senior Security Agreement” shall have the meaning assigned to such term in
the recitals.
     “Series of Junior Lien Debt” means, severally, each issue or series of
Junior Lien Debt for which a single transfer register is maintained and any
other indebtedness under any other indenture or credit facility that constitutes
Junior Lien Obligations.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is otherwise Controlled as of such date, by the parent and/or one
or more of its subsidiaries.
     “Subsidiary” means any direct or indirect subsidiary of Parent Holdco.
     “Transferee” shall have the meaning assigned to such term in Section 7(a).
     “UCC” means the Uniform Commercial Code in effect from time to time in the
State of New York; provided, however, that if by reason of mandatory provisions
of law, the perfection or the effect of perfection or non-perfection of the
security interest in any item or portion of the Junior Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
     “Unpledged Intercompany Debt” means any and all Indebtedness from time to
time owing by any Transaction Party to ILFC.
     Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Senior Security Agreement.
     Section 2. (a) Relative Priorities. Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection (if any) of any Liens
securing the Senior

7



--------------------------------------------------------------------------------



 



Obligations or Junior Lien Obligations granted on the Junior Collateral and
notwithstanding any provision of the UCC, or any other applicable Law or the
Senior Loan Documents or the Junior Lien Documents, or whether any Senior
Secured Party or Junior Secured Party holds possession of all or any part of the
Junior Collateral, or any defect or deficiencies in, or failure to perfect, or
avoidance as a fraudulent conveyance or otherwise of, the Liens securing the
Senior Obligations or the Junior Lien Obligations or any other circumstance
whatsoever, each Junior Secured Party agrees that (a) any Lien on the Junior
Collateral securing any Senior Obligations now or hereafter held by or on behalf
of any Senior Secured Party or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the
Junior Collateral securing any Junior Lien Obligations, (b) any Lien on the
Junior Collateral securing any Junior Lien Obligations now or hereafter held by
any Junior Lender or Junior Lien Representative (or any other agent or trustee
therefore) regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be (x) junior and subordinate
in all respects to the rights and interests of the Senior Secured Parties and
all Liens on the Junior Collateral securing any Senior Obligations, in each case
as provided in this Agreement and (y) equal and ratable in all respects with the
rights and interests of all other Junior Secured Parties.
          (b) Priority of Payments. The Senior Collateral Agent, Parent Holdco
and each Junior Lien Representative agree that all cash proceeds received by the
Senior Collateral Agent in respect of any Junior Collateral pursuant to
Section 3.01 of the Senior Security Agreement, any payments by any Grantor to
the Senior Collateral Agent following an Event of Default and all cash proceeds
received by any Junior Secured Party in receipt of any Junior Collateral shall
be paid by the Senior Collateral Agent (or, in the case of cash proceeds
received by any Junior Secured Party, paid over to the Senior Collateral Agent)
in the order of priority set forth below:
          (i) first, to the Senior Collateral Agent for the benefit of the
Senior Secured Parties, until payment in full in cash of the Senior Secured
Obligations then outstanding;
          (ii) second, to the Junior Lien Representatives pro rata for the
benefit of the Junior Secured Parties, until payment in full in cash of the
Junior Secured Obligations then outstanding; and
          (iii) third, all remaining amounts to the relevant Grantors or
whomsoever may be lawfully entitled to receive such amounts.
          (c) Prohibition on Contesting Liens. Each Junior Secured Party agrees
that it will not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency Event), the
creation, attachment, perfection, priority, validity or enforceability of any
Lien incurred pursuant to the Senior Loan Documents or otherwise held by or on
behalf of the Senior Secured Parties in the Junior Collateral, or the validity
or enforceability of any provision of this Agreement. Notwithstanding any
failure of the Senior Secured Parties or the Junior Secured Parties to perfect
its security interests in the Junior Collateral, or any other defect in the
security interest or obligations owing to such party, or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of

8



--------------------------------------------------------------------------------



 



the security interests in the Junior Collateral granted to the Senior Secured
Parties or the Junior Secured Parties, the priority and rights as between the
Senior Secured Parties and the Junior Secured Parties shall be as set forth
herein.
          (d) Agreement of Parent Holdco. Parent Holdco hereby agrees that it
shall not grant any Lien on the Junior Collateral to any Person except (i) the
Senior Secured Parties pursuant to the Senior Loan Documents, (ii) in respect of
indebtedness qualifying as Junior Lien Debt satisfying all of the requirements
set forth in the definition of Junior Lien Debt or (iii) as otherwise permitted
under the Senior Loan Documents. Parent Holdco further agrees not to consent to
any action of any Junior Secured Party contrary to the terms of this Agreement.
          (e) Agreement of Junior Secured Parties. Each Junior Secured Party
hereby agrees that other than in respect of the Junior Collateral (which such
rights in respect of the Junior Collateral shall be subject to the terms of this
Agreement), it shall have no rights, interests or claims in respect of the
Collateral.
          (f) Agreement of Intercompany Lenders. Each Intercompany Lender hereby
agrees that (i) it shall not grant any Lien on the Pledged Debt Collateral to
any Person except the Senior Secured Parties pursuant to the Senior Loan
Documents and (ii) it shall not to consent to any action of any Person contrary
to the terms of this Agreement, in each case, except as otherwise permitted
under the Senior Loan Documents.
     Section 3. Filings and Registrations. Each Junior Secured Party agrees
that, until payment in full in cash of the Senior Secured Obligations then
outstanding:
          (a) that UCC-1 financing statements and any other filings or
recordings (including without limitation those made in any applicable foreign
jurisdiction) filed or recorded by or on behalf of any Junior Secured Party
shall include a legend satisfactory to the Senior Collateral Agent referencing
the subordination set forth in this Agreement; and
          (b) not to allow any registration on the International Registry (as
defined in the Senior Security Agreement) of any interest of any Junior Secured
Party senior in ranking to any such registration by or for the benefit of the
Senior Secured Parties.
     Section 4. Restriction on Remedies, Subordinated Security Agreement, Etc.
(a) So long as any Senior Obligations shall be secured by all or any portion of
the Junior Collateral and prior to the full and final payment in cash of the
Senior Obligations, no Junior Secured Party shall (1) take any action or enforce
any of its rights in respect of the Junior Collateral, including, without
limitation, any action of foreclosure or proceeding against Parent Holdco;
(2) contest, protest or object to any foreclosure proceeding or action brought
by the Senior Collateral Agent or any other Senior Secured Party or any other
exercise by the Senior Collateral Agent or any other Senior Secured Party of any
rights or remedies under any Senior Loan Document; or (3) amend, modify or
supplement those provisions of the Junior Lien Documents in any way which would
affect, impact or alter the priority of payments and other rights of the Senior
Secured Parties or obligations of the Junior Secured Parties hereunder.
          (b) In exercising rights and remedies with respect to the Junior
Collateral, the Senior Collateral Agent and the other Senior Secured Parties may
enforce the provisions of the

9



--------------------------------------------------------------------------------



 



Senior Security Agreement and exercise remedies thereunder and under any other
Senior Loan Documents, all in such order and in such manner as they may
determine in the exercise of their sole judgment. Such exercise and enforcement
shall include the rights to sell or otherwise dispose of Junior Collateral, to
incur expenses in connection with such sale or disposition and to exercise all
the rights and remedies of a secured lender under the UCC of any applicable
jurisdiction. Subject to the terms of this Agreement, the Senior Collateral
Agent and the other Senior Secured Parties shall have the sole right to consent
to any proposed sale or other disposition of the Junior Collateral, whether by
Parent Holdco or any other Grantor, whether at private sale or pursuant to
foreclosure, bankruptcy or other judicial or non judicial proceedings, and upon
any such sale or other disposition, any Lien created for the benefit of any
Junior Secured Party by any Junior Lien Document shall be automatically
extinguished and discharged.
          (c) Each Junior Secured Party agrees that it shall not interfere with,
seek to enjoin, or invoke or utilize any provision of any document, law or
equitable principle, which might prevent, delay or impede the enforcement (in
the sole and exclusive discretion of the Senior Collateral Agent and the other
Senior Secured Parties) of the rights of the Senior Collateral Agent and the
other Senior Secured Parties under the Senior Loan Documents (including under
the Senior Security Agreement with respect to Junior Collateral), including to
pursue foreclosure or to seek to lift the automatic stay or its equivalent in
any insolvency proceeding involving Parent Holdco or any other Grantor. The
Junior Secured Parties agree that none of the Junior Secured Parties will
commence, or join with any creditor other than the Senior Collateral Agent and
the Senior Secured Parties in commencing, any enforcement, collection,
execution, levy or foreclosure proceeding with respect to the Junior Collateral
or proceeds of Junior Collateral. Upon request by the Senior Collateral Agent,
the Junior Secured Parties will, at the expense of the relevant Grantors, join
in enforcement, collection, execution, levy or foreclosure proceedings and
otherwise cooperate fully in the maintenance of such proceedings by the Senior
Collateral Agent, including by executing and delivering all such consents,
pleadings, releases and other documents and instruments as the Senior Collateral
Agent may reasonably request in connection therewith, it being understood that
the conduct of such proceedings shall at all times be under the exclusive
control of the Senior Collateral Agent.
          (d) Nothing in this Agreement shall impose any duty, responsibility or
obligation upon the Senior Collateral Agent or the other Senior Secured Parties
with respect to the Junior Collateral, Parent Holdco, any other Grantor or with
respect to amounts owed to any Junior Lender or other Junior Lien Secured Party.
All rights and interests of, the Senior Collateral Agent and the other Senior
Secured Parties, and all agreements and obligations of the Junior Lenders and
other Junior Lien Secured Parties, under this Agreement shall remain in full
force and effect irrespective of any circumstance, which might constitute a
defense available to, or a discharge of, the Junior Lenders and other Junior
Lien Secured Parties, Parent Holdco or any Grantor in respect of any of the
Senior Obligations or in respect of this Agreement.
          (e) This Agreement shall continue to be effective or shall be
reinstated, as the case may be, if at any time any lien or security interest
asserted by the Senior Collateral Agent or any other Senior Secured Party is
avoided or payment on or in respect of any of the Senior Obligations shall be
rescinded or must otherwise be returned or disgorged by the Senior Collateral
Agent or the other Senior Secured Parties upon the insolvency, bankruptcy,
reorganization of Parent Holdco or any other Grantor or otherwise, all as though
such payment

10



--------------------------------------------------------------------------------



 



had not been made and any payments received in respect of the Junior Lien
Obligations or from the Junior Collateral or proceeds of the Junior Collateral
will remain subject to the requirements of this Agreement that they be paid over
to the Senior Secured Parties to the extent of the payments so returned or
disgorged and any remedial action taken in respect of the Junior Lien
Obligations or from the Junior Collateral or proceeds of the Junior Collateral
shall be discontinued and, to the extent possible, shall be rescinded until the
Senior Obligations shall again have been paid in full in cash.
          (f) Prior to the full and final payment in cash of the Senior
Obligations, each Junior Secured Party agrees to provide such further assurances
as may be reasonably requested by the Senior Collateral Agent or any other
Senior Secured Party to carry out effectively the terms hereof.
          (g) Each Junior Lien Representative agrees that upon the occurrence of
a Junior Event of Default, the applicable Junior Lien Representative shall
promptly provide written notice thereof to the Senior Collateral Agent and the
Senior Administrative Agent.
          (h) The rights of the Senior Collateral Agent and the other Senior
Secured Parties with respect to the Junior Collateral include the right to
release any or all of the Junior Collateral from the Lien of any Senior Loan
Document or Junior Lien Document for any reason, including in connection with
the sale or other disposition of such Junior Collateral, notwithstanding that
the net proceeds of any such sale may not be used to permanently prepay any
Senior Obligations or Junior Lien Obligations. If the Senior Collateral Agent or
the other Senior Secured Parties shall determine that the release of any Lien
created for the benefit of any Junior Secured Parties by any Junior Lien
Document on such Junior Collateral is necessary or advisable in connection with
the payment of the Senior Obligations, the applicable Junior Secured Parties
shall execute such other release documents and instruments and shall take such
further actions as the Senior Collateral Agent or the other Senior Secured
Parties shall request. Each Junior Secured Party hereby irrevocably constitutes
and appoints the Senior Collateral Agent and any officer or agent of the Senior
Collateral Agent, with full power of substitution and for so long as any Senior
Obligations remain outstanding, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and instead of the Junior Lien
Representative and in the name of the Junior Lien Representative or in the
Senior Collateral Agent’s own name, from time to time in the Senior Collateral
Agent’s discretion, for the purpose of carrying out the terms of this paragraph,
to take any and all appropriate action and to execute any and all documents and
instruments, which may be necessary or desirable to accomplish the purposes of
this paragraph and for application of proceeds pursuant to the priority of
payments, including any financing statements, endorsements, assignments or other
instruments of transfer or release. Each Junior Secured Party hereby ratifies
all that said attorneys shall lawfully do or cause to be done pursuant to the
power of attorney granted in this paragraph.
          (i) Prior to the full and final payment in cash of the Senior
Obligations, if a Junior Event of Default occurs, no Junior Secured Party shall
exercise or consent to, direct or cause the exercise of any right, remedy or
power in respect thereof under the applicable Junior Lien Documents or
applicable law (including, without limitation, the acceleration of any Junior
Debt), regardless of whether any such right, remedy or power affects the Junior
Collateral, until the end the passage of a period of 180 days (the “Standstill
Period”) from the date of delivery of

11



--------------------------------------------------------------------------------



 



a notice in writing to the Senior Collateral Agent by such Junior Secured Party
of its intention to exercise or consent to, direct or cause the exercise of such
rights, remedies or powers, which notice may only be delivered following the
occurrence of and during the continuation of a Junior Event of Default and must
specify such Junior Event of Default; provided, however, that notwithstanding
the foregoing, in no event shall any Junior Secured Party exercise or consent
to, direct or cause the exercise of (or continue to exercise or consent to,
direct or cause the exercise of) any such rights, remedies or powers if,
notwithstanding the expiration of the Standstill Period, (a) any Senior Secured
Party shall have commenced and be diligently pursuing the exercise of any of its
rights and remedies resulting from the occurrence of such Junior Event of
Default (prompt notice of such exercise to be given to the Junior Lien
Representatives) or (b) an Insolvency Event shall have occurred and be
continuing; provided further that nothing in this clause (i) shall affect any
obligations of the Junior Secured Parties pursuant to any other provision of
this Agreement (including, without limitation, their undertaking to not
foreclose on or take any other action to exercise remedies with respect to the
Junior Collateral prior to the full and final payment in cash of the Senior
Obligations).
     Section 5. Terms of Subordination of Junior Lien Obligations. The Junior
Lien Obligations shall be subordinate and junior in right of payment to the
Senior Obligations to the extent and in the manner hereinafter set forth:
          (a) Each Junior Secured Party hereby authorizes and empowers the
Senior Collateral Agent acting on behalf of the Senior Secured Parties and,
subject to the terms and conditions hereof, to demand, sue for, collect and
receive every payment or distribution made on or in respect of the Junior Lien
Obligations or other sum owing to the holders thereof under the Junior Lien
Documents, and to file claims and take such other proceedings, in the name of
the holders of the Junior Lien Obligations or otherwise, as the Senior Secured
Parties or the Senior Collateral Agent acting on their behalf may deem necessary
or advisable for the enforcement of the provisions hereof. Each Junior Secured
Party further agrees duly and promptly to take such action as may be requested
by the Senior Secured Parties or the Senior Collateral Agent acting on their
behalf to collect the indebtedness evidenced by any note issued under the Junior
Lien Documents or otherwise owing to it under the Junior Lien Documents and/or
to file appropriate proofs of claim in respect to such indebtedness, and to
execute and deliver to the Senior Secured Parties or the Senior Collateral Agent
acting on their behalf on demand such powers of attorney, proofs of claim,
assignments of claim or proofs of claim (but in any such case without any
recourse, representation or warranty), or other instruments as may be requested
by the Senior Secured Parties or the Senior Collateral Agent acting on their
behalf to enforce any and all claims upon or with respect to or otherwise owing
to it under the Junior Lien Documents.
          (b) In any case, the Senior Secured Parties or the Senior Collateral
Agent acting on their behalf may, at any time and from time to time, without the
consent of or notice to any Junior Secured Parties, without incurring
responsibility to such holders and without impairing or releasing any of the
rights of the Senior Secured Parties, or any of the obligations of Junior
Secured Parties hereunder:
          (i) subject to the terms hereof, sell, exchange, release or otherwise
deal with all or any part of any property by whomsoever mortgaged or pledged to
secure,

12



--------------------------------------------------------------------------------



 



or howsoever securing, the Senior Obligations for application as provided in
Section 2(b) hereof;
          (ii) except as otherwise expressly provided in this Agreement,
exercise or refrain from exercising any rights against Parent Holdco, any other
Grantor or any other Person; and
          (iii) apply any sums, by whomsoever paid or however realized, as
provided in Section 2(b) hereof.
          (c) All payments or distributions upon or with respect to the Junior
Collateral or proceeds of Junior Collateral that are received by any Junior
Secured Party contrary to the provisions of this Agreement shall be received for
the benefit of the Senior Secured Parties, shall be segregated from other funds
and property held by the Junior Secured Parties in trust for the Senior Secured
Parties and shall be forthwith paid over to the Senior Collateral Agent in the
same form as so received (with any necessary endorsement) to be applied (in the
case of cash) to or held as collateral (in the case of non-cash property or
securities) for the payment or prepayment of the Senior Obligations owed to the
Senior Secured Parties in accordance with the terms hereof.
          (d) Each Junior Secured Party agrees that it may not commence any
action or proceeding against Parent Holdco, any other Grantor or any other
Person obligated in respect of any Junior Lien Documents in respect of the
Junior Collateral to recover all or any part of any sum owing to it under any
Junior Lien Document or join with any creditor, unless the Senior Secured
Parties or the Senior Collateral Agent shall also join in bringing any such
action or proceeding or the Senior Secured Parties otherwise consent.
          (e) No payment or distribution of assets to which any holder of the
Junior Lien Obligations would have been entitled except for the provisions of
this Section 5 or Section 2 hereof, as applicable, and which shall have been
received by the Senior Secured Parties shall, as between Parent Holdco or other
obligor thereon, its creditors, and the holder of the Junior Lien Obligations,
be deemed to be a payment by Parent Holdco or such other obligor to the holders
of the Junior Lien Obligations for or on account of the Junior Lien Obligations,
and from and after the payment in full of all Senior Obligations and all other
amounts owing to the holders thereof under the Senior Loan Documents, the
holders of the Junior Lien Obligations shall be subrogated to the then or
thereafter existing rights of the Senior Secured Parties to receive payments or
distributions of assets of Parent Holdco or such other obligor made on or in
respect of the Senior Obligations or such other amounts until the principal of,
and interest on, the Junior Lien Obligations and all other amounts owing to the
holders thereof under the Junior Lien Documents shall be paid in full in cash.
The Junior Secured Parties agree that no payment or distributions to the Senior
Secured Parties pursuant to the provisions of this Agreement shall entitle any
Junior Secured Party to exercise any rights of subrogation in respect thereof
until no Senior Loans are outstanding and all Senior Secured Obligations owed to
the Senior Secured Parties shall have been paid in full.
          (f) The provisions of this Section 5 and Sections 2 and 4 are solely
for the purpose of defining the relative rights of the Senior Secured Parties on
the one hand, and the

13



--------------------------------------------------------------------------------



 



holders of the Junior Lien Obligations on the other hand, and nothing herein
shall impair the obligation of Parent Holdco, which is unconditional and
absolute, to pay to the holders of the Junior Lien Obligations, subject to the
terms hereof, all amounts payable hereunder and under the other Junior Lien
Documents in accordance with the terms and the provisions thereof.
          (g) The Senior Collateral Agent is hereby authorized to demand
specific performance of this Agreement at any time when any of the Junior
Secured Parties shall have failed to comply with any of the provisions of this
Agreement applicable to them. The Junior Secured Parties hereby irrevocably
waive any defense based on the adequacy of a remedy at law that might be
asserted as a bar to such remedy of specific performance.
     Section 6. Terms of Subordination of Intercompany Debt Obligations. The
Intercompany Debt Obligations shall be subordinate and junior in right of
payment to the full and prior payment in cash of the Senior Obligations and the
Junior Lien Obligations to the extent and in the manner hereinafter set forth:
          (a) Upon the occurrence and during the continuance of a Senior Event
of Default or a Junior Event of Default, (i) each Intercompany Lender hereby
authorizes and empowers the Controlling Representative acting on behalf of the
Controlling Parties and, subject to the terms and conditions hereof, to demand,
sue for, collect and receive every payment or distribution made on or in respect
of the Intercompany Debt Obligations or other sum owing to the holders thereof
under the Intercompany Debt Documents, and to file claims and take such other
proceedings, in the name of the holders of the Intercompany Debt Obligations or
otherwise, as the Controlling Parties or the Controlling Representative acting
on their behalf may deem necessary or advisable for the enforcement of the
provisions hereof and (ii) each Intercompany Lender further agrees duly and
promptly to take such action as may be requested by the Controlling Parties or
the Controlling Representative acting on their behalf to collect the
indebtedness evidenced by any note issued under the Intercompany Debt Documents
or otherwise owing to it under the Intercompany Debt Documents and/or to file
appropriate proofs of claim in respect to such indebtedness, and to execute and
deliver to the Controlling Parties or the Controlling Representative acting on
their behalf on demand such powers of attorney, proofs of claim, assignments of
claim or proofs of claim (but in any such case without any recourse,
representation or warranty), or other instruments as may be requested by the
Controlling Parties or the Controlling Representative acting on their behalf to
enforce any and all claims upon or with respect to or otherwise owing to it
under the Intercompany Debt Documents.
          (b) Upon the occurrence and during the continuance of a Senior Event
of Default or a Junior Event of Default, the Controlling Parties or the
Controlling Representative acting on their behalf may, at any time and from time
to time, without the consent of or notice to any Intercompany Lenders, without
incurring responsibility to such holders and without impairing or releasing any
of the rights of the Controlling Parties, or any of the obligations of
Intercompany Lenders hereunder:
          (i) subject to the terms hereof and the Controlling Loan Documents,
sell, exchange, release or otherwise deal with all or any part of any property
by whomsoever mortgaged or pledged to secure, or howsoever securing, the
Controlling Obligations for application as provided in the Controlling Loan
Documents;

14



--------------------------------------------------------------------------------



 



          (ii) except as otherwise expressly provided in this Agreement or the
Controlling Loan Documents, exercise or refrain from exercising any rights
against any Intercompany Lender or any other Person; and
          (iii) apply any sums, by whomsoever paid or however realized, as
provided in the Controlling Loan Documents.
          (c) Upon the occurrence and during the continuance of a Senior Event
of Default or a Junior Event of Default, all payments or distributions upon or
with respect to the Intercompany Debt Obligations or proceeds of the
Intercompany Debt Obligations that are received by any Intercompany Lender
contrary to the provisions of this Agreement shall be received for the benefit
of the Controlling Parties, shall be segregated from other funds and property
held by the Controlling Parties in trust for the Controlling Parties and shall
be forthwith paid over to the Controlling Representative in the same form as so
received (with any necessary endorsement) to be applied (in the case of cash) to
or held as collateral (in the case of non-cash property or securities) for the
payment or prepayment of the Senior Obligations (and, if applicable, the Junior
Lien Obligations) owed to the Controlling Parties in accordance with the terms
hereof. For the avoidance of doubt, so long as no Senior Event of Default or
Junior Event of Default has occurred and is continuing, each Intercompany Lender
may receive (free and clear of any Lien) payments in respect of Intercompany
Debt Obligations and the Transaction Parties may make payments in respect
thereof.
          (d) Upon the occurrence and continuance of a Senior Event of Default
or a Junior Event of Default (i) no payment, prepayment or redemption (including
any payment that may be payable by reason of any other indebtedness of any
Transaction Party being subordinated to payment of the Intercompany Debt
Obligations) shall be made by or on behalf of any Transaction Party for or on
account of any Intercompany Debt Obligations, and the Intercompany Lenders shall
not take or receive from any Transaction Party, directly or indirectly, in cash,
other property, or any rights or by set-off or in any other manner, including
from or by way of collateral or otherwise, payment of all or any of the
Intercompany Debt Obligations, unless and until each of the Senior Obligations
and the Junior Lien Obligations shall have been indefeasibly paid in full and
(ii) any payment or distribution of any kind (whether in cash, property or
securities) that otherwise would be payable or deliverable upon or with respect
to the Intercompany Debt Obligations shall be paid or delivered directly to the
Controlling Representative for application (in the case of cash) to, or as
collateral (in the case of non-cash property or securities) for the payment or
prepayment of the Senior Obligations (or, if the then Controlling Parties are
the Junior Secured Parties, the Junior Lien Obligations) until the Senior
Obligations (or, if the then Controlling Parties are the Junior Secured Parties,
the Junior Lien Obligations) shall have been indefeasibly paid in full.
          (e) Each Intercompany Lender agrees that it may not commence any
action or proceeding against any Transaction Party or any other Person obligated
in respect of any Intercompany Debt Documents in respect of the Pledged Debt
Collateral or the Intercompany Debt Obligations to recover all or any part of
any sum owing to it under any Intercompany Debt Document or join with any
creditor, unless the Controlling Parties or the Controlling Representative shall
also join in bringing any such action or proceeding or the Controlling Parties
otherwise consent.

15



--------------------------------------------------------------------------------



 



          (f) No payment or distribution of assets to which any holder of the
Intercompany Debt Obligations would have been entitled except for the provisions
of this Section 6, and which shall have been received by the Controlling Parties
shall, as between any Transaction Party or other obligor thereon, its creditors,
and the holder of the Intercompany Debt Obligations, be deemed to be a payment
by the relevant Transaction Party or such other obligor to the holders of the
Intercompany Debt Obligations for or on account of the Intercompany Debt
Obligations, and from and after the payment in full of all Senior Obligations
and all other amounts owing to the holders thereof under the Senior Loan
Documents and all Junior Lien Obligations and all other amounts owing to the
holders thereof under the Junior Lien Documents, the holders of the Intercompany
Debt Obligations shall be subrogated to the then or thereafter existing rights
of the Senior Secured Parties or the Junior Secured Parties, as the case may be,
to receive payments or distributions of assets of Parent Holdco or such other
obligor made on or in respect of the Senior Obligations or such other amounts
until the principal of, and interest on, the Intercompany Debt Obligations and
all other amounts owing to the holders thereof under the Intercompany Debt
Documents shall be paid in full in cash. The Intercompany Lenders agree that no
payment or distributions to the Senior Secured Parties or the Junior Secured
Parties pursuant to the provisions of this Agreement shall entitle any
Intercompany Lender to exercise any rights of subrogation in respect thereof
until (i) no Senior Loans are outstanding and all Senior Obligations owed to the
Senior Secured Parties shall have been paid in full and (ii) no Junior Lien Debt
is outstanding and all Junior Lien Obligations owed to the Junior Secured
Parties shall have been paid in full.
          (g) The provisions of this Section 6 and Section 4 are solely for the
purpose of defining the relative rights of the Senior Secured Parties and the
Junior Secured Parties on the one hand, and the holders of the Intercompany Debt
Obligations on the other hand, and nothing herein shall impair the obligation of
the relevant Transaction Party, which is unconditional and absolute, to pay to
the holders of the Intercompany Debt Obligations, subject to the terms hereof,
all amounts payable hereunder and under the other Intercompany Debt Documents in
accordance with the terms and the provisions thereof.
          (h) The Controlling Representative is hereby authorized to demand
specific performance of this Agreement at any time when any of the Intercompany
Lenders shall have failed to comply with any of the provisions of this Agreement
applicable to them. The Intercompany Lenders hereby irrevocably waive any
defense based on the adequacy of a remedy at law that might be asserted as a bar
to such remedy of specific performance.
          (i) Each Intercompany Lender shall cause the Intercompany Debt
Obligations to be evidenced by an instrument endorsed with the following legend:
“THE INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF THE SENIOR OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT HEREINAFTER REFERRED TO) AND THE JUNIOR LIEN OBLIGATIONS (AS DEFINED
IN THE INTERCREDITOR AGREEMENT) PURSUANT TO, AND TO THE EXTENT PROVIDED IN, THE
INTERCREDITOR AGREEMENT DATED AS OF MARCH 17, 2010, AS THE SAME MAY BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, BY INTERNATIONAL LEASE

16



--------------------------------------------------------------------------------



 



FINANCE CORPORATION, HYPERION AIRCRAFT INC., DELOS AIRCRAFT INC., APOLLO
AIRCRAFT INC., ARTEMIS (DELOS) LIMITED, BANK OF AMERICA, N.A., AS THE SENIOR
COLLATERAL AGENT, AND THE JUNIOR LIEN REPRESENTATIVES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) FROM TIME TO TIME PARTY THERETO.”
          (i) Each Intercompany Lender shall further mark its books of account
in such a manner as shall be effective to give proper notice of the effect of
this Agreement.
     Section 7. Amendments. This Agreement may be amended only upon execution
and delivery of an amendment or supplement hereto executed by the Senior
Collateral Agent, each Junior Lien Representative then a party hereto, ILFC,
Parent Holdco, the Borrower and each Subsidiary Holdco.
     Section 8. Negative Covenants of Junior Secured Parties. So long as any
Senior Obligations shall be secured by the Collateral and prior to the full and
final payment in cash of the Senior Obligations, no Junior Secured Party shall,
without the prior written consent of the Senior Collateral Agent:
          (a) sell, assign or otherwise transfer, in whole or in part, the
Junior Lien Obligations or any interest therein to any other Person (a
“Transferee”) or create, incur or suffer to exist any security interest, lien,
charge or other encumbrance whatsoever upon the Junior Lien Obligations in favor
of any Transferee unless (i) such action is made expressly subject to this
Agreement and (ii) the Transferee expressly acknowledges in writing the
subordination provided for herein and agrees to be bound by all the terms
hereof;
          (b) permit the Junior Lien Documents to be amended, modified or
otherwise supplemented in any respect, in each case, without the express prior
written consent of the Senior Collateral Agent, if the effect of any such
amendment, modification or supplement is to (i) accelerate the scheduled dates
upon which payments of principal or interest on the Junior Obligations are due
to a date that is earlier than the Maturity Date (as defined in the Senior Loan
Agreement) or such that the weighted average maturity dates of all Junior Lien
Obligations is earlier than the Maturity Date; (ii) purport to grant a security
interest in the Junior Collateral that is pari passu with or senior to the Lien
on such Junior Collateral granted under the Senior Loan Documents, or senior to
the Lien on such Junior Collateral granted under any other Junior Lien
Documents; (iii) contradict any rights of the Senior Secured Parties or
obligations of the Junior Secured Parties hereunder; or (iv) sell, assign,
pledge, encumber or otherwise dispose of any of their rights in the Junior
Collateral as such or in proceeds of Junior Collateral as such, without the
prior written consent of the Senior Collateral Agent (without limiting the right
of any Junior Secured Party to transfer any Secured Obligation owed to it); and
          (c) commence, or join with any creditors other than the Senior Secured
Parties and the Senior Collateral Agent in commencing, any Insolvency Event, or
prosecute in the case of any Insolvency Event any motion for adequate protection
(or any comparable request for relief) based upon their interest in the Junior
Collateral under the Junior Lien Documents.

17



--------------------------------------------------------------------------------



 



     Section 9. Negative Covenants of Intercompany Lenders. So long as any
Senior Obligations shall be secured by the Pledged Debt Collateral and prior to
the full and final payment in cash of the Senior Obligations and the Junior Lien
Obligations, no Intercompany Lender shall, without the prior written consent of
the Controlling Representative:
          (a) sell, assign or otherwise transfer, in whole or in part, the
Intercompany Debt Obligations or any interest therein to any other Person (a
“Transferee”) or create, incur or suffer to exist any security interest, lien,
charge or other encumbrance whatsoever upon the Intercompany Debt Obligations in
favor of any Transferee unless (i) such action is made expressly subject to this
Agreement, (ii) the Transferee expressly acknowledges in writing the
subordination provided for herein and agrees to be bound by all the terms hereof
and (iii) the Transferee is an Affiliate of the Intercompany Lender on the date
of transfer;
          (b) permit the Intercompany Debt Documents to be amended, modified or
otherwise supplemented in any respect, in each case, without the express prior
written consent of the Controlling Representative, if the effect of any such
amendment, modification or supplement is to (i) purport to grant a security
interest in the Pledged Debt Collateral or (ii) contest any rights of the Senior
Secured Parties or the Junior Secured Parties or obligations of the Intercompany
Lenders hereunder; and
          (c) commence, or join with any creditors other than the Controlling
Parties and the Controlling Representative in commencing, any involuntary
Insolvency Event against any Transaction Party for which such Intercompany
Lender holds Intercompany Debt Obligations, or prosecute in the case of any
Insolvency Event any motion for adequate protection (or any comparable request
for relief) based solely upon their interest in the Intercompany Debt
Obligations under the Intercompany Debt Documents.
     Section 10. Miscellaneous.
          (a) Submission to Jurisdiction; Venue. (i) To the extent permitted by
applicable law, each party hereto, each Intercompany Lender and each Junior
Secured Party hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto, each Intercompany Lender and each
Junior Secured Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Person may otherwise have to bring any
action or proceeding relating to this Agreement, the Senior Loan Documents, the
Junior Lien Documents or the Intercompany Debt Documents against Parent Holdco,
any other Intercompany Lender or any other Grantor or any of their properties in
the courts of any jurisdiction.

18



--------------------------------------------------------------------------------



 



     (ii) Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     (iii) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8(d). Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     (b) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     (c) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     (d) Notices and Communications. All notices, demands, instructions and
other communications required or permitted to be given to or made upon any party
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, or by facsimile, or by prepaid
courier service, and shall be effective upon receipt.
     Unless otherwise specified in a notice sent or delivered in accordance with
the foregoing provisions of this Section 8(d), notices, demands, instructions
and other communications in writing shall be given to or made upon the
respective parties hereto at their respective addresses (or to their respective
facsimile numbers) as set forth below or (in the case of any Senior Secured
Party) to the Senior Collateral Agent or (in the case of any Junior Secured
Party) to the applicable Junior Lien Representative at the address set forth in
the Junior Lien Designation.
If to ILFC, Parent Holdco, the Borrower, CA Subsidiary Holdco or Irish
Subsidiary Holdco to:
International Lease Finance Corporation

19



--------------------------------------------------------------------------------



 



10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Facsimile No. (310) 788-1990
If to the Senior Collateral Agent, to:
Bank of America, N.A.
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attention: Robert Rittelmeyer;
Facsimile No. (415) 503-5099
     (e) Waiver of Marshalling and Similar Rights; Waiver Under UCC. (i) Each of
the Junior Secured Parties waives, to the fullest extent permitted by applicable
law, any requirement regarding, and agrees not to demand, request, plead or
otherwise claim the benefit of, any marshalling, appraisement, valuation or
other similar right with respect to the Junior Collateral that may otherwise be
available under applicable law or any other similar rights a junior creditor or
junior secured creditor may have under applicable law, as against any Senior
Secured Party (in their capacity as priority lienholders).
     (ii) The Junior Secured Parties hereby waive, to the fullest extent
permitted by law, any right under Section 9-615 of the UCC to application of the
proceeds of disposition (other than as contemplated by this Agreement), any
right to notice and objection under Section 9-620 of the UCC and promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Senior Secured Obligations, the Junior Secured Obligations and this Agreement
and any requirement that the Senior Collateral Agent protect, secure, perfect or
insure any security interest or lien hereunder or otherwise or any Junior
Collateral or any other property subject thereto or exhaust any right or take
any action against the Grantors or any other person or entity or any Junior
Collateral or any other collateral
     (f) Enforcement. Each of the Intercompany Lenders and each of the Junior
Secured Parties agrees that this Agreement shall be enforceable against it and
the other Intercompany Lenders and the other Junior Secured Parties,
respectively, under all circumstances, including in any proceeding relating to
an Insolvency Event.
     (g) Obligations of Junior Secured Parties Not Affected. All rights and
interests of the Senior Collateral Agent and the other Senior Secured Parties
hereunder and under any other Senior Loan Document, and all agreements and
obligations of the Junior Secured Parties under this Agreement and any Junior
Lien Document to any Senior Secured Party, shall remain in full force and effect
irrespective of:

20



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of any Senior Loan Document,
Junior Lien Document, Assigned Document or any other agreement or instrument
relating thereto;
     (ii) any change in the time, manner or place of payment of, the security
for, or in any other term of, all or any of the Senior Secured Obligations and
Junior Secured Obligations, or any other amendment or waiver of or any consent
to any departure from any Senior Loan Document, Junior Lien Document, Assigned
Document or any other agreement or instrument relating thereto;
     (iii) any taking, exchange, release or non-perfection of the Junior
Collateral or any other collateral, or taking, release or amendment or waiver of
or consent to departure from any guaranty, for all or any of the Senior Secured
Obligations and Junior Secured Obligations;
     (iv) any manner of application of Junior Collateral, or proceeds thereof,
to all or any of the Senior Secured Obligations and Junior Secured Obligations,
or any manner of sale or other disposition of any Junior Collateral for all or
any of the Senior Secured Obligations and Junior Secured Obligations or any
other assets of the Grantors;
     (v) any change, restructuring or termination of the corporate structure or
existence of any Grantor; or
     (vi) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Junior Secured Parties, a subordinated
creditor or a secured subordinated creditor or a Person deemed to be a surety.
This Agreement shall continue to be effective or shall be revived or reinstated,
as the case may be, if at any time any payment of any of the Senior Secured
Obligations owed to any Senior Secured Party is rescinded or must otherwise be
returned by any Senior Secured Party upon the insolvency, bankruptcy or
reorganization of any Grantor, or otherwise, all as though such payment had not
been made.
     (h) Obligations of Intercompany Lenders Not Affected. All rights and
interests of the Senior Collateral Agent and the other Senior Secured Parties
hereunder and under any other Senior Loan Document and the Junior Lien
Representatives and the other Junior Secured Parties hereunder and under any
other Junior Lien Document, and all agreements and obligations of the
Intercompany Lenders under this Agreement and any Intercompany Debt Document to
any Senior Secured Party or any Junior Secured Party, shall remain in full force
and effect irrespective of:
     (i) any lack of validity or enforceability of any Senior Loan Document,
Junior Lien Document, Assigned Document, Intercompany Debt Document or any other
agreement or instrument relating thereto;
     (ii) any change in the time, manner or place of payment of, the security
for, or in any other term of, all or any of the Senior Secured Obligations, the
Junior Secured

21



--------------------------------------------------------------------------------



 



Obligations, the Intercompany Debt Obligations, or any other amendment or waiver
of or any consent to any departure from any Senior Loan Document, Junior Lien
Document, Assigned Document, Intercompany Debt Document or any other agreement
or instrument relating thereto;
     (iii) any taking, exchange, release or non-perfection of the Junior
Collateral, Pledged Debt Collateral or any other collateral, or taking, release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Senior Secured Obligations, the Junior Secured Obligations or the
Intercompany Debt Obligations;
     (iv) any manner of application of Pledged Debt Collateral, or proceeds
thereof, to all or any of the Senior Secured Obligations, or any manner of sale
or other disposition of any Pledged Debt Collateral for all or any of the Senior
Secured Obligations or any other assets of the Grantors;
     (v) any change, restructuring or termination of the corporate structure or
existence of any Grantor; or
     (vi) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Intercompany Lenders, a subordinated
creditor or a secured subordinated creditor or a Person deemed to be a surety.
This Agreement shall continue to be effective or shall be revived or reinstated,
as the case may be, if at any time any payment of any of the Senior Secured
Obligations owed to any Senior Secured Party is rescinded or must otherwise be
returned by any Senior Secured Party upon the insolvency, bankruptcy or
reorganization of any Grantor, or otherwise, all as though such payment had not
been made.
     (i) Benefit of Agreement. This Agreement shall be binding upon, and inure
to the benefit of, and be enforceable by, the parties hereto and thereto and
their respective successors, permitted assigns and transferees.
     (j) Complete Agreement. This Agreement contains the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes all
prior written or oral communications or agreements with respect thereto.
     (k) Further Assurances. Each of (x) the Junior Secured Parties shall, at
the expense of the relevant Grantors, at any time and from time to time promptly
execute and deliver all further instruments and documents, and take all further
action, that the Senior Collateral Agent may reasonably request, in order to
protect any right or interest granted or purported to be granted hereby or to
enable the Senior Collateral Agent to exercise and enforce its rights and
remedies hereunder and (y) the Intercompany Lenders shall, at the expense of the
relevant Grantors or the relevant Junior Secured Parties, as applicable, at any
time and from time to time promptly execute and deliver all further instruments
and documents, and take all further action, that the Senior Collateral Agent or
any Junior Lien Representative, as applicable, may reasonably request, in order
to protect any right or interest granted or purported to be granted

22



--------------------------------------------------------------------------------



 



hereby or to enable the Senior Collateral Agent or any Junior Lien
Representative, respectively, to exercise and enforce its rights and remedies
hereunder.
     (l) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Senior
Loan Documents, the Junior Lien Documents and the Intercompany Debt Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy will be effective
as delivery of a manually executed counterpart of this Agreement.
     (m) Severability. If any provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction then, to the fullest extent permitted by law,
(i) such provision shall, as to such jurisdiction, be ineffective to the extent
(but only to the extent) of such invalidity, illegality or unenforceability,
(ii) the other provisions of this Agreement shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the
Controlling Parties in order to carry out the intentions of the parties thereto
as nearly as may be possible and (iii) the invalidity, illegality or
unenforceability of any such provision in any jurisdiction shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.
     (n) Senior Collateral Agent. The Senior Collateral Agent’s actions pursuant
hereto are solely in its capacity as Senior Collateral Agent under the Senior
Loan Documents, and are subject to the provisions of Article V and VII of the
Senior Security Agreement and Article 8 and Section 9.16 of the Senior Loan
Agreement. The Senior Collateral Agent shall have no obligations with respect to
any Junior Secured Party or Junior Lien other than to distribute funds in
accordance with Section 2(b). The Senior Collateral Agent shall have no
obligations under this Agreement with respect to any Intercompany Lender other
than as provided in the Senior Loan Documents and other than to distribute funds
as provided therein. In no event will the Senior Collateral Agent or any Senior
Secured Party be liable whatsoever for any act or omission on the part of Parent
Holdco, any Junior Secured Party hereunder or any Intercompany Lender.
[Remainder of Page Intentionally Left Blank]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized officers as of the day and year first
above written.

            BANK OF AMERICA, N.A., as Senior Collateral Agent
      By:           Name:           Title:           INTERNATIONAL LEASE FINANCE
CORPORATION
      By:           Name:           Title:           HYPERION AIRCRAFT, INC.
      By:           Name:           Title:           DELOS AIRCRAFT, INC.
      By:           Name:           Title:           APOLLO AIRCRAFT INC.
      By:           Name:           Title:        

24



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF JUNIOR LIEN DESIGNATION
     Reference is made to the Intercreditor Agreement, dated as of March 17,
2010 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Intercreditor Agreement”), among International
Lease Finance Corporation, Hyperion Aircraft Inc. (“Parent Holdco”), Delos
Aircraft Inc., Apollo Aircraft Inc., Artemis (Delos) Limited, Bank of America,
N.A., as the Senior Collateral Agent, and the Junior Lien Representatives from
time to time party thereto. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Intercreditor Agreement. This
Junior Lien Designation is being executed and delivered in order to designate
additional secured debt as Junior Lien Debt entitled to the benefit of a
mortgage on the Junior Collateral.
     The undersigned, the duly appointed [specify title] of Parent Holdco hereby
certifies on behalf of Parent Holdco that:
          (a) Parent Holdco intends to incur additional indebtedness
(“Additional Secured Debt”) which has been designated as Junior Lien Debt for
purposes of the Loan Documents;
          (b) the requirements in the definition of “Junior Lien Debt” in the
Intercreditor Agreement have been satisfied;
          (c) the name and address of the Junior Lien Representative for the
Additional Secured Debt is:
Address: [                    ]

Attention: [                    ]

Telephone: [                    ]

Facsimile: [                    ]
     Such Person is the Junior Lien Representative as [trustee, administrative
agent] under that certain [describe applicable indenture, credit agreement or
other document governing the additional secured debt] for all [“Secured
Parties"] as defined in such Junior Lien Documents. We will notify you prior to
any other Person acting at any time or from time to time as Junior Lien
Representative for all or any portion of the Junior Lien Debt issued pursuant to
such Junior Lien Documents.
     Parent Holdco confirms the grants of security interests in the Senior
Security Agreement and other obligations under and subject to the terms of the
Senior Loan Documents and the Junior Lien Documents and agrees that,
notwithstanding the designation of the Additional Secured Debt as Junior Lien
Debt, such security interests and other obligations are not impaired or
adversely affected in any manner whatsoever and shall continue to be in full
force and effect, and

A-1



--------------------------------------------------------------------------------



 



     Parent Holdco has caused a copy of this Junior Lien Designation and the
related Junior Lien Supplement to be delivered to each existing Junior Lien
Representative.
[Signature Page Follows]

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Junior Lien
Designation to be duly executed by the undersigned as of
                                        , 20                    .

                  HYPERION AIRCRAFT, INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged:
BANK OF AMERICA, N.A.,
as Senior Collateral Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

A-3



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF JUNIOR LIEN SUPPLEMENT
     Reference is made to the Intercreditor Agreement, dated as of March 17,
2010 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Intercreditor Agreement”), among International
Lease Finance Corporation, Hyperion Aircraft Inc. (“Parent Holdco”), Delos
Aircraft Inc., Apollo Aircraft Inc., Artemis (Delos) Limited, Bank of America,
N.A., as the Senior Collateral Agent, and the Junior Lien Representatives from
time to time a party thereto. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Intercreditor Agreement. This
Junior Lien Supplement is being executed and delivered pursuant to the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of any mortgage or
other security interest in the Junior Collateral.
     1.  Joinder. The undersigned,                                            ,
a                                            , (the “New Representative”) as
[trustee, administrative agent] under that certain [describe applicable
indenture, credit agreement or other document governing the additional secured
debt] hereby agrees to become party as a Junior Lien Representative under the
Intercreditor Agreement for all purposes thereof on the terms set forth therein,
and to be bound by the terms of the Intercreditor Agreement as fully as if the
undersigned had executed and delivered the Intercreditor Agreement as of the
date thereof.
     2. Lien Sharing and Priority Confirmation.
     The undersigned New Representative, on behalf of itself and each holder of
Junior Lien Obligations in respect of the Series of Junior Lien Debt for which
the undersigned is acting as Junior Lien Representative hereby agrees, for the
enforceable benefit of all holders of each existing and future Senior Loans and
Series of Junior Lien Debt, each existing and future Senior Collateral Agent,
each other Senior Secured Party, each other existing and future Junior Lien
Representative and each existing and future holder of Permitted Liens and as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of any mortgage or other security interest in the
Junior Collateral:
     (a) all Junior Lien Obligations will be and are secured equally and ratably
by the Junior Collateral as with respect to each other, and junior to the Senior
Obligations; and
     (b) the New Representative on its own behalf and on behalf of each holder
of Junior Lien Obligations in respect of the Series of Junior Lien Debt for
which the undersigned is acting as Junior Lien Representative are bound by and
consent to the provisions of the Intercreditor Agreement including, without
limitation, Section 2(b) thereof setting forth the priority of payments and the
provisions setting forth the subordination of the Junior Secured Obligations to
the Senior Secured Obligations.



B-1



--------------------------------------------------------------------------------



 



     3. Representation and Warranty. The undersigned New Representative
represents and warrants, for the benefit of each of the Senior Secured Parties,
that the New Representative has the power and authority, including, without
limitation, from the Junior Secured Parties which it represents, to execute,
deliver and perform its obligations under this Junior Lien Supplement and the
Intercreditor Agreement on its own behalf and on behalf of each of the Junior
Secured Parties which it represents, and to make the agreements and provide the
consents and waivers that it provides herein and in the Intercreditor Agreement
on behalf of the Junior Secured Parties which it represents. Each Junior Lender,
by holding the Junior Lien Obligations pursuant to the Junior Lien Documents,
has agreed to the provisions of this Intercreditor Agreement.
     4. Governing Law and Miscellaneous Provisions. The provisions of Section 8
of the Intercreditor Agreement will apply to this Junior Lien Supplement as if
set forth herein.
[Signature Page Follows]

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Junior Lien
Supplement to be executed by their respective officers or representatives as of
                                        , 20                    .

                  [Insert name of New Representative]
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged and Agreed:
BANK OF AMERICA, N.A.,
as Senior Collateral Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

B-3



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF LTV CERTIFICATE
INTERNATIONAL LEASE FINANCE CORPORATION
LTV CERTIFICATE
_________ ___, 20___
     This LTV Certificate is delivered pursuant to Section 5.09(a)(vii) of that
certain Credit Agreement dated as of March [ ___], 2010 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), among Delos
Aircraft Inc., a California corporation (the "Borrower”), International Lease
Finance Corporation, a California corporation, Hyperion Aircraft Inc., a
California corporation, Apollo Aircraft Inc., a California corporation, Artemis
(Delos) Limited, a private limited liability company incorporated under the laws
of Ireland, the Lenders party thereto from time to time, Bank of America, N.A.,
a national banking association, as Administrative Agent and as Collateral Agent
and Goldman Sachs Lending Partners LLC, as Syndication Agent. Capitalized terms
used and not defined herein have the meanings given to such terms in the Credit
Agreement.
     The undersigned hereby certifies in his/her capacity as [chief financial
officer][principal accounting officer][treasurer][controller] of the Borrower
and not in his/her individual capacity, that

  (i)   The LTV Determination Date is ____________ ___, 20___;     (ii)   The
aggregate outstanding principal amount of the Loans as of such LTV Determination
Date is $[_________]. For the avoidance of doubt, any payment or prepayment of
the Loans on or before such LTV Determination Date has been taken into account;
    (iii)   The aggregate Appraised Value of all Pool Aircraft included in the
Designated Pool as of such LTV Determination Date is $[_________];     (iv)  
The ratio of (ii) to (iii) is ______(the “Loan-to-Value Ratio”);     (v)   The
Loan-to-Value Ratio [does] [does not] exceed 63%;     (vi)   [The Borrower will,
within three Business Days following the delivery of this LTV Certificate,
prepay [all of the Loans][a portion of the Loans in the amount of $[___]______;]
    (vii)   [The Transaction Parties [have transferred][will, within [45][120]
days following the delivery of this LTV Certificate, transfer] to Lessor
Subsidiary the following Non-Pool Aircraft: _________;] and

I-1



--------------------------------------------------------------------------------



 



  (viii)   Set forth on Annex I attached hereto is a complete list of all PS
Pool Aircraft [that are Pool Aircraft] [that are Undelivered Pool Aircraft] as
of such LTV Determination Date (which list shall replace Schedule 3.17(a) hereto
upon delivery of this LTV Certificate), together with three Appraisals, each
conducted by a Qualified Appraiser, of any Aircraft added (or being proposed to
be added pursuant to an LTV Cure) to the Designated Pool since the immediately
preceding LTV Determination Date.

     IN WITNESS WHEREOF, the undersigned Financial Officer of the Borrower has
signed this LTV Certificate as of the date first written above.

                  By:           Name:           Title:      

I-2



--------------------------------------------------------------------------------



 



         

ANNEX I
PS POOL AIRCRAFT
Pool Aircraft:
[            ]
Undelivered Pool Aircraft:
[            ]

I-3



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF RELEASE REQUEST
_________, ___2010
Bank of America, as Administrative Agent
Bank of America, N.A., as Collateral Agent
Ladies and Gentlemen:
     Reference is made herein to the Credit Agreement dated as of March 17, 2010
(the “Credit Agreement”) among Delos Aircraft Inc., as Borrower (the
“Borrower”), International Lease Finance Corporation (“ILFC”), Hyperion Aircraft
Inc. (“Parent Holdco”), Apollo Aircraft Inc. (“CA Subsidiary Holdco”), Artemis
(Delos) Limited (“Irish Subsidiary Holdco”), the lenders identified therein, as
Lenders, Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”), Bank of America, N.A., as Collateral Agent (the “Collateral Agent”),
Goldman Sachs Lending Partners LLC, as Syndication Agent, and Banc of America
Securities LLC and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers.
Capitalized terms not otherwise defined herein, shall have the meaning assigned
to such terms in the Credit Agreement.
     The Borrower hereby gives the Administrative Agent and Collateral Agent
revocable notice pursuant to Section 2.02(b) of the Credit Agreement that the
Borrower hereby requests a release of the Loans, together with investment
earnings on the amount of the Loans being released, in an amount and pursuant to
the conditions set forth below and under the Credit Agreement (the “Release”) in
connection with the Aircraft identified herein.
     The date of the Release shall be [_________] (the “Release Date”). The
below delineates information related to (i) each Aircraft to which the Release
relates, (ii) the relevant Lessor Subsidiary related to each relevant Aircraft,
(iii) the relevant Intermediate Lessee (if any) related to each relevant
Aircraft, (iv) the aggregate amount of Released Loans related to each relevant
Aircraft and (v) the relevant Initial Appraised Value of each relevant Aircraft.

                                                                               
                                          Engine Model                          
          Country                                     (including generic        
            Relevant               Reg.     Airframe Mftr. and     Airframe    
                manufacturer and     Engine     Relevant Lessor     Intermediate
Lessee     Relevant Released     Relevant Initial   No.     Model     MSN    
Vintage     Engine Mftr.     model)     MSNs     Subsidiary     (if any)    
Loans     Appraised Value    

     The aggregate amount of the Loans to be released is $[_________] (the
“Aggregate Applicable Released Loans”). The aggregate amount of the investment
earnings thereon is $[_________]. The aggregate amount to be released to the
Borrower on the Release Date is $[_________] (the “Aggregate Requested Release
Amount”).

J-1



--------------------------------------------------------------------------------



 



     In respect of each Aircraft related to the Release, taking into account the
relevant Released Loans requested pursuant to this Release and the relevant
Initial Appraised Value of each such Aircraft, the Initial LTV Ratio for each
such Aircraft is 56%.
     The Borrower hereby requests that the Collateral Agent instruct the
Securities Intermediary to transfer the Aggregate Requested Release Amount to
the Borrower at the following account:
Bank:
ABA Number:
Account No.:

J-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lessor Subsidiary [and Intermediate
Lessee] has executed this Release Request as of the day and year first above
written.

            DELOS AIRCRAFT INC., as Borrower
      By:           Name:           Title:        

            [___], as Lessor Subsidiary
      By:           Name:           Title:           [___, as Intermediate
Lessee]
      By:           Name:           Title:      

J-3



--------------------------------------------------------------------------------



 



         

EXHIBIT K
FORM OF IRISH SUBSIDIARY HOLDCO REQUEST
AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent and Collateral Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103
Attn: Robert Rittelmeyer
Ladies and Gentlemen:
     This Irish Subsidiary Holdco Request and Assumption Agreement (this
“Agreement”) is made and delivered pursuant to Section 2.12 of that certain
Credit Agreement, dated as of March 17, 2010, among International Lease Finance
Corporation, as a Guarantor, Delos Aircraft Inc., as the Borrower (the
“Borrower”), Hyperion Aircraft Inc., as a Guarantor, Artemis (Delos) Limited, as
a Guarantor, Apollo Aircraft Inc., as a Guarantor, the lenders identified
therein, as Lenders, Bank of America, N.A., as the Administrative Agent, Bank of
America, N.A., as the Collateral Agent, and Goldman Sachs Lending Partners LLC,
as Syndication Agent (the “Credit Agreement”). Capitalized terms not otherwise
defined herein, have the meaning assigned to such terms in the Credit Agreement.
     Each of Artemis (Delos) Limited (“Irish Subsidiary Holdco”) and the
Borrower hereby confirms, represents and warrants to the Lender Parties that
Irish Subsidiary Holdco is a direct, wholly-owned Subsidiary of the Borrower.
     The documents required to be delivered to the Administrative Agent and the
Collateral Agent for the occurrence of the Irish Subsidiary Holdco Accession
Date have been furnished to the Collateral Agent and the Collateral Agent in
accordance with the requirements of the Credit Agreement.
     The name of the jurisdiction of organization of Irish Subsidiary Holdco and
the true and correct unique identification number that has been issued to it by
such jurisdiction are set forth below:

      Jurisdiction of Organization   Identification Number       Ireland   [—]

     The parties hereto hereby confirm that with effect from the date hereof,
Irish Subsidiary Holdco shall have obligations, duties and liabilities toward
each of the other parties to the Loan Documents identical to those which Irish
Subsidiary Holdco would have had if Irish Subsidiary

K-1



--------------------------------------------------------------------------------



 



Holdco had been named as an original party to the Loan Documents on the
Effective Date. Irish Subsidiary Holdco confirms its acceptance of, and consents
to, all representations and warranties, covenants and other terms and provisions
of the Loan Documents applicable to Irish Subsidiary Holdco as if it had been
named as an original party to the Loan Documents on the Effective Date.
     This Agreement shall constitute a Loan Document.
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                SIGNED AND DELIVERED AS A
DEED for and on behalf of ARTEMIS
(DELOS) LIMITED by
its duly appointed attorney: in the presence of:   ARTEMIS (DELOS) LIMITED
 
      By:    
By:
          Name:

  Name:       Title:
 
  Address:        
 
  Occupation:        

Accepted and agreed:

          BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
    By:         Name:         Title:      

K-2



--------------------------------------------------------------------------------



 



         

ANNEX 1
PROHIBITED COUNTRIES
Burma/Myanmar
Cuba
Iran
North Korea
Syria

1-1